 

Exhibit 10.34

 



EXECUTION VERSION

 



 

 

INVESTMENT AGREEMENT

 

dated as of November 30, 2017

 

between

 

FGL HOLDINGS

 

and

 

The persons listed on Annex 1 and Annex 2

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I PURCHASE; CLOSING 4 1.1 Purchase 4 1.2 Closing 4 1.3
Closing Deliveries 5       Article II REPRESENTATIONS AND WARRANTIES 6 2.1
Representations and Warranties of the Company 6 2.2 Representations and
Warranties of the Purchasers 14       Article III COVENANTS 17 3.1 Actions 17
3.2 Access, Information and Confidentiality 17 3.3 Board of Director’s
Recommendation; Proxy Statement 18 3.4 Tax Matters 19       Article IV
ADDITIONAL AGREEMENTS 21 4.1 Transfer Restrictions 21 4.2 Governance Matters 22
4.3 Legend 22 4.4 Reservation for Issuance 23 4.5 Certain Transactions 23 4.7
Exchange Listing 23 4.8 Certificates of Designations 23 4.9 Use of Proceeds 23
4.10 MFN Provision 23 4.11 ECLs 23       Article V MISCELLANEOUS 24 5.1 Expenses
24 5.2 Amendment; Waiver 24 5.3 Counterparts and Facsimile 24 5.4 Governing Law
24 5.5 WAIVER OF JURY TRIAL 24 5.6 Notices 24 5.7 Entire Agreement, Etc. 26 5.8
Interpretation; Other Definitions 26 5.9 Captions 27 5.10 Severability 27 5.11
No Third-Party Beneficiaries 28 5.12 Public Announcements 28 5.13 Specific
Performance 28 5.14 No Recourse 28

 

i 

 

  

INDEX OF DEFINED TERMS

 

Term   Location of
Definition Action   2.1(m) Affiliate   5.8(a) Agreement   Preamble Articles of
Association   Recitals Amended Articles   1.3(a)(iv) Board of Directors  
2.1(d)(i) BTO Commitment   Recitals BTO Fund   Recitals business day   5.8(e)
Certificates of Designations   2.1(u)(ii) Class A Shares   Recitals Closing  
1.2(a) Closing Date   1.2(a) Code   2.1(i) Company   Preamble Company Financial
Statements   2.1(f) Company Parties   2.1(x) Company Reports   2.1(g)(i) Company
Subsidiary   2.1(a)(ii) Company’s knowledge   5.8(g) control/controlled by/under
common control with   5.8(a) Debt Commitment Letter   1.3(a)(iii) ECLs  
Recitals Equity Funding Documents   2.1(s) Exchange Act   2.1(g)(i) FGL  
Recitals FNF   Recitals FNF Amendment Fee   Recitals FNF Amendment Fee Letter  
Recitals FNF Backstop Commitment   Recitals FNF Backstop Warrant Commitment  
Recitals FNF Commitment Fee   Recitals FNF Fee Letter   Recitals FNF Investment
Commitment   Recitals FNF Investment Purchase Price   1.1(b) FNF OID   Recitals
FNF Ordinary Shares   1.1(b) FNF Preferred Shares   1.1(b) FNF Purchasers  
Preamble FNF Securities   1.1(b) FNF Warrant Commitment   Recitals

 

ii 

 

 

Term   Location of
Definition Forward Purchase Agreements   Recitals FPA ECLs   Recitals FPA
Shortfall   Recitals FSR Bermuda   Recitals FSR Cayman   Recitals GAAP   2.1(f)
Governmental Entity   2.1(e) GSO   Recitals GSO Amendment Fee   Recitals GSO
Amendment Fee Letter   Recitals GSO Backstop Commitment   Recitals GSO Backstop
Warrant Commitment   Recitals GSO Commitment Fee   Recitals GSO Fee Letter  
Recitals GSO Investment Commitment   Recitals GSO Investment Purchase Price  
1.1(a) GSO OID   Recitals GSO Preferred Shares   1.1(a) GSO Purchasers  
Preamble GSO Securities   1.1(a) GSO Side Letter   Recitals GSO Warrant
Commitment   Recitals HRG   Recitals including/includes/included/include  
5.8(c) Indebtedness   2.1(b) Information   3.2(b) Investor Letter   Recitals
knowledge of the Company   5.8(g) Liens   2.1(c) Limited Guarantees   2.1(x)
Material Adverse Effect   2.1(d)(ii) Merger   Recitals Merger Agreement  
Recitals Merger Sub   Recitals NYSE   1.3(a)(v) Ordinary Shares   Recitals
Parent   Recitals person   5.8(f) Pledge   4.1(a) Preferred Shares   2.1(b)
Purchased Preferred Shares   1.1(b) Purchased Securities   1.2(a) Purchaser  
Preamble

 

iii 

 

 

Term   Location of
Definition Purchaser Parties   2.2(n) Qualifying Ownership Interest   3.2(a)
Registration Rights   2.2(b) SEC   2.1(f) Securities   2.1(b) Securities Act  
2.1(g)(i) Series A Preferred Shares   Recitals Series A Certificate of
Designations   Recitals Series B Certificate of Designations   Recitals Series B
Preferred Shares   Recitals Share Purchase Agreement   Recitals Shareholder
Proposal   3.3(a) Shareholder Redemptions   Recitals Subject Transactions  
Recitals Subsidiary   2.1(a)(ii) Taxes   2.1(i) Tax Return   2.1(i) Transfer  
4.1(a) Voting Debt   2.1(b)

 

iv 

 

  

LIST OF SCHEDULES AND EXHIBITS

 

Annex 1 GSO Purchasers     Annex 2 FNF Purchasers     Annex 3 Capital Structure
    Annex 4 Registration Rights     Exhibit A Form of Certificate of
Designations of the Series A Preferred Shares     Exhibit B Form of Certificate
of Designations of the Series B Preferred Shares     Exhibit C Forms of Opinions
of Maples and Calder and Skadden, Arps, Slate, Meagher & Flom LLP     Exhibit D
Articles of Association

 

v 

 

  

INVESTMENT AGREEMENT, dated as of November 30, 2017 (this “Agreement”), between
FGL HOLDINGS, a Cayman Islands exempted company (the “Company”), the persons
listed on Annex 1 (the “GSO Purchasers”) and the persons listed on Annex 2 (the
“FNF Purchasers”, collectively with the GSO Purchasers, the “Purchasers”, and
each, a “Purchaser”).

 

RECITALS:

 

A.         The Subject Transactions. The Company, FGL US Holdings Inc., a
Delaware corporation and wholly owned indirect subsidiary of the Company
(“Parent”), FGL Merger Sub Inc., a Delaware corporation and wholly owned direct
subsidiary of Parent (“Merger Sub”), and Fidelity & Guaranty Life, a Delaware
corporation (“FGL”), have entered into that certain Agreement and Plan of
Merger, dated as of May 24, 2017 (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Merger Agreement”). The Merger
Agreement provides for the merger of Merger Sub with and into FGL, with FGL
surviving (the “Merger”). In addition, the Company, HRG Group, Inc., the
controlling shareholder of FGL (“HRG”), Parent, Front Street RE (Delaware) Ltd.,
a wholly owned subsidiary of HRG, Front Street Re (Cayman) Ltd. (“FSR Cayman”)
and Front Street Re Ltd. (“FSR Bermuda”), have entered into that certain Share
Purchase Agreement, dated as of May 24, 2017 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Share Purchase
Agreement”). The Share Purchase Agreement provides for the purchase by Parent of
all the issued and outstanding shares of FSR Cayman and FSR Bermuda (together
with the Merger, the “Subject Transactions”).

 

B.         The Commitments and Other Arrangements.

 

1)In connection with the Subject Transactions, the Company received equity
commitment letters, dated May 24, 2017 (as amended, the “ECLs”), committing
(i) GSO Capital Partners LP, a Delaware limited partnership (“GSO”) to purchase
preferred equity of the Company for an aggregate cash purchase price of
(A) $275,000,000 (the “GSO Investment Commitment”) plus (B) up to an additional
$465,000,000 (the “GSO Backstop Commitment”) to offset any redemptions by the
Company of its existing Class A Shares, par value $0.01 per share (the “Class A
Shares”) required pursuant to its constitutive documents in connection with the
Company’s shareholder vote to approve the Merger (any such redemptions, the
“Shareholder Redemptions”), (ii) Blackstone Tactical Opportunities Fund II L.P.
(“BTO Fund”) to purchase common equity of the Company for an aggregate cash
purchase price of $225,000,000 (the “BTO Commitment”), and (iii) Fidelity
National Financial, Inc. (“FNF”) to purchase common and preferred equity of the
Company for an aggregate cash purchase price of (A) $235,000,000 (the “FNF
Investment Commitment”) plus (B) up to an additional $195,000,000 (“FNF Backstop
Commitment”) to offset any Shareholder Redemptions.

 

2)Pursuant to the investor letter agreement, dated May 24, 2017, by and among
the Company, BTO Fund, FNF and GSO (as amended, the “Investor Letter”),
$100,000,000 of the FNF Investment Commitment will be allocated to the purchase
of preferred equity and warrants of the Company.

 

 

 

 

3)The Company and GSO entered into a side letter agreement, dated May 24, 2017
(as amended, the “GSO Side Letter”), providing for, among other things, certain
terms of the preferred equity to be acquired by GSO and FNF.

 

4)The Company and GSO entered into a fee letter agreement, dated May 24, 2017
(as amended, the “GSO Fee Letter”), providing for, among other things, (i) the
payment by the Company to GSO of an original issue discount of $5,500,000 in
respect of the preferred equity to be issued to GSO pursuant to the GSO
Investment Commitment (the “GSO OID”), (ii) the payment by the Company to GSO of
a commitment fee of $6,975,000 (the “GSO Commitment Fee”), and (iii) the
issuance and delivery by the Company to GSO of warrants exercisable for, in the
aggregate, 3.3% of the ordinary shares, par value $0.0001 per share, of the
Company (“Ordinary Shares”) (on a fully diluted basis), with an exercise price
per Ordinary Share of $0.01 (the “GSO Warrant Commitment”) and, if and to the
extent GSO funds any amount of the GSO Backstop Commitment, warrants exercisable
for, in the aggregate, the product of (A) the proportion of the GSO Backstop
Commitment that is funded, and (B) 3.5% of the Company’s issued and outstanding
Ordinary Shares (on a fully diluted basis) (the “GSO Backstop Warrant
Commitment”). The Company has also agreed to pay or reimburse GSO for fees and
expenses of counsel in connection with GSO’s anticipated purchase of the
preferred shares.

 

5)The Company and FNF entered into a fee letter agreement, dated May 24, 2017
(as amended, the “FNF Fee Letter”), providing for, among other things, (i) the
payment by the Company to FNF of an original issue discount of $2,000,000 in
respect of the preferred equity to be issued to FNF pursuant to the FNF
Investment Commitment (the “FNF OID”), (ii) the payment by the Company to FNF of
a commitment fee of $2,925,000 (the “FNF Commitment Fee”), and (iii) the
issuance and delivery by the Company to FNF of warrants exercisable for, in the
aggregate, 1.2% of the Company’s Ordinary Shares (on a fully diluted basis),
with an exercise price per Ordinary Share of $0.01 (the “FNF Warrant
Commitment”) and, if and to the extent FNF funds any amount of the FNF Backstop
Commitment, warrants exercisable for, in the aggregate, the product of (A) the
proportion of the FNF Backstop Commitment that is funded, and (B) 1.5% of the
Company’s issued and outstanding Ordinary Shares (on a fully diluted basis) (the
“FNF Backstop Warrant Commitment”). The Company has also agreed to pay or
reimburse FNF for fees and expenses of counsel in connection with FNF’s
anticipated purchase of the preferred shares.

 

6)On August 4, 2017, the deadline for Shareholder Redemptions under the
Company’s constitutive documents passed with no Shareholder Redemptions
occurring, and as a result no preferred shares will be issued in respect of the
GSO Backstop Commitment or the FNF Backstop Commitment, and no warrants will be
issued to GSO in respect of the GSO Backstop Warrant Commitment or to FNF in
respect of the FNF Backstop Warrant Commitment.

 

7)On October 6, 2017, in connection with the amendment of the GSO Side Letter,
the Company agreed to pay (i) GSO an amendment fee of $2,900,000 (the “GSO
Amendment Fee”) under an amendment fee letter agreement (the “GSO Amendment Fee
Letter”) and (ii) FNF an amendment fee of $1,100,000 (the “FNF Amendment Fee”)
under an amendment fee letter agreement (the “FNF Amendment Fee Letter”).

 

 2 

 

 

8)In connection with the execution of this Agreement, the parties hereto have
determined that Ordinary Shares be issued in satisfaction of the GSO Warrant
Commitment and FNF Warrant Commitment as set forth herein.

 

C.          Forward Purchase Arrangements. The Company received forward purchase
backstop equity commitment letters, dated as of May 24, 2017 (the “FPA ECLs”),
committing (i) BTO Fund to purchase equity of the Company for an aggregate cash
purchase price equal to one-third (1/3) of the aggregate amount, if any, not
funded by one or more purchasers under forward purchase agreements between the
Company, CF Capital Growth, LLC and each of the counterparties thereto (the
“Forward Purchase Agreements”) at or prior to the Closing pursuant to the
Forward Purchase Agreements (the “FPA Shortfall”), up to an aggregate amount of
$100 million, and (ii) FNF to purchase equity of the Company for an aggregate
cash purchase price equal to two-thirds (2/3) of the FPA Shortfall, up to an
aggregate amount of $200 million.

 

D.          The Investment. Immediately prior to the completion of the Merger
and pursuant to the GSO Investment Commitment and the FNF Investment Commitment,
the Company intends to sell:

 

1)to the GSO Purchasers, and the GSO Purchasers intend to purchase from the
Company, as an investment in the Company and on the terms and conditions hereof:
(a) Series A Cumulative Convertible Preferred Shares, par value $0.0001 per
share, of the Company (the “Series A Preferred Shares”), having the terms
reflected in the certificate of designations set forth in Exhibit A (the “Series
A Certificate of Designations”) and made a part of the Company’s Second Amended
and Restated Memorandum and Articles of Association (the “Articles of
Association”) pursuant to the terms thereof, and (b) Ordinary Shares; and

 

2)to the FNF Purchasers, and the FNF Purchasers intend to purchase from the
Company, as an investment in the Company and on the terms and conditions hereof:
(a) Series B Cumulative Convertible Preferred Shares, par value $0.0001 per
share, of the Company (the “Series B Preferred Shares”), having the terms
reflected in the certificate of designations set forth in Exhibit B (the “Series
B Certificate of Designations”) made a part of the Articles of Association
pursuant to the terms thereof; and (b) Ordinary Shares.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 3 

 

 

Article I

 

PURCHASE; CLOSING

 

1.1         Purchase. On the terms and subject to the conditions set forth
herein, at the Closing, the Purchasers will purchase from the Company, and the
Company will sell to the Purchasers, free and clear of all Liens (other than
those arising by reason of any act of the Purchasers or under applicable
securities laws):

 

(a)       the number of Series A Preferred Shares set forth opposite the name of
each GSO Purchaser under the heading “Preferred Shares” on Annex 1 (the “GSO
Preferred Shares”) and the number of Ordinary Shares set forth opposite the name
of each GSO Purchaser under the heading “Ordinary Shares”, (the “GSO Ordinary
Shares”, and together with the GSO Preferred Shares, the “GSO Securities”), for
an aggregate cash purchase price of $259,625,000 (the “GSO Investment Purchase
Price”), which reflects a face amount of Series A Preferred Shares of
$275,000,000, less (i) $5,500,000 in respect of the GSO OID, (ii) $6,975,000 in
respect of the GSO Commitment Fee and (iii) $2,900,000 in respect of the GSO
Amendment Fee; and

 

(b)       the number of Series B Preferred Shares set forth opposite the name of
each FNF Purchaser under the heading “Preferred Shares” on Annex 2 (the “FNF
Preferred Shares”, collectively with the GSO Preferred Shares, the “Purchased
Preferred Shares”) and the number of Ordinary Shares set forth opposite the name
of each FNF Purchaser under the heading “Ordinary Shares”, (the “FNF Ordinary
Shares”, collectively with the FNF Preferred Shares, the “FNF Securities”) for
an aggregate cash purchase price of $93,975,000 (the “FNF Investment Purchase
Price”), which reflects a face amount of Series B Preferred Shares of
$100,000,000, less (i) $2,000,000 in respect of the FNF OID, (ii) $2,925,000 in
respect of the FNF Commitment Fee and (iii) $1,100,000 in respect of the FNF
Amendment Fee.

 

1.2       Closing.

 

(a)       The closing of the purchase of the GSO Securities and the FNF
Securities (collectively, the “Purchased Securities”) referred to in Section 1.1
by the Purchasers pursuant hereto (the “Closing”) shall occur at 9:00 A.M., New
York City time, on the date hereof, at the New York offices of Winston and
Strawn LLP, or at such other time and location as agreed by the Purchasers and
the Company in writing. The date of the Closing is referred to as the “Closing
Date.”

 

(b)       At least one calendar day before the Closing, (i) the GSO Purchasers
shall have delivered the GSO Investment Purchase Price, and (ii) the FNF
Purchasers shall have delivered the FNF Investment Purchase Price, in each case
by wire transfer of immediately available funds to a bank account that has been
designated by the Company.

 

(c)       At the Closing, (i) the Company will (A) make entries in its register
of members in order to record and give effect to the issue to the Purchasers of
the Purchased Securities, (B) deliver to the Purchasers a certified copy of the
register of members of the Company reflecting the Purchasers as the holders of
the Purchased Securities, free and clear of all Liens (other than those arising
by reason of any act of the Purchasers or under applicable securities laws) and
(C) deliver all other items required to be delivered pursuant to Section 1.3(a),
and (ii) the Purchasers shall deliver all other items required to be delivered
pursuant to Section 1.3(b).

 

 4 

 

 

1.3         Closing Deliveries.

 

(a)         At the Closing, the Company shall deliver, or shall cause to be
delivered, to the Purchasers, the following:

 

(i)       evidence, in such form as is reasonably acceptable to the Purchasers,
(A) of the satisfaction (or waiver) of the conditions set forth in the Merger
Agreement and Share Purchase Agreement (other than those conditions that by
their terms are to be satisfied at the respective closings of the Subject
Transactions), and (B) that the closings of the Subject Transactions shall occur
substantially concurrently with the Closing;

 

(ii)       evidence, in such form as is reasonably acceptable to the Purchasers,
that the transactions contemplated by the ECLs (other than with respect to the
GSO Backstop Commitment and the FNF Backstop Commitment) and the Forward
Purchase Agreements shall be completed substantially concurrently with the
Closing;

 

(iii)       evidence, in such form as is reasonably acceptable to the
Purchasers, that the transactions contemplated by the commitment letter, dated
October 10, 2017, between the Company and Royal Bank of Canada, RBC Capital
Markets, Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
BNP Paribas and Associated Bank, National Association (the “Debt Commitment
Letter”) shall be completed substantially concurrently with the Closing;

 

(iv)        evidence, in such form as is reasonably acceptable to the
Purchasers, that the Second Amended and Restated Memorandum and Articles of
Association (“the Amended Articles”) have been authorized and approved by all
required corporate action, and have become effective;

 

(v)       evidence that the GSO Ordinary Shares and FNF Ordinary Shares shall
have been authorized for listing on the New York Stock Exchange (“NYSE”),
subject to official notice of issuance;

 

(vi)       a certificate executed by the Chief Financial Officer of the Company
certifying that the representations and warranties set forth in Section 2.1 are
true and correct as of the Closing Date, except that those representations and
warranties that address matters only as of a specified date are true and correct
as of such date; and

 

 5 

 

 

(vii)       an opinion of each of Maples and Calder and Skadden, Arps, Slate,
Meagher & Flom LLP addressed to the Purchasers, dated as of the Closing Date, in
the forms attached as Exhibit C hereto.

 

(b)       At the Closing, the Purchasers shall deliver, or shall cause to be
delivered, to the Company, the following:

 

(i)       a letter to Continental Stock Transfer & Trust Company executed by a
duly authorized person authorizing the release of the Private Placement Fund as
defined in the escrow agreement between the Company and Continental Stock
Transfer & Trust Company dated November 29, 2017; and

 

(ii)       a certificate executed by a duly authorized person of each Purchaser
certifying that the representations and warranties set forth in Section 2.2 are
true and correct as of the date hereof and the Closing Date, except that those
representations and warranties that address matters only as of a specified date
are true and correct as of such date, in each case, in respect of itself only.

 

Article II

 

REPRESENTATIONS AND WARRANTIES

 

2.1         Representations and Warranties of the Company. The Company
represents and warrants to the Purchasers as follows:

 

(a)       Incorporation and Authority.

 

(i)       The Company is duly incorporated, validly existing and in good
standing as an exempted company under the laws of the Cayman Islands and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted. The Company has furnished to the Purchasers
true, correct and complete copies of the Articles of Association as in effect on
the date of this Agreement.

 

(ii)       Each Company Subsidiary is duly organized, validly existing, duly
qualified to do business and in good standing under the laws of the jurisdiction
of its organization (if the concept of “good standing” is a recognized concept
in such jurisdiction) and has all requisite power and authority to carry on its
business as presently conducted and as proposed to be conducted. The
organizational chart set forth in Annex 3 is true, correct and complete as of
the date of this Agreement. As used herein, “Subsidiary” means, with respect to
any person, any corporation, partnership, joint venture, limited liability
company or other entity (A) of which such person or a subsidiary of such person
is a general partner or (B) of which a majority of the voting securities or
other voting interests, or a majority of the securities or other interests of
which having by their terms ordinary voting power to elect a majority of the
Board of Directors or persons performing similar functions with respect to such
entity, is directly or indirectly owned by such person and/or one or more
subsidiaries thereof; and “Company Subsidiary” means any Subsidiary of the
Company.

 

 6 

 

 

(b)       Capitalization. Annex 3 sets forth (i) the authorized capital stock
and Indebtedness of the Company as of immediately prior to the Effective Time of
the Merger (as such terms are defined in the Merger Agreement), and (ii) the
authorized capital stock and Indebtedness of the Company as of immediately after
the Effective Time of the Merger. Except as reflected on Annex 3, the Company
has not (A) issued or authorized the issuance of any Ordinary Shares, any
preferred shares in the capital of the Company (“Preferred Shares”), or any
securities convertible into or exchangeable or exercisable for Ordinary Shares
or Preferred Shares, (B) reserved for issuance any Ordinary Shares or Preferred
Shares or (C) repurchased or redeemed, or authorized the repurchase or
redemption of, any Ordinary Shares or Preferred Shares. All of the issued and
outstanding Ordinary Shares and Preferred Shares have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.
No bonds, debentures, notes or other Indebtedness having the right to vote on
any matters on which the shareholders of the Company may vote (“Voting Debt”)
are issued and outstanding. Except as reflected on Annex 2, the Company does not
have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of, or securities or rights convertible into or exchangeable for, any
Ordinary Shares or Preferred Shares or any other equity securities of the
Company or Voting Debt or any securities representing the right to purchase or
otherwise receive any shares of capital stock of the Company (including any
rights plan or agreement). The Company has obtained valid and effective waivers
of any rights of first refusal, rights of first offer, rights of co-sale,
preemptive rights and any other similar rights regarding the Purchased
Securities and the Ordinary Shares into which the GSO Preferred Shares and the
FNF Preferred Shares can be converted in accordance with the terms thereof and
of this Agreement (collectively, the “Securities”). For the purposes of this
Section 2.1(b) “Indebtedness” means, with respect to any person, without
duplication, (i) all obligations of such person for borrowed money, or with
respect to deposits or advances of any kind to such person, (ii) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments,
(iii) all capitalized lease obligations of such person, (iv) all guarantees and
arrangements having the economic effect of a guarantee of such person of any
Indebtedness of any other person, or (v) all obligations or undertakings of such
person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the obligations or property of others.

 

(c)       Company’s Subsidiaries. The Company owns, directly or indirectly, all
of the issued and outstanding shares of capital stock of or all other equity
interests in each of the Company Subsidiaries, free and clear of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”), and all of such shares
or equity interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No Company Subsidiary has or is
bound by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock, any other equity security or any Voting Debt of such Company
Subsidiary or any securities representing the right to purchase or otherwise
receive any shares of capital stock, any other equity security or Voting Debt of
such Company Subsidiary.

 

 7 

 

 

(d)       Authorization.

 

(i)       The Company has the corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly and unanimously authorized by
the board of directors of the Company (the “Board of Directors”). This Agreement
has been duly and validly executed and delivered by the Company and, assuming
due authorization, execution and delivery by the Purchasers, is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles). No other corporate proceedings are necessary for the
execution and delivery by the Company of this Agreement, the performance by it
of its obligations hereunder or the consummation by it of the transactions
contemplated hereby. The Company has received the requested approvals by its
shareholders of the proposals set forth in its definitive proxy statement, dated
July 26, 2017, and all such approvals continue to be valid and effective.

 

(ii)       Neither the execution and delivery by the Company of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance by
the Company with any of the provisions hereof or of the Certificates of
Designation, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Lien
upon any of the material properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of (i) its Articles
of Association or the certificate of incorporation, charter, bylaws or other
governing instrument of any Company Subsidiary or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(B) subject to compliance with the statutes and regulations referred to in
Section 2.1(e), violate any law, statute, ordinance, rule, regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets, in each case, except in the case of clauses
(A)(ii) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, the term “Material Adverse Effect” means (1) a material adverse
change in, or a material adverse effect upon, the business, properties, results
of operations or condition (financial or otherwise) of the Company and Company
Subsidiaries taken as a whole or (2) a material impairment of the ability of the
Company to perform under this Agreement.

 

 8 

 

 

(e)         Governmental Consents. No material notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any federal, state, local, foreign or supranational
government, any court, administrative, regulatory or other governmental agency,
commission or authority, any non-governmental self-regulatory agency, commission
or authority or any arbitral body (a “Governmental Entity”), or expiration or
termination of any statutory waiting period, is necessary for the consummation
by the Company of the transactions contemplated by this Agreement, other than
such authorizations, orders, consents or approvals as have already been obtained
by the Company.

 

(f)          Financial Statements. Each of the consolidated balance sheets of
the Company and the Company Subsidiaries and the related consolidated statements
of income, stockholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”), included in any Company
Report filed with the United States Securities and Exchange Commission (“SEC”)
prior to the date of this Agreement, (i) have been prepared from, and are in
accordance with, the books and records of the Company and the Company
Subsidiaries, (ii) complied as to form, as of their respective date of filing
with the SEC, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto,
(iii) have been prepared in accordance with generally accepted accounting
principles of the United States of America consistently applied, as in effect at
the date of such financial statements or information to which it refers (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such Company Financial Statements and (iv) present fairly
in all material respects the consolidated financial position of the Company and
the Company Subsidiaries as of the dates set forth therein and the consolidated
results of operations, changes in stockholders’ equity and cash flows of the
Company and the Company Subsidiaries for the periods stated therein, subject, in
the case of any unaudited financial statements, to normal recurring year-end
adjustments.

 

(g)         Reports.

 

(i)       Since May 25, 2016 and until the date of this Agreement, the Company
and each Company Subsidiary has timely filed all material reports,
registrations, documents, filings, statements and submissions, together with any
amendments thereto, that it was required to file with any Governmental Entity
(the foregoing, collectively, the “Company Reports”) and has paid all material
fees and assessments due and payable in connection therewith. As of their
respective dates of filing, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities. To the knowledge of the Company, as of the
date of this Agreement, there are no outstanding comments from the SEC or any
other Governmental Entity with respect to any Company Report. In the case of
each such Company Report filed with or furnished to the SEC, such Company Report
did not, as of its date or if amended prior to the date of this Agreement, as of
the date of such amendment, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made in it, in light of the circumstances under
which they were made, not misleading and complied as to form in all material
respects with the applicable requirements of the Securities Act of 1933 (the
“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”).
With respect to all other Company Reports, the Company Reports were complete and
accurate in all material respects as of their respective dates. No executive
officer of the Company or any Company Subsidiary has failed in any respect to
make the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

 

 9 

 

 

(ii)       The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including the consolidated Company
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board of Directors
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (2) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. Since December 31, 2016 and until the date of
this Agreement, (x) neither the Company nor any Company Subsidiary nor, to the
knowledge of the Company, any director, officer, employee, auditor, accountant
or representative of the Company or any Company Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
Company Subsidiary or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the Company or any
Company Subsidiary has engaged in questionable accounting or auditing practices,
and (y) no attorney representing the Company or any Company Subsidiary, whether
or not employed by the Company or any Company Subsidiary, has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.

 

 10 

 

 

(h)       Properties and Leases. The Company and the Company Subsidiaries have
good and marketable title to all properties and assets owned by them, in each
case free from Liens that would affect the value thereof or interfere with the
use made or to be made thereof by them, other than such Liens as would not
reasonably be expected to have a Material Adverse Effect. The Company and the
Company Subsidiaries hold all leased real or personal property under valid and
enforceable leases with no exceptions that would interfere with the use made or
to be made thereof by them, other than such exceptions as would not reasonably
be expected to have a Material Adverse Effect.

 

(i)       Taxes. (A) Each of the Company and the Company Subsidiaries has
(1) duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and
(2) paid in full all Taxes due or made adequate provision in the financial
statements of the Company (in accordance with GAAP) for any such Taxes, whether
or not shown as due on such Tax Returns; (B) no material deficiencies for any
Taxes have been proposed, asserted or assessed in writing against or with
respect to any Taxes due by or Tax Returns of the Company or any of the Company
Subsidiaries which deficiencies have not since been resolved, except for Taxes
proposed, asserted or assessed that are being contested in good faith by
appropriate proceedings and for which reserves adequate in accordance with GAAP
have been provided; and (C) there are no material Liens for Taxes upon the
assets of either the Company or the Company Subsidiaries except for statutory
Liens for current Taxes not yet due or Liens for Taxes that are being contested
in good faith by appropriate proceedings and for which reserves adequate in
accordance with GAAP have been provided. None of the Company or any of the
Company Subsidiaries has been a “distributing corporation” or a “controlled
corporation” in any distribution occurring during the last two years in which
the parties to such distribution treated the distribution as one to which
Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”) is
applicable. None of the Company or any Company Subsidiary has engaged in any
transaction that is a “listed transaction” for federal income tax purposes
within the meaning of Treasury Regulations section 1.6011-4, which has not yet
been the subject of an audit. For purposes of this Agreement, “Taxes” shall mean
all taxes, charges, levies, penalties or other assessments imposed by any United
States federal, state, local or foreign taxing authority, including any income,
excise, property, sales, transfer, franchise, payroll, withholding, social
security or other taxes, together with any interest or penalties attributable
thereto, and any payments made or owing to any other person measured by such
taxes, charges, levies, penalties or other assessment, whether pursuant to a tax
indemnity agreement, tax sharing payment or otherwise (other than pursuant to
commercial agreements or any employee benefit plan, policy, program, practice or
agreement (whether written or unwritten, qualified or nonqualified, funded or
unfunded, foreign or domestic) providing compensation or other benefits to any
current or former employee of the Company). For purposes of this Agreement, “Tax
Return” shall mean any return, report, information return or other document
(including any related or supporting information) required to be filed with any
taxing authority with respect to Taxes, including without limitation all
information returns relating to Taxes of third parties, any claims for refunds
of Taxes and any amendments or supplements to any of the foregoing.

 

 11 

 

 

(j)       No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(i) liabilities that have arisen since December 31, 2016, (ii) liabilities that
have been incurred in connection with the Subject Transactions, and
(iii) liabilities that have not had and would not reasonably be expected to have
a Material Adverse Effect. Except as contemplated by the Merger Agreement and
the Share Purchase Agreement, since December 31, 2016, the Company and its
Subsidiaries have conducted their business in the ordinary and usual course of
business. Since December 31, 2016, no Material Adverse Effect has occurred.

 

(k)       Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement under the Securities Act, and the rules and regulations of the SEC
promulgated thereunder) which might subject the offering, issuance or sale of
any of the Securities to the Purchasers pursuant to this Agreement to the
registration requirements of the Securities Act.

 

(l)       Status of Securities. The Purchased Securities to be issued pursuant
to this Agreement have been duly authorized by all necessary corporate action.
When issued and sold against receipt of the consideration therefor as provided
in this Agreement, the Preferred Shares will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other shareholder of the
Company. The Ordinary Shares issuable upon conversion of the Preferred Shares
have been duly authorized by all necessary corporate action and when so issued
upon such conversion or exercise will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other shareholder of the
Company.

 

(m)       Litigation and Other Proceedings. There is no action, suit,
arbitration, inquiry, investigation or proceeding by or before any Governmental
Entity (each an “Action”) pending or, to the knowledge of the Company,
threatened in writing against or affecting the Company or any Company Subsidiary
or to which any of their assets are subject, nor is the Company or any Company
Subsidiary subject to any order, judgment or decree, in each case except as
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, there is no
unresolved violation, criticism or exception by any Governmental Entity with
respect to any report or relating to any examinations or inspections of the
Company or any Company Subsidiaries.

 

(n)       Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company or such Company Subsidiary. The
Company and each Company Subsidiary has complied in all material respects and is
not in default or violation in any material respect of, and none of them is, to
the knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not reasonably be expected to have a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any Company Subsidiary.

 

 12 

 

 

(o)         Investment Company. Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, and neither the Company nor any of the Company Subsidiaries
sponsors any person that is such an investment company.

 

(p)         Interim Operations.

 

(i)       The Company has not engaged in any business activity, other than
(A) as described in the Company Reports filed with the SEC and (B) in connection
with the evaluation, negotiation and consummation of the Subject Transactions.

 

(ii)       The Company has complied with all its obligations under the ECLs, FPA
ECLs, the GSO Side Letter, the Investor Letter, the GSO Fee Letter, the GSO
Amendment Fee Letter, the FNF Fee Letter and the FNF Amendment Fee Letter.

 

(q)         NYSE Listing. Immediately after the Closing, the issued and
outstanding Ordinary Shares shall be registered pursuant to Section 12(b) of the
Exchange Act and shall be listed for trading on the NYSE. There is no Action or
investigation pending or, to the knowledge of the Company, threatened against
the Company by any stock exchange or the SEC with respect to any intention by
such entity to deregister the Ordinary Shares or prohibit the listing of
Ordinary Shares on NYSE.

 

(r)         Shareholder Redemptions. There were no Shareholder Redemptions.

 

(s)        Other Investments. Except for this Agreement, the GSO Fee Letter, GSO
Amendment Fee Letter, FNF Fee Letter, the FNF Amendment Fee Letter, the Forward
Purchase Agreements and the ECLs (collectively, the “Equity Funding Documents”)
and the Debt Commitment Letter, the Company has no other contractually committed
sources of debt or equity financing to consummate the Merger. True, correct and
complete copies of the Equity Funding Documents have been delivered by the
Company to the Purchasers.

 

(t)         Brokers and Finders. No broker or finder is entitled to any
brokerage or finder’s fee or other commission payable by any of the Purchasers
in connection with this Agreement or the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company, the
Company Subsidiaries or any of their respective directors, officers or
employees.

 

 13 

 

 

(u)        Articles of Association; Certificates of Designations.

 

(i)       The Articles of Association in the form attached as Exhibit D hereto
are current and in effect.

 

(ii)       The Board of Directors and the Company have taken all action
necessary to cause the Series A Certificate of Designations and the Series B
Certificate of Designations (collectively, the “Certificates of Designations”)
to be adopted pursuant to the Articles of Association, and the terms of the
Series A Preferred Shares and the Series B Preferred Shares have been
established pursuant to the terms thereof in compliance with applicable law.

 

(v)        Indemnification. Except with respect to indemnification obligations
set forth in (i) Annex 4 to this Agreement, (ii) the Registration Rights
Agreement, dated May 19, 2016, among the Company, CF Capital Growth, LLC and the
other parties thereto, (iii) Exhibit A to the Forward Purchase Agreements and
(iii) Exhibit A to the Additional Equity Purchase Agreements, dated June 21,
2017, between the Company and the investors party thereto, the Company has not
agreed to indemnify, and has not indemnified, any current shareholder in the
Company or any party that has agreed to become a shareholder in the Company in
connection with the transactions contemplated by the Merger Agreement.

 

(w)       No Waiver or Modification of Closing Conditions. None of the
conditions to Closing for the Subject Transactions as set forth in the Merger
Agreement and the Share Purchase Agreement have been waived or modified.

 

(x)        No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2.1 and in any
certificate or agreement delivered pursuant hereto, none of the Company, any
person on behalf of the Company or any of the Company’s Affiliates
(collectively, the “Company Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Company or the Subject Transactions and the Company Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 2.2, the ECLs, the GSO
Side Letter, the limited guarantees between GSO and the Company, dated as of
May 24, 2017 (the “Limited Guarantees”), and in any certificate or agreement
delivered pursuant hereto, the Company Parties specifically disclaim that they
are relying upon any other representations or warranties that may have been made
by the Purchaser.

 

2.2         Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Company, in respect of itself only, as
follows:

 

(a)       Organization and Power. It is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation (if the
concept of “good standing” is a recognized concept in such jurisdiction) and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

 14 

 

 

(b)       Authorization. It has full power and authority to enter into this
Agreement and to carry out its obligations hereunder. This Agreement, when
executed and delivered by it, will constitute the valid and legally binding
obligation of such Purchaser, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
registration rights set forth on Annex 4 (the “Registration Rights”) may be
limited by applicable federal or state securities laws.

 

(c)       Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of it in
connection with the consummation of the transactions contemplated by this
Agreement.

 

(d)       Compliance with Other Instruments. The execution, delivery and
performance by it of this Agreement and the consummation by it of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, or (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to it, in
each case (other than clause (i)), which would have a material adverse effect on
it or its ability to consummate the transactions contemplated by this Agreement.

 

(e)       Purchase Entirely for Own Account. This Agreement is made with it in
reliance upon its representation to the Company, which by such Purchaser’s
execution of this Agreement, it hereby confirms, that the Securities to be
acquired by it will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that it has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law.

 

(f)       Disclosure of Information. It has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of the offering of the Securities and the Subject Transactions with the
Company’s management.

 

 15 

 

 

(g)       Restricted Securities. It understands that the offer and sale of the
Securities to it has not been, and will not be, registered under the Securities
Act, by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of its representations as expressed
herein. It understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, it may only transfer the Securities if they are registered with the SEC
and qualified by state authorities, or pursuant to an exemption from such
registration and qualification requirements. It acknowledges that the Company
has no obligation to register or qualify the Securities for resale, except for
the Registration Rights. It further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
which are outside of its control, and which the Company is under no obligation
and may not be able to satisfy.

 

(h)       High Degree of Risk. It understands that its agreement to purchase the
Securities involves a high degree of risk which could cause it to lose all or
part of its investment.

 

(i)       Accredited Investor. It is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(j)       General Solicitation. It is not acquiring the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media, broadcast over
television or radio, disseminated over the Internet or presented at any seminar
or any other general solicitation or general advertisement.

 

(k)       Legends. It understands that certificates evidencing the Securities
will bear a restrictive legend in substantially the form set forth in Section
4.3 (and, with respect to Securities held in uncertificated form, the transfer
agent will record such a legend or other notation on the share register of the
Company).

 

(l)       No Legal, Tax or Investment Advice. It understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to it in connection with the acquisition of the Securities constitutes legal,
tax or investment advice. It has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its acquisition of the Securities.

 

(m)       Residence. Its principal place of business are the offices located at
the address set forth on the signature page hereof.

 

(n)       No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2.2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
Affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the Purchaser Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Company in Section 2.1, the ECLs, the GSO Side Letter, the Limited
Guarantees, and in any certificate or agreement delivered pursuant hereto, the
Purchaser Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Company or any
Company Party.

 

 16 

 

 

Article III

 

COVENANTS

 

3.1         Actions. Each party shall execute and deliver both before and after
the Closing such further certificates, agreements and other documents and take
such other actions as the other parties may reasonably request to consummate or
implement the transactions contemplated hereby.

 

3.2         Access, Information and Confidentiality.

 

(a)       For so long as (i) in the case of the GSO Purchasers, the GSO
Purchasers together with their Affiliates own at least the Qualifying Ownership
Interest of the GSO Securities, or (ii) in the case of the FNF Purchasers, the
FNF Purchasers together with their Affiliates own at least the Qualifying
Ownership Interest of the FNF Securities, the Company will permit such
Purchasers and their Affiliates to visit and inspect, at such Purchasers’
expense, the properties of the Company and the Company Subsidiaries, to examine
the corporate books and to discuss the affairs, finances and accounts of the
Company and the Company Subsidiaries with the principal officers of the Company,
all upon reasonable notice and at such reasonable times and as often as such
Purchasers may reasonably request. Any investigation pursuant to this
Section 3.2 shall be conducted during normal business hours and in such manner
as not to interfere unreasonably with the conduct of the business of the
Company, and nothing herein shall require the Company or any Company Subsidiary
to disclose any information to the extent (i) prohibited by applicable law or
regulation, (ii) that the Company reasonably believes such information to be
competitively sensitive proprietary information (except to the extent the
Purchasers provide assurances reasonably acceptable to the Company that such
information shall not be used by the Purchasers or their respective Affiliates
to compete with the Company and Company Subsidiaries), or (iii) that such
disclosure would reasonably be expected to cause a violation of any agreement to
which the Company or any Company Subsidiary is a party or would cause a risk of
a loss of attorney-client privilege to the Company or any Company Subsidiary.
The Company shall use commercially reasonable efforts to make appropriate
substitute disclosure arrangements under circumstances where any of the
restrictions in the foregoing clauses apply, and shall provide, to the extent
feasible, a simple description of any information withheld on the basis of the
foregoing restrictions. In the event, and to the extent, that, as a result of
any change in applicable law or regulation or a judicial or administrative
interpretation of applicable law or regulation, it is reasonably determined that
the rights afforded pursuant to this Section 3.2 are not sufficient for purposes
of the Department of Labor’s “plan assets” regulations, to the extent such plan
assets regulation applies to the investment in the Securities, the Purchasers
and the Company shall cooperate in good faith to agree upon mutually
satisfactory management access and information rights which satisfy such
regulations. “Qualifying Ownership Interest” means 25% of Securities acquired by
such person hereunder, calculated on an as converted basis (assuming a
Conversion Price equal to the value of clause (iii) of the definition of Floor
Price (each as defined in the applicable Certificate of Designations)).

 

 17 

 

 

(b)       Each party to this Agreement will hold, and will cause its respective
Affiliates and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a regulatory
authority is necessary or appropriate or unless disclosure is required by
judicial or administrative process or by other requirement of law or the
applicable requirements of any regulatory agency or relevant stock exchange, all
non-public records, books, contracts, instruments, computer data and other data
and information (collectively, “Information”) concerning the other party hereto
furnished to it by such other party or its representatives pursuant to this
Agreement except to the extent that such information can be shown to have been
(i) previously known by such party on a non-confidential basis, (ii) in the
public domain through no fault of such party or (iii) later lawfully acquired
from other sources by the party to which it was furnished, and neither party
hereto shall release or disclose such Information to any other person, except
(A) its auditors, attorneys, financial advisors, other consultants and advisors,
(B) in the case of the GSO Purchasers, their Affiliates, financing sources,
current or prospective investors in funds or accounts managed or advised by GSO
or its Affiliates and any bona fide prospective purchaser of Securities, and (C)
in the case of the FNF Purchasers, their Affiliates, financing sources, current
or prospective investors in funds or accounts managed or advised by FNF or its
Affiliates and any bona fide prospective purchaser of Securities; provided that
the Purchasers shall not release or disclose any information to its financing
sources which is furnished to any non-voting observer appointed pursuant to
Section 4.2 without the consent of the Company.

 

3.3         Board of Director’s Recommendation; Proxy Statement

 

(a)       The Company shall call a special meeting of its shareholders, as
promptly as practicable following the Closing (but in any event on or before May
31, 2018) to vote on proposals (collectively, the “Shareholder Proposal”) to (i)
approve the conversion of the Series A Preferred Shares and Series B Preferred
Shares into Ordinary Shares for purposes of Section 312.03 of the NYSE Listed
Company Manual or any equivalent rule of any stock exchange on which the
Ordinary Shares are listed from time to time, and (ii) amend the Amended
Articles such that they comply with the provisions of Section 313.00(C) of the
NYSE Listed Company Manual regarding the right to elect directors upon default
of dividend payments for six quarterly periods or any equivalent rule of any
stock exchange on which the Ordinary Shares are listed from time to time. The
Board of Directors shall unanimously recommend to the Company’s shareholders
that such shareholders vote in favor of the Shareholder Proposal. In connection
with such meeting, the Company shall promptly prepare (and Purchasers will
reasonably cooperate with the Company to prepare) and file (but in no event
later than March 31, 2018, unless otherwise agreed by the parties) with the SEC
a preliminary proxy statement, shall use its reasonable best efforts to respond
to any comments of the SEC or its staff and to cause a definitive proxy
statement related to such shareholders' meeting to be mailed to the Company’s
shareholders not more than five business days after clearance thereof by the
SEC, and shall use its reasonable best efforts to solicit proxies for such
shareholder approval. The Company shall notify Purchasers promptly of the
receipt of any comments from the SEC or its staff with respect to the proxy
statement and of any request by the SEC or its staff for amendments or
supplements to such proxy statement or for additional information and will
supply Purchasers with copies of all correspondence between the Company or any
of its representatives, on the one hand, and the SEC or its staff, on the other
hand, with respect to such proxy statement. If at any time prior to such
shareholders' meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its shareholders such an amendment
or supplement. Purchasers and the Company agree promptly to correct any
information provided by them or on their behalf for use in the proxy statement
if and to the extent that such information shall have become false or misleading
in any material respect, and the Company shall as promptly as practicable
prepare and mail to its shareholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with Purchasers prior to filing any proxy statement, or
any amendment or supplement thereto, and provide Purchasers with a reasonable
opportunity to comment thereon. In the event that the approval of the
Shareholder Proposal is not obtained at such special shareholders meeting, the
Company shall include a proposal to approve (and the Board of Directors shall
unanimously recommend approval of) each such proposal at a meeting of its
shareholders no less than once in each subsequent six-month period beginning on
May 31, 2018 until such approval is obtained.

 

 18 

 

 

(b)       Purchasers, on the one hand, agree to furnish the Company, and the
Company, on the other hand, agrees, upon request, to furnish to each Purchaser,
all information concerning itself, its Affiliates, directors, officers, partners
and shareholders and such other matters as may be reasonably necessary or
advisable in connection with the proxy statement in connection with any such
shareholders meeting.

 

(c)       Purchasers hereby agree that at any meeting of the shareholders of the
Company held to vote on the Shareholder Proposal, however called, Purchasers
shall vote, or cause to be voted, all Ordinary Shares or other voting securities
beneficially owned by Purchasers, in favor of the Shareholder Proposal.

 

3.4         Tax Matters

 

(a)       With respect to each taxable year of the Company and each Company
Subsidiary with respect to which a reasonable likelihood exists that the Company
and/or a Company Subsidiary is treated as a “passive foreign investment company”
(as defined in Section 1297(a) of the Code), the Company and/or such Company
Subsidiary shall comply with the requirements of Section 1295(a)(2) of the Code
(and the Treasury Regulations promulgating such requirements) and timely deliver
to the Purchasers the information necessary to permit them to make a valid
election to treat the Company and/or such Company Subsidiary as a “qualified
electing fund” (as defined in Section 1295(a) of the Code) and to subsequently
comply with the requirements applicable to shareholders who have made a valid
election to treat a “passive foreign investment company” as a “qualified
electing fund.”

 

 19 

 

 

(b)       Upon reasonable request from the Purchaser, the Company shall provide
such information as is reasonably necessary to permit the Purchasers to comply
with applicable requirements regarding the filing of Tax Returns that arise in
connection with their ownership of the Securities.

 

(c)       The Company and the GSO Purchasers agree to treat the GSO Commitment
Fee and the GSO Amendment Fee as a discount to the GSO Investment Commitment and
not as separately bargained for consideration for United States federal (and
other applicable) tax purposes.

 

(d)       The Company and the FNF Purchasers agree to treat the FNF Commitment
Fee and the FNF Amendment Fee as a discount to the FNF Investment Commitment and
not as separately bargained for consideration for United States federal (and
other applicable) tax purposes.

 

(e)       The parties agree to allocate to each Ordinary Share that is a GSO
Ordinary Share or FNF Ordinary Share an amount of the GSO Investment Purchase
Price or FNF Investment Purchase Price, as applicable, equal to $10.00.

 

(f)       The Company will exercise reasonable efforts to cooperate with the
Purchasers to seek to have any redemption pursuant to Section 6 of the
Certificates of Designations qualify as a sale or exchange pursuant to Section
302(a) of the Internal Revenue Code of 1986, as amended; provided, however, that
this covenant shall not have any effect on the Company's right to redeem the
Preferred Shares in accordance with such Section 6 of the Certificates of
Designations.

 

(g)       The Company shall not incur or accumulate, and shall cause each
Company Subsidiary to prevent the Company from incurring or accumulating, any
earnings and profits for United States federal income tax purposes (including as
a result of receiving a distribution of property from any Company Subsidiary),
unless, in each taxable year in which the Company has (or is reasonably expected
to have) current or accumulated earnings and profits for United States federal
income tax purposes, the Board of Directors shall have or shall declare cash
dividends to the Purchasers in an amount that is sufficient to allow the
Purchasers (or the direct or indirect owners of the Purchasers) to pay any U.S.
federal and state income tax due with respect to any dividend income
attributable to such current (or reasonably expected current) or accumulated
earnings and profits for such taxable year; provided, however, that this
paragraph (g) shall not have any effect on the Purchasers’ entitlement to
dividends under the terms of any of their Preferred Shares and that the Company
shall not be required to pay or declare any dividends (whether in cash or in
kind) in excess of such entitlement.

 

 20 

 

 

Article IV

 

ADDITIONAL AGREEMENTS

 

4.1         Transfer Restrictions. 

 

(a)       Restrictions on Transfer. Until the first anniversary of the Closing
Date, except as otherwise permitted in this Agreement, the Purchasers will not
transfer, sell, assign or otherwise dispose of (including any transfer of
constructive economic ownership, whether through any security, contract right,
or derivative position) (“Transfer”) any Preferred Shares acquired pursuant to
this Agreement. Notwithstanding the foregoing, the Purchasers may pledge (a
“Pledge”) any or all of the Preferred Shares in the ordinary course of business
for bona fide financing purposes, including as collateral for any loan, so long
as the counterparty to such Pledge enters into a written agreement agreeing to
be bound by these transfer restrictions with respect to the pledged Preferred
Shares. The Transfer restrictions set forth in this Section 4.1(a) shall
terminate and be of no further force or effect on the first anniversary of the
Closing Date. Any Preferred Shares acquired by the Purchasers and their
Affiliates other than pursuant to this Agreement will not be subject to this
Section 4.1(a).

 

(b)      Permitted Transfers. Notwithstanding Section 4.1(a), each Purchaser and
its permitted transferees shall be permitted to Transfer any portion or all of
its Preferred Shares at any time under the following circumstances:

 

(i)       Transfers to (A) any Affiliate of a Purchaser under common control
with a Purchaser’s ultimate parent, general partner or investment advisor (any
such transferee shall be included in the term “Purchaser”), or (B) any limited
partner, member or shareholder of any Purchaser, but in each case only if the
transferee agrees in writing for the benefit of the Company (with a copy thereof
to be furnished to the Company) to be bound by the terms of this Agreement.

 

(ii)       Transfers pursuant to a merger, tender offer or exchange offer or
other business combination, acquisition of assets or similar transaction or
change of control involving the Company.

 

(c)       Additional Restrictions with respect to Ordinary Shares. Each
Purchaser shall not, and (subject to the last sentence of this Section 4.1(c))
shall cause its Affiliates to not, directly or indirectly, establish any short
position in or with respect to the Ordinary Shares (including through the use of
derivatives but excluding any such position with regards to a broad-based market
basket or index in which the Ordinary Shares are included) (i) during the 30
consecutive Trading Days used to calculate the Conversion Price (as defined in
the applicable Certificate of Designation) with respect to such Purchaser’s
Preferred Shares, or (ii) prior to such period to the extent intended to cause
material market activity with respect to the Ordinary Shares during such 30
consecutive Trading Day period. Notwithstanding the foregoing, nothing contained
in this Section 4.1(c) shall prohibit any Purchaser or any Affiliate of any
Purchaser from establishing or maintaining a short position in, or with respect
to, Ordinary Shares (including through the use of derivatives) unrelated to the
potential conversion of the Preferred Shares into Ordinary Shares.

 

 21 

 

 

4.2         Governance Matters. Each of (i) the GSO Purchasers, as a group, and
(ii) the FNF Purchasers, as a group, shall have the right, exercisable by
delivering written notice to the Company, to collectively designate their own
non-voting observer to attend any meetings of the Board of Directors and any
committee thereof, in each case for so long as such the GSO Purchasers or FNF
Purchasers, as applicable, together with their respective Affiliates own at
least two times the Qualifying Ownership Interest. Each of the GSO Purchasers
and the FNF Purchasers shall have the right to remove and replace their
respective non-voting observer at any time and from time to time. The Company
shall furnish to each non-voting observer (a) notices of all Board of Directors
and committee meetings (as applicable) no later than, and using the same form of
communication as, notice of such Board of Directors and committee meetings are
furnished to Directors, and (b) copies of the materials with respect to meetings
of the Board of Directors and any committees thereof, which are furnished to
Directors, no later than such materials are so furnished to such Directors;
provided, however, that such representative shall agree to hold in confidence
all information so provided on customary terms; and provided, further, that such
representative may be excluded from access to any material or meeting or portion
thereof if the Board of Directors or any committee thereof determines in good
faith (and, with respect to items (i) and (iii) below, upon advice of counsel)
that (i) such exclusion is reasonably necessary in the opinion of counsel to
preserve attorney-client privilege, (ii) there exists, with respect to any
deliberation or board or committee materials, an actual or potential conflict of
interest between the observer, any Purchaser and the Company, or (iii) such
recusal is required by applicable laws (including any federal securities laws).
The GSO Purchasers or the FNF Purchasers may elect to suspend their right to
appoint their respective non-voting observer and receive materials provided to
the Board of Directors at any time and from time to time by delivery of written
notice thereof to the Company. The GSO Purchasers and the FNF Purchasers may
terminate any such suspension by delivery of written notice of such termination
to the Company.

 

4.3         Legend.

 

(a)       The Purchasers agree that each register and book entry for the
Purchased Securities shall contain a notation, and each certificate (if any)
evidencing the Securities shall be stamped or otherwise imprinted with a legend,
in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.

 

THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTMENT AGREEMENT
BY AND AMONG THE HOLDER AND THE OTHER PARTIES THERETO. COPIES OF SUCH AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 

 22 

 

 

(b)       Upon the request of a Purchaser, if such legend is no longer required
under the Securities Act and applicable state laws, the Company shall promptly
cause clause (1) of the legend to be removed from any certificate for any
Securities to be Transferred in accordance with the terms of this Agreement and
clause (2) of the legend shall be removed upon the expiration of such transfer
and other restrictions set forth in this Agreement. In connection therewith, if
required by the Company’s transfer agent, the Company will reasonably cooperate
with such Purchaser to cause an opinion of counsel to be delivered to its
transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent that authorize and direct the transfer
agent to issue such Securities without any such legend.

 

(c)       The Purchaser shall have registration rights with respect to the
Securities as set forth in the Registration Rights.

 

4.4         Reservation for Issuance. The Company will reserve that number of
Ordinary Shares sufficient for issuance upon conversion of the Preferred Shares
owned at any time by the Purchasers without regard to any limitation on such
conversion.

 

4.5         Certain Transactions. The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other person unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant, obligation and condition
of this Agreement to be performed and observed by the Company (including the
Registration Rights in Annex 4).

 

4.7         Exchange Listing. The Company shall cause the GSO Ordinary Shares,
FNF Ordinary Shares and Ordinary Shares reserved for issuance pursuant to the
conversion of the Preferred Shares to continue to be approved for listing on
NYSE.

 

4.8         Certificates of Designations. For so long as the Purchasers,
together with any of their Affiliates, own any Preferred Shares, the Company
shall not amend or change any terms of the applicable Certificate of Designation
except in accordance with the terms thereof.

 

4.9         Use of Proceeds. The proceeds from the issuance and sale of the
Preferred Shares shall be used solely for the purposes specified in the ECLs.

 

4.10       MFN Provision. If the Company enters into an agreement, or modifies
either Certificate of Designations, so as to provide terms more favorable to any
Purchaser than the terms provided to any other Purchaser under this Agreement,
then the Company will enter into an agreement with such other Purchaser or
modify the terms of this Agreement, the applicable Certificate of Designation,
as applicable, to reflect such more favorable terms.

 

4.11       ECLs. Upon the execution and delivery of this Agreement by the
parties hereto, the ECLs delivered by GSO and FNF shall be superseded hereby and
automatically terminate and be of no further force and effect.

 

 23 

 

 

Article V

 

MISCELLANEOUS

 

5.1         Expenses. Each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement, except that the Company shall reimburse
the Purchasers for the fees and expenses of counsel to the extent provided in
the GSO Fee Letter and the FNF Fee Letter.

 

5.2         Amendment; Waiver. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law. The
right of a party to any remedy pursuant to this Agreement shall not be waived or
otherwise affected by any investigation or examination conducted, or any
knowledge possessed or acquired (or capable of being possessed or acquired), by
such party at any time concerning any circumstance, action, omission or event
relating to the accuracy or performance of any representation, warranty,
covenant or obligation.

 

5.3         Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by email and such emails will be deemed
as sufficient as if actual signature pages had been delivered.

 

5.4         Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the Borough of Manhattan, State of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby.

 

5.5         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

5.6         Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

 24 

 

 

(a)If to a GSO Purchaser to:

 

GSO Capital Partners LP

345 Park Avenue

New York, New York 10154

Attention: Robert Petrini and Marisa Beeney

Email: robert.petrini@gsocap.com; marisa.beeney@gsocap.com

 

with a copy to (which copy alone shall not constitute notice):

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: C. Andrew Gerlach

Telephone: (212) 558-4789

Email: gerlacha@sullcrom.com

Fax: (212) 291-9299

 

(b)If to an FNF Purchaser to:

 

Fidelity National Financial, Inc.

601 Riverside Ave.

Jacksonville, FL 32204

Attention: Executive Vice President, General Counsel and Corporate Secretary

Fax: (702) 243-3251

 

If to the Company:

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

Attn: Douglas Newton

Telephone: (212) 207-8647

Email: newton@cc.capital

Fax: (212) 588-8713

 

 25 

 

 

with a copy to (which copy alone shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attn: Nicholas F. Potter

Telephone: (212)-909-6459

Email: nfpotter@debevoise.com

Facsimile: (212)-909-6836

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Gregory A. Fernicola

Telephone: (212)-735-2918

Email: gregory.fernicola@skadden.com

Facsimile: (917)-777-2918

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attn: Joel L. Rubinstein

Telephone: (212)-294-5336

Email: jrubinstein@winston.com

Facsimile: (212)-294-4700

 

5.7         Entire Agreement, Etc. (a) Except as otherwise provided herein, this
Agreement (including the Exhibits and Schedules hereto) constitutes the entire
agreement, and supersedes all other prior agreements, including the FNF Fee
Letter, FNF Amendment Fee Letter, GSO Fee Letter, GSO Amendment Fee Letter and
other understandings, representations and warranties, both written and oral,
among the parties, with respect to the subject matter hereof; and (b) this
Agreement will not be assignable by operation of law or otherwise (any attempted
assignment in contravention hereof being null and void); provided that a
Purchaser may assign its rights and obligations under this Agreement (i) to any
Affiliate, but only if the transferee agrees in writing for the benefit of the
Company (with a copy thereof to be furnished to the Company) to be bound by the
terms of this Agreement (any such transferee shall be included in the term
“Purchaser”); provided, further, that no such assignment shall relieve such
Purchaser of its obligations hereunder and (ii) as provided in the Registration
Rights on Annex 4.

 

5.8         Interpretation; Other Definitions. Wherever required by the context
of this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:

 

 26 

 

 

(a)       the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise; provided, that other than for purposes of Section 3.2(b) and Section
5.14 of this Agreement, any reference to an “Affiliate” of any GSO Purchaser
shall exclude any person outside of the credit-focused business of The
Blackstone Group L.P.;

 

(b)       the word “or” is not exclusive;

 

(c)       the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;

 

(d)       the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(e)       “business day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York generally are authorized or required by law or other governmental
action to close;

 

(f)       “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;
and

 

(g)       to the “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act, but excluding any Vice President or Secretary)
of the Company.

 

5.9         Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.

 

5.10       Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors the parties hereto)
or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

 27 

 

 

5.11       No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Section 4.5 shall inure to the benefit of the persons referred to in that
Section.

 

5.12       Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor any
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld, conditioned or delayed) and each
party shall coordinate with the party whose consent is required with respect to
any such news release or public disclosure.

 

5.13       Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms of this
Agreement, this being in addition to any other remedies to which they are
entitled at law or equity.

 

5.14       No Recourse. This Agreement may only be enforced against the named
parties hereto. All claims or causes of action that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may be made only against the entities that are expressly
identified as parties hereto or that are subject to the terms hereof, and no
past, present or future director, officer, employee, incorporator, member,
manager, partner, stockholder, Affiliate, agent, attorney or representative of
any Purchaser or any party hereto (including any person negotiating or executing
this Agreement on behalf of a party hereto) shall have any liability or
obligation with respect to this Agreement or with respect to any claim or cause
of action, whether in tort, contract or otherwise, that may arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement and the transactions contemplated hereby and by the other certificates
delivered pursuant thereto.

 

* * *

 

 28 

 

 

      IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

 

  FGL HOLDINGS         By: /s/ Douglas B. Newton     Name: Douglas B. Newton    
Title:  Chief Financial Officer

 

[Signature Page to Investment Agreement]

 

 

 

 

 

  FIDELITY NATIONAL TITLE INSURANCE COMPANY         By: /s/ Michael L. Gravelle
    Name:  Michael L. Gravelle     Title: Executive Vice President, General    
  Counsel and Corporate Secretary         CHICAGO TITLE INSURANCE COMPANY      
  By: /s/ Michael L. Gravelle     Name: Michael L. Gravelle     Title: Executive
Vice President, General       Counsel and Corporate Secretary        
COMMONWEALTH LAND TITLE INSURANCE COMPANY         By: /s/ Michael L. Gravelle  
  Name: Michael L. Gravelle     Title: Executive Vice President, General      
Counsel and Corporate Secretary

 

[Signature Page to Investment Agreement]

 

 

 

 

  GSO COF III AIV-5 LP         By: GSO Capital Opportunities Associates III LLC,
  its general partner         By: /s/ Marisa Beeney     Name: Marisa Beeney    
Title: Authorized Signatory         GSO COF III Co-Investment AIV-5 LP        
By: GSO COF III Co-Investment Associates LLC,   its general partner         By:
/s/ Marisa Beeney     Name: Marisa Beeney     Title: Authorized Signatory      
  GSO CO-INVESTMENT FUND-D LP         By: GSO Co-Investment Fund-D Associates
LLC,   its general partner         By: /s/ Marisa Beeney     Name: Marisa Beeney
    Title: Authorized Signatory         GSO CREDIT ALPHA FUND LP         By: GSO
Credit Alpha Associates LLC,   its general partner         By: /s/ Marisa Beeney
    Name: Marisa Beeney     Title: Authorized Signatory

 

Annex 1 

 

 

 

  GSO AIGUILLE DES GRANDS MONTETS FUND II LP         By: GSO Capital Partners
LP,   its attorney-in-fact         By: /s/ Marisa Beeney     Name: Marisa Beeney
    Title: Authorized Signatory         GSO CHURCHILL PARTNERS LP         By:
GSO Churchill Associates LLC,   its general partner         By: /s/ Marisa
Beeney     Name: Marisa Beeney     Title: Authorized Signatory         GSO
CREDIT-A PARTNERS LP         By: GSO Capital Partners LP,   its investment
manager         By: /s/ Marisa Beeney     Name: Marisa Beeney     Title:
Authorized Signatory         GSO HARRINGTON CREDIT ALPHA FUND (CAYMAN) L.P.    
    By: GSO Harrington Credit Alpha Associates L.L.C.,   its general partner    
    By: /s/ Marisa Beeney     Name: Marisa Beeney     Title: Authorized
Signatory

 

Annex 1

 

 

 

Annex 1

GSO Purchasers

 

GSO Purchasers  Preferred Shares   Ordinary Shares  GSO COF III AIV-5 LP 
 185,811    4,147,302  GSO COF III Co-Investment AIV-5 LP   64,611    1,442,118 
GSO Co-Investment Fund-D LP   2,281    50,912  GSO Credit Alpha Fund LP 
 7,396    165,079  GSO Aiguille des Grands Montets Fund II LP   6,367  
 142,111  GSO Churchill Partners LP   2,354    52,541  GSO Credit-A Partners LP 
 5,104    113,921  GSO Harrington Credit Alpha Fund (Cayman) L.P.   1,076  
 24,016 

 

Annex 1

 

 

 

Annex 2

FNF Purchasers

 

FNF Purchasers  Preferred Shares   Ordinary Shares  Fidelity National Title
Insurance Company   24,000    535,680  Chicago Title Insurance Company 
 56,000    1,249,920  Commonwealth Land Title Insurance Company   20,000  
 446,400 

 

Annex 2

 

 

 

Annex 3

Capital Structure

 

Annex 3

 

 

 

Annex 4

Registration Rights

 

1.         Within thirty (30) days after the Closing Date, the Company shall use
reasonable best efforts to file a registration statement on Form S-3 for a
secondary offering (including any successor registration statement, a “Resale
Shelf”) of the Ordinary Shares and any other equity security of the Company
issued or issuable with respect thereto by way of a share dividend or share
split or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization (the “Ordinary Registrable Securities”) pursuant
to Rule 415 under the Securities Act.

 

2.         Within thirty (30) days after the written request of the GSO
Purchasers with respect to the Series A Shares, or the FNF Purchasers with
respect to the Series B Shares, the Company shall use reasonable best efforts to
file a Resale Shelf covering (x) the Series A Shares or the Series B Shares, as
the case may be, (y) the Converted Shares (as defined below), in each case plus
(z) any other equity security of the Company issued or issuable with respect to
the securities referred to in clauses (x) and (y), as applicable, by way of a
share dividend or share split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization (the “Preferred
Registrable Securities” and, together with the Ordinary Registrable Securities,
the “Registrable Securities”) pursuant to Rule 415 under the Securities Act.
Notwithstanding the foregoing, the Company shall have no obligation to file a
Resale Shelf (i) with respect to the securities referred to in clause (x) above
earlier than ninety (90) days prior to the first anniversary of the Closing
Date, and (ii) with respect to the securities referred to in clause (y) above,
earlier than ninety (90) days prior to the date on which the Preferred Shares
become convertible, or actually convert, into Ordinary Shares pursuant to the
applicable Certificate of Designations and Articles of Association.

 

3.         If Form S-3 is unavailable for a registration described in paragraphs
1 and 2 hereof, the Company shall register the resale of the Registrable
Securities on another appropriate form (including Form S-1) as promptly as
practicable after Form S-3 becomes unavailable, and undertake to register the
Registrable Securities on Form S-3 as soon as such form is available.

 

4.         The Company shall use reasonable best efforts to cause each Resale
Shelf to be declared effective under the Securities Act promptly after the
filing thereof, but in no event later than sixty (60) days after the filing
thereof, and to maintain the effectiveness of such Resale Shelf with respect to
the Registrable Securities covered by such Resale Shelf until the earlier of (A)
the date on which the Purchasers cease to hold Registrable Securities covered by
such Resale Shelf and (B) the date all of the Purchasers’ Registrable Securities
covered by such Resale Shelf can be sold publicly without restriction or
limitation under Rule 144 under the Securities Act and without the requirement
to be in compliance with Rule 144(c)(1) under the Securities Act.

 

Annex 4

 

 

 

5.         If at any time the Company proposes to file a registration statement
(a “Registration Statement”) on its own behalf, or on behalf of any other
persons (as defined below) who have previously exercised demand registration
rights with respect to such registration statement (“Other Holders”), relating
to an underwritten offering of Ordinary Shares, or engage in an Underwritten
Shelf Takedown (as defined below) (in each case, a “Company Offering”), then the
Company will provide the Purchasers with notice in writing (an “Offer Notice”)
at least ten (10) Business Days prior to such filing, which Offer Notice will
offer to include in the Registration Statement for such Company Offering the
Purchasers’ Ordinary Registrable Securities and Converted Shares (as defined
below), if any. Within five (5) Business Days (or, in the case of an Offer
Notice delivered to the Purchasers in connection with an Underwritten Shelf
Takedown, within three (3) Business Days) after receiving the Offer Notice, each
Purchaser may make a written request (a “Piggyback Request”) to the Company to
include some or all of such Purchaser’s Ordinary Registrable Securities or
Converted Shares in the Company Offering. If the underwriter(s) for any Company
Offering advise the Company that marketing factors require a limitation on the
number of securities that may be included in the Company Offering, the number of
securities to be so included shall be allocated as follows: (i) first, to the
Company and any Other Holders, if any; and (ii) second, to the Piggyback Holders
(as defined in the Forward Purchase Agreements) and other holders of Ordinary
Shares who validly exercised piggyback registration rights based on the pro rata
percentage of Ordinary Shares requested to be included therein, and (iii) to the
Purchasers based on the pro rata percentage of Ordinary Registrable Securities
and Converted Shares, as applicable, held by the Purchasers and requested to be
included in the Company Offering.

 

6.         At any time during which the Company has an effective Resale Shelf
with respect to the Purchasers’ Registrable Securities, (i) the Purchasers shall
be entitled, at any time and from time to time, to sell Registrable Securities,
and (ii) each Purchaser may make a written request (which request shall specify
the intended method of disposition thereof) (a “Shelf Takedown Request”) to the
Company to effect a sale, of all or a portion of such Purchaser’s Registrable
Securities that are covered by the Resale Shelf for which a prospectus
supplement (a “Shelf Takedown Prospectus Supplement”) is required by applicable
law, and the Company shall use commercially reasonable efforts to file such
Shelf Takedown Prospectus Supplement for such purpose as soon as reasonably
practicable following receipt of a Shelf Takedown Request.

 

Annex 4

 

 

 

7.         Each of (i) the GSO Purchasers, taken as a group and (ii) the FNF
Purchasers, taken as a group, may request (any such group, the “Requesting
Purchasers”) that any sale of Ordinary Shares issued upon the conversion of the
Preferred Shares (and any other equity security of the Company issued or
issuable with respect to such Ordinary Shares by way of a share dividend or
share split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization, the “Converted Shares”) covered by a
Resale Shelf be conducted as an underwritten public offering (an “Underwritten
Shelf Takedown”). The Company shall not be obligated to effect more than two
Underwritten Shelf Takedowns for each of (i) the GSO Purchasers, taken as a
group, and (ii) the FNF Purchasers, taken as a group. Each of the GSO
Purchasers, taken as a group, and the FNF Purchasers, taken as a group, shall
have the right, pursuant to a timely Piggyback Request, to include securities
that are covered by the Resale Shelf (“Requesting Holder Securities”) in the
prospectus supplement relating to any Underwritten Shelf Takedown and such
Purchaser agrees to cooperate with the Company and such other Purchaser in
furtherance thereof. If the underwriter(s) for any Underwritten Shelf Takedown
advise the Company that marketing factors require a limitation on the number of
securities that may be included in the Underwritten Shelf Takedown, the number
of securities to be so included shall be allocated as follows: (i) first, to the
Requesting Purchasers; and (ii) second, to the Piggyback Holders and other
holders of ordinary shares who validly exercised piggyback registration rights
based on the pro rata percentage of Ordinary Shares to be included therein, and
(iii) third, to the Purchasers making the Piggyback Request based on the pro
rata percentage of the Converted Shares held by the Purchasers making the
Piggyback Request and requested to be included in the Underwritten Shelf
Takedown. It is understood that any Purchaser electing to include securities on‎
an Underwritten Shelf Takedown pursuant to a Piggyback Request shall not have
the ability to withdraw such securities from such offering without the consent
of the Requesting Purchasers, it being understood that the terms of the offering
may not be known at the time of such offering and that the Requesting Purchasers
shall have the sole discretion to approve such terms (and such other Purchasers
shall not have the right to make any determinations other than whether they wish
to include their Converted Shares in the prospectus supplement). In this regard,
by electing to include securities in such offering, such other Purchasers agree
to cooperate with the Company and the Requesting Purchasers in furtherance of
such offering, including entering into such customary agreements and take all
such actions (including supplying all reasonably requested information) within
forty-eight (48) hours of a reasonable request by the Company, underwriters or
Requesting Purchasers. The Requesting Purchasers shall have the right, after
consultation with the Company, to determine the plan of distribution for any
Underwritten Shelf Takedown, including the price at which the Converted Shares
are to be sold and the underwriting commissions, discounts and fees. The
Requesting Purchasers shall select the investment banker or bankers and managers
to administer the Underwritten Shelf Takedown, including the lead managing
underwriter (provided that such investment banker or bankers and managers shall
be reasonably satisfactory to the Company. The Company shall consider, in good
faith, any reasonable request by any Purchaser from time to time for an
Underwritten Shelf Takedown of Ordinary Registrable Securities owned by such
Purchaser that are not Converted Shares.

 

8.         Each of (i) the GSO Purchasers, taken as a group and (ii) the FNF
Purchasers, taken as a group, may request a sale of Ordinary Registrable
Securities that are not Converted Shares covered by a Resale Shelf be conducted
as an underwritten block trade (an “Underwritten Block Trade”); provided that
aggregate offering value of such Registrable Ordinary Securities requested to be
sold in any Underwritten Block Trade must be equal to at least $25,000,000. The
Company shall not be obligated to effect more than one Underwritten Block Trade
for each of (i) the GSO Purchasers, taken as a group, and (ii) the FNF
Purchasers, taken as a group, and the total Registration Expenses payable by the
Company under paragraph 10 below for all Underwritten Block Trades shall not
exceed $500,000 in the aggregate.

 

9.         In connection with any underwritten offering, the Company shall enter
into such customary agreements and take all such other actions in connection
therewith (including those requested by the Purchasers) in order to facilitate
the disposition of such Registrable Securities as are reasonably necessary or
required, and in such connection enter into a customary underwriting agreement
that provides for customary opinions, comfort letters and officer’s certificates
and other customary deliverables.

 

10.       The Company shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
the Resale Shelf (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
10, “Registration Expenses” shall mean the out-of-pocket expenses of a Company
Offering or an Underwritten Shelf Takedown, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with FINRA) and any securities exchange on which the
Registrable Securities are then listed; (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Underwritten Shelf Takedown; and (vi) reasonable fees and expenses of one legal
counsel selected by the applicable Purchasers.

 

Annex 4

 

 

 

11.       The Company may suspend the use of a prospectus included in a Resale
Shelf or Company Offering by furnishing to the Purchasers a written notice
(“Suspension Notice”) stating that in the good faith judgment of the Company, it
would be either (i) prohibited by the Company’s insider trading policy (as if
the Purchasers were covered by such policy) or (ii) materially detrimental to
the Company and its shareholders for such prospectus to be used at such time.
The Company’s right to suspend the use of such prospectus under clause (ii) of
the preceding sentence may be exercised for a period of not more than sixty (60)
days after the date of such notice to the Purchasers; provided such period may
be extended for an additional thirty (30) days with the consent of a
majority-in-interest of the holders of Registrable Securities covered by the
Resale Shelf; provided further, that such right to suspend the use of a
prospectus in the case of clause (ii) of the preceding sentence shall be
exercised by the Company not more than once in any twelve (12) month period (it
being understood that the right to suspend the use of a prospectus in the case
of clause (i) of the preceding sentence shall not be so limited). A holder of
Registrable Securities shall not effect any sales of Registrable Securities
pursuant to a Resale Shelf or Company Offering at any time after it has received
a Suspension Notice from the Company and prior to receipt of an End of
Suspension Notice (as defined below). The holders may recommence effecting sales
of the Registrable Securities pursuant to the Resale Shelf following further
written notice to such effect (an “End of Suspension Notice”) from the Company
to the holders, which shall be provided by the Company prior to the end of the
applicable suspension period. The Company shall act in good faith to permit any
suspension period contemplated by this paragraph to be concluded as promptly as
reasonably practicable.

 

12.       The Purchaser agrees that, except as required by applicable law, the
Purchaser shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a holder of
Registrable Securities in breach of the terms of this Agreement.

 

Annex 4

 

 

 

13.       The Company shall indemnify and hold harmless the Purchasers, their
respective directors and officers, partners, members, managers, employees,
agents, and representatives and each person, if any, who controls each Purchaser
within the meaning of the Securities Act and the Exchange Act and any agent
thereof (collectively, “Indemnified Persons”), to the fullest extent permitted
by applicable law, from and against any losses, claims, damages, liabilities,
joint or several, costs (including reasonable costs of preparation and
reasonable attorneys’ fees) and expenses, judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), promptly as incurred, arising out of, based upon or
resulting from any untrue statement or alleged untrue statement of any material
fact contained in the Resale Shelf (or any amendment or supplement thereto), the
related prospectus, or any amendment or supplement thereto, or arise out of, are
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable in any such case or to
any Indemnified Person to the extent that any such Loss arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission or so made in reliance upon or in conformity with
information furnished by or on behalf of such Indemnified Person in writing
specifically for use in the preparation of the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of any Registrable
Securities by the Purchasers.

 

14.       The Company’s obligations under this Annex 4 are subject to the
Purchasers’ furnishing to the Company in writing such information as the Company
reasonably requests for use in connection with each Resale Shelf and Company
Offering, the related prospectus, or any amendment or supplement thereto. Each
Purchaser shall indemnify the Company, its officers, directors, managers,
employees, agents and representatives, and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue statement or alleged untrue
statement of material fact contained in each Resale Shelf and Company Offering,
the related prospectus, or any amendment or supplement thereto or any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information so
furnished in writing by a Purchaser expressly for inclusion in such document;
provided that the obligation to indemnify shall be individual, not joint and
several, for each Purchaser and shall be limited to the net amount of proceeds
received by such Purchaser from the sale of Registrable Securities pursuant to
such Resale Shelf or Company Offering.

 

15.       The Company shall cooperate with the Purchasers, to the extent the
Registrable Securities become freely tradable and are sold by a Purchaser, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Resale Shelf and enable such certificates to be in such
denominations or amounts, as the case may be, as the Purchasers may reasonably
request and registered in such names as the Purchasers may request.

 

16.       If requested by a Purchaser, the Company shall as soon as practicable,
subject to any Suspension Notice, (i) incorporate in a prospectus supplement or
post-effective amendment such information as such Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by such Purchaser holding any Registrable Securities.

 

Annex 4

 

 

 

17.       As long as the Purchasers shall own Registrable Securities, the
Company, at all times while it shall be reporting under the Exchange Act,
covenants to file timely (or file Forms 12b-25 for extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act, and to promptly furnish the Purchaser with true and complete
copies of all such filings, unless filed through the SEC’s EDGAR system. The
Company further covenants that it shall take such further action as the
Purchaser may reasonably request, all to the extent required from time to time,
to enable the Purchaser to sell the Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions relating thereto. Upon the request of a Purchaser, the Company shall
deliver to the Purchaser a written certification of a duly authorized officer as
to whether it has complied with such requirements.

 

18.       The rights, duties and obligations of the Purchasers under this Annex
4 may be assigned or delegated by any Purchaser in conjunction with and to the
extent of any transfer or assignment of Registrable Securities by such Purchaser
to any transferee or assignee.

 

19.       The Company covenants and agrees that it will not grant registration
rights to any other person that are more favorable (including with respect to
priority) to those provided to the Purchasers under this Annex 4 unless the
Purchasers have provided their prior written consent thereto to the Company.

 

20.       The terms set forth in this Annex 4 shall not apply to any Preferred
Shares that a Purchaser elects to include in a remarketing pursuant to Section
11 of the Certificate of Designations for each of the Series A Shares and the
Series B Shares during such remarketing.

 

21.       Any action to be taken or right to be exercised by the holders of the
Series A Shares or the Series B Shares, as the case may be, pursuant to this
Annex 4 may be taken with the written consent of or at the direction of the
holders of a majority of such Series A Shares or Series B Shares, as the case
may be. The provisions of this Annex 4, including the provisions of this
sentence, may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given without the prior
written consent of the holders of a majority of each of the Series A Shares and
the Series B Shares.

 

22.       The provisions of this Annex 4 shall apply, to the full extent set
forth herein, with respect to the Registrable Securities, to any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for, or in substitution of the Registrable Securities,
by reason of a stock dividend, stock split, stock issuance, reverse stock split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise. Upon the occurrence of any of such events, the provisions hereunder
shall be appropriately adjusted with the consent of the Purchasers.

 

Annex 4

 

 

 

23.       The Company agrees that to the extent necessary to ensure that the
Registrable Securities are freely transferable pursuant to applicable laws and
in order to facilitate the disposition by the Purchasers of such securities, if
the Company’s Ordinary Shares (or any successor security) are no longer
registered under the Exchange Act and become registered under the laws of a
non-U.S. jurisdiction, or listed on a stock exchange in a non-U.S. jurisdiction,
then the Company and the Purchasers shall cooperate in good faith to revise the
terms of this Annex 4 to refer to the appropriate applicable laws and stock
exchange(s), and make other appropriate adjustments to give full effect to the
intent and purposes of this Annex 4.

 

Annex 4

 

 

 

Exhibit A

Form of Certificate of Designations of the Series A Preferred Shares

 

EXECUTION VERSION

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES A CUMULATIVE CONVERTIBLE PREFERRED SHARES

 

OF

 

FGL HOLDINGS

 

FGL HOLDINGS, an exempted company incorporated and existing under the laws of
the Cayman Islands (the “Company”), does hereby certify:

 

That the Board of Directors of the Company (the “Board of Directors”), pursuant
to the authority conferred upon the Board of Directors by the provisions of the
Amended and Restated Memorandum and Articles of Association of the Company and
applicable law, by way of written resolution dated November 30, 2017, duly
adopted resolutions creating a class of preferred shares of the Company
designated as “Series A Cumulative Convertible Preferred Shares”.

 

Section 1.          Designation. The designation of the class of preferred
shares shall be “Series A Cumulative Convertible Preferred Shares” (the “Series
A Shares”). Each Series A Share shall be identical in all respects to every
other Series A Share. The Series A Shares will rank, on the terms set forth in
Section 4(c) and Section 5, equally with Parity Shares and senior to Junior
Shares, with respect to the payment of dividends and/or the distribution of
assets following the commencement of any voluntary or involuntary liquidation of
the Company.

 

Section 2.          Number of Shares. The number of authorized Series A Shares
shall be 275,000, provided, that an additional 325,000 Series A Shares shall be
authorized for issuance solely as PIK Shares. That number from time to time may
be increased solely with the affirmative vote or consent of the holders of the
Series A Shares pursuant to Section 12 and the Board of Directors; provided that
no such increase shall be permitted that would cause the total number of
authorized Preferred Shares, including the Series A Shares, to exceed the amount
of Preferred Shares authorized by the Articles of Association.

 

Section 3.          Definitions. As used herein with respect to the Series A
Shares:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this Certificate of
Designations, “control”, when used with respect to any specified Person, means
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agent Members” has the meaning set forth in Section 21(c).

 

“Appoint” has the meaning set forth in Section 12(b)(v).

 

“AOI” means, for any period, the adjusted operating income of the Company,
calculated on a basis consistent with that adopted by Fidelity & Guaranty Life
for the 2016 fiscal year, as reflected in its publicly filed financial
statements.

 

 1 

 

 

“Arrearage” has the meaning set forth in Section 4(b).

 

“Articles of Association” means the Second Amended and Restated Memorandum and
Articles of Association of the Company, as they may be amended from time to
time, and shall include this Certificate of Designations and the certificate of
designations for any other authorized class of Preferred Shares.

 

“Blackstone Funds” means, individually or collectively, any investment fund,
coinvestment vehicles and/or other similar vehicles or accounts, in each case,
managed by an Affiliate of The Blackstone Group L.P., or any of their respective
successors.

 

“Board of Directors” has the meaning set forth in the Recitals or a committee
thereof duly authorized to act for such Board of Directors.

 

“Business Day” means each weekday on which banking institutions in New York, New
York are not authorized or obligated by law, regulation or executive order to
close.

 

“Calculation Agent” means the Transfer Agent acting in its capacity as
calculation agent for the Series A Shares, and its successors and assigns.

 

“Capital Stock” of any Person means (i) with respect to any Person that is a
corporation or a company, any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of such Person, including any Ordinary Shares or
Preferred Shares, and (ii) with respect to any Person that is not a corporation
or a company, any and all partnership, limited liability company, membership or
other equity interests of such Person, but in each case excluding any debt
securities convertible into any of the foregoing.

 

“Certificate of Designations” means this Certificate of Designations relating to
the Series A Shares, as it may be amended from time to time.

 

“Change of Control” means the occurrence of one of the following:

 

(i)          a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than a Permitted Holder, becomes or files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
or group has become the direct or indirect ultimate “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of Ordinary Shares or other common
equity of the Company representing more than 50% of the voting power of the
issued and outstanding Ordinary Shares or other common equity of the Company;

 

(ii)         one or more Permitted Holders become, or commence a tender,
exchange or similar offer and/or file a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such Permitted Holder(s) intends
to become, in the aggregate, the direct or indirect ultimate “beneficial
owners,” as defined in Rule 13d-3 under the Exchange Act, of Ordinary Shares or
other common equity of the Company representing more than 60% of the voting
power of the outstanding Ordinary Shares or other common equity of the Company;
or

 

 2 

 

 

(iii)        consummation of any consolidation, merger, amalgamation or scheme
of arrangement of or involving the Company or similar transaction or any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the property and assets of the Company to any Person other
than one of the Company’s Subsidiaries, in each case pursuant to which the
Ordinary Shares or other common equity of the Company will be converted into
cash, securities or other property, other than pursuant to a transaction in
which (A) the Persons that “beneficially owned” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, voting shares of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
voting shares representing a majority of the total voting power of all issued
and outstanding classes of voting shares of the continuing or surviving Person
immediately after such transaction, or (B) the members of the Board of Directors
or other governing body of the Company immediately prior to such transaction
comprise a majority of the members of the Board of Directors or other governing
body of the Company or such other continuing or surviving Person immediately
after such transaction.

 

“Closing Price” of the Ordinary Shares on any date of determination means the
last reported sale price of the Ordinary Shares regular way on such date (or, if
no such sale occurs on such date, the average of the reported closing bid and
asked prices for such shares regular way on such date) on the Principal Market
or, if there is no Principal Market for the Ordinary Shares, the average of the
closing bid and asked prices quoted for the Ordinary Shares in the
over-the-counter market as reported by OTC Markets Group Inc. or any similar
organization, or if such closing prices are not so reported (or if the relevant
price or prices required to be used to calculate the Closing Price as provided
in this paragraph are not available in the relevant market on such date for any
reason, the market price of the Ordinary Shares on such date as determined by a
nationally recognized investment banking firm retained by the Company for this
purpose).

 

“Company” has the meaning set forth in the Recitals.

 

“Competing Remarketing” means any ongoing Remarketing pursuant to Section 11,
and any ongoing remarketing of the Series B Shares pursuant to Section 11 of the
Series B Certificate of Designations; provided that no such Remarketing or
remarketing shall be deemed to be ongoing past the applicable Remarketing Window
for such Remarketing.

 

“Constituent Person” has the meaning set forth in Section 10(a)(ii).

 

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series A Shares, and its successors and assigns.

 

“Conversion Date” has the meaning set forth in Section 8(d).

 

“Conversion Notice Date” has the meaning set forth in Section 8(d).

 

“Conversion Price” means, at any time, a dollar amount equal to the higher of
(i) a 5.0% discount to the arithmetic average of the VWAP per Ordinary Share on
each of the 30 consecutive Trading Days from, but excluding the Conversion
Notice Date, and (ii) the Floor Price.

 

“Conversion Rate” means, at any time, the number of duly authorized, fully paid
and nonassessable Ordinary Shares into which each Series A Share is convertible,
after taking into account any adjustments pursuant to Section 9, determined by
dividing (i) the Liquidation Preference (calculated as if the Conversion Date
was the date fixed for liquidation the Company, and as adjusted pursuant hereto
for share splits, share dividends, reclassifications and the like), by (ii) the
Conversion Price.

 

“Credit Agreement” means the Credit Agreement, dated as of November 30, 2017, by
and among Fidelity & Guaranty Life Holdings, Inc., a Delaware corporation, CF
Bermuda Holdings Limited, a Bermuda exempted limited liability company, the
lenders from time to time a party thereto and Royal Bank of Canada, as
administrative agent for the lenders and the other agents and arrangers party
thereto.

 

 3 

 

 

“Current Market Price” as of any day means the average of the VWAP per Ordinary
Share on each of the 10 consecutive Trading Days ending on the earlier of the
day in question and the day before the Ex-date or other specified date with
respect to the issuance or distribution requiring such computation,
appropriately adjusted to take into account the occurrence during such period of
any event described in Section 9. For the purpose of calculating the Current
Market Price, consecutive Trading Days shall end on the day before the date in
question.

 

“Depositary” means DTC or its nominee, or any successor depositary appointed by
the Company or its nominee.

 

“Director Acceptance Letter” has the meaning set forth in Section 12(b)(ii).

 

“Dividend Payment Date” has the meaning set forth in Section 4(a)(i). Each
Dividend Payment Date “relates” to the Dividend Period most recently ending
before such Dividend Payment Date, and vice versa (with the words “related” and
“relating” having correlative meanings).

 

“Dividend Period” means each period from and including a Dividend Payment Date
(except that the initial Dividend Period shall commence on the Original Issue
Date, and the initial Dividend Period for any Series A Shares issued in kind
pursuant to Section 4 shall commence on the date such Series A Shares are
issued) and continuing to but not including the next succeeding Dividend Payment
Date.

 

“Dividend Rate” means (i) for any day during the Fixed Rate Period, 7.5%, and
(ii) for any date during the Floating Rate Period, the greater of (A) 7.5% and
(B) a rate equal to Three-month LIBOR plus 5.5%; provided that in the event of
an Modified Dividend Rate, such Modified Dividend Rate shall be the Dividend
Rate.

 

“Dividend Record Date” has the meaning specified in Section 4(a)(iii).

 

“DTC” means The Depository Trust Company.

 

“Engagement Date” has the meaning set forth in the definition of “Remarketing
Window”.

 

“Engagement Deadline” has the meaning set forth in Section 11(b).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Property” has the meaning set forth in Section 10(a)(ii).

 

“Ex-date”, when used with respect to any issuance or distribution, means the
first date on which the Ordinary Shares or other relevant securities trade
without the right to receive such issuance or distribution.

 

“Expiration Date” has the meaning set forth in Section 9(a)(iv).

 

“Expiration Time” has the meaning set forth in Section 9(a)(iv).

 

“Fixed Rate Period” means each Dividend Period relating to a Dividend Payment
Date occurring on or before November 30, 2027.

 

“Floating Rate Period” means each Dividend Period relating to a Dividend Payment
Date occurring after November 30, 2027.

 

 4 

 

 

“Floor Price” means (i) for a Conversion Date from and including
November 30, 2027 to but not including November 30, 2028, $8.00, (ii) for a
Conversion Date from and including November 30, 2028 to but not including
November 30, 2029, $7.00, and (iii) for a Conversion Date from and after
November 30, 2029, $6.00, in each case after taking into account any adjustment
pursuant to Section 9.

 

“FNF” means Fidelity National Financial, Inc., and its successors and permitted
assigns.

 

“Global Preferred Share” has the meaning set forth in Section 21(a).

 

“GSO” means GSO Capital Partners LP, and its successors and permitted assigns.

 

“GSO Group” means funds and accounts managed, advised or sub-advised by GSO and
its Affiliates within the credit-focused business unit of The Blackstone Group
L.P.

 

“Holder” means, as to any Series A Share, the Person in whose name such share is
registered in the register of members of the Company, which may be treated by
the Company, Transfer Agent, Registrar, Calculation Agent, paying agent and
Conversion Agent as the absolute owner of such share for the purpose of making
payment and settling the related conversions and for all other purposes.
References herein to “holders” of preferred shares of the Company shall mean,
insofar as such shares are Series A Shares, the Holders thereof.

 

“Included Series B Shares” has the meaning set forth in Section 11(h).

 

“Junior Liquidation Shares” has the meaning set forth in the definition of
“Junior Shares”.

 

“Junior Payments” has the meaning set forth in Section 4(c)(i).

 

“Junior Shares” means the Ordinary Shares and any other class or series of
shares in the capital of the Company now existing or hereafter authorized over
which the Series A Shares have preference or priority in the payment of
dividends or in the distribution of assets following the commencement of any
voluntary or involuntary liquidation of the Company. Junior Shares over which
the Series A Shares have preference or priority in such distribution of assets
are herein called “Junior Liquidation Shares”.

 

“Liquidation Preference” has the meaning set forth in Section 5(a). References
to the “liquidation preference” of any Preferred Shares of the Company in the
Articles of Association shall mean the Liquidation Preference if such Preferred
Shares are Series A Shares.

 

“London Banking Day” means any day on which commercial banks are open in London
for general business (including dealings in foreign exchange and foreign
currency deposits).

 

“Market Disruption Event” means, on any day when the Ordinary Shares are listed
or admitted to trading or quoted on a securities exchange or quotation facility
(whether U.S. national or regional or non-U.S.), any of the following events
that occurs or continues to exist on such day:

 

(i)          any suspension of, or limitation imposed on, trading by the
Principal Market during the one-hour period prior to the close of trading for
the regular trading session (or for purposes of determining the VWAP per
Ordinary Share, any period or periods aggregating one half-hour or longer during
the regular trading session) on the Principal Market on such day, and whether by
reason of movements in price exceeding limits permitted by the Principal Market,
or otherwise, relating to the Ordinary Shares (specifically or among other
shares generally) or to futures or options contracts relating to the Ordinary
Shares (specifically or among other shares generally) on the Principal Market;

 

 5 

 

 

(ii)         any event that disrupts or impairs (as determined by the Company in
its reasonable discretion) the ability of market participants, during the
one-hour period prior to the close of trading for the regular trading session
(or for purposes of determining the VWAP per Ordinary Share, any period or
periods aggregating one half-hour or longer during the regular trading session)
on the Principal Market on such day, to effect transactions in, or obtain market
values for, the Ordinary Shares (specifically or among other shares generally)
on the Principal Market on such day or to effect transactions in, or obtain
market values for, futures or options contracts relating to the Ordinary Shares
(specifically or among other shares generally) on the Principal Market on such
day; or

 

(iii)        the principal exchange or quotation facility (whether or not the
Principal Market) on which futures or options contracts relating to the Ordinary
Shares are listed or admitted to trading or quoted fails to open, or closes
prior to its respective scheduled closing time, for the regular trading session
on such day (without regard to after hours or any other trading outside of the
regular trading session hours), unless such earlier closing time is announced by
such exchange or facility at least one hour prior to the earlier of (A) the
actual closing time for the regular trading session on such day and (B) the
submission deadline for orders to be entered into such exchange or facility for
execution at the actual closing time on such day.

 

“Modified Dividend Rate” means, in connection with a Remarketing, the dividend
rate per annum (which may be fixed or floating, and any spread with respect to a
floating dividend rate) rounded to the nearest one one-thousandth (0.001) of one
percent that the Series A Shares shall bear as determined by the Board of
Directors pursuant to the Remarketing Agreement and Section 11(j).

 

“Modified Redemption Date” means, in connection with a Remarketing, the earliest
redemption date for the Series A Shares (which shall be no earlier than the
earliest redemption date prior to such Remarketing) that shall apply after such
Remarketing as determined by the Company pursuant to the Remarketing Agreement.

 

“Modified Remarketing Price” has the meaning set forth in Section 11(d).

 

“Modified Terms” has the meaning set forth in Section 11(d).

 

“NC Date” has the meaning set forth in Section 6(a); provided that if there is a
Modified Redemption Date, the NC Date shall be the Modified Redemption Date.

 

“Nonpayment” has the meaning set forth in Section 12(b)(i).

 

“Normalized AOI” means the AOI for any period subject to the following
adjustments: (i) add back any amounts for “legacy incentive compensation”, and
“back project expenses”, (ii) add back (if negative) or subtract (if positive)
any amounts for “single premium immediate annuities mortality & other reserve
adjustments”; (iii) add back (if negative) or subtract (if positive) any amounts
for “assumption review & DAC unlocking”, and (iv) “other, including bond
prepayment income and tax valuation allowance adjustments”, in each case,
calculated on a basis consistent with that adopted in prior years by Fidelity
Life & Guaranty in its publicly filed financial statements.

 

 6 

 

 

“Officer” means the Director, Chief Executive Officer, the Chief Operating
Officer, the Chief Administrative Officer, the Chief Financial Officer, the
Controller, the Chief Accounting Officer, the Treasurer, any Assistant
Treasurer, the General Counsel and Corporate Secretary and any Assistant
Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed (i) by a Director, the Chief
Executive Officer, the Chief Operating Officer, the Chief Administrative
Officer, the Chief Financial Officer, the Controller or the Chief Accounting
Officer, and (ii) by the Treasurer, any Assistant Treasurer, the General
Counsel, Corporate Secretary or any Assistant Secretary of the Company, and
delivered to the Conversion Agent.

 

“Ordinary Shares” means the ordinary shares in the capital of the Company, par
value $0.0001 per share.

 

“Original Holder” means any Holder that is (i) a member of the GSO Group or (ii)
any transferee of such member that is an Affiliate of GSO.

 

“Original Issue Date” means November 30, 2017.

 

“Original Liquidation Preference” means $1,000.00 per Series A Share.

 

“Original Remarketing Price” means an amount equal to the Liquidation Preference
for the Series A Shares to be remarketed.

 

“Original Series B Holders” means any Holder of Series B Shares that is (i) FNF,
or (ii) any transferee of FNF that is an Affiliate of FNF.

 

“Parity Dividend Shares” has the meaning set forth in the definition of “Parity
Shares”.

 

“Parity Liquidation Shares” has the meaning set forth in the definition of
“Parity Shares”.

 

“Parity Shares” means any class or series of shares in the capital of the
Company hereafter authorized that ranks equally with the Series A Shares in the
payment of dividends or in the distribution of assets following the commencement
of any voluntary or involuntary liquidation of the Company. Parity Shares so
ranking equally in the payment of dividends are herein called “Parity Dividend
Shares”. Parity Shares so ranking equally in such distribution of assets are
herein called “Parity Liquidation Shares”. The Series B Shares shall be deemed
to be Parity Shares, Parity Dividend Shares and Parity Liquidation Shares.

 

“Participation Deadline” has the meaning set forth in Section 11(a).

 

“Participating Holders” has the meaning set forth in Section 11(a).

 

“Participating Series B Holders” has the meaning set forth in Section 11(h).

 

“Permitted Holders” means:

 

(i) each of Blackstone Tactical Opportunities Fund II, L.P., GSO, FNF, Cannae
Holdings, Inc., BilCar, LLC, CC Capital Management, LLC, CFS Holdings (Cayman),
LP, CFS II Holdings (Cayman), LP and the Blackstone Funds;

 

(ii) any Affiliate or Related Party of any Person specified in clause (i); and

 

 7 

 

 

(iii) any Person both the Capital Stock and the Voting Stock of which (or in the
case of a trust, the beneficial interests in which) are owned 50% or more by
Persons specified in clauses (i) and (ii) or any group in which the Persons
specified in clauses (i) and (ii) own a majority of the voting power of the
Voting Stock held by such group, and any Person that is a member of any such
group.

 

“Person” means a legal person, including any individual, company, corporation,
estate, body corporate, partnership, limited liability company, trust, joint
venture, association or other legal entity.

 

“PIK Shares” has the meaning set forth in Section 4(a)(ii).

 

“Preferred Shares” means any and all series or classes of preferred shares in
the capital of the Company, having a par value of $0.0001 per share, including
the Series A Shares and Series B Shares.

 

“Preferred Share Director” has the meaning specified in Section 12(b)(i).

 

“Principal Market” means, with respect to any day on which the Ordinary Shares
are listed or admitted to trading or quoted on any securities exchange or
quotation facility (whether U.S. national or regional or non-U.S.), the
principal such exchange or facility on which the Ordinary Shares are so listed
or admitted or so quoted.

 

“Purchased Shares” has the meaning set forth in Section 9(a)(iv).

 

“Record Date” has the meaning set forth in Section 9(d).

 

“Redemption Price” has the meaning set forth in Section 6(a).

 

“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series A Shares, and its successors and assigns.

 

“Regulatory Entities” means all governmental or self-regulatory authorities in
the United States or elsewhere having jurisdiction over the Company or any of
its Subsidiaries.

 

“Reimbursed Holders” has the meaning set forth in Section 11(g).

 

“Related Party” means:

 

(i)          any controlling stockholder, majority owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or

 

(ii)         any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding a majority (and controlling) interest of which
consist of one or more Permitted Holders and/or such other Persons referred to
in the immediately preceding clause (i).

 

“Remarketing” has the meaning set forth in Section 11(a).

 

“Remarketing Agent” means any Remarketing Agent(s) appointed by the Company
pursuant to Section 11.

 

“Remarketing Agreement” means a Remarketing Agreement to be entered into between
the Company and one or more Remarketing Agents setting forth the terms of a
Remarketing.

 

“Remarketing Date” means the date the Series A Shares offered in the Remarketing
Period are priced by the Company and the Remarketing Agent(s).

 

 8 

 

 

“Remarketing Fee” means, in the event of a Successful Remarketing, a remarketing
fee, if any, paid to the Remarketing Agent(s) to be agreed upon in writing by
the Company and the Remarketing Agent(s) prior to any Remarketing pursuant to
the Remarketing Agreement.

 

“Remarketing Interest Amount” means interest on the Remarketing Loss Share
Amount at a rate of 7.5% per annum accrued daily during the Remarketing Loss
Share Pricing Period.

 

“Remarketing Loss” has the meaning set forth in Section 11(g).

 

“Remarketing Loss Share Amount” has the meaning set forth in Section 11(g).

 

“Remarketing Loss Share Pricing Period” has the meaning set forth in Section
11(g).

 

“Remarketing Notice” has the meaning set forth in Section 11(a).

 

“Remarketing Period” has the meaning set forth in Section 11(c).

 

“Remarketing Price” means, as applicable, the Original Remarketing Price or the
Modified Remarketing Price.

 

“Remarketing Process” means the Remarketing process specified in Section 11,
commencing with the delivery of a Remarketing Notice.

 

“Remarketing Reimbursement” has the meaning set forth in Section 11(g).

 

“Remarketing Settlement Date” means the third Business Day immediately following
the Remarketing Date for a Successful Remarketing, or such other date as the
Company and the Remarketing Agent may mutually agree.

 

“Remarketing Window” means the period from (i) the fifth Business Day following
the earlier of (A) the Engagement Deadline, and (B) the date on which the
Remarketing Agent(s) are engaged by the Company pursuant to Section 11 (the
“Engagement Date”), through (ii) the 20th Business Day following the Engagement
Deadline or Engagement Date, as applicable, provided that such period may be
extended (and the Remarketing delayed) to no later than 180 days after the
Engagement Deadline or Engagement Date, as applicable, if (i) the Remarketing
Agent determines that the Remarketing is impractical due to then-prevailing
market conditions, or (ii) if the Board of Directors determines in good faith
(x) that such delay would enable the Company to avoid disclosure of material
information, the disclosure of which at that time would not be in the Company’s
best interests, or (y) that the Remarketing to be delayed would, if not delayed,
materially adversely affect the Company and its Subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason.

 

“Reorganization Event” has the meaning set forth in Section 10(a).

 

“Reuters Screen LIBOR01” means the display on the Reuters Eikon (or any
successor service) on the “LIBOR01” page (or any other page as may replace such
page on such service for the purpose of displaying the London interbank rates of
major banks for U.S. dollar deposits).

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

 9 

 

 

“Series A Shares” has the meaning set forth in Section 1.

 

“Series B Certificate of Designations” means the Certificate of Designations for
the Series B Shares.

 

“Series B Participation Notice” has the meaning set forth in Section 11(h).

 

“Series B Remarketing Notice” has the meaning set forth in Section 11(h).

 

“Series B Shares” means the Series B Cumulative Convertible Preferred Shares of
Company.

 

“Shareholder Approval” has the meaning set forth in Section 8(e).

 

“Subsidiary” means, with respect to any Person, any entity of which (i) such
Person or any other Subsidiary of such Person is a general partner (in the case
of a partnership) or managing member (in the case of a limited liability
company), (ii) voting power to elect or appoint a majority of the board of
directors, board of managers or others performing similar functions with respect
to such organization is held by such Person or by any one or more of such
Person’s Subsidiaries, (iii) at least fifty percent (50%) of any class of shares
or Capital Stock or of the outstanding equity interests are beneficially owned
by such Person or (iv) any Person that would otherwise be deemed a “subsidiary”
under Rule 12b-2 under the Exchange Act.

 

“Successful Remarketing” has the meaning set forth in Section 11(e).

 

“Three-month LIBOR” means, with respect to any Floating Rate Period, the offered
rate expressed as a percentage per annum for deposits in U.S. dollars for a
three-month period commencing on the first day of such Floating Rate Period, as
that rate appears on Reuters Screen LIBOR01 as of 11:00 A.M., London time, on
the second London Banking Day immediately preceding the first day of such
Floating Rate Period.

 

If Three-month LIBOR does not appear on Reuters Screen LIBOR01, Three-month
LIBOR shall be determined on the basis of the rates at which deposits in U.S.
dollars for a three-month period, commencing on the first day of such Floating
Rate Period, and in a principal amount of not less than $1,000,000, are offered
to prime banks in the London interbank market by four major banks in that market
selected by the Company and identified to the Calculation Agent at approximately
11:00 A.M., London time, on the second London Banking Day immediately preceding
the first day of such Floating Rate Period. The Calculation Agent shall request
the principal London office of each of these banks to provide a quotation of its
rate. If at least two such quotations are provided, Three-month LIBOR for such
Floating Rate Period shall be the arithmetic mean of such quotations (rounded
upward if necessary to the nearest 0.00001%).

 

If fewer than two such quotations are provided as described in the preceding
paragraph, Three-month LIBOR with respect to such Floating Rate Period shall be
the arithmetic mean (rounded upward if necessary to the nearest 0.00001%) of the
rates quoted by three major banks in New York City selected by the Company and
identified to the Calculation Agent at approximately 11:00 A.M., New York City
time, on the first day of such Floating Rate Period for loans in U.S. dollars to
leading European banks for a three-month period, commencing on the first day of
such Floating Rate Period, and in a principal amount of not less than
$1,000,000.

 

 10 

 

 

If fewer than three banks selected by the Company and identified to the
Calculation Agent to provide quotations are quoting as described in the
preceding paragraph the Calculation Agent shall: (i) determine the base rate
that is most comparable to the Three-month LIBOR that was last displayed on
Reuters Screen LIBOR01; and (ii) apply such changes to that rate such that it is
as similar as practicable, in the opinion of the Calculation Agent, to the rate
that would have prevailed under the Three-month LIBOR that was last displayed on
Reuters Screen LIBOR01, provided, that if the Calculation Agent determines there
is an industry accepted successor base rate to the Three-month LIBOR that was
last displayed on Reuters Screen LIBOR01, such successor base rate will be the
rate applied under (i).

 

If Three-month LIBOR calculated in accordance with the foregoing paragraphs for
any Floating Rate Period is less than zero, then Three-month LIBOR shall be
deemed to be zero for such Floating Rate Period.

 

“Trading Day” means, for purposes of determining a VWAP or Closing Price per
share of Ordinary Shares, a day on which the Principal Market is open for the
transaction of business and on which a Market Disruption Event does not occur or
exist, or if the shares of Ordinary Shares are not listed or admitted to trading
and are not quoted on any securities exchange or quotation facility, a Business
Day.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company acting as
Transfer Agent, Registrar, Calculation Agent, paying agent and Conversion Agent
for the Series A Shares, and its successors and assigns.

 

“Trust” has the meaning set forth in Section 6(e).

 

“Unsuccessful Remarketing” has the meaning set forth in Section 11(f).

 

“Voting Holders” has the meaning set forth in Section 12(b)(i).

 

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors,
managers or trustees, as applicable, of such Person.

 

“VWAP” per Ordinary Share on any Trading Day means the per share volume-weighted
average sale price per share of Ordinary Shares on the Principal Market as
displayed under the heading Bloomberg VWAP on Bloomberg page “CF Equity VWAP”
(or any appropriate successor page) in respect of the period from the open of
trading until the close of trading on the Principal Market on such Trading Day
(or if such volume-weighted average price is unavailable or not provided for any
reason, or there is no Principal Market for the Ordinary Shares, the market
price of one Ordinary Share on such Trading Day determined, using a
volume-weighted average method, by a nationally recognized investment banking
firm retained for this purpose by the Company). When used with respect to any
other securities, “VWAP” shall have the meaning set forth above with references
to the price per Ordinary Share meaning the price per unit of such other
securities, with references to Bloomberg page “CF Equity VWAP” meaning the
applicable Bloomberg page displaying the volume-weighted average sale price per
unit of such securities and references to the Principal Market meaning the
principal exchange or other market in which such securities are then listed,
quoted or traded. The VWAP during any period shall be appropriately adjusted to
take into account the occurrence during such period of any event described in
Section 9.

 

In addition to the above definitions, unless the context requires otherwise:

 

(i)          any reference to any statute, regulation, rule or form as of any
time shall mean such statute, regulation, rule or form as amended or modified
and shall also include any successor statute, regulation, rule or form from time
to time (and in the case of statutes, include any rules and regulations
promulgated under the statute);

 

 11 

 

 

(i)          references to “$” or “dollars” means the lawful coin or currency of
the United States of America; and

 

(ii)         references to “Section” are references to Sections of this
Certificate of Designations.

 

Section 4.          Dividends.

 

(a)           Quarterly Dividends.

 

(i)          Subject to applicable law, the Holders of the Series A Shares shall
be entitled to receive, when, as and if declared by the Board of Directors (or a
duly authorized committee of the Board of Directors), out of assets lawfully
available for that purpose, cumulative cash dividends on the Original
Liquidation Preference of $1,000.00 at a rate per annum equal to the
then-applicable Dividend Rate. Subject to applicable law, dividends shall be
payable quarterly in arrears on the first days of January, April, July and
October, respectively, in each year, commencing on January 1, 2018; provided,
however, that (x) if any such day during the Fixed Rate Period is not a Business
Day, then such day shall nevertheless be a Dividend Payment Date but dividends
on the Series A Shares, when, as and if declared, shall be paid on the next
succeeding Business Day (without adjustment in the amount of the dividend per
Series A Share), and (y) if any such day during the Floating Rate Period is not
a Business Day, then the next succeeding Business Day shall be the applicable
Dividend Payment Date and dividends, when, as and if declared, shall be paid on
such next succeeding Business Day (each such day on which dividends are payable,
after giving effect to this proviso if applicable, a “Dividend Payment Date”).
Dividends on the Series A Shares shall begin to accumulate on the Original Issue
Date (or, with respect to any Series A Shares issued in kind pursuant to this
Section 4, the date on which such Series A Shares are issued) and shall be
deemed to accumulate from day to day whether or not earned or declared until
paid. Dividends payable on the Series A Shares in respect of each Fixed Rate
Period shall be computed by the Calculation Agent on the basis of a 360-day year
consisting of twelve 30-day months, and dividends payable on the Series A Shares
in respect of each Floating Rate Period shall be computed by the Calculation
Agent by multiplying the per annum dividend rate in effect for that Floating
Rate Period by a fraction, the numerator of which will be the actual number of
days in that Floating Rate Period and the denominator of which will be 360, and
multiplying the rate obtained by $1,000 to determine the dividend per Series A
Share. The Calculation Agent’s determination of any Dividend Rate, and its
calculation of the amount of dividends for any Dividend Period, will be
maintained on file at the Company’s principal offices and will be available to
any Holder upon request and will be final and binding in the absence of manifest
error. The Company may terminate the appointment of the Calculation Agent and
may appoint a successor agent at any time and from time to time, provided that
the Company shall use its best efforts to ensure that there is, at all relevant
times when the Series A Shares are issued and outstanding, a person or entity
appointed and serving as such agent.

 

(ii)         Dividends payable on Series A Shares on any Dividend Payment Date
shall be paid in cash or, at the option of the Company, in lieu of paying such
cash dividends, the Company may instead effect a share capitalization by issuing
new duly authorized and fully paid and nonassessable Series A Shares (any such
Series A Shares, “PIK Shares”) to the extent the Company chooses not to pay a
cash dividend. If the Company elects to effect a share capitalization by issuing
PIK Shares in accordance with the foregoing, the number of PIK Shares to be
issued will be calculated by dividing the portion of such dividend not paid in
cash by the Original Liquidation Preference, and such PIK Shares shall be
entitled to receive cumulative dividends at the rates specified in the preceding
paragraph from their date of issuance and shall otherwise be treated as Series A
Shares for purposes of all other provisions hereof. The Company may not effect a
share capitalization by issuing PIK Shares to the extent (A) there are not
sufficient authorized but unissued Series A Shares to permit such share
capitalization, (B) a Remarketing Process has commenced pursuant to Section 11
and not concluded or terminated, or (C) from and after May 31, 2018, if the
aggregate issuance of Ordinary Shares upon conversion of Series A Shares and
Series B Shares following such issuance of PIK Shares would be greater than
19.99% of the Ordinary Shares issued and outstanding as of the date hereof
(calculated using the methodology applied under Section 312.03 of the NYSE
Listed Company Manual and assuming that such Series A Shares were convertible
pursuant to Section 7 at the time of the applicable Dividend Payment Date at a
Conversion Price equal to the value of clause (iii) of the definition of Floor
Price), until such time as the Company obtains the Shareholder Approval.

 

 12 

 

 

(iii)        Dividends that are payable on the Series A Shares or any share
capitalization effected on any Dividend Payment Date shall be payable, and any
PIK Shares shall be issuable, to Holders of record of the Series A Shares as
they appear on the register of members of the Company on the applicable record
date, which shall be the 15th calendar day of the month immediately preceding
such Dividend Payment Date or such other record date fixed by the Board of
Directors (or a duly authorized committee of the Board of Directors) that is not
more than 60 nor less than 10 days prior to such Dividend Payment Date (each, a
“Dividend Record Date”). Any such day that is a Dividend Record Date shall be a
Dividend Record Date whether or not such day is a Business Day.

 

(iv)        In connection with a Successful Remarketing of the Series A Shares,
the Dividend Rate may be increased to an Modified Dividend Rate in accordance
with Section 11 below. If the Dividend Rate on the Series A Shares is increased
in accordance with Section 11 below, dividends shall accumulate at the Modified
Dividend Rate pursuant to the terms of this Section 4 from (and including) the
Remarketing Settlement Date. Any reference herein to accumulated and unpaid
dividends shall include any such dividends at the Modified Dividend Rate, if
applicable.

 

(b)           Cumulative Dividends. Dividends on the Series A Shares shall be
cumulative, and from and after any Dividend Payment Date or other date on which
any dividend or any payment upon redemption, or any Conversion Date on which any
payment upon conversion, in each case has accumulated or been deemed to have
accumulated through such date has not been paid in full (the “Arrearage”),
additional dividends shall accumulate in respect of the Arrearage at the
then-applicable Dividend Rate. Such additional dividends in respect of any
Arrearage shall be deemed to accumulate daily from such Dividend Payment Date,
or other date on which any dividend or any payment upon redemption or Conversion
Date, whether or not earned or declared, until the Arrearage is paid and shall
constitute additional Arrearage from and after the immediately following
Dividend Payment Date to the extent not paid on such Dividend Payment Date.
References in any Article herein to dividends that have “accumulated” or that
have been deemed to have accumulated with respect to the Series A Shares shall
include the amount, if any, of any Arrearage together with any dividends
accumulated or deemed to have accumulated on such Arrearage pursuant to the
immediately preceding two sentences.

 

(c)          Priority of Dividends.

 

(i)          For so long as any Series A Shares remain issued and outstanding,
the Company will not, and will cause its Subsidiaries not to, declare, pay or
set apart funds for any dividends or other distributions with respect to any
Junior Shares or redeem, repurchase or otherwise acquire, or make a liquidation
payment relating to, any Junior Shares, or make any guarantee payment with
respect thereto, in any case during or in respect of any Dividend Period
(collectively, “Junior Payments”), unless: (1)(A) full dividends (including any
Arrearage and dividends accumulated in respect thereof) have been or
contemporaneously are declared and paid in cash or in kind on the Series A
Shares for all Dividend Periods prior to the date of such Junior Payment and the
Dividend Period in which such Junior Payment falls, and (B) no PIK Shares are
then issued and outstanding; (2) Fidelity & Guaranty Life Insurance Company, or
any successor “primary” insurance Subsidiary of the Company, maintains an A.M.
Best Company financial strength rating of A- or higher; (3) the Company is in
compliance with the covenants set forth in Section 12(c); (4) any such Junior
Payments, when aggregated with all other Junior Payments, other than on the
Series A Shares and the Series B Shares, in any given fiscal year of the
Company, does not represent an amount greater than 20% of the Normalized AOI of
the Company for the preceding fiscal year; and (5) if any Change of Control has
occurred, the requirements of Section 12(c)(iv) were satisfied with respect to
such Change of Control; provided, however, that the foregoing restriction will
not apply to:

 

 13 

 

 

 

A.           purchases, redemptions or other acquisitions of Junior Shares (and
the payment of cash in lieu of fractional shares in connection therewith)
required by any employment contract, benefit plan or other similar arrangement
with or for the benefit of employees, officers or directors of the Company or
any Subsidiary;

 

B.           the purchase of fractional interests in Junior Shares pursuant to
the conversion or exchange provisions of such Junior Shares;

 

C.           declaration of a non-cash dividend on the Capital Stock of the
Company in connection with the implementation of a shareholders rights plan on
customary terms designed to protect the Company against unsolicited offers to
acquire its Capital Stock, or the issuance of Capital Stock of the Company under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto;

 

D.           dividends or distributions payable solely in Junior Shares, or
warrants, options or rights to acquire Junior Shares; or

 

E.           conversions of any Junior Shares into, or exchanges of any Junior
Shares for, a class or series of other Junior Shares.

 

Notwithstanding anything contained herein to the contrary, if any Junior Payment
was permitted under this Section 4(c)(i) at the time it was declared or when it
first became a contractual obligation, it shall be deemed permitted hereunder at
the time it is actually paid; provided that such Junior Payment occurs within 60
days of such declaration or entry into such contractual obligation.

 

(ii)         For so long as any Series A Shares remain issued and outstanding,
if full dividends (including any Arrearage and dividends accumulated in respect
thereof) are not paid in full for any Dividend Period on the Series A Shares and
any Parity Dividend Shares, all dividends paid or declared for payment on a
dividend payment date with respect to the Series A Shares and the Parity
Dividend Shares shall be shared (A) first ratably by the holders of any Parity
Dividend Shares who have the right to receive dividends with respect to past
dividend periods for which such dividends were not declared and paid, in
proportion to the respective amounts of the undeclared and unpaid dividends
relating to past dividend periods, and thereafter (B) ratably by the holders of
Series A Shares and any Parity Dividend Shares, in proportion to the respective
amounts of the undeclared and unpaid dividends relating to the current dividend
period. Any proportional dividend on Parity Dividend Shares that have cumulative
dividend rights will take into account the amount of any accumulated but unpaid
dividends and arrearage with respect to such shares. To the extent a dividend
period with respect to any Parity Dividend Shares coincides with more than one
Dividend Period with respect to the Series A Shares, for purposes of the
immediately preceding sentence the Board of Directors shall treat such dividend
period as two or more consecutive dividend periods, none of which coincides with
more than one Dividend Period with respect to the Series A Shares, or shall
treat such dividend period(s) with respect to any Parity Dividend Shares and
Dividend Period(s) with respect to the Series A Shares for purposes of the
immediately preceding sentence in any other manner that it deems to be fair and
equitable in order to achieve ratable payments of dividends on such Parity
Dividend Shares and the Series A Shares. To the extent a Dividend Period with
respect to the Series A Shares coincides with more than one dividend period with
respect to any Parity Dividend Shares, for purposes of the first sentence of
this paragraph the Board of Directors shall treat such Dividend Period as two or
more consecutive Dividend Periods, none of which coincides with more than one
dividend period with respect to such Parity Dividend Shares, or shall treat such
Dividend Period(s) with respect to the Series A Shares and dividend period(s)
with respect to any Parity Dividend Shares for purposes of the first sentence of
this paragraph in any other manner that it deems to be fair and equitable in
order to achieve ratable payments of dividends on the Series A Shares and such
Parity Dividend Shares. The term “dividend period” as used in this paragraph
means such dividend periods as are provided for in the terms of any Parity
Dividend Shares and, in the case of Series A Shares, Dividend Periods applicable
to shares of Series A Shares; and the term “dividend payment dates” as used in
this paragraph means such dividend payment dates as are provided for in the
terms of any Parity Dividend Shares and, in the case of Series A Shares,
Dividend Payment Dates applicable to Series A Shares.

 

 14 

 

 

(iii)        Subject to this Section 4, such dividends (payable in cash, in
kind, securities or other property) as may be determined by the Board of
Directors (or a duly authorized committee of the Board of Directors) may be
declared and paid on any securities, including Junior Shares and any Parity
Dividend Shares, from time to time out of any funds legally available for such
payment, and the Holders of Series A Shares shall not be entitled to participate
in any such dividends.

 

(iv)        Notwithstanding any other section of this Section 4, the Company
will not, and will cause its Subsidiaries not to, make any Junior Payment if
such payment would cause the aggregate issuance of Ordinary Shares upon
conversion of Series A Shares and Series B Shares to be greater than 19.99% of
the Ordinary Shares issued and outstanding as of the date hereof (calculated
using the methodology applied under Section 312.03 of the NYSE Listed Company
Manual and assuming that such Series A Shares were convertible pursuant to
Section 7 at the time of the applicable Dividend Payment Date at a Conversion
Price equal to the value of clause (iii) of the definition of Floor Price),
until such time as the Company obtains the Shareholder Approval.

 

Section 5.             Liquidation Rights.

 

(a)          Liquidation. Subject to applicable law, in the event of any
voluntary or involuntary liquidation of the Company, Holders shall be entitled,
out of assets legally available therefor, before any distribution or payment out
of the assets of the Company may be made to or set aside for the holders of any
Junior Liquidation Shares and subject to the rights of the holders of any Parity
Liquidation Shares and the rights of the Company’s creditors, to receive in full
in respect of each Series A Share a liquidating distribution in the amount of
the Original Liquidation Preference plus all accumulated and unpaid dividends in
respect of such share, whether or not declared (including Arrearage and
dividends accumulated in respect thereof) to, but excluding, the date fixed for
liquidation or, if applicable, the date of a Remarketing or repurchase pursuant
to Section 11 or redemption pursuant to Section 6 (the “Liquidation
Preference”). Holders shall not be entitled to any further payments in the event
of any such voluntary or involuntary winding up of the affairs, liquidation or
dissolution of the Company other than what is expressly provided for in this
Section 5.

 

(b)          Partial Payment. If, following the commencement of any voluntary or
involuntary liquidation of the Company, the assets of the Company are not
sufficient to pay the liquidating distributions payable with respect to the
Series A Shares and the Parity Liquidation Shares, the amounts paid to the
Holders and to the holders of all Parity Liquidity Shares shall be paid pro rata
in accordance with the respective aggregate liquidating distributions to which
they would otherwise be entitled.

 

 15 

 

 

(c)          Residual Distributions. If the respective aggregate liquidating
distributions to which all Holders and all holders of any Parity Liquidation
Shares are entitled have been paid, the holders of Junior Liquidation Shares
shall be entitled to receive all remaining assets of the Company according to
their respective rights and preferences.

 

(d)          Merger, Amalgamation, Consolidation and Sale of Assets Not
Liquidation. For purposes of this Section 5, the sale, lease or other
disposition (for cash, shares, securities or other consideration) of all or
substantially all of the assets of the Company shall not be deemed to be a
voluntary or involuntary liquidation of the Company, nor shall the
consolidation, merger, amalgamation, binding share exchange or reclassification
or any similar transaction involving the Company (whether or not the Company is
the surviving or resulting entity) be deemed to be a voluntary or involuntary
liquidation of the Company.

 

Section 6.             Redemption.

 

(a)          Optional Redemption. The Series A Shares are perpetual and have no
maturity date. The Series A Shares may not be redeemed prior to the first
Dividend Payment Date falling on or after November 30, 2022 (the “NC Date”);
provided that nothing herein shall be construed to limit the repurchase or
acquisition by the Company or any Affiliate of the Company of Series A Shares
through privately negotiated transactions, tender offers or otherwise (including
redemption under Section 6(b)). The Company, at the option of its Board of
Directors or any duly authorized committee thereof, may redeem out of funds
lawfully available therefor, in whole or in part, the Series A Shares at the
time issued and outstanding, at any time on or after the NC Date, upon notice
given as provided in Section 6(d) below, and at a redemption price in cash equal
to the Liquidation Preference (calculated as if the date of redemption was the
date fixed for winding up) on the Series A Shares being redeemed (the
“Redemption Price”). In connection with a Successful Remarketing of the Series A
Shares, the NC Date may be changed by the Board of Directors to a later date as
set forth in Section 11.

 

(b)          Redemption of PIK Shares. The Company, at the option of its Board
of Directors or any duly authorized committee thereof, may redeem out of funds
lawfully available therefor, in whole or in part, the PIK Shares at the time
issued and outstanding, at any time, upon notice given as provided in Section
6(d) below, for cash at the Redemption Price.

 

(c)          Notice of Company Redemption. Notice of every redemption of Series
A Shares (including any PIK Shares) pursuant to Section 6(a)or Section 6(b)
shall be mailed by first class mail, postage prepaid, addressed to the Holders
of such shares to be redeemed at their respective last addresses appearing on
the register of members of the Company. In respect of any mailing pursuant to
Section 6(a) or Section 6(b), such mailing shall be at least 30 days and not
more than 60 days before the date fixed for redemption. Any notice mailed as
provided in this Section 6(c) shall be conclusively presumed to have been duly
given, whether or not any Holder receives such notice, but failure duly to give
such notice by mail, or any defect in such notice or in the mailing thereof, to
any Holder of the Series A Shares designated for redemption shall not affect the
validity of the proceedings for the redemption of any other Series A Shares.
Each notice shall state:

 

(i)          the expected redemption date;

 

(ii)         the number of Series A Shares to be redeemed and, if fewer than all
the shares of a Holder are to be redeemed, the number of such shares to be
redeemed;

 

(iii)        the applicable Redemption Price;

 

 16 

 

 

(iv)        the place or places where the certificates for such shares are to be
surrendered for payment of the Redemption Price; and

 

(v)         that dividends on the shares to be redeemed will cease to accumulate
on the redemption date.

 

Notwithstanding the foregoing, if the Series A Shares are held by a Depositary,
the Company may give such notice in any manner permitted by the Depositary.

 

(d)          Partial Redemption. In case of any redemption of only part of the
Series A Shares at the time issued and outstanding, the number of Series A
Shares to be redeemed from each Holder shall be pro rata in proportion to the
number of issued and outstanding Series A Shares held by such Holders. Subject
to the provisions of this Section 6 and the Articles of Association, the Board
of Directors or any duly authorized committee thereof shall have full power and
authority to prescribe the terms and conditions upon which the Series A Shares
shall be redeemed from time to time.

 

(e)          Effectiveness of Redemption. If notice of redemption has been duly
given pursuant to Section 6(c) and if on or before the redemption date specified
in the notice all funds necessary for payment of the applicable Redemption Price
have been set aside by the Company, separate and apart from its other assets,
for the benefit of the Holders of the shares called for redemption, so as to be
and continue to be available therefor, or deposited by the Company with a bank
or trust company selected by the Board of Directors or any duly authorized
committee thereof in trust for the pro rata benefit of the Holders of the shares
called for redemption (the “Trust”), then, notwithstanding that any certificate
for any share so called for redemption has not been surrendered for
cancellation, on and after the date of such deposit the voting rights and
covenants set forth in Section 12 shall cease to be of further effect and any
PIK Shares in respect of which such deposit has been made shall be deemed to be
not outstanding for purposes of Section 4(c)(i)(1)(B). On and after the
redemption date all shares so called for redemption shall cease to be issued and
outstanding, all dividends with respect to such shares shall cease to accumulate
on such redemption date and all other rights with respect to such shares shall
forthwith on such redemption date cease and terminate, except only the right of
the Holders thereof to receive the amount payable on such redemption from the
Trust at any time after the redemption date from the funds so deposited, without
interest. The Company shall be entitled to receive, from time to time, from the
Trust any interest accrued on such funds, and the Holders of any shares called
for redemption shall have no claim to any such interest. Any funds so deposited
and unclaimed at the end of three years from the redemption date shall, to the
extent permitted by law, be released or repaid to the Company, and in the event
of such repayment to the Company, the Holders of the shares so called for
redemption shall be deemed to be unsecured creditors of the Company for an
amount equivalent to the amount deposited as stated above for the redemption of
such shares and so repaid to the Company, but shall in no event be entitled to
any interest.

 

Section 7.             Right of the Original Holders to Convert.

 

From and after November 30, 2027, but subject to the last sentence of this
Section 7, each Original Holder shall have the right, at such Original Holder’s
option (including after a notice of redemption has been given pursuant to
Section 6(a) or Section 6(b) but prior to the date of actual redemption), to
convert all or any portion of such Original Holder’s Series A Shares at any time
into a number of Ordinary Shares equal to the then-applicable Conversion Rate
multiplied by the number of Series A Shares to be converted (subject to the
conversion procedures of Section 8), plus cash in lieu of fractional shares.
Notwithstanding the foregoing, an Original Holder shall not be permitted to
exercise its right of conversion with respect to any Series A Shares unless it
has first sought the Remarketing of such Series A Shares pursuant to Section 11,
and such Series A Shares are not disposed of in accordance with the terms
thereof (including as a result of an Unsuccessful Remarketing). The right of
conversion set forth in this Section 7 shall only be exercisable by the Original
Holders, and no subsequent Holders shall be entitled thereto.

 

 17 

 

 

Section 8.             Conversion Procedures.

 

(a)          Conversion Date. Effective immediately prior to the close of
business on any applicable Conversion Date, dividends shall no longer be
declared or payable on any such converted Series A Shares and such Series A
Shares shall cease to be issued and outstanding, in each case, subject to the
right of the Original Holders to receive any payments to which they are entitled
to as of such time pursuant to the terms hereof.

 

(b)          Rights Prior to Conversion. No allowance or adjustment, except
pursuant to Section 9, shall be made in respect of dividends payable to holders
of the Ordinary Shares of record as of any date prior to the close of business
on any applicable Conversion Date. Prior to the close of business on any
applicable Conversion Date, Ordinary Shares issuable upon conversion of, or
other securities issuable upon conversion of, any Series A Shares shall not be
deemed issued and outstanding for any purpose, and Holders shall have no rights
with respect to the Ordinary Shares or other securities issuable upon conversion
(including voting rights, rights to respond to tender offers for the Ordinary
Shares or other securities issuable upon conversion and rights to receive any
dividends or other distributions on the Ordinary Shares or other securities
issuable upon conversion) by virtue of holding Series A Shares; provided that
nothing in this Section 8(b) shall be deemed to restrict or limit the rights of
Holders under the terms of the Series A Shares themselves, including the voting
rights set forth in Section 12 and the rights to dividends and liquidating
distributions set forth in Section 4 and Section 5, respectively.

 

(c)          Record Holder of the Ordinary Shares. Each conversion will be
deemed to have been effective as to any Series A Shares surrendered for
conversion on the Conversion Date; provided, however, that the Person or Persons
entitled to receive the Ordinary Shares and/or cash, securities or other
property issuable upon conversion of the Series A Shares shall be treated for
all purposes as the record holder(s) of such Ordinary Shares and/or securities
as of the close of business on the last Trading Day of the period used to
determine the relevant Conversion Price for such conversion. In the event that
an Original Holder shall not by written notice designate the name in which
Ordinary Shares and/or cash, securities or other property (including payments of
cash in lieu of fractional shares) to be issued or paid upon conversion of
Series A Shares should be registered or paid or the manner in which such shares
should be delivered, the Company shall be entitled to register and deliver such
shares, and make such payment, in the name of the Original Holder and in the
manner shown on the records of the Company or, in the case of Global Preferred
Shares, through the facilities of the Depositary. The Ordinary Shares and/or
cash, securities or other property issuable upon conversion of the Series A
Shares shall be delivered by the Company no later than the third Business Day
following the last Trading Day of the period used to determine the relevant
Conversion Price for such conversion.

 

(d)          Conversion Procedure. An Original Holder may commence a conversion
pursuant to this Section 8 by delivering a complete and manually signed
conversion notice, in the form provided by the Conversion Agent, or a facsimile
of the conversion notice, to the Conversion Agent, provided that such notice
may, pursuant to a written notice thereunder be made contingent upon (but only
upon) the successful completion of any registered public offering of the
Ordinary Shares to be issued on such conversion that is being conducted pursuant
to the registration rights attaching to such Ordinary Shares at such time and
such notice shall in all other respects be irrevocable (the date on which such
notice is received, the “Conversion Notice Date”; provided that, if such date is
not a Business Day or such compliance does not occur prior to the close of
business on such date, the Conversion Notice Date shall be the next Business
Day).

 

 18 

 

 

On or before the 31st Trading Day following the Conversion Notice Date (the
“Conversion Date”), the Original Holder must:

 

(i)          surrender the Series A Shares to the Conversion Agent (if the
Series A Shares are certificated);

 

(ii)         pay any funds equal to the dividends payable on the next Dividend
Payment Date that such Holder is required to pay under this Section 8(d);

 

(iii)        if required, furnish customary endorsements and transfer documents;
and

 

(iv)        if required, pay any share transfer, documentary, stamp or similar
taxes not payable by the Company pursuant to Section 22.

 

If an Original Holder’s interest is a beneficial interest in a global
certificate representing Series A Shares, in order to convert an Original Holder
must comply with clauses (ii), (iii) and (iv) listed above and comply with the
Depositary’s procedures for converting a beneficial interest in a global
security.

 

Provided that the Original Holder has complied with the foregoing, on the
Conversion Date, the Conversion Agent shall, on such Original Holder’s behalf,
convert the Series A Shares into Ordinary Shares, (x) in accordance with the
terms of the notice delivered by such Original Holder to the Conversion Agent or
(y) otherwise pursuant to any applicable Depositary procedures, if applicable.

 

If an Original Holder converts its Series A Shares after the close of business
on a Dividend Record Date, but prior to the open of business on the Dividend
Payment Date corresponding to such Dividend Record Date, then (x) the Original
Holder of such Series A Shares at the close of business on such Dividend Record
Date shall be entitled, notwithstanding such conversion, to receive, on such
Dividend Payment Date, the unpaid dividends that have accrued on such Series A
Shares to, but excluding, such Dividend Payment Date; and (y) the Original
Holder of such Series A Shares must, upon surrender of such Series A Shares for
conversion, accompany such Series A Shares with an amount of cash equal to the
dividends that will be payable on such Series A Shares on such Dividend Payment
Date.

 

(e)          Conversion Effect. The conversion may be effected in any manner
permitted by applicable law and the Articles of Association, including redeeming
or repurchasing the relevant Series A Shares and applying the proceeds thereof
towards payment for the new Ordinary Shares. For purposes of the repurchase or
redemption, the Board of Directors may, subject to the Company being able to pay
its debts in the ordinary course of business, make payments out of amounts
standing to the credit of the Company’s share premium account or out of its
capital. Until such time as the Company obtains the approval of its shareholders
of the conversion of the Series A Shares into Ordinary Shares for purposes of
Section 312.03 of the NYSE Listed Company Manual (the “Shareholder Approval”),
notwithstanding anything to the contrary in this Section 8, the aggregate
issuance of Ordinary Shares upon conversion of Series A Shares and Series B
Shares shall be capped at 19.99% of the Ordinary Shares issued and outstanding
as of the date hereof and the Original Holder shall not be entitled to any cash
or other consideration for Ordinary Shares not received due to this limitation.

 

 19 

 

 

Section 9.            Anti-Dilution Adjustments.

 

(a)          Adjustments. The Floor Price will be subject to adjustment, without
duplication, under the following circumstances:

 

(i)          the issuance to all holders of Ordinary Shares of Ordinary Shares
as a dividend, bonus shares or distribution to all holders of Ordinary Shares,
or a subdivision or combination of Ordinary Shares, in which event the Floor
Price will be adjusted based on the following formula:

 

FP1 = FP0 / (OS1 / OS0)

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         OS0   =    the number of Ordinary Shares issued and outstanding at
the close of business on the Record Date prior to giving effect to such event  
      OS1   =    the number of Ordinary Shares that would be issued and
outstanding immediately after, and solely as a result of, such event

 

(ii)         the issuance to all holders of Ordinary Shares of rights or
warrants (including convertible securities) entitling them for a period expiring
60 days or less from the date of issuance of such rights or warrants to purchase
Ordinary Shares at an exercise price per share less than (or having a conversion
price per share less than) the Current Market Price as of the date such issuance
is publicly announced, in which event the Floor Price will be adjusted based on
the following formula:

 

FP1 = FP0 / [(OS0 + X) / (OS0 + Y)]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         OS0   =    the number of Ordinary Shares issued and outstanding at
the close of business on the Record Date prior to giving effect to such event  
      X   =    the total number of shares of Ordinary Shares issuable pursuant
to such rights (or upon conversion of such securities)         Y   =    the
aggregate price payable to exercise such rights (or the aggregate conversion
price for such securities paid upon conversion) divided by the average of the
VWAP of the Ordinary Shares over each of the 10 consecutive Trading Days prior
to the Business Day immediately preceding the announcement of the issuance of
such rights

 

 20 

 

 

However, the Floor Price will be readjusted to the extent that any such rights
or warrants are not exercised prior to their expiration; provided that such
readjustment shall not have any effect on Series A Shares that had been
converted prior to such readjustment or on the Ordinary Shares issued pursuant
thereto, and such readjustment shall apply only to such Series A Shares that
remain issued and outstanding at the time of such readjustment.

 

(iii)        the dividend or other distribution to all holders of Ordinary
Shares of shares in the capital of the Company (other than Preferred Shares),
rights or warrants (including convertible securities) to acquire shares of the
Company or evidences of its indebtedness or its assets (excluding any dividend,
distribution or issuance covered by clause (i) or (ii) above or (iv) below), in
which event the Floor Price will be adjusted based on the following formula:

 

FP1 = FP0 / [SP0 / (SP0 – FMV)]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         SP0   =    the Current Market Price as of the Record Date        
FMV   =    the fair market value (as reasonably determined by the Board of
Directors) on the Record Date of the shares of the Company, rights or warrants,
or evidences of indebtedness or assets so distributed, expressed as an amount
per Ordinary Share

 

However, if the transaction that gives rise to an adjustment pursuant to this
clause (iii) is one pursuant to which the payment of a dividend, bonus shares or
other distribution on shares in the capital of the Company (other than Preferred
Shares) consists of shares of, or similar equity interests in, a Subsidiary or
other business unit of the Company (e.g., a spin-off), that are, or, when
issued, will be, traded on a securities exchange or quoted on a quotations
facility in the U.S. or elsewhere, then the Floor Price will instead be adjusted
based on the following formula:

 

 21 

 

 

FP1 = FP0 / [(FMV0 + MP0 ) / MP0]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         FMV0   =    the average of the VWAP of the shares, similar equity
interests or other securities distributed to holders of Ordinary Shares
applicable to one Ordinary Share over each of the 10 consecutive Trading Days
commencing on and including the third Trading Day after the date on which
“ex-distribution trading” commences for such shares, similar equity interests or
other securities on the principal exchange or other market on which they are
then listed, quoted or traded         MP0   =    the average of the VWAP of the
Ordinary Shares over each of the 10 consecutive Trading Days commencing on and
including the third Trading Day after the date on which “ex-distribution
trading” commences for such dividend or distribution on the principal exchange
or other market on which Ordinary Shares is then listed or quoted; and

 

(iv)        the Company or one or more of its Subsidiaries make purchases of
Ordinary Shares pursuant to a tender or exchange offer by the Company or a
Subsidiary of the Company for Ordinary Shares to the extent (as reasonably
determined by the Board of Directors) that the cash and value of any other
consideration included in the payment per Ordinary Share validly tendered or
exchanged exceeds the VWAP per Ordinary Share on the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
or exchange offer (the “Expiration Date”), in which event the Floor Price will
be adjusted based on the following formula:

 

FP1 = FP0 / [[FMV + (SP1 x OS1 )] / (SP1 x OS0 )]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the
Expiration Date         FP1   =    the Floor Price in effect immediately after
the Expiration Date         FMV   =    the fair market value (as reasonably
determined by the Board of Directors), on the Expiration Date, of the aggregate
value of all cash and any other consideration paid or payable for Ordinary
Shares validly tendered or exchanged and not withdrawn as of the Expiration Date
(the “Purchased Shares”)

 

 22 

 

 

  OS1   =    the number of Ordinary Shares issued and outstanding as of the last
time tenders or exchanges may be made pursuant to such tender or exchange offer
(the “Expiration Time”) (treating all Purchased Shares as issued and outstanding
at the Expiration Time), less any Purchased Shares         OS0   =    the number
of shares of Ordinary Shares issued and outstanding at the Expiration Time,
including any Purchased Shares         SP1   =    the average of the VWAP of the
Ordinary Shares over each of the 10 consecutive Trading Days commencing on the
Trading Day immediately after the Expiration Date.

 

(b)          Calculation of Adjustments. Each adjustment to the Floor Price
shall be calculated by the Company as soon as reasonably practicable after the
event requiring such adjustment has been consummated (and all factors necessary
to calculate such adjustment are known), in each case to the nearest 1/10,000th
of one Ordinary Share (or if there is not a nearest 1/10,000th of a share, to
the next lower 1/10,000th of a share). Notwithstanding anything herein to the
contrary, except in the case of a combination or reverse stock split of Ordinary
Shares pursuant to Section 9(a)(i), in no case will any adjustment be made if it
would result in an increase to the then effective Floor Price. No adjustment to
the Floor Price will be required unless such adjustment would require an
increase or decrease of at least 1%; provided, however, that any such minor
adjustments that are not required to be made, and are not made, will be carried
forward and taken into account in any subsequent adjustment; and provided,
further, that any such adjustment of less than one percent that has not been
made will be made upon (x) the date of any notice of redemption of the Series A
Shares in accordance with the provisions hereof and (y) any Conversion Date.

 

(c)          When No Adjustment Required.

 

(i)          Except as otherwise provided in this Section 9, the Floor Price
will not be adjusted for the issuance of Ordinary Shares or any securities
convertible into or exchangeable for Ordinary Shares or carrying the right to
purchase any of the foregoing or for the repurchase of Ordinary Shares.

 

(ii)         No adjustment to the Floor Price need be made:

 



  A.

upon the issuance of any Ordinary Shares pursuant to any present or future
customary plan providing for the reinvestment of dividends or interest payable
on securities of the Company and the investment, at market prices, of additional
optional amounts in Ordinary Shares; or 

        B. upon the issuance of any Ordinary Shares or options or rights to
purchase Ordinary Shares pursuant to any present or future employee or director
benefit plan or program of or assumed by the Company or any of its Subsidiaries
or other Affiliates; or         C. upon the issuance of any Ordinary Shares
pursuant to any option, warrant, right or exercisable, exchangeable or
convertible security issued and outstanding as of the date hereof; or

 



 23 

 

  



  D. upon the repurchase of any Ordinary Shares pursuant to an open-market share
repurchase program or other buy-back transaction that is not a tender offer or
exchange offer of the nature described under Section 9(a)(iv); or         E. for
accrued and unpaid interest, if any.

 

(iii)        No adjustment to the Floor Price will be made to the extent that
such adjustment would result in the Conversion Price being less than the par
value of the Ordinary Shares.

 

(iv)        Notwithstanding any other provision herein to the contrary, no
adjustment shall be made (1) in respect of an event otherwise requiring an
adjustment under this Section 10, except to the extent such event is actually
consummated or (2) if the holder of the Series A Shares shall be entitled to
receive the distribution described under Section 9(a)(i)-(iii) or participate in
the event described in Section 9(a)(i)-(iv), whether on an as-converted basis
(based on a Conversion Price equal to the higher of (A) a 5.0% discount to the
VWAP per Ordinary Share on the Trading Day preceding the ex-date of such
distribution and (B) the Floor Price) or due to becoming the record holder of
the Ordinary Shares upon the conversion of the Series A Shares.

 

(d)          Record Date. For purposes of this Section 9, “Record Date” means,
with respect to any dividend, distribution or other transaction or event in
which the holders of the Ordinary Shares have the right to receive any cash,
securities or other property or in which the Ordinary Shares (or other
applicable security) is exchanged for or converted into any combination of cash,
securities or other property, the date fixed for determination of holders of the
Ordinary Shares entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

(e)          Successive Adjustments. After an adjustment to the Floor Price
under this Section 9, any subsequent event requiring an adjustment under this
Section 9 shall cause an adjustment to such Floor Price as so adjusted.

 

(f)          Multiple Adjustments. For the avoidance of doubt, if an event
occurs that would trigger an adjustment to the Floor Price pursuant to this
Section 9 under more than one subsection hereof, such event, to the extent taken
into account in any adjustment, shall not result in any other adjustment
hereunder.

 

(g)          Notice of Adjustments. Whenever a Floor Price is adjusted as
provided under this Section 9, the Company shall within 10 Business Days
following the occurrence of an event that requires such adjustment (or if the
Company is not aware of such occurrence, within 10 Business Days after becoming
so aware):

 

(i)          compute the adjusted applicable Floor Price in accordance with this
Section 9 and prepare and transmit to the Conversion Agent an Officers’
Certificate setting forth such adjusted applicable Floor Price, the method of
calculation thereof in reasonable detail and the facts requiring such adjustment
and upon which such adjustment is based; and

 

(ii)         provide a written notice to the Original Holders of the occurrence
of such event and a statement in reasonable detail setting forth the method by
which the adjustment to the applicable Floor Price was determined and setting
forth the adjusted applicable Floor Price.

 

 24 

 

 

(h)          Conversion Agent. The Conversion Agent shall not at any time be
under any duty or responsibility to any Holder to determine whether any facts
exist that may require any adjustment of the applicable Floor Price or with
respect to the nature, extent or calculation of any such adjustment when made,
or with respect to the method employed in making the same. The Conversion Agent
shall be fully authorized and protected in relying on any Officers’ Certificate
delivered pursuant to this Section 9(h) and any adjustment contained therein and
the Conversion Agent shall not be deemed to have knowledge of any adjustment
unless and until it has received such certificate. The Conversion Agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any Ordinary Shares, or of any other securities or property, that may at the
time be issued or delivered with respect to any Series A Shares; and the
Conversion Agent makes no representation with respect thereto. The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any Ordinary Shares pursuant to the conversion of Series A Shares or
to comply with any of the duties, responsibilities or covenants of the Company
contained in this Section 9.

 

(i)          Fractional Shares. No fractions of Ordinary Shares will be issued
to holders of the Series A Shares upon conversion. In lieu of fractional shares
otherwise issuable, holders will be entitled to receive an amount in cash equal
to the fraction of an Ordinary Share, calculated on an aggregate basis in
respect of the Series A Shares being converted, multiplied by the Closing Price
of the Ordinary Shares on the Trading Day immediately preceding the applicable
Conversion Date.

 

Section 10.          Adjustment for Reorganization Events.

 

(a)          Reorganization Events. In the event of:

 

(i)          any consolidation, merger, amalgamation, binding share exchange or
reclassification involving the Company in which all or substantially all issued
and outstanding Ordinary Shares are converted into or exchanged for cash,
securities or other property of the Company or another Person; or

 

(ii)         the completion of any sale or other disposition in one transaction
or a series of transactions of all or substantially all the assets of the
Company to another Person;

 

each of which is referred to as a “Reorganization Event”, each Series A Share
issued and outstanding immediately prior to such Reorganization Event will,
without the consent of the Holders of the Series A Shares, become convertible
into the kind and amount of securities, cash and other property, if any (the
“Exchange Property”), receivable in such Reorganization Event (without any
interest thereon, and without any right to dividends or distributions thereon
that have a record date that is prior to the applicable Conversion Date) per
Ordinary Share by a holder of Ordinary Shares that is not a Person with which
the Company effected such consolidation, merger, binding share exchange or
reclassification, or to which such sale or other disposition was made, as the
case may be (each of the Company and any such other Person, a “Constituent
Person”), or an Affiliate of a Constituent Person to the extent such
Reorganization Event provides for different treatment of Ordinary Shares held by
Affiliates and non-Affiliates of the Company; provided that if the kind or
amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each Ordinary Share held immediately
prior to such Reorganization Event by a Person other than a Constituent Person
or an Affiliate thereof (due to elections or otherwise), then for the purpose of
this Section 10(a), the kind and amount of securities, cash and other property
receivable upon such Reorganization Event will be deemed to be the weighted
average of the types and amounts of consideration received by the holders of
Ordinary Shares (other than Constituent Persons and Affiliates thereof) that
affirmatively make an election (or of all such holders if none make an
election). On each Conversion Date following a Reorganization Event, the
Conversion Rate then in effect will be applied to the Exchange Property received
per Ordinary Share, as determined in accordance with this Section 10.

 

 25 

 

 

(b)          Successive Reorganization Events. The above provisions of this
Section 10 shall similarly apply to successive Reorganization Events and the
provisions of Section 9 shall apply to any securities of the Company (or any
successor) received by the holders of the Ordinary Shares in any such
Reorganization Event.

 

(c)          Reorganization Event Notice. The Company (or any successor) shall,
within 20 days after the occurrence of any Reorganization Event, provide written
notice to the Original Holders of such occurrence of such event and of the kinds
and amounts of the cash, securities or other property that constitutes the
Exchange Property. Failure to deliver such notice shall not affect the operation
of this Section 10.

 

Section 11.          Remarketing.

 

(a)          At any time following November 30, 2022, unless a Competing
Remarketing is occurring and has not terminated, the Original Holders may elect,
at their option, to cause the Company to engage the Remarketing Agent(s) on
either a “best efforts” or firm commitment basis at the option of the Company
and enter into the Remarketing Agreement to remarket the Series A Shares in
accordance with this Section 11 (a “Remarketing”). Each electing Original Holder
(collectively, the “Participating Holders”) may have all, but not less than all,
of their Series A Shares remarketed in such Remarketing by delivering such
Series A Shares, along with written notice of their election (a “Remarketing
Notice”), to the Company and the Transfer Agent. The Remarketing Agent(s) shall
be selected by the Company, in consultation with the Original Holders, pursuant
to Section 11(l). The Original Holders may, as a group, only cause one
Remarketing pursuant to this Section 11; provided, that following each
Unsuccessful Remarketing hereunder, the Original Holders, as a group, shall be
permitted to cause another Remarketing; provided, further, that any remarketing
pursuant to Section 11(h) of the Series B Certificate of Designations in which
the Original Holders elect to participate shall not be deemed a Remarketing for
the purposes of this Certificate of Designations. Nothing in this Section 11
shall preclude the Company from exercising its redemption rights under Section
6(a) at any time permitted thereunder.

 

(b)          Upon receipt of any Remarketing Notice, the Company shall use its
reasonable best efforts to engage the Remarketing Agent(s) and enter into the
Remarketing Agreement as promptly as practicable, but in any event within 30
days after receipt of such Remarketing Notice (the “Engagement Deadline”). The
Company shall notify the Remarketing Agent(s) in writing of the aggregate number
of Series A Shares to be remarketed and shall provide such other information and
cooperation to the Remarketing Agent(s) as is reasonably necessary or desirable
to conduct the Remarketing.

 

(c)          The Company shall cause the Remarketing to be conducted over a
period of up to 10 consecutive Business Days (or such longer period as the
Company, the Remarketing Agent and the Participating Holders may mutually agree
(each such period, a “Remarketing Period”)) selected by the Company, the
Remarketing Agent and the Participating Holders that falls during the
Remarketing Window. Pursuant to, and subject to the terms of, the Remarketing
Agreement, the Company shall cause the Remarketing Agent(s) to use its
reasonable best efforts to remarket such Series A Shares at or above the
Original Remarketing Price.

 

 26 

 

 

(d)          If the Remarketing Agent(s) determine, prior to the commencement of
the Remarketing Period, that the Remarketing is unlikely to be successful at or
above the Original Remarketing Price on the existing terms of the Series A
Shares, then the Remarketing Agent(s) shall notify the Company and the
Participating Holders thereof. In such event, the Participating Holders, in
connection with the Remarketing, may either (i) terminate the Remarketing by
delivery of written notice thereof to the Company (any such terminated
Remarketing shall constitute an Unsuccessful Remarketing for purposes of this
Certificate of Designations), or (ii) request, in writing, that the dividend
rate on all Series A Shares (whether or not remarketed) be increased by the
Company to a rate that would allow the Series A Shares to be remarketed at the
Original Remarketing Price and, if the Board of Directors so approves, such
dividends will be payable quarterly in arrears, commencing on the January 1,
April 1, July 1 or October 1 immediately succeeding the Remarketing Settlement
Date in accordance herewith, when, as and if declared by the Board of Directors.
In addition, pursuant to the terms hereof, (A) the earliest redemption date for
the Series A Shares may be changed to be a later date, and (B) such other
changes to the terms of the Series A Shares as may be agreed between the Company
and the Participating Holders may be made. These modifications shall become
effective if the Remarketing is successful, without the consent of the Holders
and notwithstanding anything to the contrary in this Certificate of
Designations, on the Remarketing Settlement Date. If a Successful Remarketing
occurs, the Company will request the Depositary to notify the Depositary
Participants holding Series A Shares of any Modified Dividend Rate, Modified
Redemption Date, dividend payment dates and other modified terms (any such
terms, “Modified Terms”) for the Series A Shares on the Business Day following
the date of the Successful Remarketing. Any Modified Terms shall be made with
the intention of preserving any then-existing rating agency equity credit for
the Series A Shares. In the event of any Remarketing on Modified Terms, the
Company shall cause the Remarketing Agent(s) to use its reasonable best efforts
to remarket such Series A Shares during the Remarketing Period on the Modified
Terms at the highest price reasonably attainable by the Remarketing Agent(s),
but, without the prior consent of the Participating Holders, no less than 90% of
the Liquidation Preference for the Series A Shares to be remarketed (any such
price, a “Modified Remarketing Price”).

 

(e)          If the Remarketing Agent(s) is able to remarket such Series A
Shares for a Remarketing Price permitted by this Section 11 in the Remarketing
in accordance with the Remarketing Agreement (a “Successful Remarketing”), the
Company and the Participating Holders shall cause the Transfer Agent to transfer
the remarketed Series A Shares to the Remarketing Agent(s) upon confirmation of
the Company’s receipt of proceeds of such Successful Remarketing. Settlement
shall occur on the Remarketing Settlement Date. The Remarketing Agent(s) shall
remit the proceeds of the Successful Remarketing to the Participating Holders on
the Remarketing Settlement Date.

 

(f)          If, in spite of its reasonable best efforts, the Remarketing
Agent(s) cannot remarket the Series A Shares as set forth above during the
Remarketing Period at a price not less than the Remarketing Price or the
Modified Remarketing Price, as applicable, or a condition precedent set forth in
the Remarketing Agreement is not fulfilled, the Remarketing will be deemed to
have been unsuccessful (an “Unsuccessful Remarketing”). The Company shall
notify, in writing, the Participating Holders and the Transfer Agent of the
Unsuccessful Remarketing on the Business Day immediately following the last date
of the Remarketing Period. Promptly (but in any event within five Business Days)
after receipt of written notice from the Company of an Unsuccessful Remarketing,
the Transfer Agent will return Series A Shares to the appropriate Holders. The
Remarketing to which such any Unsuccessful Remarketing relates shall terminate
for all purposes upon the delivery of the notification set forth in the
immediately preceding sentence.

 

 27 

 

 

(g)          If there is a Successful Remarketing at a Modified Remarketing
Price, then the Company shall reimburse (the “Remarketing Reimbursement”) each
Participating Holder (the “Reimbursed Holders”) for an amount equal to the
excess, if any, of the Liquidation Preference for the Series A Shares that such
Reimbursed Holder elected to include in the Remarketing over the aggregate
Modified Remarketing Price of such Series A Shares (the “Remarketing Loss”);
provided that the Remarketing Loss with respect to any Series A Share shall not
exceed 10% of the Liquidation Preference for such Series A Share. The
Remarketing Reimbursement may be paid by the Company in cash or by issuing duly
authorized and fully paid and nonassessable Ordinary Shares or by a combination
thereof, in the Company’s discretion. Any Remarketing Reimbursement to be paid
in cash shall be paid to the Reimbursed Holders on the Remarketing Settlement
Date. If any portion of the Remarketing Reimbursement is paid by the delivery of
Ordinary Shares (such dollar amount, the “Remarketing Loss Share Amount”), then
(x) the number of Ordinary Shares deliverable in respect of such portion shall
be equal to the result of (i) the portion of the Remarketing Loss being
reimbursed in Ordinary Shares, divided by (ii) a dollar amount equal to the
higher of (A) an 8.0% discount to the average of the VWAP per Ordinary Share on
each of the 30 consecutive Trading Days from, but excluding the Remarketing
Settlement Date (the “Remarketing Loss Share Pricing Period”), and (B) $6.00,
and (y) such Ordinary Shares shall be delivered to the Reimbursed Holders on the
first Business Day following the end of the Remarketing Loss Share Pricing
Period plus an amount in cash equal to the Remarketing Interest Amount. The
Remarketing Reimbursement shall be treated by the Company and the Original
Holders as proceeds from the sale or exchange of Series A Shares for United
States federal (and other applicable) tax purposes.

 

(h)          Within five Business Days after receipt of any Remarketing Notice,
the Company shall notify the Original Series B Holders (but only if they still
hold Series B Shares) of the Remarketing (a “Series B Remarketing Notice”) and
provide for a process by which such Original Series B Holders may elect to
participate in the Remarketing, subject to the terms of this Section 11(h). The
Remarketing Notice shall specify the anticipated timing for the Remarketing and
the Engagement Deadline. The electing Original Series B Holders (the
“Participating Series B Holders”) may have their Series B Shares remarketed in
such Remarketing by delivering their Series B Shares, along with written notice
of their election (a “Series B Participation Notice”), to the Company and the
Transfer Agent (with a copy of such notice to the Original Holders) by the
Engagement Deadline. Any such election shall be irrevocable with respect to such
Remarketing. With respect to the remarketing of any Series B Shares included in
any Remarketing pursuant to this Section 11(h) (the “Included Series B Shares”):
(i) the Included Series B Shares shall be treated equivalently to the Series A
Shares; (ii) the Participating Holders shall be entitled to control the
Remarketing and make all decisions in respect of the Remarketing pursuant to
this Section 11 and the Remarketing Agreement, including the termination of any
Remarketing; (iii) the Company shall cause any Modified Terms to be applied to
the Series B Shares; and (iv) if the Remarketing Agent(s) advise the Company and
the Participating Holders that in its opinion the number of Series A Shares and
Included Series B Shares proposed to be included in such Remarketing exceeds the
number of Series A Shares and Included Series B Shares which can be sold in such
Remarketing without materially delaying or jeopardizing the success of the
Remarketing (including the amount of the Remarketing Price for the Series A
Shares and Included Series B Shares proposed to be sold in such Remarketing),
the Company shall cause the Remarketing Agent(s) to remarket only such number of
Series A Shares and Included Series B Shares that in the opinion of such
Remarketing Agent(s) can be sold in such Remarketing without materially delaying
or jeopardizing the success of the Remarketing (including the amount of the
Remarketing Price for the Series A Shares and Included Series B Shares proposed
to be sold in such Remarketing), and (v) the Participating Series B Holders
shall be liable for the underwriting discounts and commissions in accordance
with Section 14(b). The reduced number of Series A Shares and Included Series B
Shares to be included in any such Remarketing will be calculated in proportion
to the aggregate amount of liquidation preference represented by Series A Shares
and Included Series B Shares that were to be included in such Remarketing.

 

(i)          The Company agrees to use its reasonable best efforts to ensure
that, if required by applicable law, a registration statement, including a
prospectus, under the Securities Act with regard to the full amount of the
Series A Shares to be remarketed in the Remarketing in each case shall be
effective with the United States Securities and Exchange Commission in a form
that may be used by the Remarketing Agent(s) in connection with such Remarketing
(unless such registration statement is not required under the applicable laws
and regulations that are in effect at that time or unless the Company conducts
the Remarketing in accordance with an exemption under the securities laws
(including Rule 144A under the Exchange Act)).

 

 28 

 

 

(j)          In connection with a Remarketing, the Board of Directors shall
determine any Modified Terms pursuant to Section 11(d) after consultation with
the Remarketing Agent; provided that any such changes are only those either
requested by the Participating Holders or to which the Participating Holders
consent. In the event of a Successful Remarketing, the Dividend Rate may be
increased, a Modified Redemption Date may be established, and/or other Modified
Terms may be established, in each case, on the Remarketing Settlement Date, to
the applicable Modified Dividend Rate and/or Modified Redemption Date as
determined by the Board of Directors after consultation with the Remarketing
Agent(s), and the Company shall (i) notify each of the Transfer Agent and the
Conversion Agent by an Officer’s certificate delivered to the Transfer Agent and
the Conversion Agent and (ii) request the Depositary to notify its Depositary
Participants holding Series A Shares, in each case, of the Modified Terms
established for the Series A Shares during the Remarketing on the Business Day
following the date of the Successful Remarketing. The Dividend Rate cannot be
decreased, and no modification that is detrimental to the Holders can be made,
in connection with a Remarketing. Any modified terms of the Series A Shares in
connection with a Remarketing shall apply to every Series A Share, whether or
not remarketed, and to every Series B Share (without any further action by the
holders of Series B Shares). In the event of an Unsuccessful Remarketing, the
Dividend Rate and the other terms of the Series A Shares will not be modified.

 

(k)          The Company shall provide the Original Holders (but only if they
hold any Series A Shares) with written notice of the termination of any
remarketing pursuant to Section 11 of the Series B Certificate of Designations.
Any change or modification to the terms of the Series B Shares as a result of
any Series B Remarketing shall also be applied to the terms of the Series A
Shares (without any further action by the Holders). The Modified Dividend Rate
cannot result in an overall rate that is less than the then-applicable Dividend
Rate, and no modification that is detrimental to the Holders can be made, in
connection with modifications to the Series A Shares resulting from a Series B
Remarketing. Any participation by an Original Holder in a Remarketing pursuant
to Section 11(h) of the Series B Certificate of Designation shall not constitute
a Remarketing pursuant to this Section 11.

 

(l)          The Company shall, within 10 days of the receipt of a Remarketing
Notice, select, in consultation with, and subject to the approval of, the
Original Holders, the Remarketing Agent(s) for any Remarketing; provided that
(A) the Original Holders may not unreasonably withhold, delay or condition their
approval and (B) that any Remarketing Agent(s) so selected shall be a financial
institution of nationally recognized standing in the United States. The Company
shall cause any Remarketing Agreement to contain terms that reflect, and are
consistent with, the terms of this Section 11. If the Company fails to select a
Remarketing Agent within 10 days of the receipt of a Remarketing Notice, the
Original Holders shall select the Remarketing Agent subject to the proviso
provided under clause (B) in this Section 11(l).

 

(m)          The Company shall provide written notice of any modifications to
the terms of the Series A Shares as a result of a Remarketing or a Series B
Remarketing to all Holders within five Business Days after the time any such
modifications become effective.

 

Section 12.          Voting Rights.

 

(a)          General. The Holders shall not be entitled to vote on, consent to
or take any other action with respect to any matter except as set forth herein
or as otherwise required by applicable law.

 

 29 

 

 

(b)          Right to Appoint Two Directors Upon Nonpayment Events.

 

(i)          If and whenever dividends on the Series A Shares, or on any other
class or series of Parity Dividend Share, have not been declared or paid in an
aggregate amount equal, as to any particular class or series, to at least six
quarterly dividend periods, whether consecutive or not (a “Nonpayment”), the
Holders, together with the holders of any and all classes and series of Parity
Dividend Share having “like voting rights” (i.e., being similarly entitled to
vote for two additional directors at such time) (the Holders and any such other
holders, collectively, the “Voting Holders”), shall have the right, voting
separately as a single class without regard to class or series (and with voting
rights allocated pro rata based on the liquidation preference of each such class
or series), to the exclusion of the holders of Ordinary Shares, to Appoint (as
defined below) two additional directors from among such nominees, in the manner
provided in this Section 12(b). Each such director Appointed by the Voting
Holders pursuant to this Section 12(b) is herein called a “Preferred Share
Director.” At no time shall the Board of Directors include more than two
Preferred Share Directors.

 

(ii)         Nomination. At any time when the Voting Holders are entitled to
Appoint a Preferred Share Director pursuant to this Section 12(b), any one or
more of the Holders entitled to receive at least a majority in aggregate
liquidation preference of the Series A Shares then issued and outstanding and
entitled to Appoint under the terms of such shares, and/or any one or more
holders of any other class or series of Parity Dividend Shares having like
voting rights then issued and outstanding, shall have the right to recommend
individuals to the Company to be Appointed as Preferred Share Directors. Such
recommendations shall be in writing and shall be accompanied by a Director
Acceptance Letter in the form attached hereto as Exhibit A (“Director Acceptance
Letter”), from and signed by each such recommended individual and such
background and other information about each such individual as the Company may
reasonably request to ensure compliance with applicable disclosure and other
considerations pursuant to applicable law and customary practice. The Board of
Directors (excluding Preferred Share Directors) will nominate the individuals so
recommended for each Preferred Share Director to be elected in accordance with
the Articles of Association. The Board of Directors shall submit each
recommended individual who it nominates pursuant to this Section 12(b)(ii) to
the Voting Holders for Appointment as a Preferred Share Director as provided
below.

 

(iii)        Appointment; Vacancy. The Appointment of the Preferred Share
Directors by the Voting Holders may take place at any general or special meeting
of shareholders or a separate class meeting of Voting Holders, or by means of a
written resolution of the Voting Holders in lieu of a meeting thereof, in each
case, as the Board of Directors may determine in its reasonable discretion. The
Preferred Share Directors to be Appointed shall be so Appointed by a plurality
of the votes cast by the Voting Holders at the relevant meeting (or, if the
Appointment is effected by written resolution, by the Voting Holders
constitution a quorum which shall also be the required voting threshold for
purposes of a written resolution), in each case whether or not the number of
nominees exceeds the number of individuals to be Appointed. Each of the
Preferred Share Directors Appointed hereunder shall, subject to Section
12(b)(v), serve as a director until the next annual general meeting of the
Company, or until the earlier of such time as he or she resigns, retires, dies
or is removed in accordance with this Certificate of Designations and the
Articles of Association or the special voting right pursuant to this Section
12(b) terminates. The Board of Directors shall nominate individuals to succeed
such individuals as the Preferred Share Directors, in each case from among
recommendations of the Voting Holders, all as provided in Section 12(b)(ii)
provided that such recommendations may include any such individuals whose
service has ended and, in lieu of selecting nominees from any such
recommendations, the Board of Directors may, in its discretion, nominate any or
both of such individuals whose service has ended (if willing to serve) for
another term as a Preferred Share Director. Each Preferred Share Director shall
agree, in the Director Acceptance Letter, to resign as such director when his or
her term otherwise ends pursuant to any removal or termination of the special
voting right as provided in this Section 12(b). In case any vacancy in the
office of a Preferred Share Director occurs due to resignation, retirement,
death or removal, the vacancy may be filled by the written consent of the
Preferred Share Director remaining in office, or if none remains in office, in
an election by Voting Holders as provided above for an initial election. All
determinations and other actions to be made or taken by the Board of Directors
with regard to Preferred Share Directors pursuant to this Section 12(b) shall be
taken by the Board of Directors excluding the Preferred Share Directors, who
shall not be entitled to vote with respect to such actions (and thus shall not
be included for the purpose of applying any quorum and voting requirements
applicable to such actions). The Company will use reasonable best efforts to
cause the individuals nominated to be elected as soon as practicable, which will
include for the avoidance of doubt, the initial election of any Preferred Share
Director, and the election of Preferred Share Directors at any subsequent annual
meeting following the initial election of any Preferred Share Director. Subject
to the foregoing, each of the Preferred Share Directors shall have one vote as a
director.

 

 30 

 

 

(iv)        Notice of Meeting; Quorum. The Company shall as soon as practicable,
and in no case more than 30 days after the Board of Directors has selected the
nominees as provided above, submit such nominees to the Voting Holders for
Appointment either (i) at a general or special meeting of the shareholders, (ii)
at a separate class meeting of Voting Holders or (iii) by written resolution, as
determined by the Board of Directors in its reasonable discretion. Notice for a
meeting of Voting Holders may be given in the same manner as that provided in
the Articles of Association for a general meeting of the Company. If the Company
fails to give notice of a meeting of the shareholders or Voting Holders to
Appoint the Preferred Share Directors within 30 days after the Board of
Directors has selected the nominees for such Appointment as provided above, any
Voting Holders entitled to recommend individuals for election as a Preferred
Share Director shall be entitled (at the Company’s expense) to call such a
general or special meeting of the shareholders or a separate class meeting of
Voting Holders to Appoint such nominees selected by the Board of Directors, and
for that purpose will have access to the register of members of the Company. At
any separate class meeting of Voting Holders at which the Voting Holders have
the right to Appoint the Preferred Share Directors, or at any adjournment
thereof, the presence of at least one Person holding or representing by proxy at
least 50% in aggregate liquidation preference of the Series A Shares and all
other classes and series of Parity Dividend Share having like voting rights, in
each case at the time issued and outstanding, will be required to constitute a
quorum for the election of any Preferred Share Director. Such quorum requirement
shall also apply with respect to any Appointment of Preferred Share Directors to
be effected with the consent of Voting Holders given in a written resolution. At
any general or special meeting of the shareholders or a separate class meeting
of the Voting Holders, or adjournment thereof, the absence of such a quorum of
Voting Holders will not prevent the election of directors other than the
Preferred Share Directors, and the absence of a quorum for the election of such
other directors will not prevent the Appointment of the Preferred Share
Directors. The Company may fix a date as the record date for the purpose of
determining the issued and outstanding preferred shares of any class or series,
and the Holders and other holders thereof entitled to elect the Preferred Share
Directors.

 

(v)         Appointment to Board. “Appoint” as used in this Section 12(b) shall
mean the appointment of a Preferred Share Director to the Board of Directors;
provided that, to the extent that such action is not permitted by the Articles
of Association, “Appoint” shall mean nomination by the Voting Holders pursuant
to this Section 12(b) and the use of reasonable best efforts by the Company to
cause such Preferred Share Director to be appointed by the Board of Directors,
or elected by the shareholders, to the Board of Directors pursuant to the
Articles of Association as soon as is practicable.

 

 31 

 

 

(vi)        Termination; Removal. Whenever the Company has paid cumulative
dividends in full on the Series A Shares and any other class or series of
cumulative Parity Dividend Shares, then the right of the Holders to Appoint the
Preferred Share Directors will cease (but subject always to the same provisions
for the vesting of the special voting right in the case of any Nonpayment in
respect of future Dividend Periods). The terms of office of the Preferred Share
Directors will immediately terminate, and the Board of Directors shall resolve
to reduce the number of directors constituting the Board of Directors by two. In
addition, any Preferred Share Director may be removed at any time for cause by
Voting Holders holding a majority in aggregate Liquidation Preference of the
aggregate liquidation preference of the Series A Shares, together with all
classes and series of Parity Dividend Share having like voting rights, voting
separately as a single class without regard to class or series (and with voting
rights allocated pro rata based on the liquidation preference of each such class
or series), to the exclusion of the holders of Ordinary Shares, at a general or
special meeting of the Company or a separate class meeting of Voting Holders
called by the Company as provided in Section 12(b)(iv) above. In addition, if
the Board of Directors determines in its discretion at any time that there is
cause for the shareholders to remove such director, the Board of Directors may
in its discretion request that such director resign from the Board of Directors
and may require that such director, as a condition to his or her initial
election, agree in writing pursuant to his or her Director Acceptance Letter (as
provided in Exhibit A hereto) to resign upon any such request. Upon the removal
of any Preferred Share Director, the vacancy shall be filled in the manner set
forth in Section 12(b)(iii). Notwithstanding the foregoing, if at any time there
are no Series A Shares issued and outstanding, each Preferred Share Director’s
term shall automatically terminate and no directors shall thereafter be
appointed or elected pursuant to this Section 12.

 

(c)          Other Voting Rights. So long as any Series A Shares are issued and
outstanding, the Company may not consummate any action specified in this
paragraph (c) without the vote or consent of the Holders of record entitled to
receive at least a majority in aggregate of the Liquidation Preference of the
Series A Shares at the time issued and outstanding and all voting or consenting
as a single class (not including any Series A Shares “beneficially owned”
(within the meaning of the Exchange Act) by the Company or any of its
Affiliates), to the exclusion of the holders of Ordinary Shares:

 

(i)          any amendment, alteration or repeal of any provision of the
Articles of Association or this Certificate of Designations that would alter or
change the voting powers, preferences or special rights of the Series A Shares
so as to affect them adversely;

 

(ii)         any authorization or creation of, or increase in the authorized
amount of, or issuance of, any Senior Shares or Parity Shares, and any increase
in the authorized number of Series A Shares or Series B Shares;

 

(iii)        any consolidation, merger, amalgamation, binding share exchange or
reclassification involving the Company, except that, subject to applicable law,
Holders of Series A Shares will have no right to vote or consent under this
clause (iii) by reason of any such transaction if (A) the Series A Shares remain
issued and outstanding or, in the case of any such transaction with respect to
which the Company is not the surviving or resulting issuer, is converted into or
exchanged for preferred securities of the surviving or resulting entity or its
ultimate parent (provided that such entity is an entity organized and existing
under the laws of the United States of America, any state thereof or the
District of Columbia or any jurisdiction in the European Economic Area, and is a
corporation for U.S. federal income tax purposes (or if such entity is not a
corporation for such purposes, the Company receives an opinion of nationally
recognized counsel experienced in such matters to the effect that Holders will
be subject to tax for U.S. federal income tax purposes with respect to such new
preferred securities after such transaction in the same amount, at the same time
and otherwise in the same manner as would have been the case under the Series A
Shares prior to such transaction)), (B) the Series A Shares remaining issued and
outstanding or such other preferred securities, as the case may be, have such
rights, preferences, privileges and voting powers, taken as a whole, as are not
less favorable to the holders thereof than the rights, preferences, privileges
and voting powers of the Series A Shares, taken as a whole, and (C) upon the
completion of any such any consolidation, merger, amalgamation, binding share
exchange or reclassification, no condition shall exist with respect to the
surviving or resulting issuer that would require a consent pursuant to Sections
12(c)(i), (ii), (v) or (vii) if such surviving or resulting issuer were the
Company;

 

 32 

 

 

(iv)        any Change of Control if an Original Holder is a Holder of any
Series A Shares at the time of the occurrence of such Change of Control, unless,
prior to such occurrence, such Original Holder has either (1) received a bona
fide, binding offer from a credible Person which, if accepted by the Original
Holder, would result in the sale of all of such Original Holder’s Series A
Shares to such Person prior to or contemporaneously with the completion of such
Change of Control at a price equal to or greater than the then-current
Liquidation Preference; provided that such offering Person shall not be
Affiliated with or an agent of any Person or group participating in the Change
of Control, or (2) provided its prior written consent to such Change of Control;

 

(v)         any incurrence of Indebtedness (as defined in the Credit Agreement
as in effect on the Original Issue Date (and regardless of whether such Credit
Agreement is later terminated, amended or modified)) by the Company or any
intermediate holding company between the Company and CF Bermuda Holdings;

 

(vi)        any issuance or reclassification of equity securities by the
Company, unless all securities into which such equity securities are
reclassified are held by or one or more entities 100.0% of the equity of which
is owned directly or indirectly by the Company; and

 

(vii)       take any action or permit any omission that would be in breach of
Articles 6 and 7 of the Credit Agreement as in effect on the Original Issue Date
(disregarding the preamble at the start of each Article 6 and 7, assuming the
remainder of Articles 6 and 7 remain in full force and effect at all times, and
regardless of whether such Credit Agreement, or any term thereof, lapses, is
terminated, amended or modified), in each case, with such modifications as
appropriate to reflect the passage of time and any changes in facts and
circumstances as they relate to the Company and its Subsidiaries; provided that
no waiver of any right or obligation contained in the foregoing provisions by
any party to the Credit Agreement shall constitute a waiver of such provision
for purposes of this Section 12(c)(vii);

 

provided, however, that any increase in the amount of the authorized or issued,
or any creation of, any other preferred shares ranking junior to the Series A
Shares with respect to the payment of dividends (whether such dividends are
cumulative or non-cumulative) and the distribution of assets following the
commencement of the Company’s winding up, or any authorization, issuance or
creation of any securities convertible into, or exercisable or exchangeable for,
any such other preferred shares will not be deemed to adversely affect the
voting powers, preferences or special rights of the Series A Shares and Holders
will have no right under this Section 12(c) to vote on or consent to any such
increase, authorization, issuance or creation.

 

If the Holders are entitled to vote on or consent to a specified action pursuant
to this Section 12(c), the Company may call a separate class meeting of the
Holders for the purpose of such vote. Any such vote may be held at a general
meeting of the Company, or at a separate class meeting of the Holders and such
other holders, as the Company may determine in its discretion. The Company may
fix a date as the record date for the purpose of determining the issued and
outstanding Series A Shares, and the Holders entitled to vote on or consent to
any such specified action. At any general meeting of the Company or Holders
where such vote is to occur, the necessary quorum for such vote (or consent)
shall be at least one Person holding or representing by proxy at least 50% in
aggregate liquidation preference of the Series A Shares entitled to vote on the
relevant specified action.

 

(d)          Changes Without the Consent of the Holders. So long as such action
does not adversely affect the special rights, preferences, privileges or voting
powers of the Series A Shares, and limitations and restrictions thereof, the
Company may amend, alter, supplement, or repeal any terms of the Series A Shares
without the consent of the Holders, to reflect any Modified Terms of the Series
A Shares in connection with a Successful Remarketing pursuant to Section 11, or
any amended or modified terms of the Series B Shares to be applied to the Series
A Shares pursuant to Section 11(k).

 

 33 

 

 

(e)          Changes After Provision for Redemption; Unredeemed Shares Remain
Outstanding.

 

(i)          No vote or consent of the holders of Series A Shares shall be
required pursuant to Section 12(b) or (c) above if, at or prior to the time when
any such vote or consent would otherwise be required pursuant to such Section,
all outstanding Series A Shares shall have been redeemed or called for
redemption and the funds necessary for payment of the Redemption Price have been
deposited in Trust for the pro rata benefit of the Holders of the shares called
for redemption.

 

(ii)         In the event of a Change of Control or Reorganization Event in
which the Company’s Ordinary Shares shall be changed into or exchanged for other
securities or property (including cash), the successor or acquiring Person shall
expressly assume the due and punctual observation and performance of each and
every covenant and condition contained in this Certificate of Designation to be
performed and observed by the Company and all the obligations and liabilities
hereunder, with such modifications and adjustments as equitable and appropriate
in order to place the Holders in the equivalent economic position as prior to
such Change of Control or Reorganization Event.

 

Section 13.          Preemption.

 

The Holders shall not have any rights of preemption with regard to any share
capital (including Ordinary Shares and Preferred Shares).

 

Section 14.          Payments; Expenses; Notices; Information.

 

(a)          Payment. Any payment due by the Company with respect to dividends,
redemptions, fractional shares or other amounts on a day that is not a Business
Day may be made on the next succeeding Business Day with the same force and
effect as if made on the original due date, and without any interest due to any
delay in payment.

 

(b)          Expenses. The Company shall bear any costs and expenses incurred by
it and its Affiliates in connection with the Remarketing (including any
Remarketing Fee) pursuant to this Certificate of Designations, and shall
promptly pay or reimburse the Original Holders for any costs or expenses
(including the Remarketing Fee, underwriting discounts or commissions and any
reasonable fees and expenses of counsel) incurred by such Original Holders in
connection therewith; provided, that the Participating Holders and the
Participating Series B Holders (if any) shall bear 50% of any underwriting
discounts or commissions for any “best efforts” underwriting incurred in
connection with such Remarketing, with such amounts allocated in proportion to
the Series A Shares and the Included Series B Shares that participate in such
Remarketing.

 

(c)          Notices. Any notices, deliveries or other actions required or
permitted to be given, made or taken by the Company or any Holder hereunder on a
particular day may be effected on the next succeeding Business Day with the same
force and effect as if effected on the particular day. All notices referred to
herein shall be in writing, and, unless otherwise specified herein, all notices
hereunder shall be deemed to have been given upon the earlier of receipt thereof
or three Business Days after the mailing thereof if sent by registered or
certified mail (or by first-class mail if the same shall be specifically
permitted for such notice under the terms of this Certificate of Designations)
with postage prepaid, addressed: (i) if to the Company, to its office at 1701
Village Center Circle, Las Vegas, Nevada 89134 (Attention: Secretary) or to the
Transfer Agent at its office at Continental Stock Transfer & Trust Company, 1
State Street, 30th Floor, New York, New York 10004 (Attention: Mark Zimkind]),
or to any other agent of the Company designated to receive such notice as
permitted by this Certificate of Designations; or (ii) if to any Holder, to such
Holder at the address of such Holder as listed in the share record books of the
Company (which may include the records of the Transfer Agent); or (iii) to such
other address as the Company or any such Holder, as the case may be, shall have
designated by notice similarly given. Notwithstanding the foregoing, any notice
given by the Company to Holders in respect of a Global Preferred Share pursuant
to the applicable procedures of the Depositary shall be deemed to have been
given effectively when so given.

 

 34 

 

 

(d)          Information. If at any time the Company is not required to file
reports with the United States Securities and Exchange Commission, if any Series
A Shares are then outstanding, the Company shall provide the Holders with
reports containing financial information substantially similar to the financial
information that would have been contained in the reports the Company would have
been required to file with the United States Securities and Exchange Commission
by Section 13(a) or 15(d) under the Exchange Act if it were subject thereto, in
each case at such times as such reports or other information would be required
to be filed thereunder.

 

Section 15.          Repurchase.

 

Subject to the limitations imposed herein, applicable law and the Articles of
Association, the Company may purchase Series A Shares from time to time to such
extent, in such manner and upon such terms as the Board of Directors or any duly
authorized committee thereof may determine; provided, however, that the Company
shall not use any of its funds for any such purchase when there are reasonable
grounds to believe that the Company is, or after such purchase would be, unable
to pay its liabilities in the ordinary course as they become due.

 

Section 16.          Unissued or Reacquired Shares.

 

Series A Shares that have been issued and converted, redeemed or otherwise
purchased or acquired by the Company shall be restored to the status of
authorized but unissued Preferred Shares without designation as to class or
series, until such shares are once more designated as part of a particular class
or series by the Board of Directors.

 

Section 17.          No Sinking Fund.

 

Series A Shares are not subject to the operation of a sinking fund.

 

Section 18.          Reservation of Ordinary Shares.

 

(a)          Sufficient Shares. The Company shall at all times reserve and keep
available out of its authorized and unissued Ordinary Shares or shares acquired
by the Company, solely for issuance upon the conversion of Preferred Shares as
provided in this Certificate of Designations, free from any preemptive or other
similar rights, such number of shares of Ordinary Shares as shall from time to
time be issuable upon the conversion of all the Preferred Shares then issued and
outstanding. For purposes of this Section 18(a), the number of Ordinary Shares
that shall be deliverable upon the conversion of all issued and outstanding
Preferred Shares shall be computed as if at the time of computation all such
outstanding shares were held by a single Holder.

 

(b)          Use of Acquired Shares. Notwithstanding the foregoing, the Company
shall be entitled to deliver upon conversion of Series A Shares, as herein
provided, Ordinary Shares acquired by the Company (in lieu of the issuance of
authorized and unissued Ordinary Shares), so long as any such acquired shares
are free and clear of all liens, charges, security interests or encumbrances
(other than liens, charges, security interests and other encumbrances created by
the Original Holders).

 

 35 

 

 

(c)          Free and Clear Delivery. All Ordinary Shares delivered upon
conversion of the Series A Shares shall be duly authorized, validly issued,
fully paid and non-assessable, free and clear of all liens, claims, security
interests and other encumbrances (other than liens, charges, security interests
and other encumbrances created by the Original Holders).

 

(d)          Compliance with Law. Prior to the delivery of any securities that
the Company shall be obligated to deliver upon conversion of the Series A
Shares, the Company shall use its reasonable best efforts to comply with all
laws and regulations thereunder requiring the approval of such delivery by any
Regulatory Entities.

 

(e)          Listing. The Company hereby covenants and agrees that, if at any
time the Ordinary Shares shall be listed on the New York Stock Exchange or any
other securities exchange or quotation system, the Company will, if permitted by
the rules of such exchange or quotation system, list and keep listed, so long as
the Ordinary Shares shall be so listed on such exchange or quotation system, all
the Ordinary Shares then issuable upon conversion of the Series A Shares.

 

Section 19.          Transfer Agent, Conversion Agent, Registrar and Paying
Agent.

 

The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Series A Shares shall be Continental Stock Transfer & Trust Company. The
Company may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Company and the Transfer Agent; provided that the
Company shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Company shall send notice thereof by first-class mail, postage
prepaid, to the Holders (or otherwise pursuant to any applicable procedures of a
Depositary).

 

Section 20.          Replacement Certificates.

 

(a)          Mutilated, Destroyed, Stolen and Lost Certificates. If physical
certificates are issued, the Company shall replace any mutilated certificate at
the Holder’s expense upon surrender of that certificate to the Transfer Agent.
The Company shall replace certificates that become destroyed, stolen or lost at
the Holder’s expense upon delivery to the Company and the Transfer Agent of
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity on customary terms that may be required by the
Transfer Agent and the Company.

 

(b)          Certificates Following Conversion. If physical certificates are
issued, the Company shall not be required to issue any certificates representing
the applicable Series A Shares on or after the applicable Conversion Date. In
place of the delivery of a replacement certificate following the applicable
Conversion Date, the Transfer Agent, upon delivery of the evidence and indemnity
described in Section 20(a), shall deliver the Ordinary Shares pursuant to the
terms of the Series A Shares formerly evidenced by the certificate.

 

(c)          Legends. Certificates for Series A Shares and any Ordinary Shares
issued on conversion thereof may have notations, legends or endorsements
required by law, stock exchange rules, agreements to which the Company is
subject, if any, or usage ( provided that any such notation, legend or
endorsement is in a form acceptable to the Company).

 

 36 

 

 

Section 21.          Form.

 

(a)          Global Preferred Shares. Series A Shares may, at the Company’s
option, in its sole discretion, be issued in the form of one or more permanent
global Series A Shares in definitive, fully registered form with a global legend
in substantially the form attached hereto as Exhibit B (each, a “Global
Preferred Share”), which is hereby incorporated in and expressly made a part of
this Certificate of Designations. The Global Preferred Shares may have
notations, legends or endorsements required by law, stock exchange rules,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form acceptable to the Company).
The aggregate number of shares represented by each Global Preferred Share may
from time to time be increased or decreased by adjustments made on the records
of the Registrar and the Depositary or its nominee as hereinafter provided.
Global Preferred Shares shall be registered in the name of the Depositary, which
shall be the Holder of such shares. This Section 21(a) shall apply only to a
Global Preferred Share deposited with or on behalf of the Depositary.

 

(b)          Delivery to Depositary. If Global Preferred Shares are issued, the
Company shall execute and the Registrar shall, in accordance with this Section
21, countersign and deliver initially one or more Global Preferred Shares that
(i) shall be registered in the name of a nominee of the Depositary and (ii)
shall be delivered by the Registrar to the Depositary or pursuant to
instructions received from the Depositary or held by the Registrar as custodian
for the Depositary pursuant to an agreement between the Depositary and the
Registrar.

 

(c)          Agent Members. If Global Preferred Shares are issued, members of,
or participants in, the Depositary (“Agent Members”) shall have no rights under
this Certificate of Designations with respect to any Global Preferred Share held
on their behalf by the Depositary or by the Registrar as the custodian of the
Depositary or under such Global Preferred Share, and the Depositary may be
treated by the Company, the Registrar and any agent of the Company or the
Registrar as the absolute owner of such Global Preferred Share for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Registrar or any agent of the Company or the Registrar from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices of the Depositary governing the exercise of the
rights of a holder of a beneficial interest in any Global Preferred Shares. If
Global Preferred Shares are issued, the Depositary may grant proxies or
otherwise authorize any Person to take any action that a Holder is entitled to
take pursuant to the Series A Shares, this Certificate of Designations or the
Articles of Association.

 

(d)           Physical Certificates. Global Preferred Shares will be
exchangeable for other certificates evidencing Series A Shares, only if (x) the
Depositary has notified the Company that it is unwilling or unable to continue
as Depositary for the Global Preferred Share and the Company does not appoint a
qualified replacement for the Depositary within 90 days, (y) the Depositary
ceases to be a “clearing agency” registered under the Exchange Act and the
Company does not appoint a qualified replacement for the Depositary within 90
days or (z) the Company determines that the Series A Shares shall no longer be
represented by Global Preferred Shares. In any such case, the Global Preferred
Shares shall be exchanged in whole for other definitive Series A Shares in
registered form, with the same terms and of an equal aggregate Liquidation
Preference. Such other definitive Series A Shares shall be registered in the
name or names of the Person or Persons specified by the Depositary in a written
instrument to the Registrar.

 

 37 

 

 

(e)          Signature. An Officer shall sign any Global Preferred Share for the
Company, in accordance with the Company’s Articles of Association and applicable
law, by manual or facsimile signature. If an Officer whose signature is on a
Global Preferred Share no longer holds that office at the time the Transfer
Agent countersigned the Global Preferred Share, the Global Preferred Share shall
be valid nevertheless. A Global Preferred Share shall not be valid until an
authorized signatory of the Transfer Agent manually countersigns the Global
Preferred Share. Each Global Preferred Share shall be dated the date of its
countersignature.

 

Section 22.          Transfer and Similar Taxes.

 

The Company shall pay any and all share transfer, documentary, stamp and similar
taxes that may be payable in respect of any issuance or delivery of Series A
Shares or Ordinary Shares or other securities issued on account of Series A
Shares pursuant hereto or certificates representing such shares or securities.
The Company shall not, however, be required to pay any such tax that may be
payable in respect of any transfer involved in the issuance or delivery of
Series A Shares, Ordinary Shares or other securities in a name other than that
in which the Series A Shares with respect to which such shares or other
securities are issued or delivered were registered, or in respect of any payment
to any Person other than a payment to the registered holder thereof, and shall
not be required to make any such issuance, delivery or payment unless and until
the Person otherwise entitled to such issuance, delivery or payment has paid to
the Company the amount of any such tax or has established, to the satisfaction
of the Company, that such tax has been paid or is not payable.

 

Section 23.          Rights of Holders.

 

No person or entity, other than the person or entity in whose name a certificate
representing the Series A Shares is registered (if any) and whose name is
registered as an owner of Series A Shares in the register of members of the
Company, shall have any rights hereunder or with respect to the Series A Shares,
the Company shall recognize the registered owner thereof in the register of
members of the Company as the sole owner for all purposes, and no other person
or entity (other than the Company) shall have any benefit, right, claim or
remedy hereunder.

 

Section 24.          Other Rights.

 

The Series A Shares shall not have any voting powers, preferences or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Articles of
Association or as provided by applicable law.

 

Section 25.          Conflict.

 

To the extent the terms provided in this Certificate of Designations conflict
with the terms contained in the Articles of Association, it is intended that the
terms provided in this Certificate of Designations shall prevail. The Company
agrees and undertakes to convene any general meeting of the Company, and to
recommend that any such meeting adopt any resolution necessary, to amend the
Articles of Association to eliminate any such conflict.

 

[Reminder of Page Intentionally Left Blank]

 

 38 

 

  

EXHIBIT A

 

FORM OF DIRECTOR’S ACCEPTANCE LETTER

 

TO: FGL HOLDINGS (the “Company”)

 

Attn: The Secretary

 

I hereby accept and agree to my appointment or election as a Preference Share
Director, in accordance with the Certificate of Designations of Series A
Cumulative Convertible Preference Shares of the Company, dated [ ], 2017 (the
“Certificate of Designations”). I hereby agree and acknowledge that my term of
office shall immediately terminate in accordance with Section 12 of the
Certificate of Designations without further action being required on my part.

 

I designate the following telephone and facsimile numbers and e-mail address for
service of notice of all directors’ meetings. Notice by telephone facsimile or
e-mail to either of the said numbers or e-mail address will constitute good and
sufficient notice to myself and I agree to advise you of any change in these
particulars.

 

Tel: [     ]

Fax: [     ]

E-mail: [     ]

Nationality: [     ]

 

I hereby authorize you to enter my name and address in the register of Directors
and Officers of the Company as follows:

 

[Name]

[Address]

  

[Name]

 

 A-1 

 

 

EXHIBIT B

 

FORM OF

 

SERIES A CUMULATIVE CONVERTIBLE PREFERENCE SHARES

 

FACE OF SECURITY

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (AND THOSE ISSUABLE ON CONVERSION
THEREOF) HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY U.S. STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT, AND IN ACCORDANCE WITH ALL APPLICABLE U.S., STATE AND OTHER SECURITIES
LAWS. THIS CERTIFICATE IS ISSUED PURSUANT TO AND IS SUBJECT TO THE RESTRICTIONS
ON TRANSFER AND OTHER PROVISIONS OF AN INVESTMENT AGREEMENT AND A REGISTRATION
RIGHTS AGREEMENT, EACH DATED AS OF [—], 2017 BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTORS REFERRED TO THEREIN, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE (AND THOSE
ISSUABLE ON CONVERSION THEREOF) MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENTS, AND ANY SALE OR OTHER TRANSFER NOT IN
COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.

 

[IF GLOBAL PREFERENCE SHARES ARE ISSUED: UNLESS THIS CERTIFICATE IS PRESENTED BY
AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE CERTIFICATE
OF DESIGNATIONS REFERRED TO BELOW.]

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND
TRANSFER AGENT MAY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

 B-1 

 

 

Certificate Number   Number of Convertible Preference Shares       CUSIP NO.:
[            ]    

 

Series A Cumulative Convertible Preference Shares

 

(par value $0.0001 per share)

 

of

 

FGL HOLDINGS

 

FGL HOLDINGS, an exempted company incorporated and existing under the Companies
Law (2016 Revision) of the Cayman Islands (the “Company”), hereby certifies that
[            ] (the “Holder”) is the registered owner of [·] [             , or
such number as is registered in the name of the Holder in the Company’s register
of members maintained by the Registrar] fully paid and non-assessable preference
shares of the Company designated the Series A Cumulative Convertible Preference
Shares, with a par value of $0.0001 per share and a liquidation preference of
US$1,000.00 (the “Convertible Preference Shares”).

 

The Convertible Preference Shares are subject to the Certificate of Designations
and the amended and restated memorandum and articles of association of the
Company and are transferable in accordance therewith. The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Convertible Preference Shares represented hereby are issued and shall in all
respects be subject to the provisions of the Certificate of Designations dated
[·], 2017 as the same may be amended from time to time (the “Certificate of
Designations”). Capitalized terms used, but not defined herein, shall have the
meaning given to them in the Certificate of Designations.

 

Reference is hereby made to select provisions of the Convertible Preference
Shares set forth on the reverse hereof, and to the Certificate of Designations,
which select provisions and the Certificate of Designations shall for all
purposes have the same effect as if set forth at this place.

 

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.

 

Unless the Registrar has properly countersigned this certificate, the
Convertible Preference Shares evidenced hereby shall not be entitled to any
benefit under the Certificate of Designations or be valid or obligatory for any
purpose.

 

Dated:

 

 B-2 

 

 

REVERSE OF SECURITY

 

Dividends on each of the Convertible Preference Shares shall be payable at the
rate provided in the Certificate of Designations but only when, as and if
declared by the Board of Directors as provided therein.

 

The Convertible Preference Shares shall be convertible in the manner and in
accordance with the terms set forth in the Certificate of Designations.

 

The Convertible Preference Shares shall be redeemable at the option of the
Company in the manner and in accordance with the terms set forth in the
Certificate of Designations.

 

The Convertible Preference Shares carry voting rights as specified in the
Certificate of Designations.

 

The Company shall furnish without charge to each holder who so requests the
powers, designations, preferences and special rights of each class or series of
share capital issued by the Company and the qualifications, limitations or
restrictions on such powers, preferences and rights.

 

For value received,                                          hereby sell, assign
and transfer unto

 

(PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE, OF
ASSIGNEE)

 

of the Convertible Preference Shares represented by the within Certificate, and
such shares are subject to the Certificate of Designations and the memorandum of
association and Articles of Association of the Company and are transferable in
accordance therewith.

 

Dated:                                             20                  
Signature:                                           
                                                                               
Signature:                                           
                                                                         

 

    Notice:   The signature to this assignment must correspond
with the name as written upon the face of the
certificate, in every particular, without alteration or
enlargement, or any change whatever.    

 



 B-3 

 

 

Exhibit B

Form of Certificate of Designations of the Series B Preferred Shares



 

EXECUTION VERSION

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES B CUMULATIVE CONVERTIBLE PREFERRED SHARES

 

OF

 

FGL HOLDINGS

 

FGL HOLDINGS, an exempted company incorporated and existing under the laws of
the Cayman Islands (the “Company”), does hereby certify:

 

That the Board of Directors of the Company (the “Board of Directors”), pursuant
to the authority conferred upon the Board of Directors by the provisions of the
Amended and Restated Memorandum and Articles of Association of the Company and
applicable law, by way of written resolution dated November 30, 2017, duly
adopted resolutions creating a class of preferred shares of the Company
designated as “Series B Cumulative Convertible Preferred Shares”.

 

Section 1.          Designation. The designation of the class of preferred
shares shall be “Series B Cumulative Convertible Preferred Shares” (the “Series
B Shares”). Each Series B Share shall be identical in all respects to every
other Series B Share. The Series B Shares will rank, on the terms set forth in
Section 4(c) and Section 5, equally with Parity Shares and senior to Junior
Shares, with respect to the payment of dividends and/or the distribution of
assets following the commencement of any voluntary or involuntary liquidation of
the Company.

 

Section 2.          Number of Shares. The number of authorized Series B Shares
shall be 275,000, provided, that an additional 325,000 Series B Shares shall be
authorized for issuance solely as PIK Shares. That number from time to time may
be increased solely with the affirmative vote or consent of the holders of the
Series B Shares pursuant to Section 12 and the Board of Directors; provided that
no such increase shall be permitted that would cause the total number of
authorized Preferred Shares, including the Series B Shares, to exceed the amount
of Preferred Shares authorized by the Articles of Association.

 

Section 3.          Definitions. As used herein with respect to the Series B
Shares:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this Certificate of
Designations, “control”, when used with respect to any specified Person, means
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agent Members” has the meaning set forth in Section 21(c).

 

“Appoint” has the meaning set forth in Section 12(b)(v).

 

“AOI” means, for any period, the adjusted operating income of the Company,
calculated on a basis consistent with that adopted by Fidelity & Guaranty Life
for the 2016 fiscal year, as reflected in its publicly filed financial
statements.

 

 1 

 

 

“Arrearage” has the meaning set forth in Section 4(b).

 

“Articles of Association” means the Second Amended and Restated Memorandum and
Articles of Association of the Company, as they may be amended from time to
time, and shall include this Certificate of Designations and the certificate of
designations for any other authorized class of Preferred Shares.

 

“Blackstone Funds” means, individually or collectively, any investment fund,
coinvestment vehicles and/or other similar vehicles or accounts, in each case,
managed by an Affiliate of The Blackstone Group L.P., or any of their respective
successors.

 

“Board of Directors” has the meaning set forth in the Recitals or a committee
thereof duly authorized to act for such Board of Directors.

 

“Business Day” means each weekday on which banking institutions in New York, New
York are not authorized or obligated by law, regulation or executive order to
close.

 

“Calculation Agent” means the Transfer Agent acting in its capacity as
calculation agent for the Series B Shares, and its successors and assigns.

 

“Capital Stock” of any Person means (i) with respect to any Person that is a
corporation or a company, any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of such Person, including any Ordinary Shares or
Preferred Shares, and (ii) with respect to any Person that is not a corporation
or a company, any and all partnership, limited liability company, membership or
other equity interests of such Person, but in each case excluding any debt
securities convertible into any of the foregoing.

 

“Certificate of Designations” means this Certificate of Designations relating to
the Series B Shares, as it may be amended from time to time.

 

“Change of Control” means the occurrence of one of the following:

 

(i)          a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than a Permitted Holder, becomes or files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
or group has become the direct or indirect ultimate “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of Ordinary Shares or other common
equity of the Company representing more than 50% of the voting power of the
issued and outstanding Ordinary Shares or other common equity of the Company;

 

(ii)         one or more Permitted Holders become, or commence a tender,
exchange or similar offer and/or file a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such Permitted Holder(s) intends
to become, in the aggregate, the direct or indirect ultimate “beneficial
owners,” as defined in Rule 13d-3 under the Exchange Act, of Ordinary Shares or
other common equity of the Company representing more than 60% of the voting
power of the outstanding Ordinary Shares or other common equity of the Company;
or

 

(iii)        consummation of any consolidation, merger, amalgamation or scheme
of arrangement of or involving the Company or similar transaction or any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the property and assets of the Company to any Person other
than one of the Company’s Subsidiaries, in each case pursuant to which the
Ordinary Shares or other common equity of the Company will be converted into
cash, securities or other property, other than pursuant to a transaction in
which (A) the Persons that “beneficially owned” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, voting shares of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
voting shares representing a majority of the total voting power of all issued
and outstanding classes of voting shares of the continuing or surviving Person
immediately after such transaction, or (B) the members of the Board of Directors
or other governing body of the Company immediately prior to such transaction
comprise a majority of the members of the Board of Directors or other governing
body of the Company or such other continuing or surviving Person immediately
after such transaction.

 

 2 

 

 

“Closing Price” of the Ordinary Shares on any date of determination means the
last reported sale price of the Ordinary Shares regular way on such date (or, if
no such sale occurs on such date, the average of the reported closing bid and
asked prices for such shares regular way on such date) on the Principal Market
or, if there is no Principal Market for the Ordinary Shares, the average of the
closing bid and asked prices quoted for the Ordinary Shares in the
over-the-counter market as reported by OTC Markets Group Inc. or any similar
organization, or if such closing prices are not so reported (or if the relevant
price or prices required to be used to calculate the Closing Price as provided
in this paragraph are not available in the relevant market on such date for any
reason, the market price of the Ordinary Shares on such date as determined by a
nationally recognized investment banking firm retained by the Company for this
purpose).

 

“Company” has the meaning set forth in the Recitals.

 

“Competing Remarketing” means any ongoing Remarketing pursuant to Section 11,
and any ongoing remarketing of the Series A Shares pursuant to Section 11 of the
Series A Certificate of Designations; provided that no such Remarketing or
remarketing shall be deemed to be ongoing past the applicable Remarketing Window
for such Remarketing.

 

“Constituent Person” has the meaning set forth in Section 10(a)(ii).

 

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series B Shares, and its successors and assigns.

 

“Conversion Date” has the meaning set forth in Section 8(d).

 

“Conversion Notice Date” has the meaning set forth in Section 8(d).

 

“Conversion Price” means, at any time, a dollar amount equal to the higher of
(i) a 5.0% discount to the arithmetic average of the VWAP per Ordinary Share on
each of the 30 consecutive Trading Days from, but excluding the Conversion
Notice Date, and (ii) the Floor Price.

 

“Conversion Rate” means, at any time, the number of duly authorized, fully paid
and nonassessable Ordinary Shares into which each Series B Share is convertible,
after taking into account any adjustments pursuant to Section 9, determined by
dividing (i) the Liquidation Preference (calculated as if the Conversion Date
was the date fixed for liquidation the Company, and as adjusted pursuant hereto
for share splits, share dividends, reclassifications and the like), by (ii) the
Conversion Price.

 

“Credit Agreement” means the Credit Agreement, dated as of November 30, 2017, by
and among Fidelity & Guaranty Life Holdings, Inc., a Delaware corporation, CF
Bermuda Holdings Limited, a Bermuda exempted limited liability company, the
lenders from time to time a party thereto and Royal Bank of Canada, as
administrative agent for the lenders and the other agents and arrangers party
thereto.

  

 3 

 

 

“Current Market Price” as of any day means the average of the VWAP per Ordinary
Share on each of the 10 consecutive Trading Days ending on the earlier of the
day in question and the day before the Ex-date or other specified date with
respect to the issuance or distribution requiring such computation,
appropriately adjusted to take into account the occurrence during such period of
any event described in Section 9. For the purpose of calculating the Current
Market Price, consecutive Trading Days shall end on the day before the date in
question.

 

“Depositary” means DTC or its nominee, or any successor depositary appointed by
the Company or its nominee.

 

“Director Acceptance Letter” has the meaning set forth in Section 12(b)(ii).

 

“Dividend Payment Date” has the meaning set forth in Section 4(a)(i). Each
Dividend Payment Date “relates” to the Dividend Period most recently ending
before such Dividend Payment Date, and vice versa (with the words “related” and
“relating” having correlative meanings).

 

“Dividend Period” means each period from and including a Dividend Payment Date
(except that the initial Dividend Period shall commence on the Original Issue
Date, and the initial Dividend Period for any Series B Shares issued in kind
pursuant to Section 4 shall commence on the date such Series B Shares are
issued) and continuing to but not including the next succeeding Dividend Payment
Date.

 

“Dividend Rate” means (i) for any day during the Fixed Rate Period, 7.5%, and
(ii) for any date during the Floating Rate Period, the greater of (A) 7.5% and
(B) a rate equal to Three-month LIBOR plus 5.5%; provided that in the event of
an Modified Dividend Rate, such Modified Dividend Rate shall be the Dividend
Rate.

 

“Dividend Record Date” has the meaning specified in Section 4(a)(iii).

 

“DTC” means The Depository Trust Company.

 

“Engagement Date” has the meaning set forth in the definition of “Remarketing
Window”.

 

“Engagement Deadline” has the meaning set forth in Section 11(b).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Property” has the meaning set forth in Section 10(a)(ii).

 

“Ex-date”, when used with respect to any issuance or distribution, means the
first date on which the Ordinary Shares or other relevant securities trade
without the right to receive such issuance or distribution.

 

“Expiration Date” has the meaning set forth in Section 9(a)(iv).

 

“Expiration Time” has the meaning set forth in Section 9(a)(iv).

 

“Fixed Rate Period” means each Dividend Period relating to a Dividend Payment
Date occurring on or before November 30, 2027.

 

“Floating Rate Period” means each Dividend Period relating to a Dividend Payment
Date occurring after November 30, 2027.

 

 4 

 

 

“Floor Price” means (i) for a Conversion Date from and including
November 30, 2027 to but not including November 30, 2028, $8.00, (ii) for a
Conversion Date from and including November 30, 2028 to but not including
November 30, 2029, $7.00, and (iii) for a Conversion Date from and after
November 30, 2029, $6.00, in each case after taking into account any adjustment
pursuant to Section 9.

 

“FNF” means Fidelity National Financial, Inc., and its successors and permitted
assigns.

 

“Global Preferred Share” has the meaning set forth in Section 21(a).

 

“GSO” means GSO Capital Partners LP, and its successors and permitted assigns.

 

“GSO Group” means funds and accounts managed, advised or sub-advised by GSO and
its Affiliates within the credit-focused business unit of The Blackstone Group
L.P.

 

“Holder” means, as to any Series B Share, the Person in whose name such share is
registered in the register of members of the Company, which may be treated by
the Company, Transfer Agent, Registrar, Calculation Agent, paying agent and
Conversion Agent as the absolute owner of such share for the purpose of making
payment and settling the related conversions and for all other purposes.
References herein to “holders” of preferred shares of the Company shall mean,
insofar as such shares are Series B Shares, the Holders thereof.

 

“Included Series A Shares” has the meaning set forth in Section 11(h).

 

“Junior Liquidation Shares” has the meaning set forth in the definition of
“Junior Shares”.

 

“Junior Payments” has the meaning set forth in Section 4(c)(i).

 

“Junior Shares” means the Ordinary Shares and any other class or series of
shares in the capital of the Company now existing or hereafter authorized over
which the Series B Shares have preference or priority in the payment of
dividends or in the distribution of assets following the commencement of any
voluntary or involuntary liquidation of the Company. Junior Shares over which
the Series B Shares have preference or priority in such distribution of assets
are herein called “Junior Liquidation Shares”.

 

“Liquidation Preference” has the meaning set forth in Section 5(a). References
to the “liquidation preference” of any Preferred Shares of the Company in the
Articles of Association shall mean the Liquidation Preference if such Preferred
Shares are Series B Shares.

 

“London Banking Day” means any day on which commercial banks are open in London
for general business (including dealings in foreign exchange and foreign
currency deposits).

 

“Market Disruption Event” means, on any day when the Ordinary Shares are listed
or admitted to trading or quoted on a securities exchange or quotation facility
(whether U.S. national or regional or non-U.S.), any of the following events
that occurs or continues to exist on such day:

 

(i)          any suspension of, or limitation imposed on, trading by the
Principal Market during the one-hour period prior to the close of trading for
the regular trading session (or for purposes of determining the VWAP per
Ordinary Share, any period or periods aggregating one half-hour or longer during
the regular trading session) on the Principal Market on such day, and whether by
reason of movements in price exceeding limits permitted by the Principal Market,
or otherwise, relating to the Ordinary Shares (specifically or among other
shares generally) or to futures or options contracts relating to the Ordinary
Shares (specifically or among other shares generally) on the Principal Market;

 

 5 

 

 

(ii)         any event that disrupts or impairs (as determined by the Company in
its reasonable discretion) the ability of market participants, during the
one-hour period prior to the close of trading for the regular trading session
(or for purposes of determining the VWAP per Ordinary Share, any period or
periods aggregating one half-hour or longer during the regular trading session)
on the Principal Market on such day, to effect transactions in, or obtain market
values for, the Ordinary Shares (specifically or among other shares generally)
on the Principal Market on such day or to effect transactions in, or obtain
market values for, futures or options contracts relating to the Ordinary Shares
(specifically or among other shares generally) on the Principal Market on such
day; or

 

(iii)        the principal exchange or quotation facility (whether or not the
Principal Market) on which futures or options contracts relating to the Ordinary
Shares are listed or admitted to trading or quoted fails to open, or closes
prior to its respective scheduled closing time, for the regular trading session
on such day (without regard to after hours or any other trading outside of the
regular trading session hours), unless such earlier closing time is announced by
such exchange or facility at least one hour prior to the earlier of (A) the
actual closing time for the regular trading session on such day and (B) the
submission deadline for orders to be entered into such exchange or facility for
execution at the actual closing time on such day.

 

“Modified Dividend Rate” means, in connection with a Remarketing, the dividend
rate per annum (which may be fixed or floating, and any spread with respect to a
floating dividend rate) rounded to the nearest one one-thousandth (0.001) of one
percent that the Series B Shares shall bear as determined by the Board of
Directors pursuant to the Remarketing Agreement and Section 11(j).

 

“Modified Redemption Date” means, in connection with a Remarketing, the earliest
redemption date for the Series B Shares (which shall be no earlier than the
earliest redemption date prior to such Remarketing) that shall apply after such
Remarketing as determined by the Company pursuant to the Remarketing Agreement.

 

“Modified Remarketing Price” has the meaning set forth in Section 11(d).

 

“Modified Terms” has the meaning set forth in Section 11(d).

 

“NC Date” has the meaning set forth in Section 6(a); provided that if there is a
Modified Redemption Date, the NC Date shall be the Modified Redemption Date.

 

“Nonpayment” has the meaning set forth in Section 12(b)(i).

 

“Normalized AOI” means the AOI for any period subject to the following
adjustments: (i) add back any amounts for “legacy incentive compensation”, and
“back project expenses”, (ii) add back (if negative) or subtract (if positive)
any amounts for “single premium immediate annuities mortality & other reserve
adjustments”; (iii) add back (if negative) or subtract (if positive) any amounts
for “assumption review & DAC unlocking”, and (iv) “other, including bond
prepayment income and tax valuation allowance adjustments”, in each case,
calculated on a basis consistent with that adopted in prior years by Fidelity
Life & Guaranty in its publicly filed financial statements.

 

“Officer” means the Director, Chief Executive Officer, the Chief Operating
Officer, the Chief Administrative Officer, the Chief Financial Officer, the
Controller, the Chief Accounting Officer, the Treasurer, any Assistant
Treasurer, the General Counsel and Corporate Secretary and any Assistant
Secretary of the Company.

 

 6 

 

 

“Officers’ Certificate” means a certificate signed (i) by a Director, the Chief
Executive Officer, the Chief Operating Officer, the Chief Administrative
Officer, the Chief Financial Officer, the Controller or the Chief Accounting
Officer, and (ii) by the Treasurer, any Assistant Treasurer, the General
Counsel, Corporate Secretary or any Assistant Secretary of the Company, and
delivered to the Conversion Agent.

 

“Ordinary Shares” means the ordinary shares in the capital of the Company, par
value $0.0001 per share.

 

“Original Holder” means any Holder of Series B Shares that is (i) FNF, or (ii)
any transferee of FNF that is an Affiliate of FNF.

 

“Original Issue Date” means November 30, 2017.

 

“Original Liquidation Preference” means $1,000.00 per Series B Share.

 

“Original Remarketing Price” means an amount equal to the Liquidation Preference
for the Series B Shares to be remarketed.

 

“Original Series A Holders” means any Holder that is (i) a member of the GSO
Group or (ii) any transferee of such member that is an Affiliate of GSO.

 

“Parity Dividend Shares” has the meaning set forth in the definition of “Parity
Shares”.

 

“Parity Liquidation Shares” has the meaning set forth in the definition of
“Parity Shares”.

 

“Parity Shares” means any class or series of shares in the capital of the
Company hereafter authorized that ranks equally with the Series B Shares in the
payment of dividends or in the distribution of assets following the commencement
of any voluntary or involuntary liquidation of the Company. Parity Shares so
ranking equally in the payment of dividends are herein called “Parity Dividend
Shares”. Parity Shares so ranking equally in such distribution of assets are
herein called “Parity Liquidation Shares”. The Series A Shares shall be deemed
to be Parity Shares, Parity Dividend Shares and Parity Liquidation Shares.

 

“Participation Deadline” has the meaning set forth in Section 11(a).

 

“Participating Holders” has the meaning set forth in Section 11(a).

 

“Participating Series A Holders” has the meaning set forth in Section 11(h).

 

“Permitted Holders” means:

 

(i) each of Blackstone Tactical Opportunities Fund II, L.P., GSO, FNF, Cannae
Holdings, Inc., BilCar, LLC, CC Capital Management, LLC, CFS Holdings (Cayman),
LP, CFS II Holdings (Cayman), LP and the Blackstone Funds;

 

(ii) any Affiliate or Related Party of any Person specified in clause (i); and

 

(iii) any Person both the Capital Stock and the Voting Stock of which (or in the
case of a trust, the beneficial interests in which) are owned 50% or more by
Persons specified in clauses (i) and (ii) or any group in which the Persons
specified in clauses (i) and (ii) own a majority of the voting power of the
Voting Stock held by such group, and any Person that is a member of any such
group.

 

 7 

 

 

“Person” means a legal person, including any individual, company, corporation,
estate, body corporate, partnership, limited liability company, trust, joint
venture, association or other legal entity.

 

“PIK Shares” has the meaning set forth in Section 4(a)(ii).

 

“Preferred Shares” means any and all series or classes of preferred shares in
the capital of the Company, having a par value of $0.0001 per share, including
the Series B Shares and Series A Shares.

 

“Preferred Share Director” has the meaning specified in Section 12(b)(i).

 

“Principal Market” means, with respect to any day on which the Ordinary Shares
are listed or admitted to trading or quoted on any securities exchange or
quotation facility (whether U.S. national or regional or non-U.S.), the
principal such exchange or facility on which the Ordinary Shares are so listed
or admitted or so quoted.

 

“Purchased Shares” has the meaning set forth in Section 9(a)(iv).

 

“Record Date” has the meaning set forth in Section 9(d).

 

“Redemption Price” has the meaning set forth in Section 6(a).

 

“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series B Shares, and its successors and assigns.

 

“Regulatory Entities” means all governmental or self-regulatory authorities in
the United States or elsewhere having jurisdiction over the Company or any of
its Subsidiaries.

 

“Reimbursed Holders” has the meaning set forth in Section 11(g).

 

“Related Party” means:

 

(i)          any controlling stockholder, majority owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or

 

(ii)         any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding a majority (and controlling) interest of which
consist of one or more Permitted Holders and/or such other Persons referred to
in the immediately preceding clause (i).

 

“Remarketing” has the meaning set forth in Section 11(a).

 

“Remarketing Agent” means any Remarketing Agent(s) appointed by the Company
pursuant to Section 11.

 

“Remarketing Agreement” means a Remarketing Agreement to be entered into between
the Company and one or more Remarketing Agents setting forth the terms of a
Remarketing.

 

“Remarketing Date” means the date the Series B Shares offered in the Remarketing
Period are priced by the Company and the Remarketing Agent(s).

 

 8 

 

 

“Remarketing Fee” means, in the event of a Successful Remarketing, a remarketing
fee, if any, paid to the Remarketing Agent(s) to be agreed upon in writing by
the Company and the Remarketing Agent(s) prior to any Remarketing pursuant to
the Remarketing Agreement.

 

“Remarketing Interest Amount” means interest on the Remarketing Loss Share
Amount at a rate of 7.5% per annum accrued daily during the Remarketing Loss
Share Pricing Period.

 

“Remarketing Loss” has the meaning set forth in Section 11(g).

 

“Remarketing Loss Share Amount” has the meaning set forth in Section 11(g).

 

“Remarketing Loss Share Pricing Period” has the meaning set forth in Section
11(g).

 

“Remarketing Notice” has the meaning set forth in Section 11(a).

 

“Remarketing Period” has the meaning set forth in Section 11(c).

 

“Remarketing Price” means, as applicable, the Original Remarketing Price or the
Modified Remarketing Price.

 

“Remarketing Process” means the Remarketing process specified in Section 11,
commencing with the delivery of a Remarketing Notice.

 

“Remarketing Reimbursement” has the meaning set forth in Section 11(g).

 

“Remarketing Settlement Date” means the third Business Day immediately following
the Remarketing Date for a Successful Remarketing, or such other date as the
Company and the Remarketing Agent may mutually agree.

 

“Remarketing Window” means the period from (i) the fifth Business Day following
the earlier of (A) the Engagement Deadline, and (B) the date on which the
Remarketing Agent(s) are engaged by the Company pursuant to Section 11 (the
“Engagement Date”), through (ii) the 20th Business Day following the Engagement
Deadline or Engagement Date, as applicable, provided that such period may be
extended (and the Remarketing delayed) to no later than 180 days after the
Engagement Deadline or Engagement Date, as applicable, if (i) the Remarketing
Agent determines that the Remarketing is impractical due to then-prevailing
market conditions, or (ii) if the Board of Directors determines in good faith
(x) that such delay would enable the Company to avoid disclosure of material
information, the disclosure of which at that time would not be in the Company’s
best interests, or (y) that the Remarketing to be delayed would, if not delayed,
materially adversely affect the Company and its Subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason.

 

“Reorganization Event” has the meaning set forth in Section 10(a).

 

“Reuters Screen LIBOR01” means the display on the Reuters Eikon (or any
successor service) on the “LIBOR01” page (or any other page as may replace such
page on such service for the purpose of displaying the London interbank rates of
major banks for U.S. dollar deposits).

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

 9 

 

 

“Series B Shares” has the meaning set forth in Section 1.

 

“Series A Certificate of Designations” means the Certificate of Designations for
the Series A Shares.

 

“Series A Participation Notice” has the meaning set forth in Section 11(h).

 

“Series A Remarketing Notice” has the meaning set forth in Section 11(h).

 

“Series A Shares” means the Series A Cumulative Convertible Preferred Shares of
Company.

 

“Shareholder Approval” has the meaning set forth in Section 8(e).

 

“Subsidiary” means, with respect to any Person, any entity of which (i) such
Person or any other Subsidiary of such Person is a general partner (in the case
of a partnership) or managing member (in the case of a limited liability
company), (ii) voting power to elect or appoint a majority of the board of
directors, board of managers or others performing similar functions with respect
to such organization is held by such Person or by any one or more of such
Person’s Subsidiaries, (iii) at least fifty percent (50%) of any class of shares
or Capital Stock or of the outstanding equity interests are beneficially owned
by such Person or (iv) any Person that would otherwise be deemed a “subsidiary”
under Rule 12b-2 under the Exchange Act.

 

“Successful Remarketing” has the meaning set forth in Section 11(e).

 

“Three-month LIBOR” means, with respect to any Floating Rate Period, the offered
rate expressed as a percentage per annum for deposits in U.S. dollars for a
three-month period commencing on the first day of such Floating Rate Period, as
that rate appears on Reuters Screen LIBOR01 as of 11:00 A.M., London time, on
the second London Banking Day immediately preceding the first day of such
Floating Rate Period.

 

If Three-month LIBOR does not appear on Reuters Screen LIBOR01, Three-month
LIBOR shall be determined on the basis of the rates at which deposits in U.S.
dollars for a three-month period, commencing on the first day of such Floating
Rate Period, and in a principal amount of not less than $1,000,000, are offered
to prime banks in the London interbank market by four major banks in that market
selected by the Company and identified to the Calculation Agent at approximately
11:00 A.M., London time, on the second London Banking Day immediately preceding
the first day of such Floating Rate Period. The Calculation Agent shall request
the principal London office of each of these banks to provide a quotation of its
rate. If at least two such quotations are provided, Three-month LIBOR for such
Floating Rate Period shall be the arithmetic mean of such quotations (rounded
upward if necessary to the nearest 0.00001%).

 

If fewer than two such quotations are provided as described in the preceding
paragraph, Three-month LIBOR with respect to such Floating Rate Period shall be
the arithmetic mean (rounded upward if necessary to the nearest 0.00001%) of the
rates quoted by three major banks in New York City selected by the Company and
identified to the Calculation Agent at approximately 11:00 A.M., New York City
time, on the first day of such Floating Rate Period for loans in U.S. dollars to
leading European banks for a three-month period, commencing on the first day of
such Floating Rate Period, and in a principal amount of not less than
$1,000,000.

 

 10 

 

 

If fewer than three banks selected by the Company and identified to the
Calculation Agent to provide quotations are quoting as described in the
preceding paragraph the Calculation Agent shall: (i) determine the base rate
that is most comparable to the Three-month LIBOR that was last displayed on
Reuters Screen LIBOR01; and (ii) apply such changes to that rate such that it is
as similar as practicable, in the opinion of the Calculation Agent, to the rate
that would have prevailed under the Three-month LIBOR that was last displayed on
Reuters Screen LIBOR01, provided, that if the Calculation Agent determines there
is an industry accepted successor base rate to the Three-month LIBOR that was
last displayed on Reuters Screen LIBOR01, such successor base rate will be the
rate applied under (i).

 

If Three-month LIBOR calculated in accordance with the foregoing paragraphs for
any Floating Rate Period is less than zero, then Three-month LIBOR shall be
deemed to be zero for such Floating Rate Period.

 

“Trading Day” means, for purposes of determining a VWAP or Closing Price per
share of Ordinary Shares, a day on which the Principal Market is open for the
transaction of business and on which a Market Disruption Event does not occur or
exist, or if the shares of Ordinary Shares are not listed or admitted to trading
and are not quoted on any securities exchange or quotation facility, a Business
Day.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company acting as
Transfer Agent, Registrar, Calculation Agent, paying agent and Conversion Agent
for the Series B Shares, and its successors and assigns.

 

“Trust” has the meaning set forth in Section 6(e).

 

“Unsuccessful Remarketing” has the meaning set forth in Section 11(f).

 

“Voting Holders” has the meaning set forth in Section 12(b)(i).

 

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors,
managers or trustees, as applicable, of such Person.

 

“VWAP” per Ordinary Share on any Trading Day means the per share volume-weighted
average sale price per share of Ordinary Shares on the Principal Market as
displayed under the heading Bloomberg VWAP on Bloomberg page “CF Equity VWAP”
(or any appropriate successor page) in respect of the period from the open of
trading until the close of trading on the Principal Market on such Trading Day
(or if such volume-weighted average price is unavailable or not provided for any
reason, or there is no Principal Market for the Ordinary Shares, the market
price of one Ordinary Share on such Trading Day determined, using a
volume-weighted average method, by a nationally recognized investment banking
firm retained for this purpose by the Company). When used with respect to any
other securities, “VWAP” shall have the meaning set forth above with references
to the price per Ordinary Share meaning the price per unit of such other
securities, with references to Bloomberg page “CF Equity VWAP” meaning the
applicable Bloomberg page displaying the volume-weighted average sale price per
unit of such securities and references to the Principal Market meaning the
principal exchange or other market in which such securities are then listed,
quoted or traded. The VWAP during any period shall be appropriately adjusted to
take into account the occurrence during such period of any event described in
Section 9.

 

In addition to the above definitions, unless the context requires otherwise:

 

(i)          any reference to any statute, regulation, rule or form as of any
time shall mean such statute, regulation, rule or form as amended or modified
and shall also include any successor statute, regulation, rule or form from time
to time (and in the case of statutes, include any rules and regulations
promulgated under the statute);

 

 11 

 

 

(i)          references to “$” or “dollars” means the lawful coin or currency of
the United States of America; and

 

(ii)         references to “Section” are references to Sections of this
Certificate of Designations.

 

Section 4.          Dividends.

 

(a)           Quarterly Dividends.

 

(i)          Subject to applicable law, the Holders of the Series B Shares shall
be entitled to receive, when, as and if declared by the Board of Directors (or a
duly authorized committee of the Board of Directors), out of assets lawfully
available for that purpose, cumulative cash dividends on the Original
Liquidation Preference of $1,000.00 at a rate per annum equal to the
then-applicable Dividend Rate. Subject to applicable law, dividends shall be
payable quarterly in arrears on the first days of January, April, July and
October, respectively, in each year, commencing on January 1, 2018; provided,
however, that (x) if any such day during the Fixed Rate Period is not a Business
Day, then such day shall nevertheless be a Dividend Payment Date but dividends
on the Series B Shares, when, as and if declared, shall be paid on the next
succeeding Business Day (without adjustment in the amount of the dividend per
Series B Share), and (y) if any such day during the Floating Rate Period is not
a Business Day, then the next succeeding Business Day shall be the applicable
Dividend Payment Date and dividends, when, as and if declared, shall be paid on
such next succeeding Business Day (each such day on which dividends are payable,
after giving effect to this proviso if applicable, a “Dividend Payment Date”).
Dividends on the Series B Shares shall begin to accumulate on the Original Issue
Date (or, with respect to any Series B Shares issued in kind pursuant to this
Section 4, the date on which such Series B Shares are issued) and shall be
deemed to accumulate from day to day whether or not earned or declared until
paid. Dividends payable on the Series B Shares in respect of each Fixed Rate
Period shall be computed by the Calculation Agent on the basis of a 360-day year
consisting of twelve 30-day months, and dividends payable on the Series B Shares
in respect of each Floating Rate Period shall be computed by the Calculation
Agent by multiplying the per annum dividend rate in effect for that Floating
Rate Period by a fraction, the numerator of which will be the actual number of
days in that Floating Rate Period and the denominator of which will be 360, and
multiplying the rate obtained by $1,000 to determine the dividend per Series B
Share. The Calculation Agent’s determination of any Dividend Rate, and its
calculation of the amount of dividends for any Dividend Period, will be
maintained on file at the Company’s principal offices and will be available to
any Holder upon request and will be final and binding in the absence of manifest
error. The Company may terminate the appointment of the Calculation Agent and
may appoint a successor agent at any time and from time to time, provided that
the Company shall use its best efforts to ensure that there is, at all relevant
times when the Series B Shares are issued and outstanding, a person or entity
appointed and serving as such agent.

 

(ii)         Dividends payable on Series B Shares on any Dividend Payment Date
shall be paid in cash or, at the option of the Company, in lieu of paying such
cash dividends, the Company may instead effect a share capitalization by issuing
new duly authorized and fully paid and nonassessable Series B Shares (any such
Series B Shares, “PIK Shares”) to the extent the Company chooses not to pay a
cash dividend. If the Company elects to effect a share capitalization by issuing
PIK Shares in accordance with the foregoing, the number of PIK Shares to be
issued will be calculated by dividing the portion of such dividend not paid in
cash by the Original Liquidation Preference, and such PIK Shares shall be
entitled to receive cumulative dividends at the rates specified in the preceding
paragraph from their date of issuance and shall otherwise be treated as Series B
Shares for purposes of all other provisions hereof. The Company may not effect a
share capitalization by issuing PIK Shares to the extent (A) there are not
sufficient authorized but unissued Series B Shares to permit such share
capitalization, (B) a Remarketing Process has commenced pursuant to Section 11
and not concluded or terminated, or (C) from and after May 31, 2018, if the
aggregate issuance of Ordinary Shares upon conversion of Series B Shares and
Series A Shares following such issuance of PIK Shares would be greater than
19.99% of the Ordinary Shares issued and outstanding as of the date hereof
(calculated using the methodology applied under Section 312.03 of the NYSE
Listed Company Manual and assuming that such Series B Shares were convertible
pursuant to Section 7 at the time of the applicable Dividend Payment Date at a
Conversion Price equal to the value of clause (iii) of the definition of Floor
Price), until such time as the Company obtains the Shareholder Approval.

 

 12 

 

 

(iii)        Dividends that are payable on the Series B Shares or any share
capitalization effected on any Dividend Payment Date shall be payable, and any
PIK Shares shall be issuable, to Holders of record of the Series B Shares as
they appear on the register of members of the Company on the applicable record
date, which shall be the 15th calendar day of the month immediately preceding
such Dividend Payment Date or such other record date fixed by the Board of
Directors (or a duly authorized committee of the Board of Directors) that is not
more than 60 nor less than 10 days prior to such Dividend Payment Date (each, a
“Dividend Record Date”). Any such day that is a Dividend Record Date shall be a
Dividend Record Date whether or not such day is a Business Day.

 

(iv)        In connection with a Successful Remarketing of the Series B Shares,
the Dividend Rate may be increased to an Modified Dividend Rate in accordance
with Section 11 below. If the Dividend Rate on the Series B Shares is increased
in accordance with Section 11 below, dividends shall accumulate at the Modified
Dividend Rate pursuant to the terms of this Section 4 from (and including) the
Remarketing Settlement Date. Any reference herein to accumulated and unpaid
dividends shall include any such dividends at the Modified Dividend Rate, if
applicable.

 

(b)           Cumulative Dividends. Dividends on the Series B Shares shall be
cumulative, and from and after any Dividend Payment Date or other date on which
any dividend or any payment upon redemption, or any Conversion Date on which any
payment upon conversion, in each case has accumulated or been deemed to have
accumulated through such date has not been paid in full (the “Arrearage”),
additional dividends shall accumulate in respect of the Arrearage at the
then-applicable Dividend Rate. Such additional dividends in respect of any
Arrearage shall be deemed to accumulate daily from such Dividend Payment Date,
or other date on which any dividend or any payment upon redemption or Conversion
Date, whether or not earned or declared, until the Arrearage is paid and shall
constitute additional Arrearage from and after the immediately following
Dividend Payment Date to the extent not paid on such Dividend Payment Date.
References in any Article herein to dividends that have “accumulated” or that
have been deemed to have accumulated with respect to the Series B Shares shall
include the amount, if any, of any Arrearage together with any dividends
accumulated or deemed to have accumulated on such Arrearage pursuant to the
immediately preceding two sentences.

 

(c)           Priority of Dividends.

 

(i)          For so long as any Series B Shares remain issued and outstanding,
the Company will not, and will cause its Subsidiaries not to, declare, pay or
set apart funds for any dividends or other distributions with respect to any
Junior Shares or redeem, repurchase or otherwise acquire, or make a liquidation
payment relating to, any Junior Shares, or make any guarantee payment with
respect thereto, in any case during or in respect of any Dividend Period
(collectively, “Junior Payments”), unless: (1)(A) full dividends (including any
Arrearage and dividends accumulated in respect thereof) have been or
contemporaneously are declared and paid in cash or in kind on the Series B
Shares for all Dividend Periods prior to the date of such Junior Payment and the
Dividend Period in which such Junior Payment falls, and (B) no PIK Shares are
then issued and outstanding; (2) Fidelity & Guaranty Life Insurance Company, or
any successor “primary” insurance Subsidiary of the Company, maintains an A.M.
Best Company financial strength rating of A- or higher; (3) the Company is in
compliance with the covenants set forth in Section 12(c); (4) any such Junior
Payments, when aggregated with all other Junior Payments, other than on the
Series B Shares and the Series A Shares, in any given fiscal year of the
Company, does not represent an amount greater than 20% of the Normalized AOI of
the Company for the preceding fiscal year; and (5) if any Change of Control has
occurred, the requirements of Section 12(c)(iv) were satisfied with respect to
such Change of Control; provided, however, that the foregoing restriction will
not apply to:

 

 13 

 

 

A.           purchases, redemptions or other acquisitions of Junior Shares (and
the payment of cash in lieu of fractional shares in connection therewith)
required by any employment contract, benefit plan or other similar arrangement
with or for the benefit of employees, officers or directors of the Company or
any Subsidiary;

 

B.           the purchase of fractional interests in Junior Shares pursuant to
the conversion or exchange provisions of such Junior Shares;

 

C.           declaration of a non-cash dividend on the Capital Stock of the
Company in connection with the implementation of a shareholders rights plan on
customary terms designed to protect the Company against unsolicited offers to
acquire its Capital Stock, or the issuance of Capital Stock of the Company under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto;

 

D.           dividends or distributions payable solely in Junior Shares, or
warrants, options or rights to acquire Junior Shares; or

 

E.           conversions of any Junior Shares into, or exchanges of any Junior
Shares for, a class or series of other Junior Shares.

 

Notwithstanding anything contained herein to the contrary, if any Junior Payment
was permitted under this Section 4(c)(i) at the time it was declared or when it
first became a contractual obligation, it shall be deemed permitted hereunder at
the time it is actually paid; provided that such Junior Payment occurs within 60
days of such declaration or entry into such contractual obligation.

 

(ii)         For so long as any Series B Shares remain issued and outstanding,
if full dividends (including any Arrearage and dividends accumulated in respect
thereof) are not paid in full for any Dividend Period on the Series B Shares and
any Parity Dividend Shares, all dividends paid or declared for payment on a
dividend payment date with respect to the Series B Shares and the Parity
Dividend Shares shall be shared (A) first ratably by the holders of any Parity
Dividend Shares who have the right to receive dividends with respect to past
dividend periods for which such dividends were not declared and paid, in
proportion to the respective amounts of the undeclared and unpaid dividends
relating to past dividend periods, and thereafter (B) ratably by the holders of
Series B Shares and any Parity Dividend Shares, in proportion to the respective
amounts of the undeclared and unpaid dividends relating to the current dividend
period. Any proportional dividend on Parity Dividend Shares that have cumulative
dividend rights will take into account the amount of any accumulated but unpaid
dividends and arrearage with respect to such shares. To the extent a dividend
period with respect to any Parity Dividend Shares coincides with more than one
Dividend Period with respect to the Series B Shares, for purposes of the
immediately preceding sentence the Board of Directors shall treat such dividend
period as two or more consecutive dividend periods, none of which coincides with
more than one Dividend Period with respect to the Series B Shares, or shall
treat such dividend period(s) with respect to any Parity Dividend Shares and
Dividend Period(s) with respect to the Series B Shares for purposes of the
immediately preceding sentence in any other manner that it deems to be fair and
equitable in order to achieve ratable payments of dividends on such Parity
Dividend Shares and the Series B Shares. To the extent a Dividend Period with
respect to the Series B Shares coincides with more than one dividend period with
respect to any Parity Dividend Shares, for purposes of the first sentence of
this paragraph the Board of Directors shall treat such Dividend Period as two or
more consecutive Dividend Periods, none of which coincides with more than one
dividend period with respect to such Parity Dividend Shares, or shall treat such
Dividend Period(s) with respect to the Series B Shares and dividend period(s)
with respect to any Parity Dividend Shares for purposes of the first sentence of
this paragraph in any other manner that it deems to be fair and equitable in
order to achieve ratable payments of dividends on the Series B Shares and such
Parity Dividend Shares. The term “dividend period” as used in this paragraph
means such dividend periods as are provided for in the terms of any Parity
Dividend Shares and, in the case of Series B Shares, Dividend Periods applicable
to shares of Series B Shares; and the term “dividend payment dates” as used in
this paragraph means such dividend payment dates as are provided for in the
terms of any Parity Dividend Shares and, in the case of Series B Shares,
Dividend Payment Dates applicable to Series B Shares.

 

 14 

 

 

(iii)        Subject to this Section 4, such dividends (payable in cash, in
kind, securities or other property) as may be determined by the Board of
Directors (or a duly authorized committee of the Board of Directors) may be
declared and paid on any securities, including Junior Shares and any Parity
Dividend Shares, from time to time out of any funds legally available for such
payment, and the Holders of Series B Shares shall not be entitled to participate
in any such dividends.

 

(iv)        Notwithstanding any other section of this Section 4, the Company
will not, and will cause its Subsidiaries not to, make any Junior Payment if
such payment would cause the aggregate issuance of Ordinary Shares upon
conversion of Series B Shares and Series A Shares to be greater than 19.99% of
the Ordinary Shares issued and outstanding as of the date hereof (calculated
using the methodology applied under Section 312.03 of the NYSE Listed Company
Manual and assuming that such Series B Shares were convertible pursuant to
Section 7 at the time of the applicable Dividend Payment Date at a Conversion
Price equal to the value of clause (iii) of the definition of Floor Price),
until such time as the Company obtains the Shareholder Approval.

 

Section 5.             Liquidation Rights.

 

(a)          Liquidation. Subject to applicable law, in the event of any
voluntary or involuntary liquidation of the Company, Holders shall be entitled,
out of assets legally available therefor, before any distribution or payment out
of the assets of the Company may be made to or set aside for the holders of any
Junior Liquidation Shares and subject to the rights of the holders of any Parity
Liquidation Shares and the rights of the Company’s creditors, to receive in full
in respect of each Series B Share a liquidating distribution in the amount of
the Original Liquidation Preference plus all accumulated and unpaid dividends in
respect of such share, whether or not declared (including Arrearage and
dividends accumulated in respect thereof) to, but excluding, the date fixed for
liquidation or, if applicable, the date of a Remarketing or repurchase pursuant
to Section 11 or redemption pursuant to Section 6 (the “Liquidation
Preference”). Holders shall not be entitled to any further payments in the event
of any such voluntary or involuntary winding up of the affairs, liquidation or
dissolution of the Company other than what is expressly provided for in this
Section 5.

 

(b)          Partial Payment. If, following the commencement of any voluntary or
involuntary liquidation of the Company, the assets of the Company are not
sufficient to pay the liquidating distributions payable with respect to the
Series B Shares and the Parity Liquidation Shares, the amounts paid to the
Holders and to the holders of all Parity Liquidity Shares shall be paid pro rata
in accordance with the respective aggregate liquidating distributions to which
they would otherwise be entitled.

 

 15 

 

 

(c)          Residual Distributions. If the respective aggregate liquidating
distributions to which all Holders and all holders of any Parity Liquidation
Shares are entitled have been paid, the holders of Junior Liquidation Shares
shall be entitled to receive all remaining assets of the Company according to
their respective rights and preferences.

 

(d)          Merger, Amalgamation, Consolidation and Sale of Assets Not
Liquidation. For purposes of this Section 5, the sale, lease or other
disposition (for cash, shares, securities or other consideration) of all or
substantially all of the assets of the Company shall not be deemed to be a
voluntary or involuntary liquidation of the Company, nor shall the
consolidation, merger, amalgamation, binding share exchange or reclassification
or any similar transaction involving the Company (whether or not the Company is
the surviving or resulting entity) be deemed to be a voluntary or involuntary
liquidation of the Company.

 

Section 6.             Redemption.

 

(a)          Optional Redemption. The Series B Shares are perpetual and have no
maturity date. The Series B Shares may not be redeemed prior to the first
Dividend Payment Date falling on or after November 30, 2022 (the “NC Date”);
provided that nothing herein shall be construed to limit the repurchase or
acquisition by the Company or any Affiliate of the Company of Series B Shares
through privately negotiated transactions, tender offers or otherwise (including
redemption under Section 6(b)). The Company, at the option of its Board of
Directors or any duly authorized committee thereof, may redeem out of funds
lawfully available therefor, in whole or in part, the Series B Shares at the
time issued and outstanding, at any time on or after the NC Date, upon notice
given as provided in Section 6(d) below, and at a redemption price in cash equal
to the Liquidation Preference (calculated as if the date of redemption was the
date fixed for winding up) on the Series B Shares being redeemed (the
“Redemption Price”). In connection with a Successful Remarketing of the Series B
Shares, the NC Date may be changed by the Board of Directors to a later date as
set forth in Section 11.

 

(b)          Redemption of PIK Shares. The Company, at the option of its Board
of Directors or any duly authorized committee thereof, may redeem out of funds
lawfully available therefor, in whole or in part, the PIK Shares at the time
issued and outstanding, at any time, upon notice given as provided in Section
6(d) below, for cash at the Redemption Price.

 

(c)          Notice of Company Redemption. Notice of every redemption of Series
B Shares (including any PIK Shares) pursuant to Section 6(a)or Section 6(b)
shall be mailed by first class mail, postage prepaid, addressed to the Holders
of such shares to be redeemed at their respective last addresses appearing on
the register of members of the Company. In respect of any mailing pursuant to
Section 6(a) or Section 6(b), such mailing shall be at least 30 days and not
more than 60 days before the date fixed for redemption. Any notice mailed as
provided in this Section 6(c) shall be conclusively presumed to have been duly
given, whether or not any Holder receives such notice, but failure duly to give
such notice by mail, or any defect in such notice or in the mailing thereof, to
any Holder of the Series B Shares designated for redemption shall not affect the
validity of the proceedings for the redemption of any other Series B Shares.
Each notice shall state:

 

(i)          the expected redemption date;

 

(ii)         the number of Series B Shares to be redeemed and, if fewer than all
the shares of a Holder are to be redeemed, the number of such shares to be
redeemed;

 

(iii)        the applicable Redemption Price;

 

 16 

 

 

(iv)        the place or places where the certificates for such shares are to be
surrendered for payment of the Redemption Price; and

 

(v)         that dividends on the shares to be redeemed will cease to accumulate
on the redemption date.

 

Notwithstanding the foregoing, if the Series B Shares are held by a Depositary,
the Company may give such notice in any manner permitted by the Depositary.

 

(d)          Partial Redemption. In case of any redemption of only part of the
Series B Shares at the time issued and outstanding, the number of Series B
Shares to be redeemed from each Holder shall be pro rata in proportion to the
number of issued and outstanding Series B Shares held by such Holders. Subject
to the provisions of this Section 6 and the Articles of Association, the Board
of Directors or any duly authorized committee thereof shall have full power and
authority to prescribe the terms and conditions upon which the Series B Shares
shall be redeemed from time to time.

 

(e)          Effectiveness of Redemption. If notice of redemption has been duly
given pursuant to Section 6(c) and if on or before the redemption date specified
in the notice all funds necessary for payment of the applicable Redemption Price
have been set aside by the Company, separate and apart from its other assets,
for the benefit of the Holders of the shares called for redemption, so as to be
and continue to be available therefor, or deposited by the Company with a bank
or trust company selected by the Board of Directors or any duly authorized
committee thereof in trust for the pro rata benefit of the Holders of the shares
called for redemption (the “Trust”), then, notwithstanding that any certificate
for any share so called for redemption has not been surrendered for
cancellation, on and after the date of such deposit the voting rights and
covenants set forth in Section 12 shall cease to be of further effect and any
PIK Shares in respect of which such deposit has been made shall be deemed to be
not outstanding for purposes of Section 4(c)(i)(1)(B). On and after the
redemption date all shares so called for redemption shall cease to be issued and
outstanding, all dividends with respect to such shares shall cease to accumulate
on such redemption date and all other rights with respect to such shares shall
forthwith on such redemption date cease and terminate, except only the right of
the Holders thereof to receive the amount payable on such redemption from the
Trust at any time after the redemption date from the funds so deposited, without
interest. The Company shall be entitled to receive, from time to time, from the
Trust any interest accrued on such funds, and the Holders of any shares called
for redemption shall have no claim to any such interest. Any funds so deposited
and unclaimed at the end of three years from the redemption date shall, to the
extent permitted by law, be released or repaid to the Company, and in the event
of such repayment to the Company, the Holders of the shares so called for
redemption shall be deemed to be unsecured creditors of the Company for an
amount equivalent to the amount deposited as stated above for the redemption of
such shares and so repaid to the Company, but shall in no event be entitled to
any interest.

 

Section 7.             Right of the Original Holders to Convert.

 

From and after November 30, 2027, but subject to the last sentence of this
Section 7, each Original Holder shall have the right, at such Original Holder’s
option (including after a notice of redemption has been given pursuant to
Section 6(a) or Section 6(b) but prior to the date of actual redemption), to
convert all or any portion of such Original Holder’s Series B Shares at any time
into a number of Ordinary Shares equal to the then-applicable Conversion Rate
multiplied by the number of Series B Shares to be converted (subject to the
conversion procedures of Section 8), plus cash in lieu of fractional shares.
Notwithstanding the foregoing, an Original Holder shall not be permitted to
exercise its right of conversion with respect to any Series B Shares unless it
has first sought the Remarketing of such Series B Shares pursuant to Section 11,
and such Series B Shares are not disposed of in accordance with the terms
thereof (including as a result of an Unsuccessful Remarketing). The right of
conversion set forth in this Section 7 shall only be exercisable by the Original
Holders, and no subsequent Holders shall be entitled thereto.

 

 17 

 

 

Section 8.             Conversion Procedures.

 

(a)          Conversion Date. Effective immediately prior to the close of
business on any applicable Conversion Date, dividends shall no longer be
declared or payable on any such converted Series B Shares and such Series B
Shares shall cease to be issued and outstanding, in each case, subject to the
right of the Original Holders to receive any payments to which they are entitled
to as of such time pursuant to the terms hereof.

 

(b)          Rights Prior to Conversion. No allowance or adjustment, except
pursuant to Section 9, shall be made in respect of dividends payable to holders
of the Ordinary Shares of record as of any date prior to the close of business
on any applicable Conversion Date. Prior to the close of business on any
applicable Conversion Date, Ordinary Shares issuable upon conversion of, or
other securities issuable upon conversion of, any Series B Shares shall not be
deemed issued and outstanding for any purpose, and Holders shall have no rights
with respect to the Ordinary Shares or other securities issuable upon conversion
(including voting rights, rights to respond to tender offers for the Ordinary
Shares or other securities issuable upon conversion and rights to receive any
dividends or other distributions on the Ordinary Shares or other securities
issuable upon conversion) by virtue of holding Series B Shares; provided that
nothing in this Section 8(b) shall be deemed to restrict or limit the rights of
Holders under the terms of the Series B Shares themselves, including the voting
rights set forth in Section 12 and the rights to dividends and liquidating
distributions set forth in Section 4 and Section 5, respectively.

 

(c)          Record Holder of the Ordinary Shares. Each conversion will be
deemed to have been effective as to any Series B Shares surrendered for
conversion on the Conversion Date; provided, however, that the Person or Persons
entitled to receive the Ordinary Shares and/or cash, securities or other
property issuable upon conversion of the Series B Shares shall be treated for
all purposes as the record holder(s) of such Ordinary Shares and/or securities
as of the close of business on the last Trading Day of the period used to
determine the relevant Conversion Price for such conversion. In the event that
an Original Holder shall not by written notice designate the name in which
Ordinary Shares and/or cash, securities or other property (including payments of
cash in lieu of fractional shares) to be issued or paid upon conversion of
Series B Shares should be registered or paid or the manner in which such shares
should be delivered, the Company shall be entitled to register and deliver such
shares, and make such payment, in the name of the Original Holder and in the
manner shown on the records of the Company or, in the case of Global Preferred
Shares, through the facilities of the Depositary. The Ordinary Shares and/or
cash, securities or other property issuable upon conversion of the Series B
Shares shall be delivered by the Company no later than the third Business Day
following the last Trading Day of the period used to determine the relevant
Conversion Price for such conversion.

 

(d)          Conversion Procedure. An Original Holder may commence a conversion
pursuant to this Section 8 by delivering a complete and manually signed
conversion notice, in the form provided by the Conversion Agent, or a facsimile
of the conversion notice, to the Conversion Agent, provided that such notice
may, pursuant to a written notice thereunder be made contingent upon (but only
upon) the successful completion of any registered public offering of the
Ordinary Shares to be issued on such conversion that is being conducted pursuant
to the registration rights attaching to such Ordinary Shares at such time and
such notice shall in all other respects be irrevocable (the date on which such
notice is received, the “Conversion Notice Date”; provided that, if such date is
not a Business Day or such compliance does not occur prior to the close of
business on such date, the Conversion Notice Date shall be the next Business
Day).

 

 18 

 

 

On or before the 31st Trading Day following the Conversion Notice Date (the
“Conversion Date”), the Original Holder must:

 

(i)          surrender the Series B Shares to the Conversion Agent (if the
Series B Shares are certificated);

 

(ii)         pay any funds equal to the dividends payable on the next Dividend
Payment Date that such Holder is required to pay under this Section 8(d);

 

(iii)        if required, furnish customary endorsements and transfer documents;
and

 

(iv)        if required, pay any share transfer, documentary, stamp or similar
taxes not payable by the Company pursuant to Section 22.

 

If an Original Holder’s interest is a beneficial interest in a global
certificate representing Series B Shares, in order to convert an Original Holder
must comply with clauses (ii), (iii) and (iv) listed above and comply with the
Depositary’s procedures for converting a beneficial interest in a global
security.

 

Provided that the Original Holder has complied with the foregoing, on the
Conversion Date, the Conversion Agent shall, on such Original Holder’s behalf,
convert the Series B Shares into Ordinary Shares, (x) in accordance with the
terms of the notice delivered by such Original Holder to the Conversion Agent or
(y) otherwise pursuant to any applicable Depositary procedures, if applicable.

 

If an Original Holder converts its Series B Shares after the close of business
on a Dividend Record Date, but prior to the open of business on the Dividend
Payment Date corresponding to such Dividend Record Date, then (x) the Original
Holder of such Series B Shares at the close of business on such Dividend Record
Date shall be entitled, notwithstanding such conversion, to receive, on such
Dividend Payment Date, the unpaid dividends that have accrued on such Series B
Shares to, but excluding, such Dividend Payment Date; and (y) the Original
Holder of such Series B Shares must, upon surrender of such Series B Shares for
conversion, accompany such Series B Shares with an amount of cash equal to the
dividends that will be payable on such Series B Shares on such Dividend Payment
Date.

 

(e)          Conversion Effect. The conversion may be effected in any manner
permitted by applicable law and the Articles of Association, including redeeming
or repurchasing the relevant Series B Shares and applying the proceeds thereof
towards payment for the new Ordinary Shares. For purposes of the repurchase or
redemption, the Board of Directors may, subject to the Company being able to pay
its debts in the ordinary course of business, make payments out of amounts
standing to the credit of the Company’s share premium account or out of its
capital. Until such time as the Company obtains the approval of its shareholders
of the conversion of the Series B Shares into Ordinary Shares for purposes of
Section 312.03 of the NYSE Listed Company Manual (the “Shareholder Approval”),
notwithstanding anything to the contrary in this Section 8, the aggregate
issuance of Ordinary Shares upon conversion of Series B Shares and Series A
Shares shall be capped at 19.99% of the Ordinary Shares issued and outstanding
as of the date hereof and the Original Holder shall not be entitled to any cash
or other consideration for Ordinary Shares not received due to this limitation.

 

 19 

 

 

Section 9.            Anti-Dilution Adjustments.

 

(a)          Adjustments. The Floor Price will be subject to adjustment, without
duplication, under the following circumstances:

 

(i)          the issuance to all holders of Ordinary Shares of Ordinary Shares
as a dividend, bonus shares or distribution to all holders of Ordinary Shares,
or a subdivision or combination of Ordinary Shares, in which event the Floor
Price will be adjusted based on the following formula:

 

FP1 = FP0 / (OS1 / OS0)

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         OS0   =    the number of Ordinary Shares issued and outstanding at
the close of business on the Record Date prior to giving effect to such event  
      OS1   =    the number of Ordinary Shares that would be issued and
outstanding immediately after, and solely as a result of, such event

 

(ii)         the issuance to all holders of Ordinary Shares of rights or
warrants (including convertible securities) entitling them for a period expiring
60 days or less from the date of issuance of such rights or warrants to purchase
Ordinary Shares at an exercise price per share less than (or having a conversion
price per share less than) the Current Market Price as of the date such issuance
is publicly announced, in which event the Floor Price will be adjusted based on
the following formula:

 

FP1 = FP0 / [(OS0 + X) / (OS0 + Y)]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         OS0   =    the number of Ordinary Shares issued and outstanding at
the close of business on the Record Date prior to giving effect to such event  
      X   =    the total number of shares of Ordinary Shares issuable pursuant
to such rights (or upon conversion of such securities)         Y   =    the
aggregate price payable to exercise such rights (or the aggregate conversion
price for such securities paid upon conversion) divided by the average of the
VWAP of the Ordinary Shares over each of the 10 consecutive Trading Days prior
to the Business Day immediately preceding the announcement of the issuance of
such rights

 

 20 

 

 

However, the Floor Price will be readjusted to the extent that any such rights
or warrants are not exercised prior to their expiration; provided that such
readjustment shall not have any effect on Series B Shares that had been
converted prior to such readjustment or on the Ordinary Shares issued pursuant
thereto, and such readjustment shall apply only to such Series B Shares that
remain issued and outstanding at the time of such readjustment.

 

(iii)        the dividend or other distribution to all holders of Ordinary
Shares of shares in the capital of the Company (other than Preferred Shares),
rights or warrants (including convertible securities) to acquire shares of the
Company or evidences of its indebtedness or its assets (excluding any dividend,
distribution or issuance covered by clause (i) or (ii) above or (iv) below), in
which event the Floor Price will be adjusted based on the following formula:

 

FP1 = FP0 / [SP0 / (SP0 – FMV)]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         SP0   =    the Current Market Price as of the Record Date        
FMV   =    the fair market value (as reasonably determined by the Board of
Directors) on the Record Date of the shares of the Company, rights or warrants,
or evidences of indebtedness or assets so distributed, expressed as an amount
per Ordinary Share

 

However, if the transaction that gives rise to an adjustment pursuant to this
clause (iii) is one pursuant to which the payment of a dividend, bonus shares or
other distribution on shares in the capital of the Company (other than Preferred
Shares) consists of shares of, or similar equity interests in, a Subsidiary or
other business unit of the Company (e.g., a spin-off), that are, or, when
issued, will be, traded on a securities exchange or quoted on a quotations
facility in the U.S. or elsewhere, then the Floor Price will instead be adjusted
based on the following formula:

 

 21 

 

 

FP1 = FP0 / [(FMV0 + MP0 ) / MP0]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the Record
Date         FP1   =    the Floor Price in effect immediately after the Record
Date         FMV0   =    the average of the VWAP of the shares, similar equity
interests or other securities distributed to holders of Ordinary Shares
applicable to one Ordinary Share over each of the 10 consecutive Trading Days
commencing on and including the third Trading Day after the date on which
“ex-distribution trading” commences for such shares, similar equity interests or
other securities on the principal exchange or other market on which they are
then listed, quoted or traded         MP0   =    the average of the VWAP of the
Ordinary Shares over each of the 10 consecutive Trading Days commencing on and
including the third Trading Day after the date on which “ex-distribution
trading” commences for such dividend or distribution on the principal exchange
or other market on which Ordinary Shares is then listed or quoted; and

 

(iv)        the Company or one or more of its Subsidiaries make purchases of
Ordinary Shares pursuant to a tender or exchange offer by the Company or a
Subsidiary of the Company for Ordinary Shares to the extent (as reasonably
determined by the Board of Directors) that the cash and value of any other
consideration included in the payment per Ordinary Share validly tendered or
exchanged exceeds the VWAP per Ordinary Share on the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
or exchange offer (the “Expiration Date”), in which event the Floor Price will
be adjusted based on the following formula:

 

FP1 = FP0 / [[FMV + (SP1 x OS1 )] / (SP1 x OS0 )]

 

where,

 

  FP0   =    the Floor Price in effect at the close of business on the
Expiration Date         FP1   =    the Floor Price in effect immediately after
the Expiration Date         FMV   =    the fair market value (as reasonably
determined by the Board of Directors), on the Expiration Date, of the aggregate
value of all cash and any other consideration paid or payable for Ordinary
Shares validly tendered or exchanged and not withdrawn as of the Expiration Date
(the “Purchased Shares”)

 

 22 

 

 

  OS1   =    the number of Ordinary Shares issued and outstanding as of the last
time tenders or exchanges may be made pursuant to such tender or exchange offer
(the “Expiration Time”) (treating all Purchased Shares as issued and outstanding
at the Expiration Time), less any Purchased Shares         OS0   =    the number
of shares of Ordinary Shares issued and outstanding at the Expiration Time,
including any Purchased Shares         SP1   =    the average of the VWAP of the
Ordinary Shares over each of the 10 consecutive Trading Days commencing on the
Trading Day immediately after the Expiration Date.

 

(b)          Calculation of Adjustments. Each adjustment to the Floor Price
shall be calculated by the Company as soon as reasonably practicable after the
event requiring such adjustment has been consummated (and all factors necessary
to calculate such adjustment are known), in each case to the nearest 1/10,000th
of one Ordinary Share (or if there is not a nearest 1/10,000th of a share, to
the next lower 1/10,000th of a share). Notwithstanding anything herein to the
contrary, except in the case of a combination or reverse stock split of Ordinary
Shares pursuant to Section 9(a)(i), in no case will any adjustment be made if it
would result in an increase to the then effective Floor Price. No adjustment to
the Floor Price will be required unless such adjustment would require an
increase or decrease of at least 1%; provided, however, that any such minor
adjustments that are not required to be made, and are not made, will be carried
forward and taken into account in any subsequent adjustment; and provided,
further, that any such adjustment of less than one percent that has not been
made will be made upon (x) the date of any notice of redemption of the Series B
Shares in accordance with the provisions hereof and (y) any Conversion Date.

 

(c)          When No Adjustment Required.

 

(i)          Except as otherwise provided in this Section 9, the Floor Price
will not be adjusted for the issuance of Ordinary Shares or any securities
convertible into or exchangeable for Ordinary Shares or carrying the right to
purchase any of the foregoing or for the repurchase of Ordinary Shares.

 

(ii)         No adjustment to the Floor Price need be made:

 



  A. upon the issuance of any Ordinary Shares pursuant to any present or future
customary plan providing for the reinvestment of dividends or interest payable
on securities of the Company and the investment, at market prices, of additional
optional amounts in Ordinary Shares; or         B. upon the issuance of any
Ordinary Shares or options or rights to purchase Ordinary Shares pursuant to any
present or future employee or director benefit plan or program of or assumed by
the Company or any of its Subsidiaries or other Affiliates; or         C. upon
the issuance of any Ordinary Shares pursuant to any option, warrant, right or
exercisable, exchangeable or convertible security issued and outstanding as of
the date hereof; or

 

 23 

 

 



  D. upon the repurchase of any Ordinary Shares pursuant to an open-market share
repurchase program or other buy-back transaction that is not a tender offer or
exchange offer of the nature described under Section 9(a)(iv); or         E. for
accrued and unpaid interest, if any.

  

(iii)        No adjustment to the Floor Price will be made to the extent that
such adjustment would result in the Conversion Price being less than the par
value of the Ordinary Shares.

 

(iv)        Notwithstanding any other provision herein to the contrary, no
adjustment shall be made (1) in respect of an event otherwise requiring an
adjustment under this Section 10, except to the extent such event is actually
consummated or (2) if the holder of the Series B Shares shall be entitled to
receive the distribution described under Section 9(a)(i)-(iii) or participate in
the event described in Section 9(a)(i)-(iv), whether on an as-converted basis
(based on a Conversion Price equal to the higher of (A) a 5.0% discount to the
VWAP per Ordinary Share on the Trading Day preceding the ex-date of such
distribution and (B) the Floor Price) or due to becoming the record holder of
the Ordinary Shares upon the conversion of the Series B Shares.

 

(d)          Record Date. For purposes of this Section 9, “Record Date” means,
with respect to any dividend, distribution or other transaction or event in
which the holders of the Ordinary Shares have the right to receive any cash,
securities or other property or in which the Ordinary Shares (or other
applicable security) is exchanged for or converted into any combination of cash,
securities or other property, the date fixed for determination of holders of the
Ordinary Shares entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

(e)          Successive Adjustments. After an adjustment to the Floor Price
under this Section 9, any subsequent event requiring an adjustment under this
Section 9 shall cause an adjustment to such Floor Price as so adjusted.

 

(f)          Multiple Adjustments. For the avoidance of doubt, if an event
occurs that would trigger an adjustment to the Floor Price pursuant to this
Section 9 under more than one subsection hereof, such event, to the extent taken
into account in any adjustment, shall not result in any other adjustment
hereunder.

 

(g)          Notice of Adjustments. Whenever a Floor Price is adjusted as
provided under this Section 9, the Company shall within 10 Business Days
following the occurrence of an event that requires such adjustment (or if the
Company is not aware of such occurrence, within 10 Business Days after becoming
so aware):

 

(i)          compute the adjusted applicable Floor Price in accordance with this
Section 9 and prepare and transmit to the Conversion Agent an Officers’
Certificate setting forth such adjusted applicable Floor Price, the method of
calculation thereof in reasonable detail and the facts requiring such adjustment
and upon which such adjustment is based; and

 

(ii)         provide a written notice to the Original Holders of the occurrence
of such event and a statement in reasonable detail setting forth the method by
which the adjustment to the applicable Floor Price was determined and setting
forth the adjusted applicable Floor Price.

 

 24 

 

 

(h)          Conversion Agent. The Conversion Agent shall not at any time be
under any duty or responsibility to any Holder to determine whether any facts
exist that may require any adjustment of the applicable Floor Price or with
respect to the nature, extent or calculation of any such adjustment when made,
or with respect to the method employed in making the same. The Conversion Agent
shall be fully authorized and protected in relying on any Officers’ Certificate
delivered pursuant to this Section 9(h) and any adjustment contained therein and
the Conversion Agent shall not be deemed to have knowledge of any adjustment
unless and until it has received such certificate. The Conversion Agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any Ordinary Shares, or of any other securities or property, that may at the
time be issued or delivered with respect to any Series B Shares; and the
Conversion Agent makes no representation with respect thereto. The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any Ordinary Shares pursuant to the conversion of Series B Shares or
to comply with any of the duties, responsibilities or covenants of the Company
contained in this Section 9.

 

(i)          Fractional Shares. No fractions of Ordinary Shares will be issued
to holders of the Series B Shares upon conversion. In lieu of fractional shares
otherwise issuable, holders will be entitled to receive an amount in cash equal
to the fraction of an Ordinary Share, calculated on an aggregate basis in
respect of the Series B Shares being converted, multiplied by the Closing Price
of the Ordinary Shares on the Trading Day immediately preceding the applicable
Conversion Date.

 

Section 10.           Adjustment for Reorganization Events.

 

(a)          Reorganization Events. In the event of:

 

(i)          any consolidation, merger, amalgamation, binding share exchange or
reclassification involving the Company in which all or substantially all issued
and outstanding Ordinary Shares are converted into or exchanged for cash,
securities or other property of the Company or another Person; or

 

(ii)         the completion of any sale or other disposition in one transaction
or a series of transactions of all or substantially all the assets of the
Company to another Person;

 

each of which is referred to as a “Reorganization Event”, each Series B Share
issued and outstanding immediately prior to such Reorganization Event will,
without the consent of the Holders of the Series B Shares, become convertible
into the kind and amount of securities, cash and other property, if any (the
“Exchange Property”), receivable in such Reorganization Event (without any
interest thereon, and without any right to dividends or distributions thereon
that have a record date that is prior to the applicable Conversion Date) per
Ordinary Share by a holder of Ordinary Shares that is not a Person with which
the Company effected such consolidation, merger, binding share exchange or
reclassification, or to which such sale or other disposition was made, as the
case may be (each of the Company and any such other Person, a “Constituent
Person”), or an Affiliate of a Constituent Person to the extent such
Reorganization Event provides for different treatment of Ordinary Shares held by
Affiliates and non-Affiliates of the Company; provided that if the kind or
amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each Ordinary Share held immediately
prior to such Reorganization Event by a Person other than a Constituent Person
or an Affiliate thereof (due to elections or otherwise), then for the purpose of
this Section 10(a), the kind and amount of securities, cash and other property
receivable upon such Reorganization Event will be deemed to be the weighted
average of the types and amounts of consideration received by the holders of
Ordinary Shares (other than Constituent Persons and Affiliates thereof) that
affirmatively make an election (or of all such holders if none make an
election). On each Conversion Date following a Reorganization Event, the
Conversion Rate then in effect will be applied to the Exchange Property received
per Ordinary Share, as determined in accordance with this Section 10.

 

 25 

 

 

(b)          Successive Reorganization Events. The above provisions of this
Section 10 shall similarly apply to successive Reorganization Events and the
provisions of Section 9 shall apply to any securities of the Company (or any
successor) received by the holders of the Ordinary Shares in any such
Reorganization Event.

 

(c)          Reorganization Event Notice. The Company (or any successor) shall,
within 20 days after the occurrence of any Reorganization Event, provide written
notice to the Original Holders of such occurrence of such event and of the kinds
and amounts of the cash, securities or other property that constitutes the
Exchange Property. Failure to deliver such notice shall not affect the operation
of this Section 10.

 

Section 11.           Remarketing.

 

(a)          At any time following November 30, 2022, unless a Competing
Remarketing is occurring and has not terminated, the Original Holders may elect,
at their option, to cause the Company to engage the Remarketing Agent(s) on
either a “best efforts” or firm commitment basis at the option of the Company
and enter into the Remarketing Agreement to remarket the Series B Shares in
accordance with this Section 11 (a “Remarketing”). Each electing Original Holder
(collectively, the “Participating Holders”) may have all, but not less than all,
of their Series B Shares remarketed in such Remarketing by delivering such
Series B Shares, along with written notice of their election (a “Remarketing
Notice”), to the Company and the Transfer Agent. The Remarketing Agent(s) shall
be selected by the Company, in consultation with the Original Holders, pursuant
to Section 11(l). The Original Holders may, as a group, only cause one
Remarketing pursuant to this Section 11; provided, that following each
Unsuccessful Remarketing hereunder, the Original Holders, as a group, shall be
permitted to cause another Remarketing; provided, further, that any remarketing
pursuant to Section 11(h) of the Series A Certificate of Designations in which
the Original Holders elect to participate shall not be deemed a Remarketing for
the purposes of this Certificate of Designations. Nothing in this Section 11
shall preclude the Company from exercising its redemption rights under Section
6(a) at any time permitted thereunder.

 

(b)          Upon receipt of any Remarketing Notice, the Company shall use its
reasonable best efforts to engage the Remarketing Agent(s) and enter into the
Remarketing Agreement as promptly as practicable, but in any event within 30
days after receipt of such Remarketing Notice (the “Engagement Deadline”). The
Company shall notify the Remarketing Agent(s) in writing of the aggregate number
of Series B Shares to be remarketed and shall provide such other information and
cooperation to the Remarketing Agent(s) as is reasonably necessary or desirable
to conduct the Remarketing.

 

(c)          The Company shall cause the Remarketing to be conducted over a
period of up to 10 consecutive Business Days (or such longer period as the
Company, the Remarketing Agent and the Participating Holders may mutually agree
(each such period, a “Remarketing Period”)) selected by the Company, the
Remarketing Agent and the Participating Holders that falls during the
Remarketing Window. Pursuant to, and subject to the terms of, the Remarketing
Agreement, the Company shall cause the Remarketing Agent(s) to use its
reasonable best efforts to remarket such Series B Shares at or above the
Original Remarketing Price.

 

 26 

 

 

(d)          If the Remarketing Agent(s) determine, prior to the commencement of
the Remarketing Period, that the Remarketing is unlikely to be successful at or
above the Original Remarketing Price on the existing terms of the Series B
Shares, then the Remarketing Agent(s) shall notify the Company and the
Participating Holders thereof. In such event, the Participating Holders, in
connection with the Remarketing, may either (i) terminate the Remarketing by
delivery of written notice thereof to the Company (any such terminated
Remarketing shall constitute an Unsuccessful Remarketing for purposes of this
Certificate of Designations), or (ii) request, in writing, that the dividend
rate on all Series B Shares (whether or not remarketed) be increased by the
Company to a rate that would allow the Series B Shares to be remarketed at the
Original Remarketing Price and, if the Board of Directors so approves, such
dividends will be payable quarterly in arrears, commencing on the January 1,
April 1, July 1 or October 1 immediately succeeding the Remarketing Settlement
Date in accordance herewith, when, as and if declared by the Board of Directors.
In addition, pursuant to the terms hereof, (A) the earliest redemption date for
the Series B Shares may be changed to be a later date, and (B) such other
changes to the terms of the Series B Shares as may be agreed between the Company
and the Participating Holders may be made. These modifications shall become
effective if the Remarketing is successful, without the consent of the Holders
and notwithstanding anything to the contrary in this Certificate of
Designations, on the Remarketing Settlement Date. If a Successful Remarketing
occurs, the Company will request the Depositary to notify the Depositary
Participants holding Series B Shares of any Modified Dividend Rate, Modified
Redemption Date, dividend payment dates and other modified terms (any such
terms, “Modified Terms”) for the Series B Shares on the Business Day following
the date of the Successful Remarketing. Any Modified Terms shall be made with
the intention of preserving any then-existing rating agency equity credit for
the Series B Shares. In the event of any Remarketing on Modified Terms, the
Company shall cause the Remarketing Agent(s) to use its reasonable best efforts
to remarket such Series B Shares during the Remarketing Period on the Modified
Terms at the highest price reasonably attainable by the Remarketing Agent(s),
but, without the prior consent of the Participating Holders, no less than 90% of
the Liquidation Preference for the Series B Shares to be remarketed (any such
price, a “Modified Remarketing Price”).

 

(e)          If the Remarketing Agent(s) is able to remarket such Series B
Shares for a Remarketing Price permitted by this Section 11 in the Remarketing
in accordance with the Remarketing Agreement (a “Successful Remarketing”), the
Company and the Participating Holders shall cause the Transfer Agent to transfer
the remarketed Series B Shares to the Remarketing Agent(s) upon confirmation of
the Company’s receipt of proceeds of such Successful Remarketing. Settlement
shall occur on the Remarketing Settlement Date. The Remarketing Agent(s) shall
remit the proceeds of the Successful Remarketing to the Participating Holders on
the Remarketing Settlement Date.

 

(f)          If, in spite of its reasonable best efforts, the Remarketing
Agent(s) cannot remarket the Series B Shares as set forth above during the
Remarketing Period at a price not less than the Remarketing Price or the
Modified Remarketing Price, as applicable, or a condition precedent set forth in
the Remarketing Agreement is not fulfilled, the Remarketing will be deemed to
have been unsuccessful (an “Unsuccessful Remarketing”). The Company shall
notify, in writing, the Participating Holders and the Transfer Agent of the
Unsuccessful Remarketing on the Business Day immediately following the last date
of the Remarketing Period. Promptly (but in any event within five Business Days)
after receipt of written notice from the Company of an Unsuccessful Remarketing,
the Transfer Agent will return Series B Shares to the appropriate Holders. The
Remarketing to which such any Unsuccessful Remarketing relates shall terminate
for all purposes upon the delivery of the notification set forth in the
immediately preceding sentence.

 

 27 

 

 

(g)          If there is a Successful Remarketing at a Modified Remarketing
Price, then the Company shall reimburse (the “Remarketing Reimbursement”) each
Participating Holder (the “Reimbursed Holders”) for an amount equal to the
excess, if any, of the Liquidation Preference for the Series B Shares that such
Reimbursed Holder elected to include in the Remarketing over the aggregate
Modified Remarketing Price of such Series B Shares (the “Remarketing Loss”);
provided that the Remarketing Loss with respect to any Series B Share shall not
exceed 10% of the Liquidation Preference for such Series B Share. The
Remarketing Reimbursement may be paid by the Company in cash or by issuing duly
authorized and fully paid and nonassessable Ordinary Shares or by a combination
thereof, in the Company’s discretion. Any Remarketing Reimbursement to be paid
in cash shall be paid to the Reimbursed Holders on the Remarketing Settlement
Date. If any portion of the Remarketing Reimbursement is paid by the delivery of
Ordinary Shares (such dollar amount, the “Remarketing Loss Share Amount”), then
(x) the number of Ordinary Shares deliverable in respect of such portion shall
be equal to the result of (i) the portion of the Remarketing Loss being
reimbursed in Ordinary Shares, divided by (ii) a dollar amount equal to the
higher of (A) an 8.0% discount to the average of the VWAP per Ordinary Share on
each of the 30 consecutive Trading Days from, but excluding the Remarketing
Settlement Date (the “Remarketing Loss Share Pricing Period”), and (B) $6.00,
and (y) such Ordinary Shares shall be delivered to the Reimbursed Holders on the
first Business Day following the end of the Remarketing Loss Share Pricing
Period plus an amount in cash equal to the Remarketing Interest Amount. The
Remarketing Reimbursement shall be treated by the Company and the Original
Holders as proceeds from the sale or exchange of Series B Shares for United
States federal (and other applicable) tax purposes.

 

(h)          Within five Business Days after receipt of any Remarketing Notice,
the Company shall notify the Original Series A Holders (but only if they still
hold Series A Shares) of the Remarketing (a “Series A Remarketing Notice”) and
provide for a process by which such Original Series A Holders may elect to
participate in the Remarketing, subject to the terms of this Section 11(h). The
Remarketing Notice shall specify the anticipated timing for the Remarketing and
the Engagement Deadline. The electing Original Series A Holders (the
“Participating Series A Holders”) may have their Series A Shares remarketed in
such Remarketing by delivering their Series A Shares, along with written notice
of their election (a “Series A Participation Notice”), to the Company and the
Transfer Agent (with a copy of such notice to the Original Holders) by the
Engagement Deadline. Any such election shall be irrevocable with respect to such
Remarketing. With respect to the remarketing of any Series A Shares included in
any Remarketing pursuant to this Section 11(h) (the “Included Series A Shares”):
(i) the Included Series A Shares shall be treated equivalently to the Series B
Shares; (ii) the Participating Holders shall be entitled to control the
Remarketing and make all decisions in respect of the Remarketing pursuant to
this Section 11 and the Remarketing Agreement, including the termination of any
Remarketing; (iii) the Company shall cause any Modified Terms to be applied to
the Series A Shares; and (iv) if the Remarketing Agent(s) advise the Company and
the Participating Holders that in its opinion the number of Series B Shares and
Included Series A Shares proposed to be included in such Remarketing exceeds the
number of Series B Shares and Included Series A Shares which can be sold in such
Remarketing without materially delaying or jeopardizing the success of the
Remarketing (including the amount of the Remarketing Price for the Series B
Shares and Included Series A Shares proposed to be sold in such Remarketing),
the Company shall cause the Remarketing Agent(s) to remarket only such number of
Series B Shares and Included Series A Shares that in the opinion of such
Remarketing Agent(s) can be sold in such Remarketing without materially delaying
or jeopardizing the success of the Remarketing (including the amount of the
Remarketing Price for the Series B Shares and Included Series A Shares proposed
to be sold in such Remarketing), and (v) the Participating Series A Holders
shall be liable for the underwriting discounts and commissions in accordance
with Section 14(b). The reduced number of Series B Shares and Included Series A
Shares to be included in any such Remarketing will be calculated in proportion
to the aggregate amount of liquidation preference represented by Series B Shares
and Included Series A Shares that were to be included in such Remarketing.

 

(i)          The Company agrees to use its reasonable best efforts to ensure
that, if required by applicable law, a registration statement, including a
prospectus, under the Securities Act with regard to the full amount of the
Series B Shares to be remarketed in the Remarketing in each case shall be
effective with the United States Securities and Exchange Commission in a form
that may be used by the Remarketing Agent(s) in connection with such Remarketing
(unless such registration statement is not required under the applicable laws
and regulations that are in effect at that time or unless the Company conducts
the Remarketing in accordance with an exemption under the securities laws
(including Rule 144A under the Exchange Act)).

 

 28 

 

 

(j)          In connection with a Remarketing, the Board of Directors shall
determine any Modified Terms pursuant to Section 11(d) after consultation with
the Remarketing Agent; provided that any such changes are only those either
requested by the Participating Holders or to which the Participating Holders
consent. In the event of a Successful Remarketing, the Dividend Rate may be
increased, a Modified Redemption Date may be established, and/or other Modified
Terms may be established, in each case, on the Remarketing Settlement Date, to
the applicable Modified Dividend Rate and/or Modified Redemption Date as
determined by the Board of Directors after consultation with the Remarketing
Agent(s), and the Company shall (i) notify each of the Transfer Agent and the
Conversion Agent by an Officer’s certificate delivered to the Transfer Agent and
the Conversion Agent and (ii) request the Depositary to notify its Depositary
Participants holding Series B Shares, in each case, of the Modified Terms
established for the Series B Shares during the Remarketing on the Business Day
following the date of the Successful Remarketing. The Dividend Rate cannot be
decreased, and no modification that is detrimental to the Holders can be made,
in connection with a Remarketing. Any modified terms of the Series B Shares in
connection with a Remarketing shall apply to every Series B Share, whether or
not remarketed, and to every Series A Share (without any further action by the
holders of Series A Shares). In the event of an Unsuccessful Remarketing, the
Dividend Rate and the other terms of the Series B Shares will not be modified.

 

(k)          The Company shall provide the Original Holders (but only if they
hold any Series B Shares) with written notice of the termination of any
remarketing pursuant to Section 11 of the Series A Certificate of Designations.
Any change or modification to the terms of the Series A Shares as a result of
any Series A Remarketing shall also be applied to the terms of the Series B
Shares (without any further action by the Holders). The Modified Dividend Rate
cannot result in an overall rate that is less than the then-applicable Dividend
Rate, and no modification that is detrimental to the Holders can be made, in
connection with modifications to the Series B Shares resulting from a Series A
Remarketing. Any participation by an Original Holder in a Remarketing pursuant
to Section 11(h) of the Series A Certificate of Designation shall not constitute
a Remarketing pursuant to this Section 11.

 

(l)          The Company shall, within 10 days of the receipt of a Remarketing
Notice, select, in consultation with, and subject to the approval of, the
Original Holders, the Remarketing Agent(s) for any Remarketing; provided that
(A) the Original Holders may not unreasonably withhold, delay or condition their
approval and (B) that any Remarketing Agent(s) so selected shall be a financial
institution of nationally recognized standing in the United States. The Company
shall cause any Remarketing Agreement to contain terms that reflect, and are
consistent with, the terms of this Section 11. If the Company fails to select a
Remarketing Agent within 10 days of the receipt of a Remarketing Notice, the
Original Holders shall select the Remarketing Agent subject to the proviso
provided under clause (B) in this Section 11(l).

 

(m)          The Company shall provide written notice of any modifications to
the terms of the Series B Shares as a result of a Remarketing or a Series A
Remarketing to all Holders within five Business Days after the time any such
modifications become effective.

 

Section 12.           Voting Rights.

 

(a)          General. The Holders shall not be entitled to vote on, consent to
or take any other action with respect to any matter except as set forth herein
or as otherwise required by applicable law.

 

 29 

 

 

(b)          Right to Appoint Two Directors Upon Nonpayment Events.

 

(i)          If and whenever dividends on the Series B Shares, or on any other
class or series of Parity Dividend Share, have not been declared or paid in an
aggregate amount equal, as to any particular class or series, to at least six
quarterly dividend periods, whether consecutive or not (a “Nonpayment”), the
Holders, together with the holders of any and all classes and series of Parity
Dividend Share having “like voting rights” (i.e., being similarly entitled to
vote for two additional directors at such time) (the Holders and any such other
holders, collectively, the “Voting Holders”), shall have the right, voting
separately as a single class without regard to class or series (and with voting
rights allocated pro rata based on the liquidation preference of each such class
or series), to the exclusion of the holders of Ordinary Shares, to Appoint (as
defined below) two additional directors from among such nominees, in the manner
provided in this Section 12(b). Each such director Appointed by the Voting
Holders pursuant to this Section 12(b) is herein called a “Preferred Share
Director.” At no time shall the Board of Directors include more than two
Preferred Share Directors.

 

(ii)         Nomination. At any time when the Voting Holders are entitled to
Appoint a Preferred Share Director pursuant to this Section 12(b), any one or
more of the Holders entitled to receive at least a majority in aggregate
liquidation preference of the Series B Shares then issued and outstanding and
entitled to Appoint under the terms of such shares, and/or any one or more
holders of any other class or series of Parity Dividend Shares having like
voting rights then issued and outstanding, shall have the right to recommend
individuals to the Company to be Appointed as Preferred Share Directors. Such
recommendations shall be in writing and shall be accompanied by a Director
Acceptance Letter in the form attached hereto as Exhibit A (“Director Acceptance
Letter”), from and signed by each such recommended individual and such
background and other information about each such individual as the Company may
reasonably request to ensure compliance with applicable disclosure and other
considerations pursuant to applicable law and customary practice. The Board of
Directors (excluding Preferred Share Directors) will nominate the individuals so
recommended for each Preferred Share Director to be elected in accordance with
the Articles of Association. The Board of Directors shall submit each
recommended individual who it nominates pursuant to this Section 12(b)(ii) to
the Voting Holders for Appointment as a Preferred Share Director as provided
below.

 

(iii)        Appointment; Vacancy. The Appointment of the Preferred Share
Directors by the Voting Holders may take place at any general or special meeting
of shareholders or a separate class meeting of Voting Holders, or by means of a
written resolution of the Voting Holders in lieu of a meeting thereof, in each
case, as the Board of Directors may determine in its reasonable discretion. The
Preferred Share Directors to be Appointed shall be so Appointed by a plurality
of the votes cast by the Voting Holders at the relevant meeting (or, if the
Appointment is effected by written resolution, by the Voting Holders
constitution a quorum which shall also be the required voting threshold for
purposes of a written resolution), in each case whether or not the number of
nominees exceeds the number of individuals to be Appointed. Each of the
Preferred Share Directors Appointed hereunder shall, subject to Section
12(b)(v), serve as a director until the next annual general meeting of the
Company, or until the earlier of such time as he or she resigns, retires, dies
or is removed in accordance with this Certificate of Designations and the
Articles of Association or the special voting right pursuant to this Section
12(b) terminates. The Board of Directors shall nominate individuals to succeed
such individuals as the Preferred Share Directors, in each case from among
recommendations of the Voting Holders, all as provided in Section 12(b)(ii)
provided that such recommendations may include any such individuals whose
service has ended and, in lieu of selecting nominees from any such
recommendations, the Board of Directors may, in its discretion, nominate any or
both of such individuals whose service has ended (if willing to serve) for
another term as a Preferred Share Director. Each Preferred Share Director shall
agree, in the Director Acceptance Letter, to resign as such director when his or
her term otherwise ends pursuant to any removal or termination of the special
voting right as provided in this Section 12(b). In case any vacancy in the
office of a Preferred Share Director occurs due to resignation, retirement,
death or removal, the vacancy may be filled by the written consent of the
Preferred Share Director remaining in office, or if none remains in office, in
an election by Voting Holders as provided above for an initial election. All
determinations and other actions to be made or taken by the Board of Directors
with regard to Preferred Share Directors pursuant to this Section 12(b) shall be
taken by the Board of Directors excluding the Preferred Share Directors, who
shall not be entitled to vote with respect to such actions (and thus shall not
be included for the purpose of applying any quorum and voting requirements
applicable to such actions). The Company will use reasonable best efforts to
cause the individuals nominated to be elected as soon as practicable, which will
include for the avoidance of doubt, the initial election of any Preferred Share
Director, and the election of Preferred Share Directors at any subsequent annual
meeting following the initial election of any Preferred Share Director. Subject
to the foregoing, each of the Preferred Share Directors shall have one vote as a
director.

 

 30 

 

 

(iv)        Notice of Meeting; Quorum. The Company shall as soon as practicable,
and in no case more than 30 days after the Board of Directors has selected the
nominees as provided above, submit such nominees to the Voting Holders for
Appointment either (i) at a general or special meeting of the shareholders, (ii)
at a separate class meeting of Voting Holders or (iii) by written resolution, as
determined by the Board of Directors in its reasonable discretion. Notice for a
meeting of Voting Holders may be given in the same manner as that provided in
the Articles of Association for a general meeting of the Company. If the Company
fails to give notice of a meeting of the shareholders or Voting Holders to
Appoint the Preferred Share Directors within 30 days after the Board of
Directors has selected the nominees for such Appointment as provided above, any
Voting Holders entitled to recommend individuals for election as a Preferred
Share Director shall be entitled (at the Company’s expense) to call such a
general or special meeting of the shareholders or a separate class meeting of
Voting Holders to Appoint such nominees selected by the Board of Directors, and
for that purpose will have access to the register of members of the Company. At
any separate class meeting of Voting Holders at which the Voting Holders have
the right to Appoint the Preferred Share Directors, or at any adjournment
thereof, the presence of at least one Person holding or representing by proxy at
least 50% in aggregate liquidation preference of the Series B Shares and all
other classes and series of Parity Dividend Share having like voting rights, in
each case at the time issued and outstanding, will be required to constitute a
quorum for the election of any Preferred Share Director. Such quorum requirement
shall also apply with respect to any Appointment of Preferred Share Directors to
be effected with the consent of Voting Holders given in a written resolution. At
any general or special meeting of the shareholders or a separate class meeting
of the Voting Holders, or adjournment thereof, the absence of such a quorum of
Voting Holders will not prevent the election of directors other than the
Preferred Share Directors, and the absence of a quorum for the election of such
other directors will not prevent the Appointment of the Preferred Share
Directors. The Company may fix a date as the record date for the purpose of
determining the issued and outstanding preferred shares of any class or series,
and the Holders and other holders thereof entitled to elect the Preferred Share
Directors.

 

(v)         Appointment to Board. “Appoint” as used in this Section 12(b) shall
mean the appointment of a Preferred Share Director to the Board of Directors;
provided that, to the extent that such action is not permitted by the Articles
of Association, “Appoint” shall mean nomination by the Voting Holders pursuant
to this Section 12(b) and the use of reasonable best efforts by the Company to
cause such Preferred Share Director to be appointed by the Board of Directors,
or elected by the shareholders, to the Board of Directors pursuant to the
Articles of Association as soon as is practicable.

 

(vi)        Termination; Removal. Whenever the Company has paid cumulative
dividends in full on the Series B Shares and any other class or series of
cumulative Parity Dividend Shares, then the right of the Holders to Appoint the
Preferred Share Directors will cease (but subject always to the same provisions
for the vesting of the special voting right in the case of any Nonpayment in
respect of future Dividend Periods). The terms of office of the Preferred Share
Directors will immediately terminate, and the Board of Directors shall resolve
to reduce the number of directors constituting the Board of Directors by two. In
addition, any Preferred Share Director may be removed at any time for cause by
Voting Holders holding a majority in aggregate Liquidation Preference of the
aggregate liquidation preference of the Series B Shares, together with all
classes and series of Parity Dividend Share having like voting rights, voting
separately as a single class without regard to class or series (and with voting
rights allocated pro rata based on the liquidation preference of each such class
or series), to the exclusion of the holders of Ordinary Shares, at a general or
special meeting of the Company or a separate class meeting of Voting Holders
called by the Company as provided in Section 12(b)(iv) above. In addition, if
the Board of Directors determines in its discretion at any time that there is
cause for the shareholders to remove such director, the Board of Directors may
in its discretion request that such director resign from the Board of Directors
and may require that such director, as a condition to his or her initial
election, agree in writing pursuant to his or her Director Acceptance Letter (as
provided in Exhibit A hereto) to resign upon any such request. Upon the removal
of any Preferred Share Director, the vacancy shall be filled in the manner set
forth in Section 12(b)(iii). Notwithstanding the foregoing, if at any time there
are no Series B Shares issued and outstanding, each Preferred Share Director’s
term shall automatically terminate and no directors shall thereafter be
appointed or elected pursuant to this Section 12.

 

 31 

 

 

(c)          Other Voting Rights. So long as any Series B Shares are issued and
outstanding, the Company may not consummate any action specified in this
paragraph (c) without the vote or consent of the Holders of record entitled to
receive at least a majority in aggregate of the Liquidation Preference of the
Series B Shares at the time issued and outstanding and all voting or consenting
as a single class (not including any Series B Shares “beneficially owned”
(within the meaning of the Exchange Act) by the Company or any of its
Affiliates), to the exclusion of the holders of Ordinary Shares:

 

(i)          any amendment, alteration or repeal of any provision of the
Articles of Association or this Certificate of Designations that would alter or
change the voting powers, preferences or special rights of the Series B Shares
so as to affect them adversely;

 

(ii)         any authorization or creation of, or increase in the authorized
amount of, or issuance of, any Senior Shares or Parity Shares, and any increase
in the authorized number of Series B Shares or Series A Shares;

 

(iii)        any consolidation, merger, amalgamation, binding share exchange or
reclassification involving the Company, except that, subject to applicable law,
Holders of Series B Shares will have no right to vote or consent under this
clause (iii) by reason of any such transaction if (A) the Series B Shares remain
issued and outstanding or, in the case of any such transaction with respect to
which the Company is not the surviving or resulting issuer, is converted into or
exchanged for preferred securities of the surviving or resulting entity or its
ultimate parent (provided that such entity is an entity organized and existing
under the laws of the United States of America, any state thereof or the
District of Columbia or any jurisdiction in the European Economic Area, and is a
corporation for U.S. federal income tax purposes (or if such entity is not a
corporation for such purposes, the Company receives an opinion of nationally
recognized counsel experienced in such matters to the effect that Holders will
be subject to tax for U.S. federal income tax purposes with respect to such new
preferred securities after such transaction in the same amount, at the same time
and otherwise in the same manner as would have been the case under the Series B
Shares prior to such transaction)), (B) the Series B Shares remaining issued and
outstanding or such other preferred securities, as the case may be, have such
rights, preferences, privileges and voting powers, taken as a whole, as are not
less favorable to the holders thereof than the rights, preferences, privileges
and voting powers of the Series B Shares, taken as a whole, and (C) upon the
completion of any such any consolidation, merger, amalgamation, binding share
exchange or reclassification, no condition shall exist with respect to the
surviving or resulting issuer that would require a consent pursuant to Sections
12(c)(i), (ii), (v) or (vii) if such surviving or resulting issuer were the
Company;

 

 32 

 

 

(iv)        any Change of Control if an Original Holder is a Holder of any
Series B Shares at the time of the occurrence of such Change of Control, unless,
prior to such occurrence, such Original Holder has either (1) received a bona
fide, binding offer from a credible Person which, if accepted by the Original
Holder, would result in the sale of all of such Original Holder’s Series B
Shares to such Person prior to or contemporaneously with the completion of such
Change of Control at a price equal to or greater than the then-current
Liquidation Preference; provided that such offering Person shall not be
Affiliated with or an agent of any Person or group participating in the Change
of Control, or (2) provided its prior written consent to such Change of Control;

 

(v)         any incurrence of Indebtedness (as defined in the Credit Agreement
as in effect on the Original Issue Date (and regardless of whether such Credit
Agreement is later terminated, amended or modified)) by the Company or any
intermediate holding company between the Company and CF Bermuda Holdings;

 

(vi)        any issuance or reclassification of equity securities by the
Company, unless all securities into which such equity securities are
reclassified are held by or one or more entities 100.0% of the equity of which
is owned directly or indirectly by the Company; and

 

(vii)       take any action or permit any omission that would be in breach of
Articles 6 and 7 of the Credit Agreement as in effect on the Original Issue Date
(disregarding the preamble at the start of each Article 6 and 7, assuming the
remainder of Articles 6 and 7 remain in full force and effect at all times, and
regardless of whether such Credit Agreement, or any term thereof, lapses, is
terminated, amended or modified), in each case, with such modifications as
appropriate to reflect the passage of time and any changes in facts and
circumstances as they relate to the Company and its Subsidiaries; provided that
no waiver of any right or obligation contained in the foregoing provisions by
any party to the Credit Agreement shall constitute a waiver of such provision
for purposes of this Section 12(c)(vii);

 

provided, however, that any increase in the amount of the authorized or issued,
or any creation of, any other preferred shares ranking junior to the Series B
Shares with respect to the payment of dividends (whether such dividends are
cumulative or non-cumulative) and the distribution of assets following the
commencement of the Company’s winding up, or any authorization, issuance or
creation of any securities convertible into, or exercisable or exchangeable for,
any such other preferred shares will not be deemed to adversely affect the
voting powers, preferences or special rights of the Series B Shares and Holders
will have no right under this Section 12(c) to vote on or consent to any such
increase, authorization, issuance or creation.

 

If the Holders are entitled to vote on or consent to a specified action pursuant
to this Section 12(c), the Company may call a separate class meeting of the
Holders for the purpose of such vote. Any such vote may be held at a general
meeting of the Company, or at a separate class meeting of the Holders and such
other holders, as the Company may determine in its discretion. The Company may
fix a date as the record date for the purpose of determining the issued and
outstanding Series B Shares, and the Holders entitled to vote on or consent to
any such specified action. At any general meeting of the Company or Holders
where such vote is to occur, the necessary quorum for such vote (or consent)
shall be at least one Person holding or representing by proxy at least 50% in
aggregate liquidation preference of the Series B Shares entitled to vote on the
relevant specified action.

 

(d)          Changes Without the Consent of the Holders. So long as such action
does not adversely affect the special rights, preferences, privileges or voting
powers of the Series B Shares, and limitations and restrictions thereof, the
Company may amend, alter, supplement, or repeal any terms of the Series B Shares
without the consent of the Holders, to reflect any Modified Terms of the Series
B Shares in connection with a Successful Remarketing pursuant to Section 11, or
any amended or modified terms of the Series A Shares to be applied to the Series
B Shares pursuant to Section 11(k).

 

 33 

 

 

(e)           Changes After Provision for Redemption; Unredeemed Shares Remain
Outstanding.

 

(i)          No vote or consent of the holders of Series B Shares shall be
required pursuant to Section 12(b) or (c) above if, at or prior to the time when
any such vote or consent would otherwise be required pursuant to such Section,
all outstanding Series B Shares shall have been redeemed or called for
redemption and the funds necessary for payment of the Redemption Price have been
deposited in Trust for the pro rata benefit of the Holders of the shares called
for redemption.

 

(ii)         In the event of a Change of Control or Reorganization Event in
which the Company’s Ordinary Shares shall be changed into or exchanged for other
securities or property (including cash), the successor or acquiring Person shall
expressly assume the due and punctual observation and performance of each and
every covenant and condition contained in this Certificate of Designation to be
performed and observed by the Company and all the obligations and liabilities
hereunder, with such modifications and adjustments as equitable and appropriate
in order to place the Holders in the equivalent economic position as prior to
such Change of Control or Reorganization Event.

 

Section 13.          Preemption.

 

The Holders shall not have any rights of preemption with regard to any share
capital (including Ordinary Shares and Preferred Shares).

 

Section 14.          Payments; Expenses; Notices; Information.

 

(a)          Payment. Any payment due by the Company with respect to dividends,
redemptions, fractional shares or other amounts on a day that is not a Business
Day may be made on the next succeeding Business Day with the same force and
effect as if made on the original due date, and without any interest due to any
delay in payment.

 

(b)          Expenses. The Company shall bear any costs and expenses incurred by
it and its Affiliates in connection with the Remarketing (including any
Remarketing Fee) pursuant to this Certificate of Designations, and shall
promptly pay or reimburse the Original Holders for any costs or expenses
(including the Remarketing Fee, underwriting discounts or commissions and any
reasonable fees and expenses of counsel) incurred by such Original Holders in
connection therewith; provided, that the Participating Holders and the
Participating Series A Holders (if any) shall bear 50% of any underwriting
discounts or commissions for any “best efforts” underwriting incurred in
connection with such Remarketing, with such amounts allocated in proportion to
the Series B Shares and the Included Series A Shares that participate in such
Remarketing.

 

(c)          Notices. Any notices, deliveries or other actions required or
permitted to be given, made or taken by the Company or any Holder hereunder on a
particular day may be effected on the next succeeding Business Day with the same
force and effect as if effected on the particular day. All notices referred to
herein shall be in writing, and, unless otherwise specified herein, all notices
hereunder shall be deemed to have been given upon the earlier of receipt thereof
or three Business Days after the mailing thereof if sent by registered or
certified mail (or by first-class mail if the same shall be specifically
permitted for such notice under the terms of this Certificate of Designations)
with postage prepaid, addressed: (i) if to the Company, to its office at 1701
Village Center Circle, Las Vegas, Nevada 89134 (Attention: Secretary) or to the
Transfer Agent at its office at Continental Stock Transfer & Trust Company, 1
State Street, 30th Floor, New York, New York 10004 (Attention: Mark Zimkind]),
or to any other agent of the Company designated to receive such notice as
permitted by this Certificate of Designations; or (ii) if to any Holder, to such
Holder at the address of such Holder as listed in the share record books of the
Company (which may include the records of the Transfer Agent); or (iii) to such
other address as the Company or any such Holder, as the case may be, shall have
designated by notice similarly given. Notwithstanding the foregoing, any notice
given by the Company to Holders in respect of a Global Preferred Share pursuant
to the applicable procedures of the Depositary shall be deemed to have been
given effectively when so given.

 

 34 

 

 

(d)          Information. If at any time the Company is not required to file
reports with the United States Securities and Exchange Commission, if any Series
B Shares are then outstanding, the Company shall provide the Holders with
reports containing financial information substantially similar to the financial
information that would have been contained in the reports the Company would have
been required to file with the United States Securities and Exchange Commission
by Section 13(a) or 15(d) under the Exchange Act if it were subject thereto, in
each case at such times as such reports or other information would be required
to be filed thereunder.

 

Section 15.          Repurchase.

 

Subject to the limitations imposed herein, applicable law and the Articles of
Association, the Company may purchase Series B Shares from time to time to such
extent, in such manner and upon such terms as the Board of Directors or any duly
authorized committee thereof may determine; provided, however, that the Company
shall not use any of its funds for any such purchase when there are reasonable
grounds to believe that the Company is, or after such purchase would be, unable
to pay its liabilities in the ordinary course as they become due.

 

Section 16.          Unissued or Reacquired Shares.

 

Series B Shares that have been issued and converted, redeemed or otherwise
purchased or acquired by the Company shall be restored to the status of
authorized but unissued Preferred Shares without designation as to class or
series, until such shares are once more designated as part of a particular class
or series by the Board of Directors.

 

Section 17.          No Sinking Fund.

 

Series B Shares are not subject to the operation of a sinking fund.

 

Section 18.          Reservation of Ordinary Shares.

 

(a)          Sufficient Shares. The Company shall at all times reserve and keep
available out of its authorized and unissued Ordinary Shares or shares acquired
by the Company, solely for issuance upon the conversion of Preferred Shares as
provided in this Certificate of Designations, free from any preemptive or other
similar rights, such number of shares of Ordinary Shares as shall from time to
time be issuable upon the conversion of all the Preferred Shares then issued and
outstanding. For purposes of this Section 18(a), the number of Ordinary Shares
that shall be deliverable upon the conversion of all issued and outstanding
Preferred Shares shall be computed as if at the time of computation all such
outstanding shares were held by a single Holder.

 

(b)          Use of Acquired Shares. Notwithstanding the foregoing, the Company
shall be entitled to deliver upon conversion of Series B Shares, as herein
provided, Ordinary Shares acquired by the Company (in lieu of the issuance of
authorized and unissued Ordinary Shares), so long as any such acquired shares
are free and clear of all liens, charges, security interests or encumbrances
(other than liens, charges, security interests and other encumbrances created by
the Original Holders).

 

 35 

 

 

(c)          Free and Clear Delivery. All Ordinary Shares delivered upon
conversion of the Series B Shares shall be duly authorized, validly issued,
fully paid and non-assessable, free and clear of all liens, claims, security
interests and other encumbrances (other than liens, charges, security interests
and other encumbrances created by the Original Holders).

 

(d)          Compliance with Law. Prior to the delivery of any securities that
the Company shall be obligated to deliver upon conversion of the Series B
Shares, the Company shall use its reasonable best efforts to comply with all
laws and regulations thereunder requiring the approval of such delivery by any
Regulatory Entities.

 

(e)          Listing. The Company hereby covenants and agrees that, if at any
time the Ordinary Shares shall be listed on the New York Stock Exchange or any
other securities exchange or quotation system, the Company will, if permitted by
the rules of such exchange or quotation system, list and keep listed, so long as
the Ordinary Shares shall be so listed on such exchange or quotation system, all
the Ordinary Shares then issuable upon conversion of the Series B Shares.

 

Section 19.         Transfer Agent, Conversion Agent, Registrar and Paying
Agent.

 

The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Series B Shares shall be Continental Stock Transfer & Trust Company. The
Company may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Company and the Transfer Agent; provided that the
Company shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Company shall send notice thereof by first-class mail, postage
prepaid, to the Holders (or otherwise pursuant to any applicable procedures of a
Depositary).

 

Section 20.          Replacement Certificates.

 

(a)          Mutilated, Destroyed, Stolen and Lost Certificates. If physical
certificates are issued, the Company shall replace any mutilated certificate at
the Holder’s expense upon surrender of that certificate to the Transfer Agent.
The Company shall replace certificates that become destroyed, stolen or lost at
the Holder’s expense upon delivery to the Company and the Transfer Agent of
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity on customary terms that may be required by the
Transfer Agent and the Company.

 

(b)          Certificates Following Conversion. If physical certificates are
issued, the Company shall not be required to issue any certificates representing
the applicable Series B Shares on or after the applicable Conversion Date. In
place of the delivery of a replacement certificate following the applicable
Conversion Date, the Transfer Agent, upon delivery of the evidence and indemnity
described in Section 20(a), shall deliver the Ordinary Shares pursuant to the
terms of the Series B Shares formerly evidenced by the certificate.

 

(c)          Legends. Certificates for Series B Shares and any Ordinary Shares
issued on conversion thereof may have notations, legends or endorsements
required by law, stock exchange rules, agreements to which the Company is
subject, if any, or usage ( provided that any such notation, legend or
endorsement is in a form acceptable to the Company).

 

 36 

 

 

Section 21.          Form.

 

(a)          Global Preferred Shares. Series B Shares may, at the Company’s
option, in its sole discretion, be issued in the form of one or more permanent
global Series B Shares in definitive, fully registered form with a global legend
in substantially the form attached hereto as Exhibit B (each, a “Global
Preferred Share”), which is hereby incorporated in and expressly made a part of
this Certificate of Designations. The Global Preferred Shares may have
notations, legends or endorsements required by law, stock exchange rules,
agreements to which the Company is subject, if any, or usage (provided that any
such notation, legend or endorsement is in a form acceptable to the Company).
The aggregate number of shares represented by each Global Preferred Share may
from time to time be increased or decreased by adjustments made on the records
of the Registrar and the Depositary or its nominee as hereinafter provided.
Global Preferred Shares shall be registered in the name of the Depositary, which
shall be the Holder of such shares. This Section 21(a) shall apply only to a
Global Preferred Share deposited with or on behalf of the Depositary.

 

(b)          Delivery to Depositary. If Global Preferred Shares are issued, the
Company shall execute and the Registrar shall, in accordance with this Section
21, countersign and deliver initially one or more Global Preferred Shares that
(i) shall be registered in the name of a nominee of the Depositary and (ii)
shall be delivered by the Registrar to the Depositary or pursuant to
instructions received from the Depositary or held by the Registrar as custodian
for the Depositary pursuant to an agreement between the Depositary and the
Registrar.

 

(c)          Agent Members. If Global Preferred Shares are issued, members of,
or participants in, the Depositary (“Agent Members”) shall have no rights under
this Certificate of Designations with respect to any Global Preferred Share held
on their behalf by the Depositary or by the Registrar as the custodian of the
Depositary or under such Global Preferred Share, and the Depositary may be
treated by the Company, the Registrar and any agent of the Company or the
Registrar as the absolute owner of such Global Preferred Share for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Registrar or any agent of the Company or the Registrar from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices of the Depositary governing the exercise of the
rights of a holder of a beneficial interest in any Global Preferred Shares. If
Global Preferred Shares are issued, the Depositary may grant proxies or
otherwise authorize any Person to take any action that a Holder is entitled to
take pursuant to the Series B Shares, this Certificate of Designations or the
Articles of Association.

 

(d)           Physical Certificates. Global Preferred Shares will be
exchangeable for other certificates evidencing Series B Shares, only if (x) the
Depositary has notified the Company that it is unwilling or unable to continue
as Depositary for the Global Preferred Share and the Company does not appoint a
qualified replacement for the Depositary within 90 days, (y) the Depositary
ceases to be a “clearing agency” registered under the Exchange Act and the
Company does not appoint a qualified replacement for the Depositary within 90
days or (z) the Company determines that the Series B Shares shall no longer be
represented by Global Preferred Shares. In any such case, the Global Preferred
Shares shall be exchanged in whole for other definitive Series B Shares in
registered form, with the same terms and of an equal aggregate Liquidation
Preference. Such other definitive Series B Shares shall be registered in the
name or names of the Person or Persons specified by the Depositary in a written
instrument to the Registrar.

 

 37 

 

 

(e)          Signature. An Officer shall sign any Global Preferred Share for the
Company, in accordance with the Company’s Articles of Association and applicable
law, by manual or facsimile signature. If an Officer whose signature is on a
Global Preferred Share no longer holds that office at the time the Transfer
Agent countersigned the Global Preferred Share, the Global Preferred Share shall
be valid nevertheless. A Global Preferred Share shall not be valid until an
authorized signatory of the Transfer Agent manually countersigns the Global
Preferred Share. Each Global Preferred Share shall be dated the date of its
countersignature.

 

Section 22.          Transfer and Similar Taxes.

 

The Company shall pay any and all share transfer, documentary, stamp and similar
taxes that may be payable in respect of any issuance or delivery of Series B
Shares or Ordinary Shares or other securities issued on account of Series B
Shares pursuant hereto or certificates representing such shares or securities.
The Company shall not, however, be required to pay any such tax that may be
payable in respect of any transfer involved in the issuance or delivery of
Series B Shares, Ordinary Shares or other securities in a name other than that
in which the Series B Shares with respect to which such shares or other
securities are issued or delivered were registered, or in respect of any payment
to any Person other than a payment to the registered holder thereof, and shall
not be required to make any such issuance, delivery or payment unless and until
the Person otherwise entitled to such issuance, delivery or payment has paid to
the Company the amount of any such tax or has established, to the satisfaction
of the Company, that such tax has been paid or is not payable.

 

Section 23.          Rights of Holders.

 

No person or entity, other than the person or entity in whose name a certificate
representing the Series B Shares is registered (if any) and whose name is
registered as an owner of Series B Shares in the register of members of the
Company, shall have any rights hereunder or with respect to the Series B Shares,
the Company shall recognize the registered owner thereof in the register of
members of the Company as the sole owner for all purposes, and no other person
or entity (other than the Company) shall have any benefit, right, claim or
remedy hereunder.

 

Section 24.          Other Rights.

 

The Series B Shares shall not have any voting powers, preferences or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Articles of
Association or as provided by applicable law.

 

Section 25.          Conflict.

 

To the extent the terms provided in this Certificate of Designations conflict
with the terms contained in the Articles of Association, it is intended that the
terms provided in this Certificate of Designations shall prevail. The Company
agrees and undertakes to convene any general meeting of the Company, and to
recommend that any such meeting adopt any resolution necessary, to amend the
Articles of Association to eliminate any such conflict.

 

[Reminder of Page Intentionally Left Blank]

 

 38 

 

 

EXHIBIT A

 

FORM OF DIRECTOR’S ACCEPTANCE LETTER

 

TO: FGL HOLDINGS (the “Company”)

 

Attn: The Secretary

 

I hereby accept and agree to my appointment or election as a Preference Share
Director, in accordance with the Certificate of Designations of Series B
Cumulative Convertible Preference Shares of the Company, dated [ ], 2017 (the
“Certificate of Designations”). I hereby agree and acknowledge that my term of
office shall immediately terminate in accordance with Section 12 of the
Certificate of Designations without further action being required on my part.

 

I designate the following telephone and facsimile numbers and e-mail address for
service of notice of all directors’ meetings. Notice by telephone facsimile or
e-mail to either of the said numbers or e-mail address will constitute good and
sufficient notice to myself and I agree to advise you of any change in these
particulars.

 

Tel: [    ]

Fax: [    ]

E-mail: [    ]

Nationality: [    ]

 

I hereby authorize you to enter my name and address in the register of Directors
and Officers of the Company as follows:

 

[Name]

[Address]

 

 

[Name]

 

 A-1 

 

 

EXHIBIT B

 

FORM OF

 

SERIES B CUMULATIVE CONVERTIBLE PREFERENCE SHARES

 

FACE OF SECURITY

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (AND THOSE ISSUABLE ON CONVERSION
THEREOF) HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY U.S. STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS
IN EFFECT UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT, AND IN ACCORDANCE WITH ALL APPLICABLE U.S., STATE AND OTHER SECURITIES
LAWS. THIS CERTIFICATE IS ISSUED PURSUANT TO AND IS SUBJECT TO THE RESTRICTIONS
ON TRANSFER AND OTHER PROVISIONS OF AN INVESTMENT AGREEMENT AND A REGISTRATION
RIGHTS AGREEMENT, EACH DATED AS OF [—], 2017 BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTORS REFERRED TO THEREIN, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE (AND THOSE
ISSUABLE ON CONVERSION THEREOF) MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENTS, AND ANY SALE OR OTHER TRANSFER NOT IN
COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.

 

[IF GLOBAL PREFERENCE SHARES ARE ISSUED: UNLESS THIS CERTIFICATE IS PRESENTED BY
AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”), NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE CERTIFICATE
OF DESIGNATIONS REFERRED TO BELOW.]

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND
TRANSFER AGENT MAY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

 B-1 

 

 

Certificate Number   Number of Convertible Preference Shares       CUSIP NO.:
[            ]    

 

Series B Cumulative Convertible Preference Shares

 

(par value $0.0001 per share)

 

of

 

FGL HOLDINGS

 

FGL HOLDINGS, an exempted company incorporated and existing under the Companies
Law (2016 Revision) of the Cayman Islands (the “Company”), hereby certifies that
[            ] (the “Holder”) is the registered owner of [·] [             , or
such number as is registered in the name of the Holder in the Company’s register
of members maintained by the Registrar] fully paid and non-assessable preference
shares of the Company designated the Series B Cumulative Convertible Preference
Shares, with a par value of $0.0001 per share and a liquidation preference of
US$1,000.00 (the “Convertible Preference Shares”).

 

The Convertible Preference Shares are subject to the Certificate of Designations
and the amended and restated memorandum and articles of association of the
Company and are transferable in accordance therewith. The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Convertible Preference Shares represented hereby are issued and shall in all
respects be subject to the provisions of the Certificate of Designations dated
[·], 2017 as the same may be amended from time to time (the “Certificate of
Designations”). Capitalized terms used, but not defined herein, shall have the
meaning given to them in the Certificate of Designations.

 

Reference is hereby made to select provisions of the Convertible Preference
Shares set forth on the reverse hereof, and to the Certificate of Designations,
which select provisions and the Certificate of Designations shall for all
purposes have the same effect as if set forth at this place.

 

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.

 

Unless the Registrar has properly countersigned this certificate, the
Convertible Preference Shares evidenced hereby shall not be entitled to any
benefit under the Certificate of Designations or be valid or obligatory for any
purpose.

 

Dated:

 

 B-2 

 

 

REVERSE OF SECURITY

 

Dividends on each of the Convertible Preference Shares shall be payable at the
rate provided in the Certificate of Designations but only when, as and if
declared by the Board of Directors as provided therein.

 

The Convertible Preference Shares shall be convertible in the manner and in
accordance with the terms set forth in the Certificate of Designations.

 

The Convertible Preference Shares shall be redeemable at the option of the
Company in the manner and in accordance with the terms set forth in the
Certificate of Designations.

 

The Convertible Preference Shares carry voting rights as specified in the
Certificate of Designations.

 

The Company shall furnish without charge to each holder who so requests the
powers, designations, preferences and special rights of each class or series of
share capital issued by the Company and the qualifications, limitations or
restrictions on such powers, preferences and rights.

 

For value received,                                          hereby sell, assign
and transfer unto

 

(PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE, OF
ASSIGNEE)

 

of the Convertible Preference Shares represented by the within Certificate, and
such shares are subject to the Certificate of Designations and the memorandum of
association and Articles of Association of the Company and are transferable in
accordance therewith.

 

Dated:                                             20                  
Signature:                                           
                                                                               
Signature:                                           
                                                                         

 

    Notice:   The signature to this assignment must correspond
with the name as written upon the face of the
certificate, in every particular, without alteration or
enlargement, or any change whatever.    

 



 B-3 

 

 

Exhibit C

Forms of Opinions of Maples and Calder and Skadden, Arps, Slate, Meagher & Flom
LLP

  

[tv480509_ex10-34img1.jpg] 

 

Our ref             MUL/713181-000002/53120701v5

 

The Addressees named in the First Schedule

 

30 November 2017

 

Dear Sirs

 

FGL Holdings

 

We have acted as counsel as to Cayman Islands law to FGL Holdings (the
"Company") in connection with the entry by the Company into the Transaction
Document (as defined below) and the issuance of 6,138,000 ordinary shares of a
par value of US$0.0001 each (together, the "Ordinary Shares") and 275,000 Series
A cumulative convertible preferred shares of a par value of US$0.0001 (together,
the "Preferred Shares" and, together with the Ordinary Shares, the
"Securities").

 

1Documents Reviewed

 

We have reviewed originals, copies, drafts or conformed copies of the following
documents:

 

1.1The certificate of incorporation dated 26 February 2016 and the amended and
restated memorandum and articles of association of the Company as adopted on 8
August 2017 and to be effective on 30 November 2017 (the "Memorandum and
Articles").

 

1.2The written resolutions of the board of directors of the Company dated 29
November 2017 (the "Resolutions") and the corporate records of the Company
maintained at its registered office in the Cayman Islands.

 

1.3A certificate of good standing with respect to the Company issued by the
Registrar of Companies (the "Certificate of Good Standing").

 

1.4A certificate from a director of the Company a copy of which is attached to
this opinion letter (the "Director's Certificate").

 

1.5The Certificate of Designations of Series A Cumulative Convertible Preferred
Shares (the "Certificate of Designations").

 

1.6The transaction document listed in the Second Schedule (the "Transaction
Document").

 

Maples and Calder

PO Box 309   Ugland House    Grand Cayman KY1-1104    Cayman Islands

Tel + 1 345 949 8066    Fax + 1 345 949 8080    maplesandcalder.com

 

 

 

 

2Assumptions

 

The following opinions are given only as to, and based on, circumstances and
matters of fact existing and known to us on the date of this opinion letter.
These opinions only relate to the laws of the Cayman Islands which are in force
on the date of this opinion letter. In giving the following opinions, we have
relied (without further verification) upon the completeness and accuracy, as at
the date of this opinion letter, of the Director's Certificate and the
Certificate of Good Standing. We have also relied upon the following
assumptions, which we have not independently verified:

 

2.1The Transaction Document has been or will be authorised and duly executed and
unconditionally delivered by or on behalf of all relevant parties in accordance
with all relevant laws (other than, with respect to the Company, the laws of the
Cayman Islands).

 

2.2The Transaction Document is, or will be, legal, valid, binding and
enforceable against all relevant parties in accordance with its terms under laws
of the State of New York (the "Relevant Law") and all other relevant laws (other
than, with respect to the Company, the laws of the Cayman Islands).

 

2.3The choice of the Relevant Law as the governing law of the Transaction
Document has been made in good faith and would be regarded as a valid and
binding selection which will be upheld by the courts of the State of New York
(the "Relevant Jurisdiction") and any other relevant jurisdiction (other than
the Cayman Islands) as a matter of the Relevant Law and all other relevant laws
(other than the laws of the Cayman Islands).

 

2.4Where the Transaction Document has been provided to us in draft or undated
form, it will be duly executed, dated and unconditionally delivered by all
parties thereto in materially the same form as the last version provided to us
and, where we have been provided with successive drafts of the Transaction
Document marked to show changes to a previous draft, all such changes have been
accurately marked.

 

2.5Copies of documents, conformed copies or drafts of documents provided to us
are true and complete copies of, or in the final forms of, the originals, and
translations of documents provided to us are complete and accurate.

 

2.6All signatures, initials and seals are genuine.

 

2.7The capacity, power, authority and legal right of all parties under all
relevant laws and regulations (other than, with respect to the Company, the laws
and regulations of the Cayman Islands) to enter into, execute, unconditionally
deliver and perform their respective obligations under the Transaction Document.

 

2.8There is no contractual or other prohibition or restriction (other than as
arising under Cayman Islands law) binding on the Company prohibiting or
restricting it from entering into and performing its obligations under the
Transaction Document.

 

2.9No monies paid to or for the account of any party under the Transaction
Document represent or will represent criminal property or terrorist property (as
defined in the Proceeds of Crime Law (2017 Revision) and the Terrorism Law (2017
Revision), respectively).

 

 2

 

 

2.10The Company has not entered into any mortgages or charges over its property
or assets other than those entered in the register of mortgages and charges of
the Company, or as contemplated by the Transaction Document.

 

2.11There is nothing under any law (other than the laws of the Cayman Islands)
which would or might affect the opinions set out below. Specifically, we have
made no independent investigation of the Relevant Law.

 

2.12The Court Register constitutes a complete record of the proceedings before
the Grand Court as at the time of the Litigation Search (as those terms are
defined below).

 

2.13The Company will receive money or money's worth in consideration for the
issue of the Ordinary Shares, and none of the Ordinary Shares were or will be
issued for less than par value.

 

2.14The Securities that will be issued pursuant to the Transaction Document will
be duly registered, and will continue to be registered, in the Company's
register of members (shareholders).

 

2.15No invitation has been or will be made by or on behalf of the Company to the
public in the Cayman Islands to subscribe for any of the Securities.

 

2.16None of the parties to the Transaction Document (other than the Company) is
a company incorporated, or a partnership or a foreign company or partnership
registered, under applicable Cayman Islands law and all the activities of such
parties in relation to the Transaction Document and any transactions entered
into thereunder have not been and will not be carried on through a place of
business in the Cayman Islands.

 

3Opinions

 

Based upon, and subject to, the foregoing assumptions and the qualifications set
out below, and having regard to such legal considerations as we deem relevant,
we are of the opinion that:

 

3.1The Company has been duly incorporated as an exempted company with limited
liability and is validly existing and in good standing with the Registrar of
Companies under the laws of the Cayman Islands.

 

3.2The Company has all requisite power and authority under the Memorandum and
Articles to enter into, execute and perform its obligations under the
Transaction Document.

 

3.3The execution and delivery of the Transaction Document do not, and the
performance by the Company of its obligations under the Transaction Document
will not, conflict with or result in a breach of any of the terms or provisions
of the Memorandum and Articles or any law, public rule or regulation applicable
to the Company currently in force in the Cayman Islands.

 

3.4The execution, delivery and performance of the Transaction Document have been
authorised by and on behalf of the Company and, upon the execution and
unconditional delivery of the Transaction Document by a director of the Company
or an officer of the Company for and on behalf of the Company, the Transaction
Document will have been duly executed and delivered on behalf of the Company and
will constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their terms.

 

 3

 

 

3.5The Securities to be issued by the Company pursuant to the Transaction
Document have been duly authorised for issue by the Company, and when issued by
the Company against payment in full of the consideration, in accordance with the
Transaction Document, the Memorandum and Articles and the Certificate of
Designations and duly registered in the Company's register of members
(shareholders), will be validly issued, fully-paid and non-assessable and are
not subject to any pre-emptive or similar rights under the Companies Law (2016
Revision) of the Cayman Islands (the "Companies Law") or pursuant to the
Memorandum and Articles or the Certificate of Designations.

 

3.6No authorisations, consents, approvals, licences, validations or exemptions
are required by law from any governmental authorities or agencies or other
official bodies in the Cayman Islands in connection with:

 

(a)the execution, creation or delivery of the Transaction Document by and on
behalf of the Company;

 

(b)subject to the payment of the appropriate stamp duty, enforcement of the
Transaction Document against the Company; or

 

(c)the performance by the Company of its obligations under the Transaction
Document, including the issuance of the Securities or the payment of any amount
under the Transaction Document.

 

3.7No taxes, fees or charges (other than stamp duty) are payable (either by
direct assessment or withholding) to the government or other taxing authority in
the Cayman Islands under the laws of the Cayman Islands in respect of:

 

(a)the execution or delivery of the Transaction Document;

 

(b)the enforcement of the Transaction Document; or

 

(c)payments made under, or pursuant to, the Transaction Document.

 

The Cayman Islands currently have no form of income, corporate or capital gains
tax and no estate duty, inheritance tax or gift tax.

 

3.8The courts of the Cayman Islands will observe and give effect to the choice
of the Relevant Law as the governing law of the Transaction Document.

 

3.9Based solely on our search of the Register of Writs and Other Originating
Process (the "Court Register") maintained by the Clerk of the Court of the Grand
Court of the Cayman Islands from the date of incorporation of the Company to the
close of business (Cayman Islands time) on 29 November 2017 (the "Litigation
Search"), the Court Register disclosed no writ, originating summons, originating
motion, petition (including any winding-up petition), counterclaim nor third
party notice ("Originating Process") nor any amended Originating Process pending
before the Grand Court of the Cayman Islands, in which the Company is identified
as a defendant or respondent.

 

3.10Although there is no statutory enforcement in the Cayman Islands of
judgments obtained in the State of New York, a judgment obtained in such
jurisdiction will be recognised and enforced in the courts of the Cayman Islands
at common law, without any re-examination of the merits of the underlying
dispute, by an action commenced on the foreign judgment debt in the Grand Court
of the Cayman Islands, provided such judgment:

 

 4

 

 

(a)is given by a foreign court of competent jurisdiction;

 

(b)imposes on the judgment debtor a liability to pay a liquidated sum for which
the judgment has been given;

 

(c)is final;

 

(d)is not in respect of taxes, a fine or a penalty; and

 

(e)was not obtained in a manner and is not of a kind the enforcement of which is
contrary to natural justice or the public policy of the Cayman Islands.

 

3.11It is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of the Transaction Document that any document be
filed, recorded or enrolled with any governmental authority or agency or any
official body in the Cayman Islands.

 

3.12There is no exchange control legislation under Cayman Islands law and
accordingly there are no exchange control regulations imposed under Cayman
Islands law.

 

3.13The submission by the Company in the Transaction Document to the exclusive
jurisdiction of the Relevant Jurisdiction is legal, valid and binding on the
Company assuming that the same is true under the Relevant Law and under the
laws, rules and procedures applying in the Relevant Jurisdiction.

 

3.14None of the parties to the Transaction Document (other than the Company) is
or will be treated as resident, domiciled or carrying on or transacting business
in the Cayman Islands solely by reason of the negotiation, preparation or
execution of the Transaction Document.

 

3.15None of the parties to the Transaction Document will be required to be
licensed, qualified, or otherwise entitled to carry on business in the Cayman
Islands in order to enforce their respective rights under the Transaction
Document, or as a consequence of the execution, delivery and performance of the
Transaction Document.

 

3.16Based solely on our review of the Memorandum and Articles and the Director's
Certificate, the authorised share capital of the Company will be US$90,000
divided into 800,000,000 Ordinary Shares of a par value of US$0.0001 each and
100,000,000 Preferred Shares of a par value of US$0.0001 each.

 

3.17The rights, privileges and preferences of the Ordinary Shares are as set out
in the Memorandum and Articles and the rights, privileges and preferences of the
Preferred Shares are as set out in the Memorandum and Articles and the
Certificate of Designations.

 

4Qualifications

 

The opinions expressed above are subject to the following qualifications:

 

4.1The obligations assumed by the Company under the Transaction Document will
not necessarily be enforceable in all circumstances in accordance with their
terms. In particular:

 

 5

 

 

(a)enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganisation, readjustment of debts or moratorium or other laws of general
application relating to or affecting the rights of creditors;

 

(b)enforcement may be limited by general principles of equity. For example,
equitable remedies such as specific performance may not be available, inter
alia, where damages are considered to be an adequate remedy;

 

(c)some claims may become barred under relevant statutes of limitation or may be
or become subject to defences of set off, counterclaim, estoppel and similar
defences;

 

(d)where obligations are to be performed in a jurisdiction outside the Cayman
Islands, they may not be enforceable in the Cayman Islands to the extent that
performance would be illegal under the laws of that jurisdiction;

 

(e)the courts of the Cayman Islands have jurisdiction to give judgment in the
currency of the relevant obligation and statutory rates of interest payable upon
judgments will vary according to the currency of the judgment. If the Company
becomes insolvent and is made subject to a liquidation proceeding, the courts of
the Cayman Islands will require all debts to be proved in a common currency,
which is likely to be the "functional currency" of the Company determined in
accordance with applicable accounting principles. Currency indemnity provisions
have not been tested, so far as we are aware, in the courts of the Cayman
Islands;

 

(f)arrangements that constitute penalties will not be enforceable;

 

(g)enforcement may be prevented by reason of fraud, coercion, duress, undue
influence, misrepresentation, public policy or mistake or limited by the
doctrine of frustration of contracts;

 

(h)provisions imposing confidentiality obligations may be overridden by
compulsion of applicable law or the requirements of legal and/or regulatory
process;

 

(i)the courts of the Cayman Islands may decline to exercise jurisdiction in
relation to substantive proceedings brought under or in relation to the
Transaction Document in matters where they determine that such proceedings may
be tried in a more appropriate forum;

 

(j)any provision in the Transaction Document which is governed by Cayman Islands
law purporting to impose obligations on a person who is not a party to the
Transaction Document (a "third party") is unenforceable against that third
party. Any provision in the Transaction Document which is governed by Cayman
Islands law purporting to grant rights to a third party is unenforceable by that
third party, except to the extent that the Transaction Document expressly
provides that the third party may, in its own right, enforce such rights
(subject to and in accordance with the Contracts (Rights of Third Parties) Law,
2014 of the Cayman Islands);

 

(k)any provision of the Transaction Document which is governed by Cayman Islands
law which expresses any matter to be determined by future agreement may be void
or unenforceable;

 

 6

 

 

(l)we reserve our opinion as to the enforceability of the relevant provisions of
the Transaction Document to the extent that they purport to grant exclusive
jurisdiction as there may be circumstances in which the courts of the Cayman
Islands would accept jurisdiction notwithstanding such provisions; and

 

(m)a company cannot, by agreement or in its articles of association, restrict
the exercise of a statutory power and there is doubt as to the enforceability of
any provision in the Transaction Document whereby the Company covenants to
restrict the exercise of powers specifically given to it under the Companies
Law, including, without limitation, the power to increase its authorised share
capital, amend its memorandum and articles of association or present a petition
to a Cayman Islands court for an order to wind up the Company.

 

4.2Applicable court fees will be payable in respect of the enforcement of the
Transaction Document.

 

4.3Cayman Islands stamp duty may be payable if the original Transaction Document
is brought to or executed in the Cayman Islands.

 

4.4To maintain the Company in good standing with the Registrar of Companies
under the laws of the Cayman Islands, annual filing fees must be paid and
returns made to the Registrar of Companies within the time frame prescribed by
law.

 

4.5The Company must make an entry in its register of mortgages and charges in
respect of all mortgages and charges created under the Transaction Document in
order to comply with section 54 of the Companies Law; failure by the Company to
comply with this requirement does not operate to invalidate any mortgage or
charge though it may be in the interests of the secured parties that the Company
should comply with the statutory requirements.

 

4.6Under the laws of the Cayman Islands any term of the Transaction Document
which is governed by Cayman Islands law may be amended or waived orally or by
the conduct of the parties thereto, notwithstanding any provision to the
contrary contained in the relevant Transaction Document.

 

4.7The obligations of the Company may be subject to restrictions pursuant to
United Nations sanctions as implemented under the laws of the Cayman Islands
and/or restrictive measures adopted by the European Union Council for Common
Foreign and Security Policy extended to the Cayman Islands by the Order of Her
Majesty in Council.

 

4.8A certificate, determination, calculation or designation of any party to the
Transaction Document as to any matter provided therein might be held by a Cayman
Islands court not to be conclusive final and binding if, for example, it could
be shown to have an unreasonable or arbitrary basis, or in the event of manifest
error.

 

4.9The Litigation Search of the Court Register would not reveal, amongst other
things, an Originating Process filed with the Grand Court which, pursuant to the
Grand Court Rules or best practice of the Clerk of the Courts' office, should
have been entered in the Court Register but was not in fact entered in the Court
Register (properly or at all), or any Originating Process which has been placed
under seal or anonymised (whether by order of the Court or pursuant to the
practice of the Clerk of the Courts' office).

 

 7

 

 

4.10In principle the courts of the Cayman Islands will award costs and
disbursements in litigation in accordance with the relevant contractual
provisions but there remains some uncertainty as to the way in which the rules
of the Grand Court will be applied in practice. Whilst it is clear that costs
incurred prior to judgment can be recovered in accordance with the contract, it
is likely that post-judgment costs (to the extent recoverable at all) will be
subject to taxation in accordance with Grand Court Rules Order 62.

 

4.11We reserve our opinion as to the extent to which the courts of the Cayman
Islands would, in the event of any relevant illegality or invalidity, sever the
relevant provisions of the Transaction Document and enforce the remainder of the
Transaction Document or the transaction of which such provisions form a part,
notwithstanding any express provisions in the Transaction Document in this
regard.

 

4.12We express no opinion as to the meaning, validity or effect of any
references to foreign (i.e. non-Cayman Islands) statutes, rules, regulations,
codes, judicial authority or any other promulgations and any references to them
in the Transaction Document.

 

We express no view as to the commercial terms of the Transaction Document or
whether such terms represent the intentions of the parties and make no comment
with regard to warranties or representations that may be made by the Company.

 

The opinions in this opinion letter are strictly limited to the matters
contained in the opinions section above and do not extend to any other matters.
We have not been asked to review and we therefore have not reviewed any of the
ancillary documents relating to the Transaction Document and express no opinion
or observation upon the terms of any such document.

 

This opinion letter is addressed to and for the benefit solely of the addressees
and may not be relied upon by any other person for any purpose, nor may it be
transmitted or disclosed (in whole or part) to any other person without our
prior written consent.

 

Yours faithfully

 

 

Maples and Calder

 

 8

 

 

First Schedule

 

Addressees

 

The Purchasers under the Transaction Document

 

 9

 

 

Second Schedule

 

Transaction Document

 

The Investment Agreement between the Company and the Persons Listed on Annex 1
thereto.

 

 10

 

 

FGL Holdings

PO Box 309, Ugland House

Grand Cayman

KY1-1104

Cayman Islands

 

30 November 2017

 

To: Maples and Calder   PO Box 309, Ugland House   Grand Cayman   KY1-1104  
Cayman Islands

 

Dear Sirs

 

FGL Holdings (the "Company")

 

I, the undersigned, being an officer of the Company, am aware that you are being
asked to provide an opinion letter (the "Opinion") in relation to certain
aspects of Cayman Islands law. Unless otherwise defined herein, capitalised
terms used in this certificate have the respective meanings given to them in the
Opinion. I hereby certify that:

 

1The Memorandum and Articles remain in full force and effect and are unamended.

 

2The Resolutions were duly passed in the manner prescribed in the Memorandum and
Articles (including, without limitation, with respect to the disclosure of
interests (if any) by directors of the Company) and have not been amended,
varied or revoked in any respect.

 

3The shareholders of the Company (the "Shareholders") have not restricted the
powers of the directors of the Company in any way.

 

4The directors of the Company at the date of the Resolutions and at the date of
this certificate were and are Chinh Chu, William Foley II, Richard Massey, James
Quella and Keith Abell.

 

5The minute book and corporate records of the Company as maintained at its
registered office in the Cayman Islands and made available to you are complete
and accurate in all material respects, and all minutes and resolutions filed
therein represent a complete and accurate record of all meetings of the
Shareholders and directors (or any committee thereof) of the Company (duly
convened in accordance with the Memorandum and Articles) and all resolutions
passed at the meetings or passed by written resolution or consent, as the case
may be.

 

6Prior to, at the time of, and immediately following the execution of the
Transaction Document the Company was, or will be, able to pay its debts as they
fell, or fall, due and has entered, or will enter, into the Transaction Document
for proper value and not with an intention to defraud or wilfully defeat an
obligation owed to any creditor or with a view to giving a creditor a
preference.

 

7Each director of the Company considers the transactions contemplated by the
Transaction Document to be of commercial benefit to the Company and has acted in
good faith in the best interests of the Company, and for a proper purpose of the
Company, in relation to the transactions which are the subject of the Opinion.

 

 11

 

 

8To the best of my knowledge and belief, having made due inquiry, the Company is
not the subject of legal, arbitral, administrative or other proceedings in any
jurisdiction. Nor have the directors or Shareholders taken any steps to have the
Company struck off or placed in liquidation, nor have any steps been taken to
wind up the Company. Nor has any receiver been appointed over any of the
Company's property or assets.

 

9The Company is not a central bank, monetary authority or other sovereign entity
of any state and is not a subsidiary, direct or indirect, of any sovereign
entity or state.

 

10The Company has no employees.

 

11The authorised share capital of the Company is US$90,000 divided into
800,000,000 Ordinary Shares of a par value of US$0.0001 each and 100,000,000
Preferred Shares of a par value of US$0.0001 each.

 

 12

 

 

I confirm that you may continue to rely on this certificate as being true and
correct on the day that you issue the Opinion unless I shall have previously
notified you in writing personally to the contrary.

 

Signature:           Name:           Title: Director  

 



 13

 

 

Exhibit D

Articles of Association and Amended Articles





 

THE COMPANIES LAW (2016 REVISION)

 OF THE CAYMAN ISLANDS

COMPANY LIMITED BY SHARES

 

AMENDED AND RESTATED

MEMORANDUM AND ARTICLES OF ASSOCIATION

 

OF

 

FGL Holdings

(adopted by special resolution dated 8 AUGUST 2017 and EFFECTIVE ON 30 NOVEMBER
2017)

 

 

 

 

THE COMPANIES LAW (2016 REVISION)

OF THE CAYMAN ISLANDS

COMPANY LIMITED BY SHARES

 

AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION

OF

FGL Holdings

(adopted by special resolution dated 8 AUGUST 2017 and EFFECTIVE ON 30 NOVEMBER
2017)

 

1The name of the Company is FGL Holdings

 

2The Registered Office of the Company shall be at the offices of Maples
Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands, or at such other place within the Cayman Islands as the
Directors may decide.

 

3The objects for which the Company is established are unrestricted and the
Company shall have full power and authority to carry out any object not
prohibited by the laws of the Cayman Islands.

 

4The liability of each Member is limited to the amount unpaid on such Member's
shares.

 

5The share capital of the Company is US$90,000 divided into 800,000,000 Ordinary
Shares of a par value of US$0.0001 each and 100,000,000 Preferred Shares of a
par value of US$0.0001 each.

 

6The Company has power to register by way of continuation as a body corporate
limited by shares under the laws of any jurisdiction outside the Cayman Islands
and to be deregistered in the Cayman Islands.

 

7Capitalised terms that are not defined in this Memorandum of Association bear
the respective meanings given to them in the Articles of Association of the
Company.

 

 2

 

 

THE COMPANIES LAW (2016 REVISION)

 OF THE CAYMAN ISLANDS

 COMPANY LIMITED BY SHARES

 

AMENDED AND RESTATED

 ARTICLES OF ASSOCIATION

OF

FGL Holdings

(adopted by special resolution dated 8 AUGUST 2017 and EFFECTIVE ON 30 NOVEMBER
2017)

 

1Interpretation

 

1.1In the Articles Table A in the First Schedule to the Statute does not apply
and, unless there is something in the subject or context inconsistent therewith:

 

"Affiliate" means, as to any person, any person which directly or indirectly
controls, is controlled by, or is under common control with such person. For
purposes of this definition, "control" of a person shall mean the power, direct
or indirect, to direct or cause the direction of the management and policies of
such person whether by ownership of voting shares, by agreement or otherwise.  
  "Applicable Law" means, with respect to any person, all provisions of laws,
statutes, ordinances, rules, regulations, permits, certificates, judgments,
decisions, decrees or orders of any Governmental Authority applicable to such
person.     "Articles" means these articles of association of the Company.    
"Auditor" means the person for the time being performing the duties of auditor
of the Company (if any).     "Blackstone" means Blackstone Group, L.P.    
"Blackstone Group" means: (a) Blackstone; (b) Blackstone Tactical Opportunities
Fund II, L.P., an investment fund managed by Blackstone; (c) any investment fund
or other collective investment vehicle whose general partner or managing member
is owned, directly or indirectly, by Blackstone or one or more of Blackstone's
subsidiaries; and (d) any Affiliate or Subsidiary of any of the foregoing (other
than: (x) the Company; and (y) employees of the Company and Blackstone or either
of their respective Subsidiaries).

 

 3

 

 

"Business Day" means any day other than a Saturday, a Sunday or a legal holiday
or a day on which banking institutions or trust companies are authorised or
obligated by law to close in New York City.     "Cause" means a conviction for a
criminal offence involving dishonesty or engaging in conduct which brings a
Director or the Company into disrepute or which results in a material financial
detriment to the Company.     "Code" means the United States Internal Revenue
Code of 1986, as amended from time to time, or any United States Federal statute
from time to time in effect that has replaced such statute, and any reference in
the Articles to a provision of the Code or a United States Treasury regulation
promulgated thereunder means such provision or regulation as amended from time
to time or any provision of a United States Federal law or any United States
Treasury regulation, from time to time in effect that has replaced such
provision or regulation.     "Company" means the above named company.    
"Controlled Share" means an Ordinary Share owned by a US Person either: (a)
directly, indirectly or constructively under Section 958 of the Code; or (b)
beneficially within the meaning of Section 13(d)(3) of the Exchange Act.    
"Directors" means the directors for the time being of the Company.    
"Dividend" means any dividend (whether interim or final) resolved to be paid on
Shares pursuant to the Articles.     "Electronic Record" has the same meaning as
in the Electronic Transactions Law.     "Electronic Transactions Law" means the
Electronic Transactions Law (2003 Revision) of the Cayman Islands.     "Equity
Security" means a Share, any security exercisable or convertible into or
exchangeable for Shares and all options, warrants, and other rights to purchase
or otherwise subscribe for Shares, including any share appreciation or similar
rights, contractual or otherwise.

 

 4

 

 

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.     "FNF" means
Fidelity National Financial, Inc.     "FNF Group" means: (a) FNF; (b) any
subsidiary of FNF; (c) any investment fund or other investment vehicle whose
general partner or managing member is owned, directly or indirectly, by FNF or
one or more of FNF's Subsidiaries or Affiliates; (d) Fidelity National Financial
Ventures, LLC; and (e) any affiliate, successor or officer of any of the
foregoing.     "Governmental Authority" means any Cayman Islands, United States
Federal, state, county, city, local or foreign governmental, administrative or
regulatory authority, commission, committee, agency or body (including any
court, tribunal or arbitral body and any self-regulating authority such as the
United States Financial Industry Regulatory Authority).     "Group" shall have
the meaning ascribed to it in Rule 13d-5 promulgated under the Exchange Act.    
"Member" has the same meaning as in the Statute.     "Memorandum" means the
memorandum of association of the Company.     "Minimum Member" means a Member
meeting the minimum requirements set forth for eligible members to submit
proposals under Rule 14a-8 of the Exchange Act or any applicable rules
thereunder as may be amended or promulgated thereunder from time to time.    
"Ordinary Resolution" means a resolution passed by a simple majority of the
Members as, being entitled to do so, vote in person or, where proxies are
allowed, by proxy at a general meeting. In computing the majority when a poll is
demanded regard shall be had to the number of votes to which each Member is
entitled by the Articles.     "Ordinary Share" means an ordinary share of a par
value of US$0.0001 in the share capital of the Company.

 

 5

 

 

"Preferred Share" means a preferred share of a par value of US$0.0001 in the
share capital of the Company.     "Register of Members" means the register of
Members maintained in accordance with the Statute and includes (except where
otherwise stated) any branch or duplicate register of Members.     "Registered
Office" means the registered office for the time being of the Company.    
"Seal" means the common seal of the Company and includes every duplicate seal.  
  "Share" means an Ordinary Share or a Preferred Share in the Company and
includes a fraction of a share in the Company.     "Special Resolution" has the
same meaning as in the Statute.     "Statute" means the Companies Law (2016
Revision) of the Cayman Islands.     "Subscriber" means the subscriber to the
Memorandum.     "Subsidiary" means, with respect to any person, any other person
the majority of whose equity securities or shares or voting securities or shares
able to appoint the board of directors or comparable governing body are directly
or indirectly owned or controlled by such person.     "Total Voting Power" means
the total votes attributable to all issued Shares of the Company.     "Treasury
Share" means a Share held in the name of the Company as a treasury share in
accordance with the Statute.     "US Person" means a United States person as
defined in Section 957(c) of the Code.

 

1.2In the Articles:

 

(a)words importing the singular number include the plural number and vice versa;

 

(b)words importing the masculine gender include the feminine gender;

 

 6

 

 

(c)"written" and "in writing" include all modes of representing or reproducing
words in visible form, including in the form of an Electronic Record;

 

(d)"shall" shall be construed as imperative and "may" shall be construed as
permissive;

 

(e)references to provisions of any law or regulation shall be construed as
references to those provisions as amended, modified, re-enacted or replaced;

 

(f)any phrase introduced by the terms "including", "include", "in particular" or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms;

 

(g)the term "and/or" is used herein to mean both "and" as well as "or." The use
of "and/or" in certain contexts in no respects qualifies or modifies the use of
the terms "and" or "or" in others. The term "or" shall not be interpreted to be
exclusive and the term "and" shall not be interpreted to require the conjunctive
(in each case, unless the context otherwise requires);

 

(h)headings are inserted for reference only and shall be ignored in construing
the Articles;

 

(i)any requirements as to delivery under the Articles include delivery in the
form of an Electronic Record;

 

(j)any requirements as to execution or signature under the Articles including
the execution of the Articles themselves can be satisfied in the form of an
electronic signature as defined in the Electronic Transactions Law;

 

(k)sections 8 and 19(3) of the Electronic Transactions Law shall not apply;

 

(l)the term "clear days" in relation to the period of a notice means that period
excluding the day when the notice is received or deemed to be received and the
day for which it is given or on which it is to take effect;

 

(m)the term "holder" in relation to a Share means a person whose name is entered
in the Register of Members as the holder of such Share; and

 

(n)words importing "person" shall be construed in the broadest sense and means
and includes a natural person, a partnership, a company, a corporation, an
association, a joint share company, a limited liability company, a trust, a
joint venture, an unincorporated organisation and any other entity and any
government, governmental department, commission, board, bureau, agency or
instrumentality, or any private or public court or tribunal.

 

 7

 

 

2Commencement of Business

 

2.1The business of the Company may be commenced as soon after incorporation of
the Company as the Directors shall see fit.

 

2.2The Directors may pay, out of the capital or any other monies of the Company,
all expenses incurred in or about the formation and establishment of the
Company, including the expenses of registration.

 

3Issue of Shares

 

3.1Subject to the provisions, if any, in the Memorandum (and to any direction
that may be given by the Company in general meeting) and without prejudice to
any rights attached to any existing Shares, the Directors may allot, issue,
grant options over or otherwise dispose of Shares (including fractions of a
Share) with or without preferred, deferred or other rights or restrictions,
whether in regard to Dividend or other distribution, voting, return of capital
or otherwise and to such persons, at such times and on such other terms as they
think proper, and may also (subject to the Statute and the Articles) vary such
rights. Notwithstanding the foregoing, the Subscriber shall have the power to:

 

(a)issue one Ordinary Share to itself;

 

(b)transfer that Ordinary Share by an instrument of transfer to any person; and

 

(c)update the Register of Members in respect of the issue and transfer of that
Ordinary Share.

 

3.2The Company shall not issue Shares to bearer.

 

4Rights Attaching to Shares

 

4.1The voting rights of the Shares shall be subject to the following provisions:

 

(a)except as provided in the other provisions of this Article, every Member of
record owning Shares conferring the right to vote present in person or by proxy
shall have one vote, or such other number of votes as may be specified in the
terms of the issue and rights and privileges attaching to such Shares or in the
Articles, for each such Share registered in such Member's name;

 

 8

 

 

(b)if, as a result of giving effect to the foregoing provisions of this Article
or otherwise, the votes conferred by the Controlled Shares, directly or
indirectly or by attribution, to any US Person that owns (within the meaning of
Section 958(a) of the Code) any Shares, would otherwise represent more than 9.5%
of the Total Voting Power, the votes conferred by such Controlled Shares shall
be reduced by whatever amount is necessary so that after any such reduction the
votes conferred by the Controlled Shares to such US Person shall constitute 9.5%
of the Total Voting Power (provided, however, that: (a) votes shall be reduced
only in the Controlled Shares (other than Controlled Shares held directly by
members of the Blackstone Group or members of the FNF Group); and (b) votes
shall be reduced in Controlled Shares held directly by the members of the
Blackstone Group or the FNF Group only if and to the extent that reductions in
the vote of other Controlled Shares do not result in satisfaction of the 9.5%
threshold set forth in this Article 4.1(b). Notwithstanding anything in the
Articles to the contrary, nothing in this Article 4.1 will reduce the votes
conferred by: (i) any Shares held directly by the members of the Blackstone
Group, without the consent of a majority of the Blackstone Group shareholders
(as determined based on their ownership of the Ordinary Shares); or (ii) any
Shares held directly by a member of the FNF Group without the consent of the
applicable member of the FNF Group;

 

(c)any reduction in votes required by this Article 4.1(b) shall be effected
beginning with the Controlled Shares of the US Person whose Controlled Shares
have the largest number of votes and continuing, as required, with the
Controlled Shares of each US Person whose Controlled Shares successively have a
smaller number of votes (after giving effect to prior reductions), the reduction
in votes conferred by the Controlled Shares shall be effected proportionately
among all of the Controlled Shares of such US Person in accordance with the
relative voting power of such Controlled Shares. If varying the order in which
votes are reduced would result in a more equitable allocation of the reduction
of votes as determined by the Directors, the Directors shall have the discretion
to vary the order in which votes are reduced;

 

(d)after all required reductions to the votes conferred by the Controlled Shares
are effected pursuant to Article 4.1(c), the amount of any reduction in the
votes of the Controlled Shares of each US Person effected by application of
Articles 4.1(b) and (c) shall be reallocated among and conferred on the shares
held directly by such US Person, proportionately in accordance with the
reduction in voting power of such shares pursuant to Article 4.1(c), to the
extent that so doing does not cause the votes conferred by the Controlled
Shares, directly or indirectly or by attribution, to any US Person that owns
(within the meaning of Section 958(c) of the Code) any Shares to exceed 9.5% of
the Total Voting Power;

 

(e)upon written notification by a Member to the Directors, the number of votes
conferred by the total number of Shares held directly by such Member shall be
reduced to that percentage of the Total Voting Power, as so designated by such
Member (subject to acceptance of such reduction by the Directors in their sole
discretion), so that (and to the extent that) such Member may meet any
applicable insurance or other regulatory requirement or voting threshold or
limitation that may be applicable to such Member or to evidence that such
person's voting power is no greater than such threshold;

 

 9

 

 

(f)notwithstanding the foregoing provisions of this Article, after having
applied such provisions as best as they consider reasonably practicable, the
Directors may make final adjustments to the aggregate number of votes conferred,
directly or indirectly or by attribution, by the Controlled Shares on any US
Person to the extent that the Directors reasonably determine, by affirmative
majority vote of the Directors, that it is necessary to do so to avoid any
adverse tax consequences or materially adverse legal or regulatory treatment to
the Company, any of its Subsidiaries or any Member or its Affiliates. Such
adjustments intended to implement the 9.5% limitation set forth in Article
4.1(b) shall be subject to the proviso contained in such Article 4.1(b), but
adjustments intended to implement the limitation set forth in a notification
pursuant to Article 4.1(e) shall not be subject to the proviso contained in
Article 4.1(b); and

 

(g)each Member shall provide the Company with such information as the Company
may reasonably request so that the Company and the Directors may make
determinations as to the ownership (direct or indirect or by attribution) of
Controlled Shares to such Member or to any person to which Shares may be
attributed as a result of the ownership of Shares by such Member. If a Member
fails to provide a timely, complete and accurate response to any such request,
the Directors may, upon an affirmative vote of a majority of the Directors and
after a reasonable cure period, make adjustments to the aggregate number of
votes conferred upon the Shares held by such Member.

 

4.2Any US Person shall give notice to the Company in writing within ten days
following the date that such person acquires actual knowledge that such person
would hold directly or indirectly or by attribution Controlled Shares that would
but for Article 4.1(b) represent more than 9.5% of the voting power of all
Shares entitled to vote generally at an election of Directors.

 

4.3Notwithstanding the foregoing, no person shall be liable to any other person
or the Company for any losses or damages resulting from a Member's failure to
respond to, or submission of incomplete or inaccurate information in response
to, a request under Article 4.1(e) above or from such person's failure to give
notice under Article 4.2. The Directors may rely on the information provided by
a person under this Article in the satisfaction of its obligations under this
Article. The Company may, but shall have no obligation to, provide notice to any
person of any adjustment to its voting power that may result from the
application of this Article.

 

5Tax Restrictions

 

5.1No Member or holder of Equity Securities that is a US Person (in all cases,
excluding any member of the Blackstone Group and any member of the FNF Group),
shall knowingly permit itself (or, to its actual knowledge, any direct or
indirect beneficial owner thereof) to own (directly, indirectly or
constructively pursuant to Section 958 of the Code) Equity Securities possessing
fifty per cent (50%) or more of:

 

(a)the total voting power of the Shares or Equity Securities; or

 

(b)the total value of the Shares or Equity Securities.

 

 10

 

 

No Member or holder of Equity Securities (or, to its actual knowledge, any
direct or indirect beneficial owner thereof) nor any "related person" (within
the meaning of Section 953(c) of the Code) to such Member or holder of Equity
Securities (or such owner) (in all cases, excluding any member of the Blackstone
Group and any member of the FNF Group) shall make any investment, or enter into
a transaction, that, to the actual knowledge of such Member at the time such
Member, holder of Equity Securities, owner or related person becomes bound to
make the investment or enter into the transaction, would cause such Member,
holder of Equity Securities, owner or related person, or any other US Person to
own (directly, indirectly or constructively pursuant to Section 958 of the Code)
issued Shares or Equity Securities possessing fifty per cent (50%) or more of:
(a) the total voting power of the Shares or Equity Securities; or (b) the total
value of the Shares or Equity Securities.

 

5.2In the event any Member or holder of Equity Securities that is a US Person
(in all cases, excluding any member of the Blackstone Group and any member of
the FNF Group) violates Article 5.1 (without regard to any knowledge qualifier
therein), at the discretion of the Directors, such Member or holder of Equity
Securities shall, and shall cause any direct or indirect beneficial owner of
such Member or holder of Equity Securities and any “related person” (within the
meaning of Section 953(c) of the Code) to such Member or holder of Equity
Securities to:

 

(a)sell some or all of its Equity Securities at fair market value (as determined
by the Company and such Member or holder in good faith) as directed by the
Directors; or

 

(b)allow the Company to repurchase some or all of its Equity Securities at fair
market value (as determined by the Company and such Member or holder in good
faith).

 

Notwithstanding anything to the contrary herein, upon a breach of Article 5.1
(without regard to any knowledge qualifier therein), the breaching Member or
holder of Equity Securities shall be required to take any reasonable action the
Directors deem appropriate.

 

6Register of Members

 

6.1The Company shall maintain or cause to be maintained the Register of Members
in accordance with the Statute.

 

6.2The Directors may determine that the Company shall maintain one or more
branch registers of Members in accordance with the Statute. The Directors may
also determine which register of Members shall constitute the principal register
and which shall constitute the branch register or registers, and to vary such
determination from time to time.

 

7Closing Register of Members or Fixing Record Date

 

7.1For the purpose of determining Members entitled to notice of, or to vote at
any meeting of Members or any adjournment thereof, or Members entitled to
receive payment of any Dividend or other distribution, or in order to make a
determination of Members for any other purpose, the Directors may provide that
the Register of Members shall be closed for transfers for a stated period which
shall not in any case exceed forty days.

 

 11

 

 

7.2In lieu of, or apart from, closing the Register of Members, the Directors may
fix in advance or arrears a date as the record date for any such determination
of Members entitled to notice of, or to vote at any meeting of the Members or
any adjournment thereof, or for the purpose of determining the Members entitled
to receive payment of any Dividend or other distribution, or in order to make a
determination of Members for any other purpose.

 

7.3If the Register of Members is not so closed and no record date is fixed for
the determination of Members entitled to notice of, or to vote at, a meeting of
Members or Members entitled to receive payment of a Dividend or other
distribution, the date on which notice of the meeting is sent or the date on
which the resolution of the Directors resolving to pay such Dividend or other
distribution is passed, as the case may be, shall be the record date for such
determination of Members. When a determination of Members entitled to vote at
any meeting of Members has been made as provided in this Article, such
determination shall apply to any adjournment thereof.

 

8Certificates for Shares

 

8.1A Member shall only be entitled to a share certificate if the Directors
resolve that share certificates shall be issued. Share certificates representing
Shares, if any, shall be in such form as the Directors may determine. Share
certificates shall be signed by one or more Directors or other person authorised
by the Directors. The Directors may authorise certificates to be issued with the
authorised signature(s) affixed by mechanical process. All certificates for
Shares shall be consecutively numbered or otherwise identified and shall specify
the Shares to which they relate. All certificates surrendered to the Company for
transfer shall be cancelled and subject to the Articles no new certificate shall
be issued until the former certificate representing a like number of relevant
Shares shall have been surrendered and cancelled.

 

8.2The Company shall not be bound to issue more than one certificate for Shares
held jointly by more than one person and delivery of a certificate to one joint
holder shall be a sufficient delivery to all of them.

 

8.3If a share certificate is defaced, worn out, lost or destroyed, it may be
renewed on such terms (if any) as to evidence and indemnity and on the payment
of such expenses reasonably incurred by the Company in investigating evidence,
as the Directors may prescribe, and (in the case of defacement or wearing out)
upon delivery of the old certificate.

 

8.4Every share certificate sent in accordance with the Articles will be sent at
the risk of the Member or other person entitled to the certificate. The Company
will not be responsible for any share certificate lost or delayed in the course
of delivery.

 

9Transfer of Shares

 

9.1Subject to Article 3.1, Shares are freely transferable.

 

9.2The instrument of transfer of any Share shall be in writing and shall be
executed by or on behalf of the transferor (and if the Directors so require,
signed by or on behalf of the transferee). The transferor shall be deemed to
remain the holder of a Share until the name of the transferee is entered in the
Register of Members.

 

 12

 

 

10Redemption, Repurchase and Surrender of Shares

 

10.1Subject to the provisions of the Statute the Company may issue Shares that
are to be redeemed or are liable to be redeemed at the option of the Member or
the Company. The redemption of such Shares shall be effected in such manner and
upon such other terms as the Company may, by Special Resolution, determine
before the issue of the Shares.

 

10.2Subject to the provisions of the Statute, the Company may purchase its own
Shares (including any redeemable Shares) in such manner and on such other terms
as the Directors may agree with the relevant Member.

 

10.3The Company may make a payment in respect of the redemption or purchase of
its own Shares in any manner permitted by the Statute, including out of capital.

 

10.4The Directors may accept the surrender for no consideration of any fully
paid Share.

 

11Treasury Shares

 

11.1The Directors may, prior to the purchase, redemption or surrender of any
Share, determine that such Share shall be held as a Treasury Share.

 

11.2The Directors may determine to cancel a Treasury Share or transfer a
Treasury Share on such terms as they think proper (including, without
limitation, for nil consideration).

 

12Variation of Rights of Shares

 

12.1Subject to Article 3.1, if at any time the share capital of the Company is
divided into different classes of Shares, all or any of the rights attached to
any class (unless otherwise provided by the terms of issue of the Shares of that
class) may, whether or not the Company is being wound up, be varied without the
consent of the holders of the issued Shares of that class where such variation
is considered by the Directors not to have a material adverse effect upon such
rights; otherwise, any such variation shall be made only with the consent in
writing of the holders of not less than two thirds of the issued Shares of that
class, or with the approval of a resolution passed by a majority of not less
than two thirds of the votes cast at a separate meeting of the holders of the
Shares of that class. For the avoidance of doubt, the Directors reserve the
right, notwithstanding that any such variation may not have a material adverse
effect, to obtain consent from the holders of Shares of the relevant class. To
any such meeting all the provisions of the Articles relating to general meetings
shall apply mutatis mutandis, except that the necessary quorum shall be one
person holding or representing by proxy at least one third of the issued Shares
of the class and that any holder of Shares of the class present in person or by
proxy may demand a poll.

 

 13

 

 

12.2For the purposes of a separate class meeting, the Directors may treat two or
more or all the classes of Shares as forming one class of Shares if the
Directors consider that such class of Shares would be affected in the same way
by the proposals under consideration, but in any other case shall treat them as
separate classes of Shares.

 

12.3The rights conferred upon the holders of the Shares of any class issued with
preferred or other rights shall not, unless otherwise expressly provided by the
terms of issue of the Shares of that class, be deemed to be varied by the
creation or issue of further Shares ranking pari passu therewith.

 

13Commission on Sale of Shares

 

The Company may, in so far as the Statute permits, pay a commission to any
person in consideration of his subscribing or agreeing to subscribe (whether
absolutely or conditionally) or procuring or agreeing to procure subscriptions
(whether absolutely or conditionally) for any Shares. Such commissions may be
satisfied by the payment of cash and/or the issue of fully or partly paid-up
Shares. The Company may also on any issue of Shares pay such brokerage as may be
lawful.

 

14Non Recognition of Trusts

 

The Company shall not be bound by or compelled to recognise in any way (even
when notified) any equitable, contingent, future or partial interest in any
Share, or (except only as is otherwise provided by the Articles or the Statute)
any other rights in respect of any Share other than an absolute right to the
entirety thereof in the holder.

 

15Lien on Shares

 

15.1The Company shall have a first and paramount lien on all Shares (whether
fully paid-up or not) registered in the name of a Member (whether solely or
jointly with others) for all debts, liabilities or engagements to or with the
Company (whether presently payable or not) by such Member or his estate, either
alone or jointly with any other person, whether a Member or not, but the
Directors may at any time declare any Share to be wholly or in part exempt from
the provisions of this Article. The registration of a transfer of any such Share
shall operate as a waiver of the Company's lien thereon. The Company's lien on a
Share shall also extend to any amount payable in respect of that Share.

 

15.2The Company may sell, in such manner as the Directors think fit, any Shares
on which the Company has a lien, if a sum in respect of which the lien exists is
presently payable, and is not paid within fourteen clear days after notice has
been received or deemed to have been received by the holder of the Shares, or to
the person entitled to it in consequence of the death or bankruptcy of the
holder, demanding payment and stating that if the notice is not complied with
the Shares may be sold.

 

 14

 

 

15.3To give effect to any such sale the Directors may authorise any person to
execute an instrument of transfer of the Shares sold to, or in accordance with
the directions of, the purchaser. The purchaser or his nominee shall be
registered as the holder of the Shares comprised in any such transfer, and he
shall not be bound to see to the application of the purchase money, nor shall
his title to the Shares be affected by any irregularity or invalidity in the
sale or the exercise of the Company's power of sale under the Articles.

 

15.4The net proceeds of such sale after payment of costs, shall be applied in
payment of such part of the amount in respect of which the lien exists as is
presently payable and any balance shall (subject to a like lien for sums not
presently payable as existed upon the Shares before the sale) be paid to the
person entitled to the Shares at the date of the sale.

 

16Call on Shares

 

16.1Subject to the terms of the allotment and issue of any Shares, the Directors
may make calls upon the Members in respect of any monies unpaid on their Shares
(whether in respect of par value or premium), and each Member shall (subject to
receiving at least fourteen clear days' notice specifying the time or times of
payment) pay to the Company at the time or times so specified the amount called
on the Shares. A call may be revoked or postponed, in whole or in part, as the
Directors may determine. A call may be required to be paid by instalments. A
person upon whom a call is made shall remain liable for calls made upon him
notwithstanding the subsequent transfer of the Shares in respect of which the
call was made.

 

16.2A call shall be deemed to have been made at the time when the resolution of
the Directors authorising such call was passed.

 

16.3The joint holders of a Share shall be jointly and severally liable to pay
all calls in respect thereof.

 

16.4If a call remains unpaid after it has become due and payable, the person
from whom it is due shall pay interest on the amount unpaid from the day it
became due and payable until it is paid at such rate as the Directors may
determine (and in addition all expenses that have been incurred by the Company
by reason of such non-payment), but the Directors may waive payment of the
interest or expenses wholly or in part.

 

16.5An amount payable in respect of a Share on issue or allotment or at any
fixed date, whether on account of the par value of the Share or premium or
otherwise, shall be deemed to be a call and if it is not paid all the provisions
of the Articles shall apply as if that amount had become due and payable by
virtue of a call.

 

16.6The Directors may issue Shares with different terms as to the amount and
times of payment of calls, or the interest to be paid.

 

16.7The Directors may, if they think fit, receive an amount from any Member
willing to advance all or any part of the monies uncalled and unpaid upon any
Shares held by him, and may (until the amount would otherwise become payable)
pay interest at such rate as may be agreed upon between the Directors and the
Member paying such amount in advance.

 

 15

 

 

16.8No such amount paid in advance of calls shall entitle the Member paying such
amount to any portion of a Dividend or other distribution payable in respect of
any period prior to the date upon which such amount would, but for such payment,
become payable.

 

17Forfeiture of Shares

 

17.1If a call or instalment of a call remains unpaid after it has become due and
payable the Directors may give to the person from whom it is due not less than
fourteen clear days' notice requiring payment of the amount unpaid together with
any interest which may have accrued and any expenses incurred by the Company by
reason of such non-payment. The notice shall specify where payment is to be made
and shall state that if the notice is not complied with the Shares in respect of
which the call was made will be liable to be forfeited.

 

17.2If the notice is not complied with, any Share in respect of which it was
given may, before the payment required by the notice has been made, be forfeited
by a resolution of the Directors. Such forfeiture shall include all Dividends,
other distributions or other monies payable in respect of the forfeited Share
and not paid before the forfeiture.

 

17.3A forfeited Share may be sold, re-allotted or otherwise disposed of on such
terms and in such manner as the Directors think fit and at any time before a
sale, re-allotment or disposition the forfeiture may be cancelled on such terms
as the Directors think fit. Where for the purposes of its disposal a forfeited
Share is to be transferred to any person the Directors may authorise some person
to execute an instrument of transfer of the Share in favour of that person.

 

17.4A person any of whose Shares have been forfeited shall cease to be a Member
in respect of them and shall surrender to the Company for cancellation the
certificate for the Shares forfeited and shall remain liable to pay to the
Company all monies which at the date of forfeiture were payable by him to the
Company in respect of those Shares together with interest at such rate as the
Directors may determine, but his liability shall cease if and when the Company
shall have received payment in full of all monies due and payable by him in
respect of those Shares.

 

17.5A certificate in writing under the hand of one Director or officer of the
Company that a Share has been forfeited on a specified date shall be conclusive
evidence of the facts stated in it as against all persons claiming to be
entitled to the Share. The certificate shall (subject to the execution of an
instrument of transfer) constitute a good title to the Share and the person to
whom the Share is sold or otherwise disposed of shall not be bound to see to the
application of the purchase money, if any, nor shall his title to the Share be
affected by any irregularity or invalidity in the proceedings in reference to
the forfeiture, sale or disposal of the Share.

 

17.6The provisions of the Articles as to forfeiture shall apply in the case of
non payment of any sum which, by the terms of issue of a Share, becomes payable
at a fixed time, whether on account of the par value of the Share or by way of
premium as if it had been payable by virtue of a call duly made and notified.

 

 16

 

 

18Transmission of Shares

 

18.1If a Member dies the survivor or survivors (where he was a joint holder) or
his legal personal representatives (where he was a sole holder), shall be the
only persons recognised by the Company as having any title to his Shares. The
estate of a deceased Member is not thereby released from any liability in
respect of any Share, for which he was a joint or sole holder.

 

18.2Any person becoming entitled to a Share in consequence of the death or
bankruptcy or liquidation or dissolution of a Member (or in any other way than
by transfer) may, upon such evidence being produced as may be required by the
Directors, elect, by a notice in writing sent by him to the Company, either to
become the holder of such Share or to have some person nominated by him
registered as the holder of such Share. If he elects to have another person
registered as the holder of such Share he shall sign an instrument of transfer
of that Share to that person. The Directors shall, in either case, have the same
right to decline or suspend registration as they would have had in the case of a
transfer of the Share by the relevant Member before his death or bankruptcy or
liquidation or dissolution, as the case may be.

 

18.3A person becoming entitled to a Share by reason of the death or bankruptcy
or liquidation or dissolution of a Member (or in any other case than by
transfer) shall be entitled to the same Dividends, other distributions and other
advantages to which he would be entitled if he were the holder of such Share.
However, he shall not, before becoming a Member in respect of a Share, be
entitled in respect of it to exercise any right conferred by membership in
relation to general meetings of the Company and the Directors may at any time
give notice requiring any such person to elect either to be registered himself
or to have some person nominated by him be registered as the holder of the Share
(but the Directors shall, in either case, have the same right to decline or
suspend registration as they would have had in the case of a transfer of the
Share by the relevant Member before his death or bankruptcy or liquidation or
dissolution or any other case than by transfer, as the case may be). If the
notice is not complied with within ninety days of being received or deemed to be
received (as determined pursuant to the Articles) the Directors may thereafter
withhold payment of all Dividends, other distributions, bonuses or other monies
payable in respect of the Share until the requirements of the notice have been
complied with.

 

19Amendments of Memorandum and Articles of Association and Alteration of Capital

 

19.1The Company may by Ordinary Resolution:

 

(a)increase its share capital by such sum as the Ordinary Resolution shall
prescribe and with such rights, priorities and privileges annexed thereto, as
the Company in general meeting may determine;

 

(b)consolidate and divide all or any of its share capital into Shares of larger
amount than its existing Shares;

 

(c)convert all or any of its paid-up Shares into stock, and reconvert that stock
into paid-up Shares of any denomination;

 

 17

 

 

(d)by subdivision of its existing Shares or any of them divide the whole or any
part of its share capital into Shares of smaller amount than is fixed by the
Memorandum or into Shares without par value; and

 

(e)cancel any Shares that at the date of the passing of the Ordinary Resolution
have not been taken or agreed to be taken by any person and diminish the amount
of its share capital by the amount of the Shares so cancelled.

 

19.2All new Shares created in accordance with the provisions of the preceding
Article shall be subject to the same provisions of the Articles with reference
to the payment of calls, liens, transfer, transmission, forfeiture and otherwise
as the Shares in the original share capital.

 

19.3Subject to the provisions of the Statute and the provisions of the Articles
as regards the matters to be dealt with by Ordinary Resolution, the Company may
by Special Resolution:

 

(a)change its name;

 

(b)alter or add to the Articles;

 

(c)alter or add to the Memorandum with respect to any objects, powers or other
matters specified therein; and

 

(d)reduce its share capital or any capital redemption reserve fund.

 

20Offices and Places of Business

 

Subject to the provisions of the Statute, the Company may by resolution of the
Directors change the location of its Registered Office. The Company may, in
addition to its Registered Office, maintain such other offices or places of
business as the Directors determine.

 

21General Meetings

 

21.1All general meetings other than annual general meetings shall be called
extraordinary general meetings.

 

21.2The Company may, but shall not (unless required by the Statute) be obliged
to, in each year hold a general meeting as its annual general meeting, and shall
specify the meeting as such in the notices calling it. Any annual general
meeting shall be held at such time and place as the Directors shall appoint and
if no other time and place is prescribed by them, it shall be held at the
Registered Office on the second Wednesday in December of each year at ten
o'clock in the morning. At these meetings the report of the Directors (if any)
shall be presented.

 

21.3The Directors may call general meetings.

 

 18

 

 

22Notice of General Meetings

 

22.1At least five days' notice shall be given of any general meeting. Every
notice shall specify the place, the day and the hour of the meeting and the
general nature of the business to be conducted at the general meeting and shall
be given in the manner hereinafter mentioned or in such other manner if any as
may be prescribed by the Company, provided that a general meeting of the Company
shall, whether or not the notice specified in this Article has been given and
whether or not the provisions of the Articles regarding general meetings have
been complied with, be deemed to have been duly convened if it is so agreed:

 

(a)in the case of an annual general meeting, by all of the Members entitled to
attend and vote thereat; and

 

(b)in the case of an extraordinary general meeting, by a majority in number of
the Members having a right to attend and vote at the meeting, together holding
not less than ninety five per cent. in par value of the Shares giving that
right.

 

22.2The accidental omission to give notice of a general meeting to, or the non
receipt of notice of a general meeting by, any person entitled to receive such
notice shall not invalidate the proceedings of that general meeting.

 

23Advance Notice for Business

 

23.1At each annual general meeting, the Members shall appoint the Directors then
subject to appointment in accordance with the procedures set forth in the
Articles and subject to Applicable Law and the rules of any applicable stock
exchange or quotation system on which Shares may be then listed or quoted. At
any such annual general meeting any other business properly brought before the
annual general meeting may be transacted.

 

23.2To be properly brought before an annual general meeting, business (other
than nominations of Directors, which must be made in compliance with, and shall
be exclusively governed by, Article 30) must be:

 

(a)specified in the notice of the annual general meeting (or any supplement
thereto) given to Members by or at the direction of the Directors in accordance
with the Articles;

 

(b)otherwise properly brought before the annual general meeting by or at the
direction of the Directors; or

 

(c)otherwise properly brought before the annual general meeting by a Member who:

 

(i)is a Minimum Member at the time of giving of the notice provided for in this
Article and at the time of the annual general meeting;

 

(ii)is entitled to vote at such annual general meeting; and

 

 19

 

 

(iii)complies with the notice procedures set forth in this Article.

 

23.3For any such business to be properly brought before any annual general
meeting pursuant to Article 23.2(c), the Member must have given timely notice
thereof in writing, either by personal delivery or express or registered mail
(postage prepaid), to the Company not earlier than the close of business on the
120th day and not later than the close of business on the 90th day prior to the
one-year anniversary of the date of the annual general meeting for the
immediately preceding year. However, in the event that the date of the annual
general meeting is more than 30 days before or after such anniversary date, in
order to be timely, a Member's notice must be received by the Company not later
than the later of: (x) the close of business 90 days prior to the date of such
annual general meeting; and (y) if the first public announcement of the date of
such advanced or delayed annual general meeting is less than 100 days prior to
such date, 10 days following the date of the first public announcement of the
annual general meeting date. In no event shall the public announcement of an
adjournment or postponement of an annual general meeting, or such adjournment or
postponement, commence a new time period or otherwise extend any time period for
the giving of a Member's notice as described herein.

 

23.4Any such notice of other business shall set forth as to each matter the
Member proposes to bring before the annual general meeting:

 

(a)a brief description of the business desired to be brought before the annual
general meeting, the reasons for conducting such business at the annual general
meeting and the text of any proposal regarding such business (including the text
of any resolutions proposed for consideration and, if such business includes a
proposal to amend the Articles, the text of the proposed amendment), which shall
not exceed 1,000 words;

 

(b)as to the Member giving notice and any beneficial owner on whose behalf the
proposal is made:

 

(i)the name and address of such Member (as it appears in the Register of
Members) and such beneficial owner on whose behalf the proposal is made;

 

(ii)the class and number of Shares which are, directly or indirectly, owned
beneficially or of record by any such Member and by such beneficial owner,
respectively, or their respective Affiliates (naming such Affiliates), as at the
date of such notice;

 

(iii)a description of any agreement, arrangement or understanding (including,
without limitation, any swap or other derivative or short positions, profit
interests, options, hedging transactions, and securities lending or borrowing
arrangement) to which such Member or any such beneficial owner or their
respective Affiliates is, directly or indirectly, a party as at the date of such
notice: (x) with respect to any Shares; or (y) the effect or intent of which is
to mitigate loss to, manage the potential risk or benefit of share price changes
(increases or decreases) for, or increase or decrease the voting power of such
Member or beneficial owner or any of their Affiliates with respect to Shares or
which may have payments based in whole or in part, directly or indirectly, on
the value (or change in value) of any Shares (any agreement, arrangement or
understanding of a type described in this Article 23.4(iii), a "Covered
Arrangement"); and

 

 20

 

 

(iv)a representation that the Member is a holder of record of Shares entitled to
vote at such annual general meeting and intends to appear in person or by proxy
at the annual general meeting to propose such business;

 

(c)a description of any direct or indirect material interest by security
holdings or otherwise of the Member and of any beneficial owner on whose behalf
the proposal is made, or their respective Affiliates, in such business (whether
by holdings of securities, or by virtue of being a creditor or contractual
counterparty of the Company or of a third party, or otherwise) and all
agreements, arrangements and understandings between such Member or any such
beneficial owner or their respective Affiliates and any other person or persons
(naming such person or persons) in connection with the proposal of such business
by such Member;

 

(d)a representation whether the Member or the beneficial owner intends or is
part of a Group which intends:

 

(i)to deliver a proxy statement and/or form of proxy to holders of at least the
percentage of the Ordinary Shares (or other Shares) required to approve or adopt
the proposal; and/or

 

(ii)otherwise to solicit proxies from Members in support of such proposal;

 

(e)an undertaking by the Member and any beneficial owner on whose behalf the
proposal is made to:

 

(i)notify the Company in writing of the information set forth in Articles
23.4(b)(ii), (b)(iii) and (c) above as at the record date for the annual general
meeting promptly (and, in any event, within five (5) Business Days) following
the later of the record date or the date notice of the record date is first
disclosed by public announcement; and

 

(ii)update such information thereafter within two (2) Business Days of any
change in such information and, in any event, as at close of business on the day
preceding the meeting date; and

 

(f)any other information relating to such Member, any such beneficial owner and
their respective Affiliates that would be required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for, as applicable, such proposal pursuant to Section 14 of the
Exchange Act, to the same extent as if the Shares were registered under the
Exchange Act.

 

 21

 

 

23.5Notwithstanding anything to the contrary, the notice requirements set forth
herein with respect to the proposal of any business pursuant to this Article,
other than nominations for Directors which must be made in compliance with, and
shall be exclusively governed by, Article 30, shall be deemed satisfied by a
Member if such Member has submitted a proposal to the Company in compliance with
Rule 14a-8 of the Exchange Act and such Member's proposal has been included in a
proxy statement that has been prepared by the Company to solicit proxies for the
annual general meeting; provided, that such Member shall have provided the
information required by Article 23.4; provided, further, that the information
required by Article 23.4(b) may be satisfied by providing the information to the
Company required pursuant to Rule 14a-8(b) of the Exchange Act.

 

23.6Notwithstanding anything in the Articles to the contrary:

 

(a)no other business brought by a Member (other than the nominations of
Directors, which must be made in compliance with, and shall be exclusively
governed by, Article 30) shall be conducted at any annual general meeting except
in accordance with the procedures set forth in this Article; and

 

(b)unless otherwise required by Applicable Law and the rules of any applicable
stock exchange or quotation system on which Shares may be then listed or quoted,
if a Member intending to bring business before an annual general meeting in
accordance with this Article does not: (x) timely provide the notifications
contemplated by Article 23.4(e) above; or (y) timely appear in person or by
proxy at the annual general meeting to present the proposed business, such
business shall not be transacted, notwithstanding that proxies in respect of
such business may have been received by the Company or any other person or
entity.

 

23.7Except as otherwise provided by Applicable Law or the Articles, the chairman
of any annual general meeting shall have the power and duty to determine whether
any business proposed to be brought before an annual general meeting was
proposed in accordance with the foregoing procedures (including whether the
Member solicited or did not so solicit, as the case may be, proxies in support
of such Member's proposal in compliance with such Member's representation as
required by Article 23.4(d)) and if any business is not proposed in compliance
with this Article, to declare that such defective proposal shall be disregarded.
The requirements of this Article shall apply to any business to be brought
before an annual general meeting by a Member other than nominations of Directors
(which must be made in compliance with, and shall be exclusively governed by,
Article 30) and other than matters properly brought under Rule 14a-8 of the
Exchange Act. For purposes of the Articles, "public announcement" shall mean:

 

(a)prior to the initial public offering of the Company, notice of the annual
general meeting given to Members by or at the direction of the Directors in
accordance with the procedures set forth in the Articles; and

 

(b)on and after the initial public offering of the Company, disclosure in a
press release of the Company reported by the Dow Jones News Service, Associated
Press or comparable news service or in a document publicly filed or furnished by
the Company with or to the United States Securities Exchange Commission pursuant
to Section 13, 14 or 15(b) of the Exchange Act.

 

 22

 

 

23.8Nothing in this Article shall be deemed to affect any rights of:

 

(a)Members to request inclusion of proposals in the Company's proxy statement
pursuant to applicable rules and regulations under the Exchange Act; or

 

(b)the holders of any class of Preferred Shares, or any other class of Shares
authorised to be issued by the Company, to make proposals pursuant to any
applicable provisions thereof.

 

23.9Notwithstanding the foregoing provisions of this Article, a Member shall
also comply with all applicable requirements of the Exchange Act and the rules
and regulations thereunder with respect to the matters set forth in this
Article, if applicable.

 

24Proceedings at General Meetings

 

24.1No business shall be transacted at any general meeting unless a quorum is
present. The holders of a majority of the issued Shares being individuals
present in person or by proxy or if a corporation or other non-natural person by
its duly authorised representative or proxy shall be a quorum.

 

24.2A person may participate at a general meeting by conference telephone or
other communications equipment by means of which all the persons participating
in the meeting can communicate with each other. Participation by a person in a
general meeting in this manner is treated as presence in person at that meeting.

 

24.3If a quorum is not present within half an hour from the time appointed for
the meeting to commence or if during such a meeting a quorum ceases to be
present, the meeting, if convened upon a Members' requisition, shall be
dissolved and in any other case it shall stand adjourned to the same day in the
next week at the same time and/or place or to such other day, time and/or place
as the Directors may determine, and if at the adjourned meeting a quorum is not
present within half an hour from the time appointed for the meeting to commence,
the meeting shall be dissolved.

 

24.4The Directors may, at any time prior to the time appointed for the meeting
to commence, appoint any person to act as chairman or co-chairman of a general
meeting of the Company or, if the Directors do not make any such appointment,
the chairman or co-chairman, if any, of the board of Directors shall preside as
chairman or co-chairman at such general meeting. If there is no such chairman or
co-chairman, or if he shall not be present within fifteen minutes after the time
appointed for the meeting to commence, or is unwilling to act, the Directors
present shall elect one of their number to be chairman of the meeting.

 

 23

 

 

24.5If no Director is willing to act as chairman or co-chairman or if no
Director is present within fifteen minutes after the time appointed for the
meeting to commence, the Members present shall choose one of their number to be
chairman of the meeting.

 

24.6The chairman or co-chairman may, with the consent of a meeting at which a
quorum is present (and shall if so directed by the meeting) adjourn the meeting
from time to time and from place to place, but no business shall be transacted
at any adjourned meeting other than the business left unfinished at the meeting
from which the adjournment took place.

 

24.7When a general meeting is adjourned for thirty days or more, notice of the
adjourned meeting shall be given as in the case of an original meeting.
Otherwise it shall not be necessary to give any such notice of an adjourned
meeting.

 

24.8A resolution put to the vote of the meeting shall be decided on a poll.

 

24.9A poll shall be taken as the chairman or co-chairman directs, and the result
of the poll shall be deemed to be the resolution of the general meeting at which
the poll was demanded.

 

24.10A poll demanded on the election of a chairman or co-chairman or on a
question of adjournment shall be taken forthwith. A poll demanded on any other
question shall be taken at such date, time and place as the chairman of the
general meeting directs, and any business other than that upon which a poll has
been demanded or is contingent thereon may proceed pending the taking of the
poll.

 

24.11In the case of an equality of votes the chairman or each co-chairman, if
any, shall be entitled to a second or casting vote.

 

25Votes of Members

 

25.1Subject to any rights or restrictions attached to any Shares, every Member
present in any such manner shall have one vote for every Share of which he is
the holder.

 

25.2In the case of joint holders the vote of the senior holder who tenders a
vote, whether in person or by proxy (or, in the case of a corporation or other
non-natural person, by its duly authorised representative or proxy), shall be
accepted to the exclusion of the votes of the other joint holders, and seniority
shall be determined by the order in which the names of the holders stand in the
Register of Members.

 

25.3A Member of unsound mind, or in respect of whom an order has been made by
any court, having jurisdiction in lunacy, may vote by his committee, receiver,
curator bonis, or other person on such Member's behalf appointed by that court,
and any such committee, receiver, curator bonis or other person may vote by
proxy.

 

 24

 

 

25.4No person shall be entitled to vote at any general meeting unless he is
registered as a Member on the record date for such meeting nor unless all calls
or other monies then payable by him in respect of Shares have been paid.

 

25.5No objection shall be raised as to the qualification of any voter except at
the general meeting or adjourned general meeting at which the vote objected to
is given or tendered and every vote not disallowed at the meeting shall be
valid. Any objection made in due time in accordance with this Article shall be
referred to the chairman or co-chairman whose decision shall be final and
conclusive.

 

25.6Votes may be cast either personally or by proxy (or in the case of a
corporation or other non-natural person by its duly authorised representative or
proxy). A Member may appoint more than one proxy or the same proxy under one or
more instruments to attend and vote at a meeting. Where a Member appoints more
than one proxy the instrument of proxy shall specify the number of Shares in
respect of which each proxy is entitled to exercise the related votes.

 

25.7A Member holding more than one Share need not cast the votes in respect of
his Shares in the same way on any resolution and therefore may vote a Share or
some or all such Shares either for or against a resolution and/or abstain from
voting a Share or some or all of the Shares and, subject to the terms of the
instrument appointing him, a proxy appointed under one or more instruments may
vote a Share or some or all of the Shares in respect of which he is appointed
either for or against a resolution and/or abstain from voting a Share or some or
all of the Shares in respect of which he is appointed.

 

26Proxies

 

26.1The instrument appointing a proxy shall be in writing and shall be executed
under the hand of the appointor or of his attorney duly authorised in writing,
or, if the appointor is a corporation or other non natural person, under the
hand of its duly authorised representative. A proxy need not be a Member.

 

26.2The Directors may, in the notice convening any meeting or adjourned meeting,
or in an instrument of proxy sent out by the Company, specify the manner by
which the instrument appointing a proxy shall be deposited and the place and the
time (being not later than the time appointed for the commencement of the
meeting or adjourned meeting to which the proxy relates) at which the instrument
appointing a proxy shall be deposited. In the absence of any such direction from
the Directors in the notice convening any meeting or adjourned meeting or in an
instrument of proxy sent out by the Company, the instrument appointing a proxy
shall be deposited physically at the Registered Office not less than 48 hours
before the time appointed for the meeting or adjourned meeting to commence at
which the person named in the instrument proposes to vote.

 

The chairman or co-chairman may in any event at his discretion declare that an
instrument of proxy shall be deemed to have been duly deposited. An instrument
of proxy that is not deposited in the manner permitted, or which has not been
declared to have been duly deposited by the chairman or co-chairman, shall be
invalid.

 

 25

 

 

26.3The instrument appointing a proxy may be in any usual or common form (or
such other form as the Directors may approve) and may be expressed to be for a
particular meeting or any adjournment thereof or generally until revoked. An
instrument appointing a proxy shall be deemed to include the power to demand or
join or concur in demanding a poll.

 

26.4Votes given in accordance with the terms of an instrument of proxy shall be
valid notwithstanding the previous death or insanity of the principal or
revocation of the proxy or of the authority under which the proxy was executed,
or the transfer of the Share in respect of which the proxy is given unless
notice in writing of such death, insanity, revocation or transfer was received
by the Company at the Registered Office before the commencement of the general
meeting, or adjourned meeting at which it is sought to use the proxy.

 

27Corporate Members

 

Any corporation or other non-natural person which is a Member may in accordance
with its constitutional documents, or in the absence of such provision by
resolution of its directors or other governing body, authorise such person as it
thinks fit to act as its representative at any meeting of the Company or of any
class of Members, and the person so authorised shall be entitled to exercise the
same powers on behalf of the corporation which he represents as the corporation
could exercise if it were an individual Member.

 

28Shares that May Not be Voted

 

Shares in the Company that are beneficially owned by the Company shall not be
voted, directly or indirectly, at any meeting and shall not be counted in
determining the total number of outstanding Shares at any given time.

 

29Directors

 

29.1There shall be a board of Directors consisting of not less than one person
provided however that the Company may by Ordinary Resolution increase or reduce
the limits in the number of Directors. The first Directors of the Company shall
be determined in writing by, or appointed by a resolution of, the Subscriber.

 

 26

 

 

29.2The Directors shall be divided into three classes: Class A, Class B and
Class C. The number of Directors in each class shall be as nearly equal as
possible. Upon the adoption of the Articles, the existing Directors shall by
resolution classify themselves as Class A, Class B or Class C Directors. The
Class A Directors shall stand elected for a term expiring at the Company's third
annual general meeting following effectiveness of the Articles, the Class B
Directors shall stand elected for a term expiring at the Company's first annual
general meeting following effectiveness of the Articles and the Class C
Directors shall stand elected for a term expiring at the Company's second annual
general meeting following effectiveness of the Articles. At each annual general
meeting following effectiveness of the Articles, the class of Directors elected
to succeed those Directors whose terms expire shall be elected for a term of
office to expire at the third succeeding annual general meeting after such
election. Except as the Statute or other applicable law may otherwise require,
in the interim between annual general meetings or extraordinary general meetings
called for the election and/or the removal of one or more Directors and the
filling of any vacancy in that connection, additional Directors and any
vacancies in the board of Directors, including unfilled vacancies resulting from
the removal of Directors for Cause, may be filled by the vote of a majority of
the remaining Directors then in office, although less than a quorum (as defined
in the Articles), or by the sole remaining Director. All Directors shall hold
office until the expiration of their respective terms of office and until their
successors shall have been elected and qualified. A Director elected to fill a
vacancy resulting from the death, resignation or removal of a Director shall
serve for the remainder of the full term of the Director whose death,
resignation or removal shall have created such vacancy and until his successor
shall have been elected and qualified. Holders of Shares may nominate persons
for election as Director by sending a written notice addressed to the Company at
the Registered Office by prepaid postal delivery, such notice to arrive at least
twenty Business Days before the date of a general meeting at which the election
of Directors is to be considered.

 

30Nomination of Directors

 

30.1Nominations of persons for election as Directors may be made at an annual
general meeting only by:

 

(a)the Directors; or

 

(b)by any Member who:

 

(i)is a Minimum Member at the time of giving of the notice provided for in this
Article and at the time of the annual general meeting;

 

(ii)is entitled to vote for the appointments at such annual general meeting; and

 

(iii)complies with the notice procedures set forth in this Article
(notwithstanding anything to the contrary set forth in the Articles, this
Article 30.1(b) shall be the exclusive means for a Member to make nominations of
persons for election of Directors at an annual general meeting).

 

30.2Any Member entitled to vote for the elections may nominate a person or
persons for election as Directors only if written notice of such Member's intent
to make such nomination is given in accordance with the procedures set forth in
this Article, either by personal delivery or express or registered mail (postage
prepaid), to the Company not earlier than the close of business on the 120th day
and not later than the close of business on the 90th day prior to the one-year
anniversary of the date of the annual general meeting for the immediately
preceding year. However, in the event that the date of the annual general
meeting is more than 30 days before or after such anniversary date, in order to
be timely, a Member's notice must be received by the Company not later than the
later of: (x) the close of business 90 days prior to the date of such annual
general meeting; and (y) if the first public announcement of the date of such
advanced or delayed annual general meeting is less than 100 days prior to such
date, 10 days following the date of the first public announcement of the annual
general meeting date. In no event shall the public announcement of an
adjournment or postponement of an annual general meeting, or such adjournment or
postponement, commence a new time period or otherwise extend any time period for
the giving of a Member's notice as described herein. Members may nominate a
person or persons (as the case may be) for election to the Directors only as
provided in this Article and only for such class(es) as are specified in the
notice of annual general meeting as being up for election at such annual general
meeting.

 

 27

 

 

30.3Each such notice of a Member's intent to make a nomination of a Director
shall set forth:

 

(a)as to the Member giving notice and any beneficial owner on whose behalf the
nomination is made:

 

(i)the name and address of such Member (as it appears in the Register of
Members) and any such beneficial owner on whose behalf the nomination is made;

 

(ii)the class and number of Shares which are, directly or indirectly, owned
beneficially and of record by such Member and any such beneficial owner,
respectively, or their respective Affiliates (naming such Affiliates), as at the
date of such notice;

 

(iii)a description of any Covered Arrangement to which such Member or beneficial
owner, or their respective Affiliates, directly or indirectly, is a party as at
the date of such notice;

 

(iv)any other information relating to such Member and any such beneficial owner
that would be required to be disclosed in a proxy statement in connection with a
solicitation of proxies for the election of Directors in a contested election
pursuant to Section 14 of the Exchange Act; and

 

(v)a representation that the Member is a holder of record of Shares entitled to
vote at such annual general meeting and intends to appear in person or by proxy
at the meeting to nominate the person or persons specified in such Member's
notice;

 

(b)a description of all arrangements or understandings between the Member or any
beneficial owner, or their respective Affiliates, and each nominee or any other
person or persons (naming such person or persons) pursuant to which the
nomination or nominations are to be made by the Member;

 

(c)a representation whether the Member or the beneficial owner is or intends to
be part of a Group which intends:

 

(i)to deliver a proxy statement and/or form of proxy to holders of at least the
percentage of the Ordinary Shares (or other Shares) required to elect the
Director or Directors nominated; and/or

 

 28

 

 

(ii)otherwise to solicit proxies from Members in support of such nomination or
nominations;

 

(d)as to each person whom the Member proposes to nominate for election or
re-election as a Director:

 

(i)all information relating to such person as would have been required to be
included in a proxy statement filed in connection with a solicitation of proxies
for the election of Directors in a contested election pursuant to Section 14 of
the Exchange Act;

 

(ii)a description of any Covered Arrangement to which such nominee or any of his
or her Affiliates is a party as at the date of such notice

 

(iii)the written consent of each nominee to being named in the proxy statement
as a nominee and to serving as a Director if so elected; and

 

(iv)whether, if elected, the nominee intends to tender any advance resignation
notice(s) requested by the Directors in connection with subsequent elections,
such advance resignation to be contingent upon the nominee's failure to receive
a majority vote and acceptance of such resignation by the Directors; and

 

(e)an undertaking by the Member of record and each beneficial owner, if any, to
(i) notify the Company in writing of the information set forth in Articles
30.3(a)(2), (a)(iii), (b) and (d) above as at the record date for the annual
general meeting promptly (and, in any event, within five (5) Business Days)
following the later of the record date or the date notice of the record date is
first disclosed by public announcement and (ii) update such information
thereafter within two (2) Business Days of any change in such information and,
in any event, as at close of business on the day preceding the meeting date.

 

30.4No person shall be eligible for election as a Director unless nominated in
accordance with the procedures set forth in the Articles. Except as otherwise
provided by Applicable Law or the Articles, the chairman of any annual general
meeting to elect Directors or the Directors may, if the facts warrant, determine
that a nomination was not made in compliance with the foregoing procedure or if
the Member solicits proxies in support of such Member's nominee(s) without such
Member having made the representation required by Article 30.3 (c); and if the
chairman or the Directors should so determine, it shall be so declared to the
annual general meeting, and the defective nomination shall be disregarded.
Notwithstanding anything in the Articles to the contrary, unless otherwise
required by Applicable Law or the rules of any applicable stock exchange or
quotation system on which Shares may be then listed or quoted, if a Member
intending to make a nomination at an annual general meeting in accordance with
this Article does not:

 

(a)timely provide the notifications contemplated by of Article 30.3(e); or

 

 29

 

 

(b)timely appear in person or by proxy at the annual general meeting to present
the nomination, such nomination shall be disregarded, notwithstanding that
proxies in respect of such nomination may have been received by the Company or
any other person or entity.

 

30.5Notwithstanding the foregoing provisions of this Article, any Member
intending to make a nomination at an annual general meeting in accordance with
this Article, and each related beneficial owner, if any, shall also comply with
all requirements of the Exchange Act and the rules and regulations thereunder
applicable to the same extent as if the Shares were registered under the
Exchange Act with respect to the matters set forth in the Articles; provided,
however, that any references in the Articles to the Exchange Act are not
intended to and shall not limit the requirements applicable to nominations made
or intended to be made in accordance with Article 30.1(b).

 

30.6Nothing in this Article shall be deemed to affect any rights of the holders
of any class of Preferred Shares, or any other class of Shares authorised to be
issued by the Company, to appoint Directors pursuant to the terms thereof.

 

30.7To be eligible to be a nominee for election or re-election as a Director
pursuant to Article 30.1(b), a person must deliver (not later than the deadline
prescribed for delivery of notice) to the Company a written questionnaire
prepared by the Company with respect to the background and qualification of such
person and the background of any other person or entity on whose behalf the
nomination is being made (which questionnaire shall be provided by the Company
upon written request) and a written representation and agreement (in the form
provided by the Company upon written request) that such person:

 

(a)is not and will not become a party to:

 

(i)any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any person or entity as to how such person, if
elected as a Director, will act or vote on any issue or question (a "Voting
Commitment") that has not been disclosed to the Company; or

 

(ii)any Voting Commitment that could limit or interfere with such person's
ability to comply, if elected as a Director, with such person's duties under
Applicable Law;

 

(b)is not and will not become a party to any agreement, arrangement or
understanding with any person or entity other than the Company with respect to
any direct or indirect compensation, reimbursement or indemnification in
connection with service or action as a Director that has not been disclosed
therein;

 

(c)in such person's individual capacity and on behalf of any person or entity on
whose behalf the nomination is being made, would be in compliance, if elected as
a Director, and will comply with, Applicable Law and corporate governance,
conflict of interest, confidentiality and share ownership and trading policies
and guidelines of the Company that are applicable to Directors generally; and

 

 30

 

 

(d)if elected as a Director, will act in the best interests of the Company and
not in the interest of any individual constituency. The nominating and
governance committee shall review all such information submitted by the Member
with respect to the proposed nominee and determine whether such nominee is
eligible to act as a Director. The Company and the nominating and governance
committee of the Directors may require any proposed nominee to furnish such
other information as may reasonably be required by the Company to determine the
eligibility of such proposed nominee to serve as an independent Director or that
could be material to a reasonable Member's understanding of the independence, or
lack thereof, of such nominee.

 

30.8At the request of the Directors, any person nominated for election as a
Director shall furnish to the Company the information that is required to be set
forth in a Members' notice of nomination pursuant to this Article.

 

30.9Any Member proposing to nominate a person or persons for election as
Director shall be responsible for, and bear the costs associated with,
soliciting votes from any other voting Member and distributing materials to such
Members prior to the annual general meeting in accordance with the Articles and
applicable rules of the United States Securities Exchange Commission. A Member
shall include any person or persons such Member intends to nominate for election
as Director in its own proxy statement and proxy card.

 

31Powers of Directors

 

31.1Subject to the provisions of the Statute, the Memorandum and the Articles
and to any directions given by Special Resolution, the business of the Company
shall be managed by the Directors who may exercise all the powers of the
Company. No alteration of the Memorandum or Articles and no such direction shall
invalidate any prior act of the Directors which would have been valid if that
alteration had not been made or that direction had not been given. A duly
convened meeting of Directors at which a quorum is present may exercise all
powers exercisable by the Directors.

 

31.2All cheques, promissory notes, drafts, bills of exchange and other
negotiable or transferable instruments and all receipts for monies paid to the
Company shall be signed, drawn, accepted, endorsed or otherwise executed as the
case may be in such manner as the Directors shall determine by resolution.

 

31.3The Directors on behalf of the Company may pay a gratuity or pension or
allowance on retirement to any Director who has held any other salaried office
or place of profit with the Company or to his widow or dependants and may make
contributions to any fund and pay premiums for the purchase or provision of any
such gratuity, pension or allowance.

 



31.4The Directors may exercise all the powers of the Company to borrow money and
to mortgage or charge its undertaking, property and assets (present and future)
and uncalled capital or any part thereof and to issue debentures, debenture
stock, mortgages, bonds and other such securities whether outright or as
security for any debt, liability or obligation of the Company or of any third
party.



 

 31

 



 

32Appointment and Removal of Directors

 

32.1The Company may by Ordinary Resolution appoint any person to be a Director
or may by Ordinary Resolution remove any Director for Cause (and not otherwise).

 

32.2The Directors may appoint any person to be a Director, either to fill a
vacancy or as an additional Director provided that the appointment does not
cause the number of Directors to exceed any number fixed by or in accordance
with the Articles as the maximum number of Directors.

 

33Vacation of Office of Director

 

The office of a Director shall be vacated if:

 

(a)the Director gives notice in writing to the Company that he resigns the
office of Director; or

 

(b)the Director absents himself (for the avoidance of doubt, without being
represented by proxy) from three consecutive meetings of the board of Directors
without special leave of absence from the Directors, and the Directors pass a
resolution that he has by reason of such absence vacated office; or

 

(c)the Director dies, becomes bankrupt or makes any arrangement or composition
with his creditors generally; or

 

(d)the Director is found to be or becomes of unsound mind; or

 

(e)all of the other Directors (being not less than two in number) determine that
he should be removed as a Director for Cause (and not otherwise), either by a
resolution passed by all of the other Directors at a meeting of the Directors
duly convened and held in accordance with the Articles or by a resolution in
writing signed by all of the other Directors.

 

34Proceedings of Directors

 

34.1The quorum for the transaction of the business of the Directors may be fixed
by the Directors, and unless so fixed shall be a majority if there are three or
more Directors, shall be two if there are two Directors, and shall be one if
there is only one Director.

 

34.2Subject to the provisions of the Articles, the Directors may regulate their
proceedings as they think fit. Questions arising at any meeting shall be decided
by a majority of votes. In the case of an equality of votes, the chairman or, if
there are co-chairman, each co-chairman, shall have a second or casting vote.

 

 32

 

 

34.3A person may participate in a meeting of the Directors or committee of
Directors by conference telephone or other communications equipment by means of
which all the persons participating in the meeting can communicate with each
other at the same time. Participation by a person in a meeting in this manner is
treated as presence in person at that meeting. Unless otherwise determined by
the Directors the meeting shall be deemed to be held at the place where the
chairman or co-chairman is located at the start of the meeting.

 

34.4A resolution in writing (in one or more counterparts) signed by all the
Directors or all the members of a committee of the Directors or, in the case of
a resolution in writing relating to the removal of any Director or the vacation
of office by any Director, all of the Directors other than the Director who is
the subject of such resolution shall be as valid and effectual as if it had been
passed at a meeting of the Directors, or committee of Directors as the case may
be, duly convened and held.

 

34.5A Director may, or other officer of the Company on the direction of a
Director shall, call a meeting of the Directors by at least two days' notice in
writing to every Director which notice shall set forth the general nature of the
business to be considered unless notice is waived by all the Directors either
at, before or after the meeting is held. To any such notice of a meeting of the
Directors all the provisions of the Articles relating to the giving of notices
by the Company to the Members shall apply mutatis mutandis.

 

34.6The continuing Directors (or a sole continuing Director, as the case may be)
may act notwithstanding any vacancy in their body, but if and so long as their
number is reduced below the number fixed by or pursuant to the Articles as the
necessary quorum of Directors the continuing Directors or Director may act for
the purpose of increasing the number of Directors to be equal to such fixed
number, or of summoning a general meeting of the Company, but for no other
purpose.

 

34.7The Directors may elect a chairman or co-chairman of their board and
determine the period for which he is to hold office; but if no such chairman or
co-chairman is elected, or if at any meeting the chairman or co-chairman is not
present within fifteen minutes after the time appointed for the meeting to
commence, the Directors present may choose one of their number to be chairman of
the meeting.

 

34.8All acts done by any meeting of the Directors or of a committee of the
Directors shall, notwithstanding that it is afterwards discovered that there was
some defect in the appointment of any Director, and/or that they or any of them
were disqualified, and/or had vacated their office and/or were not entitled to
vote, be as valid as if every such person had been duly appointed and/or not
disqualified to be a Director and/or had not vacated their office and/or had
been entitled to vote, as the case may be.

 

34.9A Director may be represented at any meetings of the board of Directors by a
proxy appointed in writing by him. The proxy shall count towards the quorum and
the vote of the proxy shall for all purposes be deemed to be that of the
appointing Director.

 

 33

 

 

35Presumption of Assent

 

A Director who is present at a meeting of the board of Directors at which action
on any Company matter is taken shall be presumed to have assented to the action
taken unless his dissent shall be entered in the minutes of the meeting or
unless he shall file his written dissent from such action with the person acting
as the chairman or co-chairman or secretary of the meeting before the
adjournment thereof or shall forward such dissent by registered post to such
person immediately after the adjournment of the meeting. Such right to dissent
shall not apply to a Director who voted in favour of such action.

 

36Directors' Interests

 

36.1A Director may hold any other office or place of profit under the Company
(other than the office of Auditor) in conjunction with his office of Director
for such period and on such terms as to remuneration and otherwise as the
Directors may determine.

 

36.2A Director may act by himself or by, through or on behalf of his firm in a
professional capacity for the Company and he or his firm shall be entitled to
remuneration for professional services as if he were not a Director.

 

36.3A Director may be or become a director or other officer of or otherwise
interested in any company promoted by the Company or in which the Company may be
interested as a shareholder, a contracting party or otherwise, and no such
Director shall be accountable to the Company for any remuneration or other
benefits received by him as a director or officer of, or from his interest in,
such other company.

 

36.4No person shall be disqualified from the office of Director or prevented by
such office from contracting with the Company, either as vendor, purchaser or
otherwise, nor shall any such contract or any contract or transaction entered
into by or on behalf of the Company in which any Director shall be in any way
interested be or be liable to be avoided, nor shall any Director so contracting
or being so interested be liable to account to the Company for any profit
realised by or arising in connection with any such contract or transaction by
reason of such Director holding office or of the fiduciary relationship thereby
established. A Director shall be at liberty to vote in respect of any contract
or transaction in which he is interested provided that the nature of the
interest of any Director in any such contract or transaction shall be disclosed
by him at or prior to its consideration and any vote thereon.

 

36.5A general notice that a Director is a shareholder, director, officer or
employee of any specified firm or company and is to be regarded as interested in
any transaction with such firm or company shall be sufficient disclosure for the
purposes of voting on a resolution in respect of a contract or transaction in
which he has an interest, and after such general notice it shall not be
necessary to give special notice relating to any particular transaction.

 

 34

 

 

37Minutes

 

The Directors shall cause minutes to be made in books kept for the purpose of
recording all appointments of officers made by the Directors, all proceedings at
meetings of the Company or the holders of any class of Shares and of the
Directors, and of committees of the Directors, including the names of the
Directors present at each meeting.

 

38Delegation of Directors' Powers

 

38.1The Directors may delegate any of their powers, authorities and discretions,
including the power to sub-delegate, to any committee consisting of one or more
Directors. Any such delegation may be made subject to any conditions the
Directors may impose and either collaterally with or to the exclusion of their
own powers and any such delegation may be revoked or altered by the Directors.
Subject to any such conditions, the proceedings of a committee of Directors
shall be governed by the Articles regulating the proceedings of Directors, so
far as they are capable of applying.

 

38.2The Directors may establish any committees, local boards or agencies or
appoint any person to be a manager or agent for managing the affairs of the
Company and may appoint any person to be a member of such committees, local
boards or agencies. Any such appointment may be made subject to any conditions
the Directors may impose, and either collaterally with or to the exclusion of
their own powers and any such appointment may be revoked or altered by the
Directors. Subject to any such conditions, the proceedings of any such
committee, local board or agency shall be governed by the Articles regulating
the proceedings of Directors, so far as they are capable of applying.

 

38.3The Directors may by power of attorney or otherwise appoint any person to be
the agent of the Company on such conditions as the Directors may determine,
provided that the delegation is not to the exclusion of their own powers and may
be revoked by the Directors at any time.

 

38.4The Directors may by power of attorney or otherwise appoint any company,
firm, person or body of persons, whether nominated directly or indirectly by the
Directors, to be the attorney or authorised signatory of the Company for such
purpose and with such powers, authorities and discretions (not exceeding those
vested in or exercisable by the Directors under the Articles) and for such
period and subject to such conditions as they may think fit, and any such powers
of attorney or other appointment may contain such provisions for the protection
and convenience of persons dealing with any such attorneys or authorised
signatories as the Directors may think fit and may also authorise any such
attorney or authorised signatory to delegate all or any of the powers,
authorities and discretions vested in him.

 

38.5The Directors may appoint such officers of the Company (including, for the
avoidance of doubt and without limitation, any chairman (or co-chairman) of the
board of Directors, vice chairman of the board of Directors, one or more chief
executive officers, presidents, a chief financial officer, a secretary, a
treasurer, vice-presidents, one or more assistant vice presidents, one or more
assistant treasurers, one or more assistant secretaries or any other officers as
may be determined by the Directors) as they consider necessary on such terms, at
such remuneration and to perform such duties, and subject to such provisions as
to disqualification and removal as the Directors may think fit. Unless otherwise
specified in the terms of his appointment an officer of the Company may be
removed by resolution of the Directors or Members. An officer of the Company may
vacate his office at any time if he gives notice in writing to the Company that
he resigns his office.

 

 35

 

 

39No Minimum Shareholding

 

The Company in general meeting may fix a minimum shareholding required to be
held by a Director, but unless and until such a shareholding qualification is
fixed a Director is not required to hold Shares.

 

40Remuneration of Directors

 

40.1The remuneration to be paid to the Directors, if any, shall be such
remuneration as the Directors shall determine. The Directors shall also be
entitled to be paid all travelling, hotel and other expenses properly incurred
by them in connection with their attendance at meetings of Directors or
committees of Directors, or general meetings of the Company, or separate
meetings of the holders of any class of Shares or debentures of the Company, or
otherwise in connection with the business of the Company or the discharge of
their duties as a Director, or to receive a fixed allowance in respect thereof
as may be determined by the Directors, or a combination partly of one such
method and partly the other.

 

40.2The Directors may by resolution approve additional remuneration to any
Director for any services which in the opinion of the Directors go beyond his
ordinary routine work as a Director. Any fees paid to a Director who is also
counsel, attorney or solicitor to the Company, or otherwise serves it in a
professional capacity shall be in addition to his remuneration as a Director.

 

41Seal

 

41.1The Company may, if the Directors so determine, have a Seal. The Seal shall
only be used by the authority of the Directors or of a committee of the
Directors authorised by the Directors. Every instrument to which the Seal has
been affixed shall be signed by at least one person who shall be either a
Director or some officer of the Company or other person appointed by the
Directors for the purpose.

 

41.2The Company may have for use in any place or places outside the Cayman
Islands a duplicate Seal or Seals each of which shall be a facsimile of the
common Seal of the Company and, if the Directors so determine, with the addition
on its face of the name of every place where it is to be used.

 

41.3A Director or officer, representative or attorney of the Company may without
further authority of the Directors affix the Seal over his signature alone to
any document of the Company required to be authenticated by him under seal or to
be filed with the Registrar of Companies in the Cayman Islands or elsewhere
wheresoever.

 

 36

 

 

42Dividends, Distributions and Reserve

 

42.1Subject to the Statute and this Article and except as otherwise provided by
the rights attached to any Shares, the Directors may resolve to pay Dividends
and other distributions on Shares in issue and authorise payment of the
Dividends or other distributions out of the funds of the Company lawfully
available therefor. A Dividend shall be deemed to be an interim Dividend unless
the terms of the resolution pursuant to which the Directors resolve to pay such
Dividend specifically state that such Dividend shall be a final Dividend. No
Dividend or other distribution shall be paid except out of the realised or
unrealised profits of the Company, out of the share premium account or as
otherwise permitted by the Statute.

 

42.2Except as otherwise provided by the rights attached to any Shares, all
Dividends and other distributions shall be paid according to the par value of
the Shares that a Member holds. If any Share is issued on terms providing that
it shall rank for Dividend as from a particular date, that Share shall rank for
Dividend accordingly.

 

42.3The Directors may deduct from any Dividend or other distribution payable to
any Member all sums of money (if any) then payable by him to the Company on
account of calls or otherwise.

 

42.4The Directors may resolve that any Dividend or other distribution be paid
wholly or partly by the distribution of specific assets and in particular (but
without limitation) by the distribution of shares, debentures, or securities of
any other company or in any one or more of such ways and where any difficulty
arises in regard to such distribution, the Directors may settle the same as they
think expedient and in particular may issue fractional Shares and may fix the
value for distribution of such specific assets or any part thereof and may
determine that cash payments shall be made to any Members upon the basis of the
value so fixed in order to adjust the rights of all Members and may vest any
such specific assets in trustees in such manner as may seem expedient to the
Directors.

 

42.5Except as otherwise provided by the rights attached to any Shares, Dividends
and other distributions may be paid in any currency. The Directors may determine
the basis of conversion for any currency conversions that may be required and
how any costs involved are to be met.

 

42.6The Directors may, before resolving to pay any Dividend or other
distribution, set aside such sums as they think proper as a reserve or reserves
which shall, at the discretion of the Directors, be applicable for any purpose
of the Company and pending such application may, at the discretion of the
Directors, be employed in the business of the Company.

 

42.7Any Dividend, other distribution, interest or other monies payable in cash
in respect of Shares may be paid by wire transfer to the holder or by cheque or
warrant sent through the post directed to the registered address of the holder
or, in the case of joint holders, to the registered address of the holder who is
first named on the Register of Members or to such person and to such address as
such holder or joint holders may in writing direct. Every such cheque or warrant
shall be made payable to the order of the person to whom it is sent. Any one of
two or more joint holders may give effectual receipts for any Dividends, other
distributions, bonuses, or other monies payable in respect of the Share held by
them as joint holders.

 

 37

 

 

42.8No Dividend or other distribution shall bear interest against the Company.

 

42.9Any Dividend or other distribution which cannot be paid to a Member and/or
which remains unclaimed after six months from the date on which such Dividend or
other distribution becomes payable may, in the discretion of the Directors, be
paid into a separate account in the Company's name, provided that the Company
shall not be constituted as a trustee in respect of that account and the
Dividend or other distribution shall remain as a debt due to the Member. Any
Dividend or other distribution which remains unclaimed after a period of six
years from the date on which such Dividend or other distribution becomes payable
shall be forfeited and shall revert to the Company.

 

43Capitalisation

 

The Directors may at any time capitalise any sum standing to the credit of any
of the Company's reserve accounts or funds (including the share premium account
and capital redemption reserve fund) or any sum standing to the credit of the
profit and loss account or otherwise available for distribution; appropriate
such sum to Members in the proportions in which such sum would have been
divisible amongst such Members had the same been a distribution of profits by
way of Dividend or other distribution; and apply such sum on their behalf in
paying up in full unissued Shares for allotment and distribution credited as
fully paid-up to and amongst them in the proportion aforesaid. In such event the
Directors shall do all acts and things required to give effect to such
capitalisation, with full power given to the Directors to make such provisions
as they think fit in the case of Shares becoming distributable in fractions
(including provisions whereby the benefit of fractional entitlements accrue to
the Company rather than to the Members concerned). The Directors may authorise
any person to enter on behalf of all of the Members interested into an agreement
with the Company providing for such capitalisation and matters incidental or
relating thereto and any agreement made under such authority shall be effective
and binding on all such Members and the Company.

 

44Books of Account

 

44.1The Directors shall cause proper books of account to be kept with respect to
all sums of money received and expended by the Company and the matters in
respect of which the receipt or expenditure takes place, all sales and purchases
of goods by the Company and the assets and liabilities of the Company. Proper
books of account shall not be deemed to be kept if there are not kept such books
of account as are necessary to give a true and fair view of the state of the
Company's affairs and to explain its transactions.

 

44.2The Directors shall determine whether and to what extent and at what times
and places and under what conditions or regulations the accounts and books of
the Company or any of them shall be open to the inspection of Members not being
Directors and no Member (not being a Director) shall have any right of
inspecting any account or book or document of the Company except as conferred by
Statute or authorised by the Directors or by the Company in general meeting.

 

 38

 

 

44.3The Directors may cause to be prepared and to be laid before the Company in
general meeting profit and loss accounts, balance sheets, group accounts (if
any) and such other reports and accounts as may be required by law.

 

45Audit

 

45.1The Directors may appoint an Auditor of the Company who shall hold office on
such terms as the Directors determine.

 

45.2Every Auditor of the Company shall have a right of access at all times to
the books and accounts and vouchers of the Company and shall be entitled to
require from the Directors and officers of the Company such information and
explanation as may be necessary for the performance of the duties of the
Auditor.

 

45.3Auditors shall, if so required by the Directors, make a report on the
accounts of the Company during their tenure of office at the next annual general
meeting following their appointment in the case of a company which is registered
with the Registrar of Companies as an ordinary company, and at the next
extraordinary general meeting following their appointment in the case of a
company which is registered with the Registrar of Companies as an exempted
company, and at any other time during their term of office, upon request of the
Directors or any general meeting of the Members.

 

46Notices

 

46.1Notices shall be in writing and may be given by the Company to any Member
either personally or by sending it by courier, post, cable, telex, fax or e-mail
to him or to his address as shown in the Register of Members (or where the
notice is given by e-mail by sending it to the e-mail address provided by such
Member). Any notice, if posted from one country to another, is to be sent by
airmail.

 

46.2Where a notice is sent by courier, service of the notice shall be deemed to
be effected by delivery of the notice to a courier company, and shall be deemed
to have been received on the third day (not including Saturdays or Sundays or
public holidays) following the day on which the notice was delivered to the
courier. Where a notice is sent by post, service of the notice shall be deemed
to be effected by properly addressing, pre paying and posting a letter
containing the notice, and shall be deemed to have been received on the fifth
day (not including Saturdays or Sundays or public holidays in the Cayman
Islands) following the day on which the notice was posted. Where a notice is
sent by cable, telex or fax, service of the notice shall be deemed to be
effected by properly addressing and sending such notice and shall be deemed to
have been received on the same day that it was transmitted. Where a notice is
given by e-mail service shall be deemed to be effected by transmitting the
e-mail to the e-mail address provided by the intended recipient and shall be
deemed to have been received on the same day that it was sent, and it shall not
be necessary for the receipt of the e-mail to be acknowledged by the recipient.

 

 39

 

 

46.3A notice may be given by the Company to the person or persons which the
Company has been advised are entitled to a Share or Shares in consequence of the
death or bankruptcy of a Member in the same manner as other notices which are
required to be given under the Articles and shall be addressed to them by name,
or by the title of representatives of the deceased, or trustee of the bankrupt,
or by any like description at the address supplied for that purpose by the
persons claiming to be so entitled, or at the option of the Company by giving
the notice in any manner in which the same might have been given if the death or
bankruptcy had not occurred.

 

46.4Notice of every general meeting shall be given in any manner authorised by
the Articles to every holder of Shares carrying an entitlement to receive such
notice on the record date for such meeting except that in the case of joint
holders the notice shall be sufficient if given to the joint holder first named
in the Register of Members and every person upon whom the ownership of a Share
devolves by reason of his being a legal personal representative or a trustee in
bankruptcy of a Member where the Member but for his death or bankruptcy would be
entitled to receive notice of the meeting, and no other person shall be entitled
to receive notices of general meetings.

 

47Winding Up

 

47.1If the Company shall be wound up the liquidator shall apply the assets of
the Company in satisfaction of creditors' claims in such manner and order as
such liquidator thinks fit. Subject to the rights attaching to any Shares, in a
winding up:

 

(a)if the assets available for distribution amongst the Members shall be
insufficient to repay the whole of the Company's issued share capital, such
assets shall be distributed so that, as nearly as may be, the losses shall be
borne by the Members in proportion to the par value of the Shares held by them;
or

 

(b)if the assets available for distribution amongst the Members shall be more
than sufficient to repay the whole of the Company's issued share capital at the
commencement of the winding up, the surplus shall be distributed amongst the
Members in proportion to the par value of the Shares held by them at the
commencement of the winding up subject to a deduction from those Shares in
respect of which there are monies due, of all monies payable to the Company for
unpaid calls or otherwise.

 

47.2If the Company shall be wound up the liquidator may, subject to the rights
attaching to any Shares and with the sanction of a Special Resolution of the
Company and any other sanction required by the Statute, divide amongst the
Members in kind the whole or any part of the assets of the Company (whether such
assets shall consist of property of the same kind or not) and may for that
purpose value any assets and determine how the division shall be carried out as
between the Members or different classes of Members. The liquidator may, with
the like sanction, vest the whole or any part of such assets in trustees upon
such trusts for the benefit of the Members as the liquidator, with the like
sanction, shall think fit, but so that no Member shall be compelled to accept
any asset upon which there is a liability.

 

 40

 

 

48Indemnity and Insurance

 

48.1Every Director and officer of the Company (which for the avoidance of doubt,
shall not include auditors of the Company), together with every former Director
and former officer of the Company (each an "Indemnified Person") shall be
indemnified out of the assets of the Company against any liability, action,
proceeding, claim, demand, costs, damages or expenses, including legal expenses,
whatsoever which they or any of them may incur as a result of any act or failure
to act in carrying out their functions other than such liability (if any) that
they may incur by reason of their own actual fraud, wilful neglect or wilful
default. No Indemnified Person shall be liable to the Company for any loss or
damage incurred by the Company as a result (whether direct or indirect) of the
carrying out of their functions unless that liability arises through the actual
fraud, wilful neglect or wilful default of such Indemnified Person. No person
shall be found to have committed actual fraud, wilful neglect or wilful default
under this Article unless or until a court of competent jurisdiction shall have
made a finding to that effect.

 

48.2The Company shall advance to each Indemnified Person reasonable attorneys'
fees and other costs and expenses incurred in connection with the defence of any
action, suit, proceeding or investigation involving such Indemnified Person for
which indemnity will or could be sought. In connection with any advance of any
expenses hereunder, the Indemnified Person shall execute an undertaking to repay
the advanced amount to the Company if it shall be determined by final judgment
or other final adjudication that such Indemnified Person was not entitled to
indemnification pursuant to this Article. If it shall be determined by a final
judgment or other final adjudication that such Indemnified Person was not
entitled to indemnification with respect to such judgment, costs or expenses,
then such party shall not be indemnified with respect to such judgment, costs or
expenses and any advancement shall be returned to the Company (without interest)
by the Indemnified Person.

 

48.3The Directors, on behalf of the Company, may purchase and maintain insurance
for the benefit of any Director or other officer of the Company against any
liability which, by virtue of any rule of law, would otherwise attach to such
person in respect of any negligence, default, breach of duty or breach of trust
of which such person may be guilty in relation to the Company.

 

49Financial Year

 

Unless the Directors otherwise prescribe, the financial year of the Company
shall end on 31st December in each year and, following the year of
incorporation, shall begin on 1st January in each year.

 

50Transfer by Way of Continuation

 

If the Company is exempted as defined in the Statute, it shall, subject to the
provisions of the Statute and with the approval of a Special Resolution, have
the power to register by way of continuation as a body corporate under the laws
of any jurisdiction outside the Cayman Islands and to be deregistered in the
Cayman Islands.

 

 41

 

 

51Mergers and Consolidations

 

The Company shall, with the approval of a Special Resolution, have the power to
merge or consolidate with one or more constituent companies (as defined in the
Statute), upon such terms as the Directors may determine.

 

52Business Opportunities

 

52.1In recognition and anticipation of the facts that: (a) directors, managers,
officers, members, partners, managing members, employees and/or agents of one or
more members of the Investor Group (each of the foregoing, an “Investor Group
Related Person”) may serve as Directors and/or officers of the Company); and (b)
the Investor Group engages, and may continue to engage in the same or similar
activities or related lines of business as those in which the Company, directly
or indirectly, may engage and/or other business activities that overlap with or
compete with those in which the Company, directly or indirectly, may engage, the
provisions of this Article are set forth to regulate and define the conduct of
certain affairs of the Company as they may involve the Members and the Investor
Group Related Persons, and the powers, rights, duties and liabilities of the
Company and its officers, Directors and Members in connection therewith.

 

52.2To the fullest extent permitted by Applicable Law, the Investor Group and
the Investor Group Related Persons shall have no duty, except and to the extent
expressly assumed by contract, to refrain from engaging directly or indirectly
in the same or similar business activities or lines of business as the Company.
To the fullest extent permitted by Applicable Law, the Company renounces any
interest or expectancy of the Company in, or in being offered an opportunity to
participate in, any potential transaction or matter which may be a corporate
opportunity for either the Investor Group or the Investor Group Related Persons,
on the one hand, and the Company, on the other. Except to the extent expressly
assumed by contract, to the fullest extent permitted by Applicable Law, the
Investor Group and the Investor Group Related Persons shall have no duty to
communicate or offer any such corporate opportunity to the Company and shall not
be liable to the Company or its Members for breach of any fiduciary duty as a
Member, Director and/or officer of the Company solely by reason of the fact that
such party pursues or acquires such corporate opportunity for itself, himself or
herself, directs such corporate opportunity to another person, or does not
communicate information regarding such corporate opportunity to the Company.

 

52.3Except as provided elsewhere in this Article, the Company hereby renounces
any interest or expectancy of the Company in, or in being offered an opportunity
to participate in, any potential transaction or matter which may be a corporate
opportunity for both the Company and the Investor Group, about which a Director
and/or officer of the Company who is also an Investor Group Related Person
acquires knowledge.

 

 42

 

 

52.4To the extent a court might hold that the conduct of any activity related to
a corporate opportunity that is renounced in this Article to be a breach of duty
to the Company or its Members, the Company hereby waives, to the fullest extent
permitted by Applicable Law, any and all claims and causes of action that the
Company may have for such activities. To the fullest extent permitted by
Applicable Law, the provisions of this Article apply equally to activities
conducted in the future and that have been conducted in the past.

 

52.5As used in this Article, the following definitions shall apply:

 

(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act; and

 

(b)“Investor Group” shall mean Blackstone Tactical Opportunities Fund II, L.P.,
CF Capital Growth, LLC, CC Capital Management LLC, GSO Capital Partners LP and
Fidelity National Financial, Inc. and their respective Affiliates, and the
respective successors and assigns of the foregoing.

 

53Voting of Subsidiary Shares

 

53.1Notwithstanding any other provision of the Articles to the contrary (but
subject to Article 53.2), if the Company, in its capacity as a member or
shareholder of any Subsidiary of the Company that is not a company or
corporation organised under the laws of the United States of America or any
state (or limited liability company organised under the laws of the United
States of AMerica or any state that is taxable as a company or corporation for
United States Federal income tax purposes) and that is not treated as a
pass-through vehicle or disregarded entity for United States federal income tax
purposes (unless such disregarded entity owns, directly or indirectly, any
subsidiary organised under the laws of a jurisdiction outside the United States
of America that is treated as a corporation for United States federal income tax
purposes), is required or has the right to vote at a general meeting or special
meeting of such Subsidiary (whether in person or by its attorney-in-fact or
proxy) (or by written resolution in lieu of a general meeting or special
meeting), and the subject matter of the vote is:

 

(a)the appointment, removal or remuneration of directors of a non- United States
Subsidiary of the Company; or

 

(b)any other subject matter with respect to a non-United States Subsidiary of
the Company that legally requires the approval of the shareholders of such
non-United States Subsidiary of the Company, the Directors shall refer the
subject matter of the vote to the Members and seek instruction from the Members
entitled to vote generally at an election of Directors for the Company's
corporate representative or proxy to vote with respect to the resolution
proposed by such Subsidiary of the Company.

 

The Directors shall cause the Company's corporate representative or proxy to
vote the Company's shares in such Subsidiary of the Company pro rata to the
votes received at the general meeting of the Company, with votes for or against
the directing resolution being taken, respectively, as an instruction for the
Company's corporate representative or proxy to vote the appropriate proportion
of its share for and the appropriate proportion of its shares against the
resolution proposed by such Subsidiary of the Company. The Directors shall have
authority to resolve any ambiguity. All votes referred to the Members pursuant
to this Article shall give effect to and otherwise be subject to the voting
power restrictions of Article 4.

 

 43

 

 

53.2If the Directors, in their discretion, determine that the application of
Article 53.1(b) with respect to a particular vote is not necessary to achieve
the purposes of this Article, they may waive the application of Article 53.1(b)
with respect to such vote.

 

54Bye-laws or Articles of Association of Certain Subsidiaries

 

The Directors shall require that the bye-laws or articles of association or
similar organisational documents of each Subsidiary of the Company that is not a
company or corporation organised under the laws of the United States of AMerica
or any state (or limited liability company organised under the laws of the
United States of America or any state that is taxable as a corporation for
United States Federal income tax purposes) and that is not treated as a
pass-through vehicle or disregarded entity for United States federal income tax
purposes (unless such disregarded entity owns, directly or indirectly, any
subsidiary organized under the laws of a jurisdiction outside the United States
that is treated as a corporation for United States federal income tax purposes)
contain provisions substantially similar to Article 53 and this Article. The
Company shall enter into agreements, as and when determined by the Directors,
with each such Subsidiary of the Company, only if and to the extent reasonably
necessary and permitted under Applicable Law, to effectuate or implement this
Article.

 



 44

 